
                                                               Execution Copy

                   RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,

                                   Depositor,

                        RESIDENTIAL FUNDING CORPORATION,

                                Master Servicer,

                                       and

                           JPMORGAN CHASE BANK, N.A.,

                                     Trustee

                         POOLING AND SERVICING AGREEMENT

                          DATED AS OF DECEMBER 1, 2005

                 MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES

                                 Series 2005-SP3







--------------------------------------------------------------------------------



                                      TABLE OF CONTENTS

                                                                                          Page
                                          ARTICLE I
                                         DEFINITIONS

Section 1.01.     Definitions...............................................................3

Section 1.02.     Determination of LIBOR...................................................46

                                          ARTICLE II
               CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.     Conveyance of Mortgage Loans.............................................47

Section 2.02.     Acceptance by Trustee....................................................52

Section 2.03.     Representations, Warranties and Covenants of the Master Servicer
                  and the Depositor........................................................54

Section 2.04.     Representations and Warranties of Residential Funding....................56

Section 2.05.     Execution and Authentication of Certificates; Conveyance of REMIC
                  Regular Interests........................................................58

Section 2.06.     Purposes and Powers of the Trust.........................................58

Section 2.07.     Agreement Regarding Ability to Disclose..................................59

                                         ARTICLE III
                        ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.     Master Servicer to Act as Servicer.......................................59

Section 3.02.     Subservicing Agreements Between Master Servicer and Subservicers;
                  Enforcement of Subservicers' Obligations.................................61

Section 3.03.     Successor Subservicers...................................................63

Section 3.04.     Liability of the Master Servicer.........................................63

Section 3.05.     No Contractual Relationship Between Subservicer and Trustee or
                  Certificateholders.......................................................63

Section 3.06.     Assumption or Termination of Subservicing Agreements by Trustee..........63

Section 3.07.     Collection of Certain Mortgage Loan Payments; Deposits to Custodial
                  Account..................................................................64

Section 3.08.     Subservicing Accounts; Servicing Accounts................................67

Section 3.09.     Access to Certain Documentation and Information Regarding the
                  Mortgage Loans...........................................................68

Section 3.10.     Permitted Withdrawals from the Custodial Account.........................69

Section 3.11.     Maintenance of Primary Insurance Coverage................................70

Section 3.12.     Maintenance of Fire Insurance and Omissions and Fidelity Coverage........71

Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and Modification
                  Agreements; Certain Assignments..........................................72

Section 3.14.     Realization Upon Defaulted Mortgage Loans................................74

Section 3.15.     Trustee to Cooperate; Release of Mortgage Files..........................77

Section 3.16.     Servicing and Other Compensation; Eligible Master Servicing
                  Compensation.............................................................78

Section 3.17.     Reports to the Trustee and the Depositor.................................79

Section 3.18.     Annual Statement as to Compliance........................................79

Section 3.19.     Annual Independent Public Accountants' Servicing Report..................80

Section 3.20.     Right of the Depositor in Respect of the Master Servicer.................81

                                          ARTICLE IV
                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.     Certificate Account......................................................81

Section 4.02.     Distributions............................................................82

Section 4.03.     Statements to Certificateholders; Statements to Rating Agencies;
                  Exchange Act Reporting...................................................88

Section 4.04.     Distribution of Reports to the Trustee and the Depositor; Advances
                  by the Master Servicer...................................................91

Section 4.05.     Allocation of Realized Losses............................................92

Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property............94

Section 4.07.     Optional Purchase of Defaulted Mortgage Loans............................95

Section 4.08.     Limited Mortgage Loan Repurchase Right...................................95

Section 4.09.     The Yield Maintenance Agreement..........................................96

Section 4.10.     [Reserved]...............................................................97

Section 4.11.     Derivative Contracts.....................................................97

Section 4.12.     Tax Treatment of Yield Maintenance Payments..............................98

                                          ARTICLE V
                                       THE CERTIFICATES

Section 5.01.     The Certificates.........................................................98

Section 5.02.     Registration of Transfer and Exchange of Certificates...................100

Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.......................106

Section 5.04.     Persons Deemed Owners...................................................106

Section 5.05.     Appointment of Paying Agent.............................................106

                                          ARTICLE VI
                            THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01.     Respective Liabilities of the Depositor and the Master Servicer.........107

Section 6.02.     Merger or Consolidation of the Depositor or the Master Servicer;
                  Assignment of Rights and Delegation of Duties by Master Servicer........107

Section 6.03.     Limitation on Liability of the Depositor, the Master Servicer and
                  Others..................................................................108

Section 6.04.     Depositor and Master Servicer Not to Resign.............................109

                                         ARTICLE VII
                                           DEFAULT

Section 7.01.     Events of Default.......................................................109

Section 7.02.     Trustee or Depositor to Act; Appointment of Successor...................111

Section 7.03.     Notification to Certificateholders......................................112

Section 7.04.     Waiver of Events of Default.............................................112

                                         ARTICLE VIII
                                    CONCERNING THE TRUSTEE

Section 8.01.     Duties of Trustee.......................................................113

Section 8.02.     Certain Matters Affecting the Trustee...................................114

Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans...................116

Section 8.04.     Trustee May Own Certificates............................................116

Section 8.05.     Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.....116

Section 8.06.     Eligibility Requirements for Trustee....................................117

Section 8.07.     Resignation and Removal of the Trustee..................................118

Section 8.08.     Successor Trustee.......................................................119

Section 8.09.     Merger or Consolidation of Trustee......................................119

Section 8.10.     Appointment of Co-Trustee or Separate Trustee...........................119

Section 8.11.     Appointment of Custodians...............................................120

Section 8.12.     Appointment of Office or Agency.........................................121

Section 8.13.     DTC Letter of Representations...........................................121

Section 8.14.     Yield Maintenance Agreement.............................................121

                                          ARTICLE IX
                                         TERMINATION

Section 9.01.     Termination Upon Purchase by Residential Funding or Liquidation of
                  All Mortgage Loans......................................................121

Section 9.02.     Additional Termination Requirements.....................................124

                                          ARTICLE X
                                       REMIC PROVISIONS

Section 10.01.    REMIC Administration....................................................125

Section 10.02.    Master Servicer, REMIC Administrator and Trustee Indemnification........128

                                          ARTICLE XI
                                   MISCELLANEOUS PROVISIONS

Section 11.01.    Amendment...............................................................129

Section 11.02.    Recordation of Agreement; Counterparts..................................132

Section 11.03.    Limitation on Rights of Certificateholders..............................132

Section 11.04.    Governing Law...........................................................133

Section 11.05.    Notices.................................................................133

Section 11.06.    Notices to Rating Agencies..............................................134

Section 11.07.    Severability of Provisions..............................................135

Section 11.08.    Supplemental Provisions for Resecuritization............................135

Section 11.09.    [Reserved]..............................................................135

Section 11.10.    Third Party Beneficiaries...............................................135






--------------------------------------------------------------------------------



Exhibits

Exhibit A      Form of Class A Certificate
Exhibit B      Form of Class M Certificate
Exhibit C      Form of Class B Certificate
Exhibit D      Form of Class SB Certificate
Exhibit E      Form of Class R Certificate
Exhibit F      Form of Custodial Agreement
Exhibit G      Mortgage Loan Schedule
Exhibit H      Forms of Request for Release
Exhibit I-1    Form of Transfer Affidavit and Agreement
Exhibit I-2    Form of Transferor Certificate
Exhibit J      Form of Investor Representation Letter
Exhibit K      Form of Transferor Representation Letter
Exhibit L      Text of Amendment to Pooling and Servicing Agreement Pursuant to Section
               11.01(e) for a Limited Guaranty
Exhibit M      Form of Limited Guaranty
Exhibit N      Form of Lender Certification for Assignment of Mortgage Loan
Exhibit O      Form of Rule 144A Investment Representation
Exhibit P      [Reserved]
Exhibit Q      Form of ERISA Representation Letter (Class M Certificates and Restricted Class
               A Certificates)
Exhibit R-1    Form 10-K Certification
Exhibit R-2    Form 10-K Back-up Certification
Exhibit S      Information to be Provided by the Master Servicer to the Rating Agencies
               Relating to Reportable Modified Mortgage Loans
Exhibit T      [Reserved]
Exhibit U      Yield Maintenance Agreement






--------------------------------------------------------------------------------



        This  Pooling  and  Servicing  Agreement,  effective  as of  December  1, 2005,  among
RESIDENTIAL  ASSET  MORTGAGE  PRODUCTS,  INC.,  as  depositor  (together  with  its  permitted
successors  and  assigns,  the  "Depositor"),   RESIDENTIAL  FUNDING  CORPORATION,  as  master
servicer  (together with its permitted  successors and assigns,  the "Master  Servicer"),  and
JPMORGAN  CHASE  BANK,  N.A.,  a banking  association  organized  under the laws of the United
States, as trustee (together with its permitted successors and assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The  Depositor  intends  to  sell  mortgage  asset-backed   pass-through  certificates
(collectively,  the "Certificates"),  to be issued hereunder in sixteen Classes,  which in the
aggregate  will evidence the entire  beneficial  ownership  interest in the Mortgage Loans (as
defined herein) and certain other related assets.

                                           REMIC I

        As  provided  herein,  the  REMIC  Administrator  will make an  election  to treat the
segregated  pool of assets  consisting of the Mortgage  Loans and certain other related assets
(exclusive of the Yield  Maintenance  Agreement and any payments  thereunder)  subject to this
Agreement as a real estate  mortgage  investment  conduit (a "REMIC")  for federal  income tax
purposes,  and such  segregated  pool of assets will be designated as "REMIC I." The Class R-I
Certificates  will  represent  the sole Class of "residual  interests" in REMIC I for purposes
of the REMIC  Provisions  (as defined  herein)  under  federal  income tax law. The  following
table  irrevocably sets forth the designation,  remittance rate (the  "Uncertificated  REMIC I
Pass-Through  Rate") and initial  Uncertificated  Principal  Balance for each of the  "regular
interests" in REMIC I (the "REMIC I Regular  Interests").  The "latest possible maturity date"
(determined for purposes of satisfying  Treasury regulation Section  1.860G-1(a)(4)(iii))  for
the  REMIC I  Regular  Interests  shall be the 360th  Distribution  Date.  The REMIC I Regular
Interests will not be certificated.


                          Initial
                    Uncertificated REMIC I   Uncertificated REMIC I    Latest Possible
Designation           Pass-Through Rate       Principal Balance         Maturity Date


    AA                      (1)               $283,636,001.18          December 2035
   A-1                      (1)                $1,357,000.00           December 2035
   A-2                      (1)                 $698,840.00            December 2035
   A-3                      (1)                 $493,000.00            December 2035
   M-1                      (1)                 $125,900.00            December 2035
   M-2                      (1)                 $ 88,270.00            December 2035
   M-3                      (1)                  $34,730.00            December 2035
   M-4                      (1)                  $14,470.00            December 2035
   M-5                      (1)                  $28,940.00            December 2035
    B                       (1)                  $14,470.00            December 2035
    ZZ                      (1)                $2,894,244.91           December 2035

(1)     Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

                                           REMIC II

        As provided herein,  the REMIC  Administrator  will elect to treat the segregated pool
of assets  consisting  of the REMIC I Regular  Interests  as a REMIC for  federal  income  tax
purposes,  and such  segregated  pool of assets will be  designated  as "REMIC II".  The Class
R-II  Certificates  will  represent  the sole class of  "residual  interests"  in REMIC II for
purposes  of  the  REMIC  Provisions  under  federal  income  tax  law.  The  following  table
irrevocably sets forth the  designation,  Pass-Through  Rate,  aggregate  Initial  Certificate
Principal  Balance,  certain features,  Final Scheduled  Distribution Date and initial ratings
for each Class of Certificates  comprising the interests  representing  "regular interests" in
REMIC II.  The  "latest  possible  maturity  date"  (determined  for  purposes  of  satisfying
Treasury  Regulation  Section   1.860G-1(a)(4)(iii))  for  each  Class  of  REMIC  II  Regular
Interests shall be the 360th Distribution Date.

                                            Aggregate
                                             Initial           Final
                                           Certificate       Scheduled
                          Pass-Through      Principal      Distribution
Designation      Type         Rate           Balance           Date            Initial Ratings
                                                                           Moody's   S&P    Fitch
Class A-1(1)    Senior    Adjustable(2)  $135,700,000.00   December 2035     Aaa     AAA     AAA
                               (3)
Class A-2(1)    Senior    Adjustable(2)  $69,984,000.00    December 2035     Aaa     AAA     AAA
                               (3)
Class           Senior    Adjustable(2)  $49,300,000.00    December 2035     Aaa     AAA     AAA
A-3(1)                         (3)
Class M-1(1)  Mezzanine   Adjustable(2)  $12,590,000.00    December 2035     Aa2     AA      AA
                               (3)
Class M-2(1)  Mezzanine   Adjustable(2)   $8,827,000.00    December 2035     A2       A       A
                               (3)
Class M-3(1)  Mezzanine   Adjustable(2)   $3,473,000.00    December 2035    Baa1    BBB+    BBB+
                               (3)
Class M-4(1)  Mezzanine   Adjustable(2)   $1,447,000.00    December 2035    Baa2     BBB     BBB
                               (3)
Class M-5(1)  Mezzanine   Adjustable(2)   $2,894,000.00    December 2035    Baa3    BBB-    BBB-
                               (3)
Class B(1)    Subordinate Adjustable(2)   $1,447,000.00    December 2035     N/R     BB+     BB+
                               (3)
Class SB
Interest      Subordinate  Variable(4)    $3,762,491.00         N/A          N/R     N/R     N/R
Class R-I      Residual        N/A             N/A              N/A          N/R     N/R     N/R
Class R-II     Residual        N/A             N/A              N/A          N/R     N/R     N/R

____________

(1)     The Class A,  Class M and Class B  Certificates  will  represent  ownership  of REMIC II
Regular  Interests  together  with certain  rights to payments to be made from amounts  received
under the Yield  Maintenance  Agreement  which will be treated as an interest rate cap contract,
the payments on which will be deemed made for federal income tax purposes outside of REMIC II.
(2)     The REMIC II Regular  Interests  ownership of which is represented by the Class A, Class
M and Class B  Certificates,  will  accrue  interest at a per annum rate equal to LIBOR plus the
applicable Margin,  each subject to payment caps as described in the definition of "Pass-Through
Rate"  and the  provisions  for the  payment  of  Class  A Net WAC Cap  Shortfall  Carry-Forward
Amounts,  Class M Net WAC Cap Shortfall  Carry-Forward Amounts and Class B Net WAC Cap Shortfall
Carry-Forward  Amounts  herein,  which payments will not be part of the entitlement of the REMIC
II Regular Interests related to such Certificates.
(3)     The Class A,  Class M and  Class B  Certificates  will also  entitle  their  holders  to
certain payments from the Holder of the Class SB Certificates  from amounts to which the related
REMIC II Regular  Interest is entitled and from  amounts  received  under the Yield  Maintenance
Agreement, which will not be a part of their ownership of the REMIC II Regular Interests.
(4)     The Class SB  Certificates  will  accrue  interest as  described  in the  definition  of
Accrued  Certificate  Interest.  The Class SB  Certificates  will not accrue  interest  on their
Certificate  Principal  Balance.  The Class SB  Certificates  will be  comprised of two REMIC II
regular  interests,  a principal  only regular  interest  designated  SB PO and an interest only
regular interest  designated SB-IO, which will be entitled to distributions as set forth herein.
The rights of the Holder of the Class SB  Certificates  to payments  from the Yield  Maintenance
Agreement shall be outside and apart from its rights under the REMIC II Regular  Interests SB-IO
and SB PO.

        The  Mortgage  Loans  have an  aggregate  Cut-off  Date  Principal  Balance  equal  to
$289,424,491.00.  The Mortgage  Loans are  fixed-rate  and  adjustable-rate,  first and junior
lien  seasoned  mortgage  loans having terms to maturity at  origination  or  modification  of
generally not more than 30 years.

        In consideration of the mutual agreements herein contained,  the Depositor, the Master
Servicer and the Trustee agree as follows:

ARTICLE I

                                         DEFINITIONS

Section 1.01...Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accrued  Certificate  Interest:  With respect to each  Distribution Date and the Class
A,  Class M  Certificates  and Class B  Certificates,  interest  accrued  during  the  related
Interest  Accrual Period on the Certificate  Principal  Balance thereof  immediately  prior to
such Distribution Date at the related Pass-Through Rate for that Distribution Date.

        The amount of Accrued  Certificate  Interest  on each Class of  Certificates  shall be
reduced by the amount of  Prepayment  Interest  Shortfalls  on the  Mortgage  Loans during the
prior  calendar  month (to the extent not covered by Eligible  Master  Servicing  Compensation
pursuant to Section  3.16) and by the amount of Relief Act  Shortfalls  and Deferred  Interest
Shortfalls  on the Mortgage  Loans  during the related Due Period,  in each case to the extent
allocated  to that Class of  Certificates  pursuant to Section  4.02(g)  and Section  4.02(h),
respectively.  Accrued  Certificate  Interest for each Class on any Distribution Date shall be
further  reduced  by the  interest  portion  of  Realized  Losses  allocated  to any  Class of
Certificates pursuant to Section 4.05.

        With  respect  to each  Distribution  Date  and the  Class SB  Certificates,  interest
accrued  during the preceding  Interest  Accrual Period at the related  Pass-Through  Rate for
that  Distribution Date on the  Uncertificated  Notional Amount as specified in the definition
of Pass-Through  Rate,  immediately prior to such Distribution  Date,  reduced by any interest
shortfalls with respect to the Mortgage Loans,  including  Prepayment  Interest  Shortfalls to
the extent not covered by Eligible Master Servicing  Compensation  pursuant to Section 3.16 or
by the  Excess  Cash Flow  pursuant  to  clauses  (xvi)  and  (xvii) of  Section  4.02(c).  In
addition,  Accrued  Certificate  Interest  with respect to each  Distribution  Date, as to the
Class SB  Certificates,  shall be  reduced  by an  amount  equal to the  interest  portion  of
Realized  Losses  allocated  to the  Overcollateralization  Amount  pursuant  to Section  4.05
hereof.  Accrued  Certificate  Interest on the Class A, Class M and Class B Certificates shall
accrue on the basis of a 360-day  year and the actual  number of days in the related  Interest
Accrual Period.  Accrued  Certificate  Interest on the Class SB  Certificates  shall accrue on
the basis of a 360 day year consisting of twelve 30 day months.

        Adjusted   Mortgage  Rate:  With  respect  to  any  Mortgage  Loan  and  any  date  of
determination,  the  Mortgage  Rate  borne by the  related  Mortgage  Note,  less the  related
Subservicing Fee Rate.

        Adjustment  Date:  With respect to each  adjustable-rate  Mortgage Loan, each date set
forth in the  related  Mortgage  Note on  which an  adjustment  to the  interest  rate on such
Mortgage Loan becomes effective.

        Advance:  With respect to any Mortgage Loan, any advance made by the Master  Servicer,
pursuant to Section 4.04.

        Affiliate:  With respect to any Person,  any other Person  controlling,  controlled by
or under  common  control  with  such  first  Person.  For the  purposes  of this  definition,
"control"  means the power to direct the management  and policies of such Person,  directly or
indirectly,  whether  through the  ownership of voting  securities,  by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Agreement:  This  Pooling  and  Servicing  Agreement  and all  amendments  hereof  and
supplements hereto.

        Amount  Held for Future  Distribution:  With  respect to any  Distribution  Date,  the
total of the amounts held in the  Custodial  Account at the close of business on the preceding
Determination  Date  on  account  of (i)  Liquidation  Proceeds,  Subsequent  Recoveries,  REO
Proceeds,  Insurance Proceeds,  Principal  Prepayments,  Mortgage Loan purchases made pursuant
to Section 2.02,  2.03,  2.04, 4.07 or 4.08 and Mortgage Loan  substitutions  made pursuant to
Section  2.03 or 2.04  received  or made in the month of such  Distribution  Date  (other than
such  Liquidation  Proceeds,  Insurance  Proceeds,  REO Proceeds,  Subsequent  Recoveries  and
purchases of Mortgage  Loans that the Master  Servicer has deemed to have been received in the
preceding  month in accordance  with Section  3.07(b)) and (ii) payments which represent early
receipt of scheduled  payments of principal and interest due on a date or dates  subsequent to
the Due Date in the related Due Period.

        Appraised Value:  With respect to any Mortgaged  Property,  one of the following:  (i)
the lesser of (a) the  appraised  value of such  Mortgaged  Property  based upon the appraisal
made at the time of the  origination of the related  Mortgage Loan, and (b) the sales price of
the Mortgaged  Property at such time of origination,  (ii) in the case of a Mortgaged Property
securing a refinanced or modified  Mortgage  Loan,  one of (1) the appraised  value based upon
the appraisal  made at the time of  origination  of the loan which was refinanced or modified,
(2) the  appraised  value  determined  in an  appraisal  made at the  time of  refinancing  or
modification  or (3) the sales price of the Mortgaged  Property,  or (iii) with respect to the
Mortgage  Loans for which a broker's price opinion was obtained,  the value  contained in such
opinion.

        Assignment:   An  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in recordable form,  sufficient  under the laws of the  jurisdiction  wherein the
related  Mortgaged  Property is located to reflect of record the sale of the Mortgage  Loan to
the Trustee for the benefit of  Certificateholders,  which  assignment,  notice of transfer or
equivalent  instrument  may  be in  the  form  of one or  more  blanket  assignments  covering
Mortgages  secured by Mortgaged  Properties  located in the same  county,  if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment  Agreement:  The  Assignment and  Assumption  Agreement,  dated the Closing
Date,  between  Residential  Funding and the Depositor relating to the transfer and assignment
of the Mortgage Loans.

        Assignment of Proprietary  Lease:  With respect to a Cooperative  Loan, the assignment
of the related  Cooperative  Lease from the  Mortgagor to the  originator  of the  Cooperative
Loan.

        Available  Distribution  Amount:  With  respect to any  Distribution  Date,  an amount
equal to (a) the sum of (i) the  amount  relating  to the  Mortgage  Loans on  deposit  in the
Custodial  Account as of the close of  business  on the  immediately  preceding  Determination
Date, including any Subsequent  Recoveries,  and amounts deposited in the Custodial Account in
connection with the substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of
any Advance made on the immediately  preceding  Certificate  Account Deposit Date with respect
to the Mortgage Loans,  (iii) any amount  deposited in the Certificate  Account on the related
Certificate  Account  Deposit  Date  pursuant  to Section  3.12(a) in respect of the  Mortgage
Loans,  (iv) any  amount  that the Master  Servicer  is not  permitted  to  withdraw  from the
Custodial  Account  pursuant to Section  3.16(e) in respect of the Mortgage  Loans and (v) any
amount  deposited in the Certificate  Account pursuant to Section 4.07 or 4.08 and any amounts
deposited in the  Custodial  Account  pursuant to Section  9.01,  reduced by (b) the sum as of
the close of business on the  immediately  preceding  Determination  Date of: (w) any payments
or  collections  consisting  of  prepayment  charges on the Mortgage  Loans that were received
during the related  Prepayment  Period,  (x) the Amount Held for Future  Distribution  and (y)
amounts  permitted to be withdrawn by the Master Servicer from the Custodial  Account pursuant
to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Balloon Loan:  Each of the Mortgage  Loans having an original term to maturity that is
shorter than the related amortization term.

        Balloon  Payment:  With  respect to any  Balloon  Loan,  the related  Monthly  Payment
payable on the stated maturity date of such Balloon Loan.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Book-Entry  Certificate:  Any Certificate  registered in the name of the Depository or
its nominee.

        Business  Day:  Any day other than (i) a  Saturday  or a Sunday or (ii) a day on which
banking  institutions in the States of California,  New York,  Minnesota or Illinois (and such
other state or states in which the  Custodial  Account or the  Certificate  Account are at the
time located) are required or authorized by law or executive order to be closed.

        Call Rights:  As defined in Section 9.01(e).

        Calendar  Quarter:  A Calendar  Quarter  shall  consist of one of the  following  time
periods  in any given  year:  January 1 through  March  31,  April 1 through  June 30,  July 1
though September 30, and October 1 through December 31

        Capitalization  Reimbursement  Amount:  With  respect to any  Distribution  Date,  the
amount  of  unreimbursed  Advances  or  Servicing  Advances  that  were  added  to the  Stated
Principal  Balance of the related  Mortgage  Loans  during the  preceding  calendar  month and
reimbursed  to the Master  Servicer  or  Subservicer  pursuant to Section  3.10(a)(vii)  on or
prior  to such  Distribution  Date  plus the  Capitalization  Reimbursement  Shortfall  Amount
remaining  unreimbursed  from  any  prior  Distribution  Date  and  reimbursed  to the  Master
Servicer or Subservicer on or prior to such Distribution Date.

        Capitalization  Reimbursement  Shortfall  Amount:  As to any  Distribution  Date,  the
amount,  if any, by which the amount of Advances or Servicing  Advances that were added to the
Stated  Principal  Balance of the Mortgage  Loans during the preceding  calendar month exceeds
the  amount  of  principal   payments  on  the  Mortgage   Loans  included  in  the  Available
Distribution Amount for such Distribution Date.

        Cash  Liquidation:  With respect to any defaulted  Mortgage Loan other than a Mortgage
Loan as to which an REO Acquisition  occurred,  a determination by the Master Servicer that it
has  received  all  Insurance  Proceeds,  Liquidation  Proceeds  and  other  payments  or cash
recoveries  which the  Master  Servicer  reasonably  and in good  faith  expects to be finally
recoverable with respect to such Mortgage Loan.

        Certificate:  Any  Class A  Certificate,  Class  M  Certificate,  Class  B,  Class  SB
Certificate or Class R Certificate.

        Certificate  Account:  The account or  accounts  created  and  maintained  pursuant to
Section 4.01,  which shall be entitled  "JPMorgan  Chase Bank,  N.A. as trustee,  in trust for
the registered holders of Residential Asset Mortgage  Products,  Inc.,  Mortgage  Asset-Backed
Pass-Through  Certificates,  Series  2005-SP3" and which account shall be held for the benefit
of the Certificateholders and which must be an Eligible Account.

        Certificate  Account  Deposit  Date:  With  respect  to  any  Distribution  Date,  the
Business Day prior thereto.

        Certificateholder  or Holder:  The Person in whose name a Certificate is registered in
the Certificate  Register,  except that neither a Disqualified  Organization  nor a Non-United
States Person shall be a holder of a Class R Certificate  for any purpose  hereof.  Solely for
the purpose of giving any consent or direction  pursuant to this Agreement,  any  Certificate,
other  than a  Class R  Certificate,  registered  in the  name of the  Depositor,  the  Master
Servicer or any  Subservicer  or any Affiliate  thereof shall be deemed not to be  outstanding
and the  Percentage  Interest  or Voting  Rights  evidenced  thereby  shall not be taken  into
account in determining  whether the requisite amount of Percentage  Interests or Voting Rights
necessary to effect any such consent or direction has been  obtained.  All  references  herein
to "Holders" or  "Certificateholders"  shall reflect the rights of Certificate  Owners as they
may  indirectly  exercise  such  rights  through  the  Depository  and  participating  members
thereof,  except as otherwise specified herein;  provided,  however, that the Trustee shall be
required to  recognize  as a "Holder" or  "Certificateholder"  only the Person in whose name a
Certificate is registered in the Certificate Register.

        Certificate  Owner:  With respect to a Book-Entry  Certificate,  the Person who is the
beneficial owner of such Certificate,  as reflected on the books of an indirect  participating
brokerage  firm for which a Depository  Participant  acts as agent,  if any, and  otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate  Principal  Balance:  With respect to any Class A, Class M Certificate  or
Class B  Certificate,  on any  date of  determination,  an  amount  equal  to (i) the  Initial
Certificate  Principal  Balance of such  Certificate  as specified on the face thereof,  minus
(ii) the sum of (x) the aggregate of all amounts  previously  distributed with respect to such
Certificate (or any predecessor  Certificate) and applied to reduce the Certificate  Principal
Balance  thereof  pursuant  to Section  4.02(c) and (y) the  aggregate  of all  reductions  in
Certificate  Principal  Balance  deemed to have  occurred in connection  with Realized  Losses
which  were  previously  allocated  to  such  Certificate  (or  any  predecessor  Certificate)
pursuant  to  Section  4.05,  provided,  that  with  respect  to any  Distribution  Date,  the
Certificate  Principal  Balance of each class of Class A, Class M and Class B Certificates  to
which a Realized Loss was  previously  allocated and remains  unreimbursed  will be increased,
sequentially,  as follows:  first,  the Class A  Certificates  on a pro rata  basis,  then the
Class M-1,  Class M-2,  Class M-3,  Class  M-4,  Class M-5 and Class B  Certificates,  in that
order,  to  the  extent  of  Realized  Losses  previously   allocated  thereto  and  remaining
unreimbursed,  but only to the extent of Subsequent  Recoveries  received  during the previous
calendar  month and  available  for  distribution  pursuant  to  Section  4.02(c)(xiii).  With
respect to each Class SB  Certificate,  on any date of  determination,  an amount equal to the
Percentage  Interest  evidenced by such  Certificate  times an amount equal to the excess,  if
any, of (A) the then  aggregate  Stated  Principal  Balance of the Mortgage Loans over (B) the
then  aggregate   Certificate  Principal  Balance  of  the  Class  A,  Class  M  and  Class  B
Certificates  then  outstanding.  The  Class  R  Certificates  will  not  have  a  Certificate
Principal Balance.

        Certificate  Register  and  Certificate  Registrar:  The register  maintained  and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively,  all of the Certificates or uncertificated interests bearing the
same designation.

        Class A Certificate:  Any one of the Class A-1, Class A-2 or Class A-3 Certificates.

        Class  A  Interest  Distribution  Amount:  With  respect  to  each  Class  of  Class A
Certificates and any Distribution Date, the aggregate amount of Accrued  Certificate  Interest
to be distributed to the holders of such Class of Class A Certificates  for such  Distribution
Date, plus any related Accrued  Certificate  Interest thereon  remaining unpaid from any prior
Distribution Date.

        Class A Margin:  With respect to the Class A-1  Certificates,  0.150% per annum and on
any  Distribution  Date on or after the  second  Distribution  Date  after the first  possible
Optional  Termination  Date,  0.300% per annum.  With  respect to the Class A-2  Certificates,
initially 0.310% per annum, and on any Distribution  Date on or after the second  Distribution
Date after the  possible  Optional  Termination  Date,  0.620% per annum.  With respect to the
Class A-3  Certificates,  initially 0.390% per annum, and on any Distribution Date on or after
the second  Distribution Date after the first possible  Optional  Termination Date, 0.780% per
annum.

        Class  A  Net  WAC  Cap  Shortfall:  With  respect  to  each  Class  of  the  Class  A
Certificates and any Distribution  Date for which the Pass-Through  Rate for any such Class of
Class A  Certificates  is equal to the Net WAC Cap Rate,  the  excess,  if any, of (x) Accrued
Certificate  Interest on that Class of Certificates on such Distribution  Date,  calculated at
a rate equal to the lesser of (a) LIBOR plus the related  Class A Margin,  as  calculated  for
such Distribution  Date, and (b) the Maximum Mortgage Loan Rate, over (y) Accrued  Certificate
Interest on such Class of Class A Certificates  for such  Distribution  Date calculated at the
Net WAC Cap Rate.

        Class A Net WAC Cap  Shortfall  Carry-Forward  Amount:  With  respect to each Class of
Class A Certificates and any  Distribution  Date, the sum of (a) the aggregate amount of Class
A Net WAC Cap  Shortfall  for such  Class on such  Distribution  Date plus (b) any Class A Net
WAC Cap  Shortfall  Carry-Forward  Amount for such Class  remaining  unpaid from the preceding
Distribution  Date,  plus (c) one  month's  interest on the amount in clause (b) (based on the
number  of  days  in  the  preceding  Interest  Accrual  Period),  to  the  extent  previously
unreimbursed  by the Excess Cash Flow pursuant to Section  4.02(c)(xviii),  at a rate equal to
the related Pass-Through Rate.

        Class A Principal  Distribution  Amount:  With  respect to any  Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for that Distribution  Date, the Principal  Distribution  Amount for that Distribution Date or
(ii) on or after the Stepdown Date if a Trigger  Event is not in effect for that  Distribution
Date, the lesser of:

               (i)    the Principal Distribution Amount for that Distribution Date; and

               (ii)   the excess, if any, of (A) the aggregate  Certificate  Principal Balance
        of the Class A Certificates  immediately  prior to that Distribution Date over (B) the
        lesser of (x) the product of (1) the applicable  Subordination  Percentage and (2) the
        aggregate  Stated  Principal  Balance of the  Mortgage  Loans after  giving  effect to
        distributions to be made on that  Distribution Date and (y) the excess, if any, of the
        aggregate  Stated  Principal  Balance of the  Mortgage  Loans after  giving  effect to
        distributions  to be made on that  Distribution  Date, over the  Overcollateralization
        Floor.

        Class A-1 Certificate:  Any one of the Class A-1 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit A, senior to the Class M, Class B, Class SB and Class R  Certificates  with respect to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and  (ii) the  right  to  receive  the  Class A Net WAC Cap  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class A-2 Certificate:  Any one of the Class A-2 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit A, senior to the Class M, Class B, Class SB and Class R  Certificates  with respect to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and  (ii) the  right  to  receive  the  Class A Net WAC Cap  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class A-3 Certificate:  Any one of the Class A-3 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit A, senior to the Class M, Class B, Class SB and Class R  Certificates  with respect to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and  (ii) the  right  to  receive  the  Class A Net WAC Cap  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class B Certificate:  Any one of the Class B Certificates  executed by the Trustee and
authenticated  by the  Certificate  Registrar  substantially  in the form  annexed  hereto  as
Exhibit C, senior to the Class SB and Class R Certificates  with respect to distributions  and
the  allocation  of  Realized  Losses as set forth in  Section  4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC Provisions
and (ii) the right to receive  the Class B Net WAC Cap  Shortfall  Carry-Forward  Amount  from
the Excess Cash Flow to the extent described herein.

        Class B Interest  Distribution  Amount:  With respect to the Class B Certificates  and
any  Distribution  Date,  the  aggregate  amount  of  Accrued   Certificate   Interest  to  be
distributed to the holders of such Class B Certificates for such  Distribution  Date, plus any
related Accrued  Certificate  Interest thereon  remaining  unpaid from any prior  Distribution
Date.

        Class B Margin:  With  respect  to the Class B  Certificates,  2.500% per annum and on
any  Distribution  Date on or after the  second  Distribution  Date  after the first  possible
Optional Termination Date, 3.750% per annum.

        Class B Net WAC Cap  Shortfall:  With  respect  to the  Class B  Certificates  and any
Distribution  Date for which  the  Pass-Through  Rate for any such  Class of  Certificates  is
equal to the Net WAC Cap Rate,  the excess,  if any, of (x)  Accrued  Certificate  Interest on
that  Class of  Certificates  on such  Distribution  Date,  calculated  at a rate equal to the
lesser of (a) LIBOR plus the Class B Margin,  as calculated  for such  Distribution  Date, and
(b) the  Maximum  Mortgage  Loan Rate,  over (y) Accrued  Certificate  Interest on the Class B
Certificates for such Distribution Date calculated at the Net WAC Cap Rate.

        Class B Net WAC Cap  Shortfall  Carry-Forward  Amount:  With  respect  to the  Class B
Certificates  and any  Distribution  Date, the sum of (a) the aggregate  amount of Class B Net
WAC Cap  Shortfall for such Class on such  Distribution  Date plus (b) any Class B Net WAC Cap
Shortfall   Carry-Forward   Amount  for  such  Class  remaining   unpaid  from  the  preceding
Distribution  Date,  plus (c) one  month's  interest on the amount in clause (b) (based on the
number  of  days  in  the  preceding  Interest  Accrual  Period),  to  the  extent  previously
unreimbursed  by the Excess Cash Flow pursuant to Section  4.02(c)(xviii),  at a rate equal to
the related Pass-Through Rate.

        Class B Principal  Distribution  Amount:  With  respect to any  Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount, Class M-1
Principal  Distribution Amount,  Class M-2 Principal  Distribution Amount, Class M-3 Principal
Distribution  Amount,  Class  M-4  Principal  Distribution  Amount  and  Class  M-5  Principal
Distribution  Amount  or (ii) on or  after  the  Stepdown  Date if a  Trigger  Event is not in
effect for that Distribution Date, the lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after distribution of the Class A Principal  Distribution  Amount, Class M-1 Principal
        Distribution  Amount,  Class M-2 Principal  Distribution  Amount,  Class M-3 Principal
        Distribution Amount,  Class M-4 Principal  Distribution Amount and Class M-5 Principal
        Distribution Amount and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance  of the Class A, Class M-1,  Class  M-2,  Class M-3,  Class M-4 and
        Class  M-5  Certificates  (after  taking  into  account  the  payment  of the  Class A
        Principal  Distribution  Amount,  Class M-1 Principal  Distribution  Amount, Class M-2
        Principal  Distribution  Amount,  Class M-3 Principal  Distribution  Amount, Class M-4
        Principal  Distribution  Amount and Class M-5 Principal  Distribution  Amount for that
        Distribution  Date,  and  (2)  the  Certificate  Principal  Balance  of  the  Class  B
        Certificates  immediately  prior to that  Distribution Date over (B) the lesser of (x)
        the  product of (1) the  applicable  Subordination  Percentage  and (2) the  aggregate
        Stated  Principal  Balance of the mortgage loans after giving effect to  distributions
        to be made on that  Distribution  Date and (y) the excess,  if any,  of the  aggregate
        Stated  Principal  Balance of the mortgage loans after giving effect to  distributions
        to be made on that Distribution Date over the Overcollateralization Floor.

        Class M  Certificate:  Any one of the Class M-1,  Class M-2, Class M-3, Class M-4, and
Class M-5 Certificates.

        Class M Margin:  With  respect  to the Class M-1  Certificates,  initially  0.530% per
annum, and on any Distribution  Date on or after the second  Distribution Date after the first
possible  Optional  Termination  Date,  0.795%  per  annum.  With  respect  to the  Class  M-2
Certificates,  initially  0.800%  per  annum,  and on any  Distribution  Date on or after  the
second  Distribution  Date after the first  possible  Optional  Termination  Date,  1.200% per
annum.  With respect to the Class M-3  Certificates,  initially  2.500% per annum,  and on any
Distribution  Date on or after the second  Distribution Date after the first possible Optional
Termination  Date,  3.750% per annum.  With respect to the Class M-4  Certificates,  initially
2.500% per  annum,  and on any  Distribution  Date on or after the  second  Distribution  Date
after the first possible  Optional  Termination  Date,  3.750% per annum.  With respect to the
Class M-5  Certificates,  initially 2.500% per annum, and on any Distribution Date on or after
the second  Distribution Date after the first possible  Optional  Termination Date, 3.750% per
annum.

        Class  M  Net  WAC  Cap  Shortfall:  With  respect  to  each  Class  of  the  Class  M
Certificates and any Distribution  Date for which the Pass-Through  Rate for any such Class of
Certificates  is  equal  to the  Net  WAC  Cap  Rate,  the  excess,  if  any,  of (x)  Accrued
Certificate  Interest  on that Class of  Certificates  on such  Distribution  Date,  using the
lesser of (a) LIBOR plus the  related  Class M Margin,  as  calculated  for such  Distribution
Date, and (b) the Maximum  Mortgage Loan Rate, over (y) Accrued  Certificate  Interest on such
Class of Class M Certificates for such Distribution Date calculated at the Net WAC Cap Rate.

        Class M Net WAC Cap  Shortfall  Carry-Forward  Amount:  With  respect to each Class of
the Class M Certificates  and any  Distribution  Date, the sum of (a) the aggregate  amount of
Class M Net WAC Cap  Shortfall  for each  such  Class on such  Distribution  Date plus (b) any
Class M Net WAC Cap  Shortfall  Carry-Forward  Amount for such Classes  remaining  unpaid from
the preceding  Distribution  Date,  plus (c) one month's  interest on the amount in clause (b)
(based  on the  number  of days in the  preceding  Interest  Accrual  Period),  to the  extent
previously  unreimbursed  by the Excess  Cash Flow  pursuant to Section  4.02(c)(xviii),  at a
rate equal to the related Pass-Through Rate.

        Class M-1 Certificate:  Any one of the Class M-1 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-2,  Class M-3,  Class M-4,  Class M-5,  Class B, Class SB and
Class R Certificates  with respect to  distributions  and the allocation of Realized Losses as
set forth in Section 4.05, and evidencing (i) an interest  designated as a "regular  interest"
in REMIC II for  purposes  of the REMIC  Provisions  and (ii) the right to receive the Class M
Net WAC Cap Shortfall  Carry-Forward  Amount from the Excess Cash Flow to the extent described
herein.

        Class M-1 Interest  Distribution  Amount:  With respect to the Class M-1  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-1 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount or (ii) on
or after the Stepdown  Date if a Trigger  Event is not in effect for that  Distribution  Date,
the lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after distribution of the Class A Principal Distribution Amount; and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance of the Class A Certificates  (after taking into account the payment
        of the Class A Principal  Distribution  Amount for that Distribution Date) and (2) the
        Certificate Principal Balance of the Class M-1 Certificates  immediately prior to that
        Distribution  Date  over  (B) the  lesser  of (x) the  product  of (1) the  applicable
        Subordination  Percentage  and (2)  the  aggregate  Stated  Principal  Balance  of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date and (y) the excess,  if any, of the  aggregate  Stated  Principal  Balance of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date, over the Overcollateralization Floor.

        Class M-2 Certificate:  Any one of the Class M-2 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B,  senior to the Class  M-3,  Class  M-4,  Class  M-5,  Class B, Class SB and Class R
Certificates  with  respect to  distributions  and the  allocation  of Realized  Losses as set
forth in Section 4.05, and evidencing  (i) an interest  designated as a "regular  interest" in
REMIC II for  purposes of the REMIC  Provisions  and (ii) the right to receive the Class M Net
WAC Cap Shortfall Carry-Forward Amount from Excess Cash Flow to the extent described herein.

        Class M-2 Interest  Distribution  Amount:  With respect to the Class M-2  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-2 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A Principal  Distribution  Amount and the
Class M-1  Principal  Distribution  Amount or (ii) on or after the Stepdown  Date if a Trigger
Event is not in effect for that Distribution Date, the lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after  distribution  of the Class A  Principal  Distribution  Amount and the Class M-1
        Principal Distribution Amount; and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance  of the Class A  Certificates  and Class  M-1  Certificates  (after
        taking into account the payment of the Class A Principal  Distribution  Amount and the
        Class  M-1  Principal  Distribution  Amount  for that  Distribution  Date) and (2) the
        Certificate Principal Balance of the Class M-2 Certificates  immediately prior to that
        Distribution  Date  over  (B) the  lesser  of (x) the  product  of (1) the  applicable
        Subordination  Percentage  and (2)  the  aggregate  Stated  Principal  Balance  of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date and (y) the excess,  if any, of the  aggregate  Stated  Principal  Balance of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date, over the Overcollateralization Floor.

        Class M-3 Certificate:  Any one of the Class M-3 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B,  senior to the Class M-4,  Class  M-5,  Class B, Class SB and Class R  Certificates
with respect to  distributions  and the allocation of Realized  Losses as set forth in Section
4.05,  and  evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for
purposes  of the  REMIC  Provisions  and (ii) the  right to  receive  the  Class M Net WAC Cap
Shortfall Carry-Forward Amount from Excess Cash Flow to the extent described herein.

        Class M-3 Interest  Distribution  Amount:  With respect to the Class M-3  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-3 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount, Class M-1
Principal  Distribution  Amount  and Class  M-2  Principal  Distribution  Amount or (ii) on or
after the Stepdown Date if a Trigger Event is not in effect for that  Distribution  Date,  the
lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after  distribution  of the Class A,  Class M-1 and Class M-2  Principal  Distribution
        Amounts; and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance of the Class A, Class M-1 and Class M-2 Certificates  (after taking
        into  account  the  payment  of the  Class  A,  Class  M-1  and  Class  M-2  Principal
        Distribution  Amounts for that  Distribution  Date) and (2) the Certificate  Principal
        Balance of the Class M-3  Certificates  immediately  prior to that  Distribution  Date
        over (B) the lesser of (x) the product of (1) the applicable  Subordination Percentage
        and (2) the  aggregate  Stated  Principal  Balance of the Mortgage  Loans after giving
        effect to distributions to be made on that  Distribution  Date and (y) the excess,  if
        any, of the  aggregate  Stated  Principal  Balance of the Mortgage  Loans after giving
        effect  to   distributions   to  be  made  on  that   Distribution   Date,   over  the
        Overcollateralization Floor.

        Class M-4 Certificate:  Any one of the Class M-4 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-5,  Class B, Class SB and Class R  Certificates  with respect
to  distributions  and the  allocation of Realized  Losses as set forth in Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and  (ii) the  right  to  receive  the  Class M Net WAC Cap  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class M-4 Interest  Distribution  Amount:  With respect to the Class M-4  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-4 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount, Class M-1
Principal  Distribution  Amount,  Class  M-2  Principal  Distribution  Amount  and  Class  M-3
Principal  Distribution  Amount or (ii) on or after the  Stepdown  Date if a Trigger  Event is
not in effect for that Distribution Date, the lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after  distribution  of the Class A,  Class  M-1,  Class  M-2 and Class M-3  Principal
        Distribution Amounts; and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance  of the Class A, Class  M-1,  Class M-2 and Class M-3  Certificates
        (after taking into account the payment of the Class A, Class M-1,  Class M-2 and Class
        M-3  Principal   Distribution   Amounts  for  that  Distribution  Date)  and  (2)  the
        Certificate Principal Balance of the Class M-4 Certificates  immediately prior to that
        Distribution  Date  over  (B) the  lesser  of (x) the  product  of (1) the  applicable
        Subordination  Percentage  and (2)  the  aggregate  Stated  Principal  Balance  of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date and (y) the excess,  if any, of the  aggregate  Stated  Principal  Balance of the
        Mortgage Loans after giving effect to  distributions  to be made on that  Distribution
        Date, over the Overcollateralization Floor.

        Class M-5 Certificate:  Any one of the Class M-5 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  B,  senior  to the  Class B,  Class  SB and  Class R  Certificates  with  respect  to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and  (ii) the  right  to  receive  the  Class M Net WAC Cap  Shortfall
Carry-Forward Amount from Excess Cash Flow to the extent described herein.

        Class M-5 Interest  Distribution  Amount:  With respect to the Class M-5  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-5 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount, Class M-1
Principal  Distribution Amount,  Class M-2 Principal  Distribution Amount, Class M-3 Principal
Distribution  Amount  and  Class  M-4  Principal  Distribution  Amount or (ii) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

               (i)    the remaining  Principal  Distribution Amount for that Distribution Date
        after  distribution  of the Class A,  Class M-1,  Class  M-2,  Class M-3 and Class M-4
        Principal Distribution Amounts; and

               (ii)   the  excess,  if any,  of (A) the sum of (1) the  aggregate  Certificate
        Principal  Balance  of the Class A,  Class  M-1,  Class  M-2,  Class M-3 and Class M-4
        Certificates  (after taking into account the payment of the Class A, Class M-1,  Class
        M-2,  Class M-3 and Class M-4  Principal  Distribution  Amounts for that  Distribution
        Date)  and (2)  the  Certificate  Principal  Balance  of the  Class  M-5  Certificates
        immediately  prior to that Distribution Date over (B) the lesser of (x) the product of
        (1) the applicable  Subordination  Percentage and (2) the aggregate  Stated  Principal
        Balance of the Mortgage Loans after giving effect to  distributions to be made on that
        Distribution  Date and (y) the  excess,  if any,  of the  aggregate  Stated  Principal
        Balance of the Mortgage Loans after giving effect to  distributions to be made on that
        Distribution Date, over the Overcollateralization Floor.

        Class  R  Certificate:  Collectively,  the  Class  R-I  Certificates  and  Class  R-II
Certificates.

        Class R-I Certificate:  Any one of the Class R-I Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit E and  evidencing  an  interest  designated  as a "residual  interest"  in REMIC I for
purposes of the REMIC Provisions.

        Class  R-II  Certificate:  Any one of the  Class  R-II  Certificates  executed  by the
Trustee and  authenticated  by the  Certificate  Registrar  substantially  in the form annexed
hereto as Exhibit E and  evidencing an interest  designated as a "residual  interest" in REMIC
II for purposes of the REMIC Provisions.

        Class SB  Certificate:  Any one of the Class SB  Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  D,  subordinate  to the  Class A  Certificates,  Class  M  Certificates  and  Class B
Certificates  with  respect to  distributions  and the  allocation  of Realized  Losses as set
forth in Section 4.05,  and evidencing an interest  comprised of "regular  interests" in REMIC
II  together  with  certain  rights to  payments  under the Yield  Maintenance  Agreement  for
purposes of the REMIC Provisions.

        Closing Date:  December 29, 2005.

        Code:  The Internal Revenue Code of 1986, as amended.

        Commission:  The Securities and Exchange Commission.

        Cooperative:  A private,  cooperative  housing  corporation  which owns or leases land
and all or part of a building or buildings,  including apartments,  spaces used for commercial
purposes  and common  areas  therein  and whose  board of  directors  authorizes,  among other
things, the sale of Cooperative Stock.

        Cooperative  Apartment:  A dwelling unit in a multi-dwelling  building owned or leased
by a Cooperative,  which unit the Mortgagor has an exclusive  right to occupy  pursuant to the
terms of a proprietary lease or occupancy agreement.

        Cooperative  Lease:  With respect to a  Cooperative  Loan,  the  proprietary  lease or
occupancy  agreement with respect to the Cooperative  Apartment  occupied by the Mortgagor and
relating to the related  Cooperative  Stock,  which lease or  agreement  confers an  exclusive
right to the holder of such Cooperative Stock to occupy such apartment.

        Cooperative  Loans:  Any of the  Mortgage  Loans  made  in  respect  of a  Cooperative
Apartment,  evidenced  by a Mortgage  Note and secured by (i) a Security  Agreement,  (ii) the
related  Cooperative  Stock  Certificate,  (iii) an assignment of the Cooperative  Lease, (iv)
financing  statements  and (v) a stock  power (or other  similar  instrument),  and  ancillary
thereto,  a  recognition   agreement  between  the  Cooperative  and  the  originator  of  the
Cooperative  Loan,  each of which was  transferred  and  assigned to the  Trustee  pursuant to
Section 2.01 and are from time to time held as part of the Trust Fund.

        Cooperative  Stock: With respect to a Cooperative  Loan, the single  outstanding class
of stock, partnership interest or other ownership instrument in the related Cooperative.

        Cooperative  Stock  Certificate:  With  respect  to  a  Cooperative  Loan,  the  stock
certificate or other instrument evidencing the related Cooperative Stock.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which office at the date of the  execution of this  instrument  is located at 4
New York  Plaza,  6th  Floor,  New  York,  New York  10004,  Attention:  Worldwide  Securities
Services / Global Debt, RAAC Series 2005-SP3.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Curtailment:  Any Principal  Prepayment  made by a Mortgagor  which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained  pursuant
to Section 3.07 in the name of a depository  institution,  as custodian for the holders of the
Certificates,  for the holders of certain other  interests in mortgage  loans serviced or sold
by the Master  Servicer  and for the Master  Servicer,  into  which the  amounts  set forth in
Section 3.07 shall be deposited  directly.  Any such account or accounts  shall be an Eligible
Account.

        Custodial  Agreement:  An agreement that may be entered into among the Depositor,  the
Master Servicer, the Trustee and a Custodian in substantially the form of Exhibit F hereto.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date:  December 1, 2005.

        Cut-off Date Balance:  $289,424,491.00.

        Cut-off  Date  Principal  Balance:  With  respect  to any  Mortgage  Loan,  the unpaid
principal  balance  thereof at the Cut-off Date after  giving  effect to all  installments  of
principal  due on or prior thereto (or due during the month of the Cut-off  Date),  whether or
not received.

        Debt  Service  Reduction:  With  respect to any  Mortgage  Loan,  a  reduction  in the
scheduled  Monthly  Payment for such Mortgage Loan by a court of competent  jurisdiction  in a
proceeding  under the  Bankruptcy  Code,  except  such a  reduction  constituting  a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deferred  Interest:  With respect to any Neg Am Loan, as of any Due Date,  the amount,
if any, by which the  Mortgage  Loan  Accrued  Interest  for such Due Date exceeds the Monthly
Payment for such Due Date and which  amount,  pursuant to the terms of the Mortgage  Note,  is
added to the Stated Principal Balance of the Mortgage Loan.

        Deferred  Interest  Shortfall:  With  respect to any Class of the Class A, Class M and
Class B Certificates  and any  Distribution  Date for which Deferred  Interest exists and upon
which  the  Accrued  Certificate  Interest  on the Class A,  Class M and Class B  Certificates
exceeds the Available  Distribution  Amount on such Distribution  Date, the lesser of (a) such
excess and (b) the amount of such Deferred Interest.

        Deficient  Valuation:  With  respect to any  Mortgage  Loan, a valuation by a court of
competent  jurisdiction of the Mortgaged  Property in an amount less than the then outstanding
indebtedness  under the Mortgage  Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled  Monthly Payment that constitutes a permanent  forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any definitive, fully registered Certificate.

        Deleted  Mortgage  Loan: A Mortgage  Loan  replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein,  a Mortgage  Loan is considered to be: "30 to 59 days" or
"30 or more days"  delinquent  when a payment due on any scheduled due date remains  unpaid as
of the close of business on the next  following  monthly  scheduled due date;  "60 to 89 days"
or "60 or more days"  delinquent  when a payment due on any scheduled due date remains  unpaid
as of the close of business on the second  following  monthly  scheduled due date;  and so on.
The  determination  as to whether a Mortgage  Loan falls into these  categories  is made as of
the close of business on the last  business day of each month.  For example,  a Mortgage  Loan
with a payment  due on July 1 that  remained  unpaid as of the close of  business on August 31
would then be considered to be 30 to 59 days  delinquent.  Delinquency  information  as of the
Cut-off Date is  determined  and prepared as of the close of business on the last business day
immediately prior to the Cut-off Date.

        Depositor:  As defined in the preamble hereto.

        Depository:  The  Depository  Trust  Company,  or any successor  Depository  hereafter
named. The nominee of the initial  Depository for purposes of registering  those  Certificates
that are to be Book-Entry  Certificates  is Cede & Co. The Depository  shall at all times be a
"clearing  corporation"  as defined in Section  8-102(a)(5) of the Uniform  Commercial Code of
the  State of New York and a  "clearing  agency"  registered  pursuant  to the  provisions  of
Section 17A of the Exchange Act.

        Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or
other  Person  for whom  from  time to time a  Depository  effects  book-entry  transfers  and
pledges of securities deposited with the Depository.

        Derivative  Contract:  Any ISDA Master  Agreement,  together with the related Schedule
and  Confirmation,  entered into by the Trustee and a Derivative  Counterparty  in  accordance
with Section 4.11.

        Derivative  Counterparty:  Any  counterparty  to a Derivative  Contract as provided in
Section 4.11.

        Destroyed  Mortgage Note: A Mortgage Note the original of which was  permanently  lost
or destroyed and has not been replaced.

        Determination  Date: With respect to any  Distribution  Date, the 20th day (or if such
20th day is not a Business Day, the Business Day  immediately  following such 20th day) of the
month of the related Distribution Date.

        Disqualified Organization:  Any organization defined as a "disqualified  organization"
under Section  860E(e)(5) of the Code,  which  includes any of the  following:  (i) the United
States, any State or political  subdivision  thereof,  any possession of the United States, or
any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which
is a corporation if all of its  activities  are subject to tax and,  except for Freddie Mac, a
majority  of its  board of  directors  is not  selected  by such  governmental  unit),  (ii) a
foreign government,  any international  organization,  or any agency or instrumentality of any
of the foregoing,  (iii) any organization (other than certain farmers' cooperatives  described
in  Section  521 of the Code)  which is exempt  from the tax  imposed by Chapter 1 of the Code
(including the tax imposed by Section 511 of the Code on unrelated  business  taxable  income)
and (iv) rural electric and telephone  cooperatives  described in Section 1381(a)(2)(C) of the
Code. A Disqualified  Organization also includes any "electing large  partnership," as defined
in Section  775(a) of the Code and any other Person so  designated  by the Trustee  based upon
an Opinion of Counsel that the holding of an Ownership  Interest in a Class R  Certificate  by
such  Person may cause any REMIC or any Person  having an  Ownership  Interest in any Class of
Certificates  (other than such Person) to incur a liability  for any federal tax imposed under
the Code that would not  otherwise be imposed but for the  Transfer of an  Ownership  Interest
in  a  Class  R  Certificate  to  such  Person.   The  terms  "United  States",   "State"  and
"international  organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution  Date:  The 25th day of any  month  beginning  in the  month  immediately
following the month of the initial  issuance of the  Certificates  or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        DTC Letter:  The Letter of  Representations,  dated  December  29,  2005,  between the
Trustee, on behalf of the Trust Fund, and the Depository.

        Due Date:  With  respect  to any  Distribution  Date and any  Mortgage  Loan,  the day
during the related Due Period on which the Monthly Payment is due.

        Due  Period:  With  respect  to any  Distribution  Date,  the  calendar  month of such
Distribution Date.

        Eligible  Account:  An account that is any of the  following:  (i)  maintained  with a
depository  institution  the debt  obligations  of which have been rated by each Rating Agency
in its highest rating  available,  or (ii) an account or accounts in a depository  institution
in which such  accounts  are fully  insured to the limits  established  by the FDIC,  provided
that any deposits not so insured shall,  to the extent  acceptable to each Rating  Agency,  as
evidenced  in  writing,  be  maintained  such that (as  evidenced  by an  Opinion  of  Counsel
delivered to the Trustee and each Rating Agency) the registered  Holders of Certificates  have
a claim with  respect to the funds in such  account or a  perfected  first  security  interest
against any collateral (which shall be limited to Permitted  Investments)  securing such funds
that  is  superior  to  claims  of  any  other  depositors  or  creditors  of  the  depository
institution  with which  such  account is  maintained,  or (iii) in the case of the  Custodial
Account,  either (A) a trust account or accounts  maintained in the corporate trust department
of  JPMorgan  Chase Bank,  N.A.,  or (B) an account or accounts  maintained  in the  corporate
asset  services  department  of  JPMorgan  Chase  Bank,  N.A.  as long as its short  term debt
obligations  are rated P-1 (or the  equivalent) or better by each Rating Agency,  and its long
term debt  obligations are rated A2 (or the equivalent) or better,  by each Rating Agency,  or
(iv) in the case of the  Certificate  Account and the Yield  Maintenance  Deposit  Account,  a
trust account or accounts  maintained in the corporate  trust division of JPMorgan Chase Bank,
N.A. or (v) an account or  accounts  of a  depository  institution  acceptable  to each Rating
Agency (as  evidenced  in writing by each Rating  Agency  that use of any such  account as the
Custodial  Account or the  Certificate  Account  will not reduce  the rating  assigned  to any
Class of  Certificates  by such Rating  Agency below the lower of the  then-current  rating or
the rating assigned to such Certificates as of the Closing Date by such Rating Agency).

        Eligible Master  Servicing  Compensation:  With respect to any  Distribution  Date, an
amount equal to Prepayment  Interest Shortfalls  resulting from Principal  Prepayments in Full
or  Curtailments  during the related  Prepayment  Period,  but not more than the lesser of (a)
one-twelfth  of 0.125% of the Stated  Principal  Balance  of the  Mortgage  Loans  immediately
preceding  such  Distribution  Date and (b) the sum of the Servicing  Fee, all income and gain
on amounts held in the Custodial  Account and the  Certificate  Account and amounts payable to
the  Certificateholders  with respect to such Distribution Date and servicing  compensation to
which the Master  Servicer may be entitled  pursuant to Section  3.10(a)(v)  and (vi) provided
that for  purposes  of this  definition  the amount of the  Servicing  Fee will not be reduced
pursuant to Section  7.02(a)  except as may be required  pursuant to the last sentence of such
Section 7.02(a).

        ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

        Event of Default:  As defined in Section 7.01.

        Excess Cash Flow:  With respect to the Mortgage  Loans and any  Distribution  Date, an
amount equal to the sum of (A) the excess of (1) the  Available  Distribution  Amount for that
Distribution  Date  over  (2)  the  sum of (x)  the  Interest  Distribution  Amount  for  that
Distribution  Date and (y) the Principal  Remittance  Amount for that  Distribution  Date, (B)
the  Overcollateralization  Reduction  Amount,  if any, for that Distribution Date and (C) any
Yield Maintenance Payment for that Distribution Date.

        Excess  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the
excess,  if any, of (a) the  Overcollateralization  Amount on such  Distribution Date over (b)
the Required Overcollateralization Amount for such Distribution Date.

        Exchange Act:  The Securities Exchange Act of 1934, as amended.

        Fannie  Mae:  Fannie  Mae, a  federally  chartered  and  privately  owned  corporation
organized and existing under the Federal  National  Mortgage  Association  Charter Act, or any
successor thereto.

        FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

        FHA:  The Federal Housing Administration, or its successor.

        Final Certification:  As defined in Section 2.02.

        Final  Distribution  Date: The  Distribution  Date on which the final  distribution in
respect of the Certificates  will be made pursuant to Section 9.01,  which Final  Distribution
Date shall in no event be later than the end of the 90-day  liquidation  period  described  in
Section 9.02.

        Final  Scheduled  Distribution  Date: With respect to the Class A, Class M, Class Band
Class SB Certificates,  solely for purposes of the face of the Certificates,  the Distribution
Date in  December  2035.  No event of  default  under  this  Agreement  will  arise or  become
applicable  solely  by reason  of the  failure  to retire  the  entire  Certificate  Principal
Balance  of any  Class of Class A,  Class M or Class B  Certificates  on or  before  its Final
Scheduled Distribution Date.

        Fitch:  Fitch Ratings, Inc., or its successor in interest.

        Foreclosure  Profits:  With respect to any Distribution Date or related  Determination
Date and any Mortgage Loan, the excess, if any, of Liquidation  Proceeds,  Insurance  Proceeds
and REO Proceeds (net of all amounts  reimbursable  therefrom pursuant to Section 3.10(a)(ii))
in  respect  of each  Mortgage  Loan or REO  Property  for  which  a Cash  Liquidation  or REO
Disposition  occurred in the related  Prepayment  Period over the sum of the unpaid  principal
balance  of  such  Mortgage  Loan  or  REO  Property  (determined,  in  the  case  of  an  REO
Disposition,  in  accordance  with  Section  3.14) plus  accrued  and unpaid  interest  at the
Mortgage Rate on such unpaid  principal  balance from the Due Date to which  interest was last
paid by the  Mortgagor  to the first day of the month  following  the month in which such Cash
Liquidation or REO Disposition occurred.

        Freddie Mac: The Federal Home Loan Mortgage Corporation,  a corporate  instrumentality
of the United States  created and existing  under Title III of the Emergency  Home Finance Act
of 1970, as amended, or any successor thereto.

        Gross  Margin:  With  respect  to  each  adjustable  rate  Mortgage  Loan,  the  fixed
percentage  set forth in the related  Mortgage  Note and  indicated in Exhibit G hereto as the
"NOTE  MARGIN,"  which  percentage  is added to the related Index on each  Adjustment  Date to
determine  (subject to rounding in accordance  with the related  Mortgage  Note,  the Periodic
Cap, the Maximum  Mortgage Rate and the Minimum  Mortgage  Rate) the interest rate to be borne
by such Mortgage Loan until the next Adjustment Date.

        High Cost Loan:  The Mortgage  Loans set forth hereto as Exhibit O that are subject to
special rules,  disclosure  requirements  and other  provisions that were added to the Federal
Truth in Lending Act by the Home Ownership and Equity Protection Act of 1994.

        Independent:  When used with respect to any specified Person,  means such a Person who
(i) is in fact  independent  of the  Depositor,  the Master  Servicer and the Trustee,  or any
Affiliate  thereof,  (ii) does not have any direct financial interest or any material indirect
financial  interest in the  Depositor,  the Master  Servicer or the Trustee or in an Affiliate
thereof,  and (iii) is not connected  with the Depositor,  the Master  Servicer or the Trustee
as  an  officer,  employee,  promoter,  underwriter,  trustee,  partner,  director  or  person
performing similar functions.

        Index:  With respect to any  adjustable  rate Mortgage  Loan and as to any  Adjustment
Date therefor, the related index as stated in the related Mortgage Note.

        Initial  Certificate  Principal  Balance:  With respect to each Class of  Certificates
(other than the Class R  Certificates),  the  Certificate  Principal  Balance of such Class of
Certificates as of the Closing Date as set forth in the Preliminary Statement hereto.

        Insurance  Proceeds:  Proceeds paid in respect of the Mortgage  Loans  pursuant to any
Primary  Insurance  Policy or any other related  insurance policy covering a Mortgage Loan, to
the extent such proceeds are payable to the mortgagee  under the  Mortgage,  any  Subservicer,
the Master  Servicer  or the Trustee  and are not  applied to the  restoration  of the related
Mortgaged  Property  (or,  with  respect  to  a  Cooperative  Loan,  the  related  Cooperative
Apartment)  or released to the  Mortgagor in accordance  with the  procedures  that the Master
Servicer would follow in servicing mortgage loans held for its own account.

        Interest  Accrual  Period:  With  respect  to  the  Class  A,  Class  M  and  Class  B
Certificates,  (i)  with  respect  to the  Distribution  Date  in  January  2006,  the  period
commencing  on the  Closing  Date and ending on the day  preceding  the  Distribution  Date in
January 2006, and (ii) with respect to any Distribution  Date after the  Distribution  Date in
January  2006,  the  period  commencing  on the  Distribution  Date in the  month  immediately
preceding  the month in which such  Distribution  Date occurs and ending on the day  preceding
such Distribution  Date. With respect to the Class SB Certificates and any Distribution  Date,
the prior calendar month.

        Interest  Distribution  Amount:  The sum of the Class A, Class M-1,  Class M-2,  Class
M-3, Class M-4, Class M-5 and Class B Interest Distribution Amounts.

        Interim Certification:  As defined in Section 2.02.

        Interested  Person:  As of any  date  of  determination,  the  Depositor,  the  Master
Servicer,  the Trustee,  any  Mortgagor,  any Manager of a Mortgaged  Property,  or any Person
known to a Responsible Officer of the Trustee to be an Affiliate of any of them.

        Late  Collections:  With respect to any Mortgage Loan, all amounts received during any
Due  Period,  whether  as  late  payments  of  Monthly  Payments  or  as  Insurance  Proceeds,
Liquidation  Proceeds or otherwise,  which  represent  late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        LIBOR:  With  respect to any  Distribution  Date,  the  arithmetic  mean of the London
interbank  offered rate  quotations for one-month  U.S.  Dollar  deposits,  expressed on a per
annum basis, determined in accordance with Section 1.02.

        LIBOR  Business  Day:  Any day other  than (i) a  Saturday  or Sunday or (ii) a day on
which  banking  institutions  in London,  England are required or  authorized  to by law to be
closed.

        LIBOR Rate Adjustment Date: With respect to each  Distribution  Date, the second LIBOR
Business Day immediately preceding the commencement of the related Interest Accrual Period.

        Limited Repurchase Right Holder:  RFC Asset Holdings II, Inc., or its successor.

        Liquidation  Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer  in  connection  with the taking of an entire  Mortgaged  Property by exercise of the
power of eminent domain or  condemnation  or in connection with the liquidation of a defaulted
Loan  through  trustee's  sale,  foreclosure  sale or  otherwise,  other than REO Proceeds and
Subsequent Recoveries.

        Loan-to-Value  Ratio:  As of any date,  the fraction,  expressed as a percentage,  the
numerator of which is the current  principal  balance of the related Mortgage Loan at the date
of determination  (plus, in the case of a junior lien Mortgage Loan, the principal  balance of
the Senior  Mortgage Loan on the Related  Mortgaged  Property) and the denominator of which is
the Appraised Value of the related Mortgaged Property.

        Marker  Rate:  With  respect  to the  Class SB  Certificates  or the REMIC II  Regular
Interest  SB-IO and any  Distribution  Date, a per annum rate equal to two (2)  multiplied  by
the  weighted  average  of the  Uncertificated  REMIC I  Pass-Through  Rates for each  REMIC I
Regular  Interest  (other  than the REMIC I Regular  Interest  AA) with the rates on each such
REMIC I Regular  Interest  (other than REMIC I Regular  Interest ZZ) subject to a cap equal to
the Pass-Through Rate for the corresponding  Class for such REMIC I Regular Interest,  and the
rate on REMIC I Regular  Interest  ZZ subject to a cap of zero,  in each case for  purposes of
this calculation.

        Maturity Date:  With respect to each Class of Certificates  representing  ownership of
regular interest or  Uncertificated  Regular  Interests issued by each of REMIC I and REMIC II
the latest possible maturity date, solely for purposes of Section  1.860G-1(a)(4)(iii)  of the
Treasury  Regulations,  by which the  Certificate  Principal  Balance  of each  such  Class of
Certificates  representing  a regular  interest  in the Trust  Fund  would be reduced to zero,
which is, for each such regular interest,  the Distribution  Date in December,  2035, which is
the Distribution  Date occurring in the month following the last scheduled  monthly payment of
the Mortgage Loans.

        Maximum  Mortgage  Loan  Rate:  With  respect  to the  Class  A,  Class M and  Class B
Certificates and any Interest Accrual Period, 14.00% per annum.

        Maximum  Mortgage Rate:  With respect to any  adjustable  rate Mortgage Loan, the rate
indicated in Exhibit G hereto as the "NOTE CEILING,"  which rate is the maximum  interest rate
that may be  applicable to such  adjustable  rate Mortgage Loan at any time during the life of
such Mortgage Loan.

        Maximum Net Mortgage Rate:  With respect to any adjustable  rate Mortgage Loan and any
date of  determination,  the Maximum  Mortgage Rate minus the sum of (i) the  Subservicing Fee
Rate and (ii) the  Servicing  Fee Rate and, as to any fixed rate  Mortgage  Loan and any class
of determination, the Net Mortgage Rate thereof.

        MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The  system  of  recording   transfers  of  Mortgages   electronically
maintained by MERS.

        MIN: The Mortgage  Identification  Number for Mortgage Loans  registered  with MERS on
the MERS(R)System.

        Minimum  Mortgage  Rate:  With  respect to any  adjustable  rate  Mortgage  Loan,  the
greater of (i) the Note  Margin and (ii) the rate  indicated  in Exhibit G hereto as the "NOTE
FLOOR",  which  rate may be  applicable  to such  adjustable  rate  Mortgage  Loan at any time
during the life of such  adjustable  rate  Mortgage  Loan and,  as to any fixed rate  Mortgage
Loan and any date of determination, the Net Mortgage Rate thereof..

        Modified  Mortgage  Loan:  Any Mortgage  Loan that has been the subject of a Servicing
Modification.

        Modified  Mortgage  Rate:  With respect to any Mortgage  Loan that is the subject of a
Servicing  Modification,  the  Mortgage  Rate,  minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        Modified Net Mortgage  Rate:  With respect to any Mortgage Loan that is the subject of
a  Servicing  Modification,  the Net  Mortgage  Rate,  minus  the rate per  annum by which the
Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any  Mortgage  Loan,  MERS acting as the  mortgagee of such
Mortgage  Loan,  solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly  Payment:  With respect to any Mortgage Loan  (including any REO Property) and
the Due Date in any Due  Period,  the  payment  of  principal  and  interest  due  thereon  in
accordance with the amortization  schedule at the time applicable  thereto (after  adjustment,
if any, for  Curtailments  and for Deficient  Valuations  occurring prior to such Due Date but
before any adjustment to such  amortization  schedule by reason of any bankruptcy,  other than
a Deficient  Valuation,  or similar  proceeding or any  moratorium or similar  waiver or grace
period and before any  Servicing  Modification  that  constitutes  a reduction of the interest
rate on such Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With respect to each  Mortgage Note related to a Mortgage Loan which is not
a Cooperative  Loan, the mortgage,  deed of trust or other  comparable  instrument  creating a
first or junior  lien on an  estate  in fee  simple or  leasehold  interest  in real  property
securing a Mortgage Note.

        Mortgage  File:  The  mortgage  documents  listed  in  Section  2.01  pertaining  to a
particular  Mortgage Loan and any  additional  documents  required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage  Loan Accrued  Interest:  With respect to each Neg Am Loan and each Due Date,
the  aggregate  amount of interest  accrued at the Mortgage  Rate in respect of such  Mortgage
Loan since the preceding  Due Date (or in the case of the initial Due Date,  since the Cut-off
Date) to but not  including  such Due Date with  respect to which the  Mortgage  Loan  Accrued
Interest  is being  calculated  in  accordance  with the terms of such  Mortgage  Loan,  after
giving  effect to any  previous  Principal  Prepayments,  Deficient  Valuation or Debt Service
Reduction in respect of such Neg Am Loan.

        Mortgage Loan Schedule:  The lists of the Mortgage Loans attached  hereto as Exhibit G
(as  amended  from time to time to reflect  the  addition  of  Qualified  Substitute  Mortgage
Loans),  which  lists  shall set  forth at a  minimum  the  following  information  as to each
Mortgage Loan:

               (i)    the Mortgage Loan identifying number ("RFC LOAN #");

               (ii)   [reserved];

               (iii)  the maturity of the Mortgage  Note  ("MATURITY  DATE" or "MATURITY  DT")
        for Mortgage Loans and if such Loan is a Balloon Loan, the amortization thereof;

               (iv)   the Mortgage Rate as of origination ("ORIG RATE");

               (v)    the  Mortgage  Rate  as of  the  Cut-off  Date  for an  adjustable  rate
        Mortgage Loan ("CURR RATE");

               (vi)   the Net Mortgage Rate as of the Cut-off Date ("CURR NET");

               (vii)  the scheduled  monthly payment of principal,  if any, and interest as of
        the  Cut-off  Date  ("ORIGINAL  P & I" or  "CURRENT  P & I" for  the  adjustable  rate
        Mortgage Loans);

               (viii) the Cut-off Date Principal Balance ("PRINCIPAL BAL");

               (ix)   the Loan-to-Value Ratio at origination ("LTV");

               (x)    a code "T", "BT" or "CT" under the column "LN FEATURE,"  indicating that
        the  Mortgage  Loan is secured by a second or vacation  residence  (the absence of any
        such code means the Mortgage Loan is secured by a primary residence);

               (xi)   a code "N" under the column  "OCCP CODE",  indicating  that the Mortgage
        Loan is secured by a non-owner  occupied residence (the absence of any such code means
        the Mortgage Loan is secured by an owner occupied residence);

               (xii)  the Maximum  Mortgage Rate for the adjustable rate Mortgage Loans ("NOTE
        CEILING");

               (xiii) the Maximum Net Mortgage Rate for the  adjustable  rate  Mortgage  Loans
        ("NET CEILING");

               (xiv)  the Note Margin for the adjustable rate Mortgage Loans ("NOTE MARGIN");

               (xv)   the first  Adjustment  Date after the  Cut-off  Date for the  adjustable
        rate Mortgage Loans ("NXT INT CHG DT");

               (xvi)  the Periodic  Cap for the  adjustable  rate  Mortgage  Loans  ("PERIODIC
        DECR" or "PERIODIC INCR"); and

               (xvii) (the rounding of the  semi-annual  or annual  adjustment to the Mortgage
        Rate with respect to the adjustable rate Mortgage Loans ("NOTE METHOD").

        Such schedules may consist of multiple reports that  collectively set forth all of the
information required.

        Mortgage  Loans:  Such of the mortgage loans  transferred  and assigned to the Trustee
pursuant  to Section  2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage  Loans  originally so held being  identified in the initial  Mortgage
Loan  Schedule,  and Qualified  Substitute  Mortgage  Loans held or deemed held as part of the
Trust Fund including,  without  limitation,  each related Mortgage Note, Mortgage and Mortgage
File and all rights appertaining thereto.

        Mortgage  Note:  The  originally  executed  note or  other  evidence  of  indebtedness
evidencing  the  indebtedness  of a  Mortgagor  under  a  Mortgage  Loan,  together  with  any
modification thereto.

        Mortgage  Rate:  With respect to any  Mortgage  Loan,  the interest  rate borne by the
related Mortgage Note, or any modification  thereto other than a Servicing  Modification.  The
Mortgage Rate on the  adjustable  rate Mortgage Loans will adjust on each  Adjustment  Date to
equal the sum (rounded to the nearest  multiple of  one-eighth  of one percent  (0.125%) or up
to the nearest  one-eighth  of one percent,  which are indicated by a "U" on Exhibit G, except
in the case of the adjustable  rate Mortgage Loans  indicated by an "X" on Exhibit G or hereto
under the heading  "NOTE  METHOD"),  of the related  Index plus the Note Margin,  in each case
subject to the applicable Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

        Mortgaged  Property:  The underlying  real property  securing a Mortgage Loan or, with
respect to a Cooperative Loan, the related Cooperative Lease and Cooperative Stock.

        Mortgagor:  The obligor on a Mortgage Note.

        Neg Am Loan:  Any Mortgage Loan providing for negative  amortization,  as indicated in
the Mortgage Loan Schedule.

        Net  Mortgage   Rate:   With  respect  to  any  Mortgage   Loan  as  of  any  date  of
determination,  a per annum rate equal to the Mortgage  Rate for such Mortgage Loan as of such
date minus the sum of (i) the related  Servicing  Fee Rate and (ii) the  related  Subservicing
Fee Rate.

        Net  WAC  Cap  Rate:  With  respect  to  any   Distribution   Date  and  the  Class  A
Certificates,  Class M Certificates or Class B  Certificates,  the product of (A) the weighted
average of the Net Mortgage  Rates (or, if  applicable,  the  Modified Net Mortgage  Rates) on
the  Mortgage  Loans using the Net  Mortgage  Rates in effect for the Monthly  Payments due on
such  Mortgage  Loans during the related Due Period,  weighted on the basis of the  respective
Stated  Principal  Balances  thereof  on the first day of the  related  Due  Period  and (B) a
fraction  equal to 30 divided by the actual  number of days in the  related  Interest  Accrual
Period.  For federal  income tax purposes,  however,  clause (A) above shall be the equivalent
of that which is provided in such clause  expressed  as a per annum rate equal to the weighted
average of the  Uncertificated  REMIC I Pass-Through  Rates on the REMIC I Regular  Interests,
weighted  on the basis of the  Uncertificated  Principal  Balance of each such REMIC I Regular
Interest.

        Net WAC  Cap  Shortfall:  Any  Class  A Net  WAC  Cap  Shortfall,  Class M Net WAC Cap
Shortfall or Class B Net WAC Cap Shortfall.

        Net  WAC Cap  Shortfall  Carry-Forward  Amount:  Any  Class  A Net  WAC Cap  Shortfall
Carry-Forward  Amount,  Class M Net WAC Cap Shortfall  Carry-Forward Amount or Class B Net WAC
Cap Shortfall Carry-Forward Amount.

        Non-Primary  Residence  Loans:  The Mortgage Loans  designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable  Advance:  Any  Advance  previously  made or proposed to be made by the
Master  Servicer or Subservicer  in respect of a Mortgage Loan (other than a Deleted  Mortgage
Loan) which, in the good faith judgment of the Master  Servicer,  will not, or, in the case of
a proposed Advance,  would not, be ultimately  recoverable by the Master Servicer from related
Late Collections,  Insurance  Proceeds,  Liquidation  Proceeds or REO Proceeds.  To the extent
that any Mortgagor is not obligated under the related  Mortgage  documents to pay or reimburse
any portion of any Advances  that are  outstanding  with respect to the related  Mortgage Loan
as a result of a  modification  of such Mortgage Loan by the Master  Servicer,  which forgives
amounts which the Master  Servicer or  Subservicer  had  previously  advanced,  and the Master
Servicer  determines  that no other source of payment or  reimbursement  for such  advances is
available  to  it,  such  Advances  shall  be  deemed  to  be  Nonrecoverable   Advances.  The
determination  by the  Master  Servicer  that it has made a  Nonrecoverable  Advance  shall be
evidenced by an Officer's Certificate  delivered to the Depositor,  the Trustee and the Master
Servicer  setting  forth such  determination,  which shall  include any other  information  or
reports  obtained by the Master Servicer such as property  operating  statements,  rent rolls,
property inspection reports and engineering  reports,  which may support such  determinations.
Notwithstanding  the above,  the Trustee shall be entitled to rely upon any  determination  by
the Master Servicer that any Advance  previously made is a Nonrecoverable  Advance or that any
proposed Advance, if made, would constitute a Nonrecoverable Advance.

        Nonsubserviced  Mortgage  Loan:  Any  Mortgage  Loan  that,  at the time of  reference
thereto, is not subject to a Subservicing Agreement.

        Note  Margin:   With  respect  to  each  adjustable  rate  Mortgage  Loan,  the  fixed
percentage  set forth in the related  Mortgage  Note and  indicated in Exhibit G hereto as the
"NOTE MARGIN,"  which  percentage is added to the Index on each  Adjustment  Date to determine
(subject to rounding in  accordance  with the related  Mortgage  Note,  the Periodic  Cap, the
Maximum  Mortgage  Rate and the Minimum  Mortgage  Rate) the interest rate to be borne by such
adjustable rate Mortgage Loan until the next Adjustment Date.

        Notional  Amount:  With respect to the Class SB  Certificates  or the REMIC II Regular
Interest  SB-IO,   immediately   prior  to  any  Distribution   Date,  the  aggregate  of  the
Uncertificated Principal Balances of the REMIC I Regular Interests.

        Officers'  Certificate:  A  certificate  signed  by the  Chairman  of the  Board,  the
President,  a Vice  President,  Assistant Vice President,  Director,  Managing  Director,  the
Treasurer,  the Secretary,  an Assistant  Treasurer or an Assistant Secretary of the Depositor
or the Master  Servicer,  as the case may be, and  delivered  to the  Trustee,  as required by
this Agreement.

        Opinion of Counsel:  A written  opinion of counsel  acceptable  to the Trustee and the
Master Servicer,  who may be counsel for the Depositor or the Master  Servicer,  provided that
any opinion of counsel (i) referred to in the  definition of  "Disqualified  Organization"  or
(ii) relating to the  qualification  of REMIC I or REMIC II as REMICs or  compliance  with the
REMIC Provisions must, unless otherwise specified, be an opinion of Independent counsel.

        Optional  Termination  Date:  Any  Distribution  Date on or  after  which  the  Stated
Principal  Balance  (after  giving  effect to  distributions  to be made on such  Distribution
Date) of the Mortgage Loans is less than 10.00% of the Cut-off Date Balance.

        Outstanding  Mortgage  Loan:  With  respect  to the  Due  Date in any  Due  Period,  a
Mortgage Loan  (including an REO Property) that was not the subject of a Principal  Prepayment
in  Full,  Cash  Liquidation  or REO  Disposition  and  that  was not  purchased,  deleted  or
substituted for prior to such Due Date pursuant to Section 2.02, 2.03, 2.04, 4.07 or 4.08.

        Overcollateralization  Amount:  With respect to any Distribution  Date, the excess, if
any, of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans  before  giving
effect  to  distributions  of  principal  to be made on such  Distribution  Date  over (b) the
aggregate  Certificate  Principal  Balance of the Class A and Class M Certificates  as of such
date,  before taking into account  distributions of principal to be made on that  Distribution
Date.

        Overcollateralization  Floor:  An amount equal to the product of 0.50% and the Cut-off
Date Balance.

        Overcollateralization  Increase  Amount:  With respect to any  Distribution  Date,  an
amount equal to the lesser of (i) the Excess Cash Flow for that  Distribution  Date  available
to make  payments  pursuant  to Section  4.02(c)(x)  and (ii) the  excess,  if any, of (x) the
Required   Overcollateralization   Amount   for   that   Distribution   Date   over   (y)  the
Overcollateralization Amount for that Distribution Date.

        Overcollateralization  Reduction  Amount:  With respect to any  Distribution  Date for
which the Excess  Overcollateralization  Amount is, or would be, after taking into account all
other  distributions to be made on such Distribution  Date, greater than zero, an amount equal
to the lesser of (i) the Excess  Overcollateralization  Amount for that  Distribution Date and
(ii) the Principal Remittance Amount for such Distribution Date.

        Ownership  Interest:  With  respect to any  Certificate,  any  ownership  or  security
interest  in such  Certificate,  including  any  interest  in such  Certificate  as the Holder
thereof and any other interest therein,  whether direct or indirect,  legal or beneficial,  as
owner or as pledgee.

        Pass-Through  Rate:  With  respect  to the  Class A  Certificates  and  each  Interest
Accrual  Period,  a per annum rate equal to the least of (i) LIBOR  plus the  related  Class A
Margin,  (ii) the Maximum  Mortgage Loan Rate and (iii) the Net WAC Cap Rate.  With respect to
the Class M  Certificates  and each  Interest  Accrual  Period,  a per annum rate equal to the
least of (i) LIBOR plus the related  Class M Margin,  (ii) the Maximum  Mortgage Loan Rate and
(iii)  the Net WAC Cap  Rate.  With  respect  to the Class B  Certificates  and each  Interest
Accrual  Period,  a per annum rate equal to the least of (i) LIBOR  plus the  related  Class B
Margin, (ii) the Maximum Mortgage Loan Rate and (iii) the Net WAC Cap Rate.

        With respect to the Class SB  Certificates  or the REMIC II Regular  Interest SB-IO, a
per annum rate equal to the  percentage  equivalent  of a fraction,  the numerator of which is
(x) the sum, for each REMIC I Regular Interest,  of the excess of the  Uncertificated  REMIC I
Pass-Through  Rate for such  REMIC I Regular  Interest  over the Marker  Rate,  applied to the
Uncertificated   Notional   Amount  and  the   denominator  of  which  is  (y)  the  aggregate
Uncertificated Principal Balance of the REMIC I Regular Interests.

        Paying Agent:  JPMorgan Chase Bank,  N.A., or any successor  Paying Agent appointed by
the Trustee.

        Percentage  Interest:  With  respect to any Class A,  Class M or Class B  Certificate,
the  undivided   percentage  ownership  interest  in  the  related  Class  evidenced  by  such
Certificate,  which percentage  ownership  interest shall be equal to the Initial  Certificate
Principal  Balance thereof divided by the aggregate Initial  Certificate  Principal Balance of
all of the  Certificates  of the same Class.  The Percentage  Interest with respect to a Class
SB Certificate or Class R Certificate shall be stated on the face thereof.

        Periodic Cap: With respect to each  adjustable  rate Mortgage  Loan, the periodic rate
cap that limits the increase or the decrease of the related  Mortgage  Rate on any  Adjustment
Date pursuant to the terms of the related Mortgage Note.

        Permitted Investments:  One or more of the following:

               (i)    obligations  of or guaranteed as to principal and interest by the United
        States or any agency or  instrumentality  thereof when such  obligations are backed by
        the full faith and credit of the United States;

               (ii)   repurchase  agreements on  obligations  specified in clause (i) maturing
        not more  than one  month  from the date of  acquisition  thereof,  provided  that the
        unsecured  obligations of the party agreeing to repurchase such obligations are at the
        time rated by each Rating Agency in its highest short-term rating available;

               (iii)  federal funds,  certificates of deposit,  demand deposits, time deposits
        and bankers'  acceptances (which shall each have an original maturity of not more than
        90 days and, in the case of bankers'  acceptances,  shall in no event have an original
        maturity  of more  than  365  days or a  remaining  maturity  of  more  than 30  days)
        denominated  in United  States  dollars of any U.S.  depository  institution  or trust
        company  incorporated  under the laws of the United  States or any state thereof or of
        any domestic  branch of a foreign  depository  institution or trust company;  provided
        that the debt obligations of such depository  institution or trust company at the date
        of  acquisition  thereof  have  been  rated  by  each  Rating  Agency  in its  highest
        short-term rating  available;  and, provided further that, if the original maturity of
        such short-term  obligations of a domestic branch of a foreign depository  institution
        or trust  company  shall exceed 30 days,  the  short-term  rating of such  institution
        shall be A-1+ in the  case of  Standard  & Poor's  if  Standard  & Poor's  is a Rating
        Agency;

               (iv)   commercial  paper and demand notes  (having  original  maturities of not
        more  than 365 days) of any  corporation  incorporated  under  the laws of the  United
        States or any state  thereof which on the date of  acquisition  has been rated by each
        Rating  Agency  in  its  highest  short-term  rating  available;  provided  that  such
        commercial paper and demand notes shall have a remaining  maturity of not more than 30
        days;

               (v)    a money market fund or a qualified  investment fund rated by each Rating
        Agency in its highest  long-term rating available (which may be managed by the Trustee
        or one of its Affiliates); and

               (vi)   other  obligations  or  securities  that are  acceptable  to each Rating
        Agency as a Permitted  Investment hereunder and will not reduce the rating assigned to
        any Class of  Certificates  by such Rating Agency below the lower of the  then-current
        rating or the rating  assigned to such  Certificates  as of the  Closing  Date by such
        Rating Agency, as evidenced in writing;

provided,  however,  that no  instrument  shall be a Permitted  Investment  if it  represents,
either (1) the right to receive only  interest  payments with respect to the  underlying  debt
instrument  or (2) the right to receive  both  principal  and interest  payments  derived from
obligations  underlying such  instrument and the principal and interest  payments with respect
to such instrument  provide a yield to maturity  greater than 120% of the yield to maturity at
par of such  underlying  obligations.  References  herein to the highest  rating  available on
unsecured  long-term  debt shall  mean AAA in the case of  Standard & Poor's and Fitch and Aaa
in the case of Moody's,  and for  purposes of this  Agreement,  any  references  herein to the
highest rating available on unsecured  commercial paper and short-term debt obligations  shall
mean the  following:  A-1 in the case of  Standard & Poor's,  P-1 in the case of  Moody's  and
F-1 in the  case  of  Fitch;  provided,  however,  that  any  Permitted  Investment  that is a
short-term  debt  obligation  rated  A-1 by  Standard  & Poor's  must  satisfy  the  following
additional  conditions:  (i) the total  amount of debt from A-1 issuers must be limited to the
investment  of  monthly   principal  and  interest   payments   (assuming   fully   amortizing
collateral);  (ii) the total amount of A-1  investments  must not  represent  more than 20% of
the  aggregate  outstanding  Certificate  Principal  Balance  of  the  Certificates  and  each
investment  must not  mature  beyond  30  days;  (iii)  the  terms  of the  debt  must  have a
predetermined  fixed dollar amount of principal due at maturity that cannot vary;  and (iv) if
the  investments  may be liquidated  prior to their  maturity or are being relied on to meet a
certain  yield,  interest  must be tied to a single  interest  rate index plus a single  fixed
spread (if any) and must move  proportionately  with that index. Any Permitted  Investment may
be purchased by or through the Trustee or its Affiliates.

        Permitted  Transferee:  Any  Transferee  of  a  Class  R  Certificate,  other  than  a
Disqualified Organization or Non-United States Person.

        Person: Any individual,  corporation,  limited liability company,  partnership,  joint
venture,  association,  joint-stock company, trust,  unincorporated organization or government
or any agency or political subdivision thereof.

        Pool  Stated  Principal  Balance:  With  respect  to any  date of  determination,  the
aggregate  of the Stated  Principal  Balances of each  Mortgage  Loan that was an  Outstanding
Mortgage  Loan on the Due Date  immediately  preceding the Due Period  preceding  such date of
determination.

        Prepayment   Assumption:   With   respect  to  the  Class  A,  Class  M  and  Class  B
Certificates,  the prepayment  assumption to be used for  determining  the accrual of original
issue  discount and premium and market  discount on such  Certificates  for federal income tax
purposes,  which assumes a prepayment rate of 23% HEP with respect to the fixed-rate  Mortgage
Loans, and 100% PPV with respect to the adjustable-rate Mortgage Loans.

        Prepayment  Interest  Shortfall:  With  respect  to  any  Distribution  Date  and  any
Mortgage Loan (other than a Mortgage  Loan  relating to an REO Property)  that was the subject
of (a) a Principal  Prepayment in Full during the related  Prepayment  Period, an amount equal
to the excess of one  month's  interest  at the related Net  Mortgage  Rate (or  Modified  Net
Mortgage  Rate in the case of a Modified  Mortgage  Loan) on the Stated  Principal  Balance of
such  Mortgage  Loan over the amount of interest  (adjusted to the related Net  Mortgage  Rate
(or  Modified  Net  Mortgage  Rate  in the  case of a  Modified  Mortgage  Loan))  paid by the
Mortgagor for such Prepayment  Period to the date of such Principal  Prepayment in Full or (b)
a Curtailment  during the prior  calendar  month,  an amount equal to one month's  interest at
the  related  Net  Mortgage  Rate (or  Modified  Net  Mortgage  Rate in the case of a Modified
Mortgage Loan) on the amount of such Curtailment.

        Prepayment  Period:  With  respect  to  any  Distribution  Date,  the  calendar  month
preceding the month of distribution.

        Primary  Insurance  Policy:  Each  primary  policy of mortgage  guaranty  insurance as
indicated  by a numeric  code on  Exhibit  G with the  exception  of either  code "23" or "96"
under the column "MI CO CODE".

        Principal  Distribution  Amount:  With respect to any Distribution Date, the lesser of
(a) the excess of (i) the sum of (x) the Available  Distribution  Amount for such Distribution
Date,  plus (y) for inclusion in Excess Cash Flow for purposes of clauses  (b)(v) and (b)(vi),
the Yield Maintenance  Agreement Principal  Distributable Amount for such Distribution Date to
the  extent  set  forth  in  Sections  4.02(c)(x)  and  4.02(c)(xi)  over  (ii)  the  Interest
Distribution Amount and (b) the sum of:

               (i)    the principal  portion of each Monthly Payment received or Advanced with
        respect to the related Due Period on each Outstanding Mortgage Loan;

               (ii)   the Stated  Principal  Balance of any Mortgage Loan  repurchased  during
        the related  Prepayment  Period (or deemed to have been so  repurchased  in accordance
        with Section  3.07(b))  pursuant to Section 2.02, 2.03, 2.04, 4.07 or 4.08, the amount
        of  any  shortfall   deposited  in  the  Custodial  Account  in  connection  with  the
        substitution  of a Deleted  Mortgage  Loan pursuant to Section 2.03 or 2.04 during the
        related  Prepayment  Period  and  the  Stated  Principal  Balance  of  Mortgage  Loans
        purchased  pursuant to Section 9.01 in  connection  with such  Distribution  Date,  if
        applicable;

               (iii)  the principal portion of all other unscheduled  collections,  other than
        Subsequent  Recoveries,   on  the  Mortgage  Loans  (including,   without  limitation,
        Principal Prepayments in Full, Curtailments,  Insurance Proceeds, Liquidation Proceeds
        and REO Proceeds)  received during the related Prepayment Period to the extent applied
        by the Master  Servicer as recoveries of principal of the Mortgage  Loans  pursuant to
        Section 3.14;

               (iv)   the lesser of (a) Subsequent  Recoveries for such  Distribution Date and
        (b)  the  principal  portion  of  any  Realized  Losses  allocated  to  any  Class  of
        Certificates on a prior Distribution Date and remaining unreimbursed;

               (v)    the lesser of (a) Excess  Cash Flow for that  Distribution  Date (to the
        extent not used pursuant to clause (iv) of this definition on such Distribution  Date)
        and (b) the principal  portion of any Realized Losses incurred (or deemed to have been
        incurred) on any Mortgage  Loans in the calendar  month  preceding  such  Distribution
        Date to the extent covered by Excess Cash Flow for that Distribution Date; and

               (vi)   the lesser of (a) the Excess  Cash Flow for such  Distribution  Date (to
        the extent not used to cover Realized  Losses  pursuant to clause (iv) and (v) of this
        definition  on such  Distribution  Date)  and (b) the  Overcollateralization  Increase
        Amount (without giving effect to Section  4.02(c)(xvii)) for such Distribution Date to
        the extent covered by Excess Cash Flow for that Distribution Date;

        minus

               (vii)  the  amount  of any  Overcollateralization  Reduction  Amount  for  such
        Distribution Date;

               (viii) the amount of any Deferred  Interest  paid out of principal  collections
        on the Mortgage  Loans as part of the Class A, Class M-1,  Class M-2, Class M-3, Class
        M-4, Class M-5 and Class B Interest  Distribution  Amounts,  as  applicable,  for that
        Distribution Date; and

               (ix)   the  amount  of  any  Capitalization   Reimbursement   Amount  for  such
        Distribution Date;

provided,  however, that the Principal  Distribution Amount on any Distribution Date shall not
be less than zero or greater than the  aggregate  Certificate  Principal  Balance of the Class
A, Class M and Class B Certificates.

        Principal  Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including  a recovery  that takes the form of  Liquidation  Proceeds  or  Insurance  Proceeds,
which is received in advance of its  scheduled  Due Date and is not  accompanied  by an amount
as to interest  representing  scheduled  interest on such  payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal  Prepayment  in Full:  Any Principal  Prepayment  made by a Mortgagor of the
entire principal balance of a Mortgage Loan.

        Principal  Remittance  Amount:  With respect to any Distribution  Date, the sum of the
amounts  described  in clauses  (b)(i),  (b)(ii) and (b)(iii) of the  definition  of Principal
Distribution Amount for that Distribution Date.

        Program Guide: The Residential  Funding Seller Guide for mortgage  collateral  sellers
that  participate  in  Residential  Funding's  standard  mortgage  programs,  and  Residential
Funding's  Servicing Guide and any other subservicing  arrangements which Residential  Funding
has arranged to accommodate the servicing of the Mortgage Loans.

        Purchase  Price:  With respect to any Mortgage Loan (or REO  Property)  required to be
or otherwise  purchased on any date pursuant to Section  2.02,  2.03,  2.04,  4.07 or 4.08, an
amount  equal  to the  sum of (i)  (a) if such  Mortgage  Loan  (or  REO  Property)  is  being
purchased  pursuant  to  Sections  2.02,  2.03,  2.04 or 4.07 of this  Agreement,  100% of the
Stated  Principal  Balance  thereof  plus the  principal  portion of any related  unreimbursed
Advances  or (b) if such  Mortgage  Loan (or REO  Property)  is being  purchased  pursuant  to
Section  4.08 of this  Agreement,  the  greater  of (1) 100% of the Stated  Principal  Balance
thereof  plus the  principal  portion of any related  unreimbursed  Advances on such  Mortgage
Loan (or REO Property)  and (2) the fair market value  thereof plus the  principal  portion of
any related  unreimbursed  Advances and (ii) unpaid accrued interest at the Adjusted  Mortgage
Rate (or  Modified Net Mortgage  Rate in the case of a Modified  Mortgage  Loan) plus the rate
per annum at which the Servicing Fee is  calculated,  or (b) in the case of a purchase made by
the Master  Servicer,  at the Net Mortgage  Rate (or Modified Net Mortgage Rate in the case of
a Modified  Mortgage Loan), in each case on the Stated  Principal  Balance thereof to, but not
including,  the first day of the month  following  the month of purchase  from the Due Date to
which interest was last paid by the Mortgagor.

        Qualified  Insurer:  A mortgage  guaranty  insurance  company  duly  qualified as such
under  the laws of the  state  of its  principal  place of  business  and  each  state  having
jurisdiction  over  such  insurer  in  connection  with the  insurance  policy  issued by such
insurer,  duly  authorized  and  licensed  in such  states to  transact  a  mortgage  guaranty
insurance  business  in such  states  and to write the  insurance  provided  by the  insurance
policy  issued by it,  approved  as a FNMA- or  FHLMC-approved  mortgage  insurer  or having a
claims  paying  ability  rating  of  at  least  "AA"  or  equivalent  rating  by a  nationally
recognized  statistical  rating  organization.  Any  replacement  insurer  with  respect  to a
Mortgage  Loan must have at least as high a claims  paying  ability  rating as the  insurer it
replaces had on the Closing Date.

        Qualified  Substitute  Mortgage  Loan:  A Mortgage  Loan  substituted  by  Residential
Funding  or the  Depositor  for a  Deleted  Mortgage  Loan  which  must,  on the  date of such
substitution,  as confirmed in an Officers'  Certificate delivered to the Trustee, (i) have an
outstanding  principal  balance,  after  deduction  of the  principal  portion of the  monthly
payment due in the month of  substitution  (or in the case of a substitution  of more than one
Mortgage Loan for a Deleted Mortgage Loan, an aggregate outstanding  principal balance,  after
such deduction),  not in excess of the Stated  Principal  Balance of the Deleted Mortgage Loan
(the  amount of any  shortfall  to be  deposited  by  Residential  Funding,  in the  Custodial
Account in the month of  substitution);  (ii) have a Mortgage  Rate and a Net Mortgage Rate no
lower  than and not more than 1% per annum  higher  than the  Mortgage  Rate and Net  Mortgage
Rate,  respectively,  of the Deleted Mortgage Loan as of the date of substitution;  (iii) have
a  Loan-to-Value  Ratio  at the  time of  substitution  no  higher  than  that of the  Deleted
Mortgage Loan at the time of  substitution;  (iv) have a remaining term to stated maturity not
greater  than (and not more than one year less than) that of the Deleted  Mortgage  Loan;  (v)
comply with each  representation  and warranty set forth in Sections  2.03 and 2.04 hereof and
Section 4 of the Assignment  Agreement;  and (vi) in the case of the adjustable  rate Mortgage
Loans,  (w) have a Mortgage Rate that adjusts with the same  frequency and based upon the same
Index as that of the Deleted  Mortgage  Loan, (x) have a Note Margin not less than that of the
Deleted  Mortgage  Loan;  (y) have a  Periodic  Rate Cap that is equal to that of the  Deleted
Mortgage  Loan;  and  (z)  have a next  Adjustment  Date no  later  than  that of the  Deleted
Mortgage Loan.

        Rating Agency:  Moody's,  Standard & Poor's and Fitch. If any agency or a successor is
no longer in existence,  "Rating Agency" shall be such  statistical  credit rating agency,  or
other comparable  Person,  designated by the Depositor,  notice of which  designation shall be
given to the Trustee and the Master Servicer.

        Realized  Loss:  With respect to each  Mortgage  Loan (or REO  Property) as to which a
Cash  Liquidation  or REO  Disposition  has occurred,  an amount (not less than zero) equal to
(i) the Stated  Principal  Balance of the  Mortgage  Loan (or REO  Property) as of the date of
Cash Liquidation or REO  Disposition,  plus (ii) interest (and REO Imputed  Interest,  if any)
at the Net Mortgage  Rate (or Modified  Net Mortgage  Rate in the case of a Modified  Mortgage
Loan) from the Due Date as to which  interest was last paid or advanced to  Certificateholders
up to the last day of the month in which the Cash  Liquidation (or REO  Disposition)  occurred
on the Stated  Principal  Balance of such Mortgage Loan (or REO Property)  outstanding  during
each Due Period that such  interest  was not paid or advanced to the extent,  with  respect to
Negative  Amortization  Loans,  such interest does not constitute  Deferred  Interest that has
been added to the principal  balance of such Mortgage Loan, minus (iii) the proceeds,  if any,
received during the month in which such Cash  Liquidation (or REO  Disposition)  occurred,  to
the extent  applied as  recoveries  of  interest at the Net  Mortgage  Rate (or  Modified  Net
Mortgage  Rate in the case of a  Modified  Mortgage  Loan) and to  principal  of the  Mortgage
Loan, net of the portion thereof  reimbursable to the Master Servicer or any Subservicer  with
respect to related  Advances,  Servicing  Advances  or other  expenses  as to which the Master
Servicer  or  Subservicer  is  entitled to  reimbursement  thereunder  but which have not been
previously  reimbursed.  With  respect  to  each  Mortgage  Loan  which  is the  subject  of a
Servicing  Modification,  (a) (1) the  amount  by which  the  interest  portion  of a  Monthly
Payment or the  principal  balance  of such  Mortgage  Loan was  reduced or (2) the sum of any
other amounts owing under the Mortgage Loan that were forgiven and that  constitute  Servicing
Advances  that are  reimbursable  to the Master  Servicer or a  Subservicer,  and (b) any such
amount  with  respect  to a  Monthly  Payment  that was or would  have  been due in the  month
immediately  following  the month in which a Principal  Prepayment  or the  Purchase  Price of
such  Mortgage  Loan is  received  or is deemed to have been  received.  With  respect to each
Mortgage Loan which has become the subject of a Deficient  Valuation,  the difference  between
the principal  balance of the Mortgage Loan  outstanding  immediately  prior to such Deficient
Valuation  and the  principal  balance  of the  Mortgage  Loan  as  reduced  by the  Deficient
Valuation.  With respect to each  Mortgage  Loan which has become the object of a Debt Service
Reduction,  the amount of such Debt Service Reduction.  Notwithstanding  the above,  neither a
Deficient  Valuation nor a Debt Service  Reduction  shall be deemed a Realized Loss  hereunder
so long as the Master  Servicer has  notified the Trustee in writing that the Master  Servicer
is  diligently  pursuing any remedies that may exist in  connection  with the  representations
and warranties  made regarding the related  Mortgage Loan and either (A) the related  Mortgage
Loan is not in default with regard to payments due  thereunder or (B)  delinquent  payments of
principal  and interest  under the related  Mortgage  Loan and any premiums on any  applicable
primary hazard  insurance  policy and any related escrow  payments in respect of such Mortgage
Loan are being  advanced  on a current  basis by the  Master  Servicer  or a  Subservicer,  in
either case without giving effect to any Debt Service Reduction.

        To the extent the Master Servicer receives  Subsequent  Recoveries with respect to any
Mortgage  Loan,  the amount of the Realized  Loss with respect to that  Mortgage  Loan will be
reduced  to the extent  such  recoveries  are  applied  to reduce  the  Certificate  Principal
Balance of any Class of Certificates on any Distribution Date.

        Realized  Losses  allocated to the Class SB  Certificates  shall be allocated first to
the REMIC II  Regular  Interest SB-IO in reduction of the accrued but unpaid interest  thereon
until  such  accrued  and  unpaid  interest  shall  have been  reduced to zero and then to the
REMIC II Regular Interest SB-PO in reduction of the Principal Balance thereof.

        Record Date:  With  respect to each  Distribution  Date and the Class A  Certificates,
Class M and Class B Certificates which are Book-Entry  Certificates,  the close of business on
the Business Day prior to such Distribution Date.

        With respect to each Distribution  Date and the Certificates  (other than the Class A,
Class M and Class B  Certificates),  the close of  business  on the last  Business  Day of the
month next preceding the month in which the related  Distribution  Date occurs,  except in the
case of the first Record Date, which shall be the Closing Date.

        Reference Bank Rate:  As defined in Section 1.02.

        Regular Interest:  Any one of the regular interests in the Trust Fund.

        Relief Act:  The Servicemembers Civil Relief Act, as amended.

        Relief Act  Shortfalls:  Interest  shortfalls on the Mortgage Loans resulting from the
Relief Act or similar legislation or regulations.

        REMIC:  A "real  estate  mortgage  investment  conduit"  within the meaning of Section
860D of the Code.

        REMIC  Administrator:   Residential  Funding   Corporation.   If  Residential  Funding
Corporation  is found by a court of  competent  jurisdiction  to no longer be able to  fulfill
its  obligations as REMIC  Administrator  under this Agreement the Master  Servicer or Trustee
acting as successor  master  servicer shall appoint a successor REMIC  Administrator,  subject
to assumption of the REMIC Administrator obligations under this Agreement.

        REMIC  I: The  segregated  pool of  assets  subject  hereto  (exclusive  of the  Yield
Maintenance  Agreement  and any  payments  thereunder,  which are not  assets  of any  REMIC),
constituting a portion of the primary trust created hereby and to be  administered  hereunder,
with  respect to which a separate  REMIC  election is to be made  (other than with  respect to
the items in clause (v) and the  proceeds  thereof),  consisting  of: (i) the  Mortgage  Loans
and the  related  Mortgage  Files;  (ii) all  payments  on and  collections  in respect of the
Mortgage  Loans due after the Cut-off  Date (other than  Monthly  Payments due in the month of
the  Cut-off  Date) as shall be on deposit  in the  Custodial  Account  or in the  Certificate
Account  and  identified  as  belonging  to the Trust Fund;  (iii)  property  which  secured a
Mortgage  Loan and  which has been  acquired  for the  benefit  of the  Certificateholders  by
foreclosure or deed in lieu of  foreclosure;  (iv) the hazard  insurance  policies and Primary
Insurance  Policies  pertaining to the Mortgage Loans, if any; and (v) all proceeds of clauses
(i) through (iv) above.

        REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial ownership
interests  in REMIC I issued  hereunder  and  designated  as a "regular  interest" in REMIC I.
Each REMIC I Regular  Interest  shall accrue  interest at the related  Uncertificated  REMIC I
Pass-Through  Rate in effect  from time to time,  and shall be entitled  to  distributions  of
principal,  subject to the terms and conditions  hereof,  in an aggregate  amount equal to its
initial  Uncertificated  Principal  Balance as set forth in the Preliminary  Statement hereto.
The  designations  for  the  respective  REMIC  I  Regular  Interests  are  set  forth  in the
Preliminary Statement hereto.

        REMIC I Interest Loss Allocation  Amount:  With respect to any  Distribution  Date, an
amount equal to (a) the product of (i) the aggregate  Uncertificated  Principal Balance of the
REMIC I Regular Interests then outstanding and (ii) the  Uncertificated  Pass-Through Rate for
REMIC I Regular Interest AA minus the Marker Rate, divided by (b) 12.

        REMIC I Overcollateralized  Amount: With respect to any date of determination,  (i) 1%
of the aggregate  Uncertificated  Principal  Balances of the REMIC I Regular  Interests  minus
(ii) the aggregate  Uncertificated  Principal Balances of the REMIC I Regular Interests (other
than REMIC I Regular Interests AA and ZZ), in each case as of such date of determination.

        REMIC I Principal Loss Allocation  Amount:  With respect to any Distribution  Date, an
amount  equal to the product of (i) the  aggregate  Stated  Principal  Balance of the Mortgage
Loans then  outstanding  and (ii) 1 minus a fraction,  the numerator of which is two times the
sum of the  Uncertificated  Principal  Balances of REMIC I Regular  Interests  A-1,  A-2, A-3,
M-1, M-2, M-3, M-4, M-5 and B and the  denominator  of which is the sum of the  Uncertificated
Principal Balances of A-1, A-2, A-3, M-1, M-2, M-3, M-4, M-5, B, and ZZ.

        REMIC I Regular  Interest  AA: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-1: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-2: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-3: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest  B: A regular  interest  in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-1: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-2: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-3: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-4: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-5: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest  ZZ: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest ZZ Maximum  Interest  Deferral  Amount:  With respect to any
Distribution  Date, the excess of (i)  Uncertificated  Accrued  Interest  calculated  with the
REMIC I Regular Interest ZZ Uncertificated  Pass-Through Rate and an Uncertificated  Principal
Balance  equal to the excess of (x) the  Uncertificated  Principal  Balance of REMIC I Regular
Interest  ZZ  over  (y)  the  REMIC  I  Overcollateralized  Amount,  in  each  case  for  such
Distribution  Date, over (ii) the sum of  Uncertificated  Accrued  Interest on REMIC I Regular
Interest  A-1  through  REMIC I Regular  Interest  M-10,  with the rate on each  such  REMIC I
Regular Interest subject to a cap equal to the Pass-Through Rate for the  corresponding  Class
for the purpose of this calculation.

        REMIC II:  The segregated pool of assets described in the Preliminary Statement.

        REMIC II Regular  Interest:  Any "regular  interest"  issued by REMIC II the ownership
of which is evidenced by a Class A Certificate,  Class M  Certificate,  Class B Certificate or
the Class SB Certificate.

        REMIC II Regular  Interest  SB-IO:  A separate  non-certificated  regular  interest of
REMIC II  designated as a REMIC II Regular  Interest.  REMIC II Regular  Interest  SB-IO shall
have no entitlement to principal and shall be entitled to  distributions  of interest  subject
to the terms and conditions  hereof,  in an aggregate  amount equal to interest  distributable
with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

        REMIC II Regular  Interest  SB-PO:  A separate  non-certificated  regular  interest of
REMIC II  designated as a REMIC II Regular  Interest.  REMIC II Regular  Interest  SB-PO shall
have no entitlement to interest and shall be entitled to  distributions  of principal  subject
to the terms and conditions  hereof,  in an aggregate amount equal to principal  distributable
with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

        REMIC  Provisions:  Provisions  of the federal  income tax law relating to real estate
mortgage  investment  conduits,  which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related  provisions,  and temporary and final  regulations  (or, to
the extent not inconsistent with such temporary or final  regulations,  proposed  regulations)
and published  rulings,  notices and announcements  promulgated  thereunder,  as the foregoing
may be in effect from time to time.

        REMIC  Regular  Interests:  the  REMIC  I  Regular  Interests  and  REMIC  II  Regular
Interests.

        REO  Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.

        REO  Disposition:  With respect to any REO  Property,  a  determination  by the Master
Servicer that it has received  substantially  all Insurance  Proceeds,  Liquidation  Proceeds,
REO Proceeds  and other  payments and  recoveries  (including  proceeds of a final sale) which
the Master Servicer expects to be finally  recoverable  from the sale or other  disposition of
the REO Property.

        REO Imputed  Interest:  With respect to any REO  Property,  for any period,  an amount
equivalent  to interest (at a rate equal to the sum of the Net  Mortgage  Rate that would have
been  applicable  to the related  Mortgage  Loan had it been  outstanding  net of amounts that
would have been Deferred  Interest,  if any) on the unpaid  principal  balance of the Mortgage
Loan as of the date of acquisition thereof for such period.

        REO  Proceeds:  Proceeds,  net of  expenses,  received in respect of any REO  Property
(including,  without  limitation,  proceeds from the rental of the related Mortgaged Property)
which proceeds are required to be deposited  into the Custodial  Account only upon the related
REO Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer,  on behalf of the
Trust Fund for the  benefit  of the  Certificateholders  pursuant  to  Section  3.14,  through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable  Modified  Mortgage Loan: Any Mortgage Loan that (i) has been subject to an
interest rate  reduction,  (ii) has been subject to a term  extension or (iii) has had amounts
owing on such  Mortgage  Loan  capitalized  by  adding  such  amount to the  Stated  Principal
Balance  of  such  Mortgage  Loan;  provided,  however,  that  a  Mortgage  Loan  modified  in
accordance  with clause (i) above for a temporary  period shall not be a  Reportable  Modified
Mortgage  Loan if such  Mortgage  Loan has not been  delinquent  in payments of principal  and
interest for six months since the date of such  modification  if that interest rate  reduction
is not made permanent thereafter.

        Repurchase Event:  As defined in the Assignment Agreement.

        Request for Release:  A request for release,  the form of which is attached as Exhibit
H hereto, or an electronic request in a form acceptable to the Custodian.

        Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy
which is required to be maintained from time to time under this  Agreement,  the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required  Overcollateralization  Amount: With respect to any Distribution Date, (a) if
such  Distribution  Date is  prior to the  Stepdown  Date,  the sum of 1.30% of the  aggregate
Stated  Principal  Balance of the mortgage loans as of the cut-off date and an amount equal to
the  cumulative  amount  applied in payment of  principal  to the Class M-5  Certificates  and
Class B Certificates  on previous  Distribution  Dates pursuant to Section  4.02(c)(xvii),  or
(b) if such  Distribution  Date is on or after the related  Stepdown  Date, the greater of (i)
the  excess  of (1)  5.60% of the then  current  aggregate  Stated  Principal  Balance  of the
mortgage loans as of the end of the Due Period over (2) the Certificate  Principal  Balance of
the  Class  M-5  and  Class  B  Certificates,   or  (ii)  the   Overcollateralization   Floor.
Notwithstanding  the foregoing,  if a Trigger Event is in effect on any Distribution Date, the
Required  Overcollateralization  Amount shall equal the Required  Overcollateralization Amount
on the Distribution  Date  immediately  preceding the occurrence of the Trigger Event plus the
amount  applied  as  payment  of  principal  to  the  Class  M-5   Certificates  and  Class  B
Certificates  on such  preceding  Distribution  Date  pursuant to Section  4.02(c)(xvii).  The
Required  Overcollateralization  Amount may be reduced with prior  written  confirmation  from
each of the Rating  Agencies that such  reduction will not result in a reduction or withdrawal
of the then current rating of any class of the Certificates.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation,  in its
capacity as seller of the Mortgage  Loans to the  Depositor  and not in its capacity as Master
Servicer, and any successor thereto.

        Responsible  Officer:  When used with  respect  to the  Trustee,  any  officer  of the
Corporate  Trust  Department  of the Trustee,  including any Senior Vice  President,  any Vice
President,  any  Assistant  Vice  President,  any  Assistant  Secretary,  any Trust Officer or
Assistant  Trust  Officer,  or any other  officer  of the  Trustee  in each  case with  direct
responsibility for the administration of this Agreement.

        RFC Exemption:  As defined in Section 5.02(e)(ii).

        Rule  144A:  Rule 144A under the  Securities  Act of 1933,  as in effect  from time to
time.

        Security  Agreement:  With respect to a Cooperative  Loan,  the  agreement  creating a
security interest in favor of the originator in the related Cooperative Stock.

        Senior Enhancement  Percentage:  For any Distribution Date, the percentage obtained by
dividing (x) the sum of (i) the  aggregate  Certificate  Principal  Balance of the Class M and
Class B  Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the
distribution  of the  Principal  Distribution  Amount on such  Distribution  Date,  by (y) the
aggregate   Stated   Principal   Balance  of  the  Mortgage   Loans  after  giving  effect  to
distributions to be made on that Distribution Date.

        Servicing  Accounts:  The  account or  accounts  created  and  maintained  pursuant to
Section 3.08.

        Servicing  Advances:  All  customary,  reasonable  and necessary "out of pocket" costs
and expenses incurred in connection with a default,  delinquency or other  unanticipated event
by the Master  Servicer or a Subservicer  in the  performance  of its  servicing  obligations,
including,  but not limited to, the cost of (i) the  preservation,  restoration and protection
of a Mortgaged  Property,  or, with respect to a  Cooperative  Loan,  the related  Cooperative
Apartment (ii) any  enforcement or judicial  proceedings,  including  foreclosures,  including
any expenses  incurred in relation to any such  proceedings that result from the Mortgage Loan
being  registered  on the  MERS  System,  (iii)  the  management  and  liquidation  of any REO
Property,  (iv) any mitigation procedures  implemented in accordance with Section 3.07 and (v)
compliance  with  the  obligations  under  Sections  3.01,  3.08,  3.11,   3.12(a)  and  3.14,
including,  if the Master Servicer or any Affiliate of the Master Servicer  provides  services
such as appraisals  and  brokerage  services  that are  customarily  provided by Persons other
than servicers of mortgage loans, reasonable compensation for such services.

        Servicing  Fee:  With  respect to any Mortgage  Loan and  Distribution  Date,  the fee
payable  monthly to the Master  Servicer  in respect  of master  servicing  compensation  that
accrues at an annual rate equal to the Servicing Fee Rate  multiplied by the Stated  Principal
Balance of such  Mortgage  Loan as of the related  Due Date in the related Due Period,  as may
be adjusted pursuant to Section 3.16(e).

        Servicing Fee Rate:  With respect to any Mortgage Loan, the per annum rate  designated
on the  Mortgage  Loan  Schedule  as the "MSTR SERV FEE" as may be  adjusted  with  respect to
successor  Master  Servicers  as provided in Section  7.02,  which rate shall never be greater
than the Mortgage Rate of such Mortgage Loan.

        Servicing  Modification:  Any  reduction  of  the  interest  rate  on  or  the  Stated
Principal  Balance of a Mortgage  Loan, any extension of the final maturity date of a Mortgage
Loan,  and any increase to the Stated  Principal  Balance of a Mortgage  Loan by adding to the
Stated  Principal  Balance  unpaid  principal  and interest and other  amounts owing under the
Mortgage  Loan,  in each  case  pursuant  to a  modification  of a  Mortgage  Loan  that is in
default,  or for  which,  in the  judgment  of the  Master  Servicer,  default  is  reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing  Officer:  Any officer of the Master  Servicer  involved in, or  responsible
for,  the  administration  and  servicing  of the  Mortgage  Loans  whose  name  and  specimen
signature  appear on a list of  servicing  officers  furnished  to the  Trustee on the Closing
Date by the Master Servicer, as such list may from time to time be amended.

        Sixty-Plus  Delinquency  Percentage:   With  respect  to  any  Distribution  Date  the
fraction,  expressed as a percentage,  equal to (x) the aggregate Stated Principal  Balance of
the Mortgage  Loans that are 60 or more days  delinquent  in payment of principal and interest
for that Distribution Date,  including Mortgage Loans in foreclosure and REO Properties,  over
(y)  the  aggregate  Stated  Principal  Balance  of  all  of the  Mortgage  Loans  immediately
preceding that Distribution Date.

        Standard & Poor's:  Standard & Poor's Rating  Services,  a division of The McGraw-Hill
Companies, Inc. or its successors in interest.

        Startup Date:  The day designated as such pursuant to Article X hereof.

        Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property,
at any given  time,  (i) the sum of (a) the Cut-off  Date  Principal  Balance of the  Mortgage
Loan, (b) any Deferred  Interest added to the principal  balance of the Mortgage Loan pursuant
to the terms of the Mortgage  Note,  (c) any amount by which the Stated  Principal  Balance of
the Mortgage  Loan has been  increased  pursuant to a Servicing  Modification,  minus (ii) the
sum of (a) the  principal  portion of the Monthly  Payments due with respect to such  Mortgage
Loan or REO  Property  during  each Due Period  commencing  on the first Due Period  after the
Cut-Off  Date and ending  with the Due Period  related to the most  recent  Distribution  Date
which  were  received  or with  respect to which an Advance  was made,  and (b) all  Principal
Prepayments  with respect to such Mortgage Loan or REO Property,  and all Insurance  Proceeds,
Liquidation  Proceeds  and REO  Proceeds,  to the extent  applied by the  Master  Servicer  as
recoveries  of principal in  accordance  with Section 3.14 with respect to such  Mortgage Loan
or REO Property,  in each case which were distributed  pursuant to Section 4.02 or 4.03 on any
previous  Distribution  Date, and (c) any Realized Loss incurred with respect to such Mortgage
Loan allocated to Certificateholders with respect thereto for any previous Distribution Date.

        Stepdown  Date:  The  Distribution  Date  which  is the  later  to  occur  of (x)  the
Distribution  Date in January 2009 and (y) the first  Distribution Date on which the aggregate
Stated  Principal  Balance of the  mortgage  loans as of the end of the  related Due Period is
less than one-half of the aggregate Cut-off Date Principal Balance.

        Subordination:  The  provisions  described in Section 4.05 relating to the  allocation
of Realized Losses.

        Subordination  Percentage:  With  respect to the Class A  Certificates,  76.20%;  with
respect to the Class M-1  Certificates,  84.90%;  with respect to the Class M-2  Certificates,
91.00%;  with  respect to the Class M-3  Certificates,  93.40%;  with respect to the Class M-4
Certificates,  94.40%;  with respect to the Class M-5 Certificates,  96.40%;  and with respect
to the Class B Certificates, 97.40%.

        Subsequent  Recoveries:  As of any Distribution  Date,  amounts received by the Master
Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to Section 3.10)
or surplus  amounts held by the Master Servicer to cover estimated  expenses  (including,  but
not  limited to,  recoveries  in respect of the  representations  and  warranties  made by the
related  Seller  pursuant to the  applicable  Seller's  Agreement  and assigned to the Trustee
pursuant to Section  2.04)  specifically  related to a Mortgage Loan that was the subject of a
Cash  Liquidation  or an REO  Disposition  prior to the  related  Prepayment  Period  and that
resulted in a Realized Loss.

        Subserviced  Mortgage Loan: Any Mortgage Loan that, at the time of reference  thereto,
is subject to a Subservicing Agreement.

        Subservicer:   Any  Person  with  whom  the  Master   Servicer   has  entered  into  a
Subservicing  Agreement and who generally  satisfied the requirements set forth in the Program
Guide in respect of the  qualification  of a  Subservicer  as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer  Advance:  Any  delinquent  installment  of  principal  and  interest on a
Mortgage  Loan which is advanced  by the related  Subservicer  (net of its  Subservicing  Fee)
pursuant to the Subservicing Agreement.

        Subservicing  Account:  An account  established  by a Subservicer  in accordance  with
Section 3.08.

        Subservicing  Agreement:  The written  contract  between the Master  Servicer  and any
Subservicer  relating to servicing and  administration  of certain  Mortgage Loans as provided
in Section 3.02,  generally in the form of the servicer  contract  referred to or contained in
the Program  Guide or in such other form as has been  approved by the Master  Servicer and the
Depositor.

        Subservicing  Fee: With respect to any Mortgage Loan,  the fee payable  monthly to the
related  Subservicer  (or,  in the  case of a  Nonsubserviced  Mortgage  Loan,  to the  Master
Servicer)  in respect of  subservicing  and other  compensation  that  accrues with respect to
each  Distribution  Date at an annual rate equal to the  Subservicing  Fee Rate  multiplied by
the Stated  Principal  Balance of such Mortgage Loan as of the related Due Date in the related
Due Period.

        Subservicing  Fee Rate:  The per annum rate  designated  on the Mortgage Loan Schedule
as the "SUBSERV FEE".

        Tax  Returns:  The federal  income tax return on Internal  Revenue  Service Form 1066,
U.S.  Real  Estate  Mortgage  Investment  Conduit  Income  Tax  Return,  including  Schedule Q
thereto,  Quarterly  Notice to Residual  Interest  Holders of REMIC Taxable Income or Net Loss
Allocation,  or  any  successor  forms,  to be  filed  on  behalf  of  any  REMIC  due  to its
classification  as a REMIC  under  the  REMIC  Provisions,  together  with  any and all  other
information,   reports  or   returns   that  may  be   required   to  be   furnished   to  the
Certificateholders  or filed  with the  Internal  Revenue  Service  or any other  governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Telerate Screen Page 3750:  As defined in Section 1.02.

        Transfer: Any direct or indirect transfer,  sale, pledge,  hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is  acquiring  by  Transfer  any  Ownership  Interest in a
Certificate.

        Transferor:  Any Person who is  disposing by Transfer of any  Ownership  Interest in a
Certificate.

        Trigger Event: A Trigger Event is in effect with respect to any  Distribution  Date if
either (i) with  respect  to any  Distribution  Date the  three-month  average of the  related
Sixty-Plus  Delinquency   Percentage,   as  determined  on  that  distribution  date  and  the
immediately  preceding  two  Distribution  Dates,  equals  or  exceeds  44.25%  of the  Senior
Enhancement  Percentage or (ii) the aggregate  amount of Realized Losses on the mortgage loans
as a percentage  of the Cut-off  Date  Principal  Balance  exceeds the  applicable  amount set
forth below:

January 2009 to December 2009............    1.75% with respect to January 2009,
                                             plus an additional 1/12th of 1.10% for
                                             each month thereafter.
January 2010 to December 2010............    2.85% with respect to January 2010,
                                             plus an additional 1/12th of 0.90% for
                                             each month thereafter.
January 2011 to December 2011............    3.75% with respect to January 2011,
                                             plus an additional 1/12th of 0.50% for
                                             each month thereafter.
January 2012 and thereafter..............    4.25%

        Trust Fund:  The  segregated  pool of assets  subject  hereto,  consisting of: (i) the
Mortgage  Loans and the  related  Mortgage  Files;  (ii) all  payments on and  collections  in
respect of the Mortgage  Loans due after the Cut-off Date (other than Monthly  Payments due in
the month of the  Cut-off  Date) as shall be on  deposit  in the  Custodial  Account or in the
Certificate  Account and  identified  as  belonging  to the Trust Fund;  (iii) property  which
secured  a   Mortgage   Loan  and   which  has  been   acquired   for  the   benefit   of  the
Certificateholders  by foreclosure or deed in lieu of foreclosure;  (iv) the hazard  insurance
policies and Primary Insurance  Policies  pertaining to the Mortgage Loans, if any; (v) rights
under the Yield Maintenance  Agreement and any payments  thereunder;  and (vi) all proceeds of
clauses (i) through (v) above.

        Uncertificated Accrued Interest:  With respect to any REMIC I Regular Interest for any
Distribution  Date, one month's  interest at the related  Uncertificated  REMIC I Pass-Through
Rate for such Distribution Date, accrued on its Uncertificated  Principal Balance  immediately
prior to such  Distribution  Date.  Uncertificated  Accrued  Interest  for the REMIC I Regular
Interests  shall accrue on the basis of a 360-day year  consisting  of twelve  30-day  months.
For purposes of  calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC I
Regular  Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief
Act Shortfalls (to the extent not covered by Compensating  Interest)  relating to the Mortgage
Loans for any Distribution Date shall be allocated first, to  Uncertificated  Accrued Interest
payable to REMIC I Regular  Interest  AA and REMIC I Regular  Interest  ZZ up to an  aggregate
amount equal to the REMIC I Interest Loss Allocation  Amount,  98% and 2%,  respectively,  and
thereafter  any  remaining  Prepayment  Interest  Shortfalls  (to the  extent  not  covered by
Eligible Master Servicing  Compensation)  for any  Distribution  Date shall be allocated among
REMIC I Regular  Interest AA, REMIC I Regular  Interest  A-1,  REMIC I Regular  Interest  A-2,
REMIC I Regular  Interest A-3,  REMIC I Regular  Interest M-1,  REMIC I Regular  Interest M-2,
REMIC I Regular  Interest M-3,  REMIC I Regular  Interest M-1,  REMIC I Regular  Interest M-4,
REMIC I Regular  Interest  M-5,  REMIC I Regular  Interest B and REMIC I Regular  Interest ZZ,
pro rata based on,  and to the  extent of,  Uncertificated  Accrued  Interest,  as  calculated
without application of this sentence.

        Uncertificated  Notional  Amount:  With respect to the REMIC II Regular Interest SB-IO
component  of the Class SB  Certificates  and any  Distribution  Date,  an amount equal to the
aggregate  Uncertificated  Principal  Balance  of the  REMIC  I  Regular  Interests  for  such
Distribution Date.

        Uncertificated   Principal  Balance:  As  of  the  Closing  Date,  the  Uncertificated
Principal  Balance of each REMIC I Regular  Interest  shall  equal the amount set forth in the
Preliminary  Statement  hereto  as its  initial  Uncertificated  Principal  Balance.  On  each
Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I Regular  Interest
shall  be  reduced  by all  distributions  of  principal  deemed  made on such  REMIC  Regular
Interest  on such  Distribution  Date  pursuant  to  Section  4.02 and,  if and to the  extent
necessary and  appropriate,  shall be further  reduced on such  Distribution  Date by Realized
Losses as  provided  in Section  4.05,  and the  Uncertificated  Principal  Balance of REMIC I
Regular  Interest ZZ shall be  increased  by the  related  interest  deferrals  as provided in
Section 4.02.  The  Uncertificated  Principal  Balance of each REMIC I Regular  Interest shall
never be less than  zero.  With  respect  to the REMIC II  Regular  Interest  SB-PO an initial
amount  equal to the  amount  set forth in the  Preliminary  Statement  hereto as its  initial
Uncertificated  Principal Balance.  On each Distribution  Date, the  Uncertificated  Principal
Balance of each REMIC II Regular  Interest shall be reduced by all  distributions of principal
deemed made on such REMIC  Regular  Interest  on such  Distribution  Date  pursuant to Section
4.02 and, if and to the extent  necessary and  appropriate,  shall be further  reduced on such
Distribution Date by Realized Losses as provided in Section 4.05.

        Uncertificated  REMIC I Pass-Through  Rate: With respect to any  Distribution  Date, a
per annum rate equal to the weighted  average of the Net Mortgage  Rates of the Mortgage Loans
in effect for the scheduled  Monthly  Payments due on such  Mortgage  Loans during the related
Due Period.

        Uniform  Single  Attestation   Program  for  Mortgage  Bankers:   The  Uniform  Single
Attestation  Program for Mortgage  Bankers,  as published by the Mortgage Bankers  Association
of America and effective with respect to fiscal periods ending on or after December 15, 1995.

        Uninsured  Cause:  Any cause of damage to property subject to a Mortgage such that the
complete  restoration  of such  property  is not fully  reimbursable  by the hazard  insurance
policies.

        United  States  Person:  A citizen or resident of the United  States,  a  corporation,
partnership  or other  entity  (treated as a  corporation  or  partnership  for United  States
federal  income  tax  purposes)  created  or  organized  in, or under the laws of,  the United
States,  any state thereof,  or the District of Columbia (except in the case of a partnership,
to the extent  provided in Treasury  regulations)  provided that,  for purposes  solely of the
restrictions on the transfer of Class R  Certificates,  no partnership or other entity treated
as a partnership  for United States  federal  income tax purposes shall be treated as a United
States Person unless all persons that own an interest in such  partnership  either directly or
through any entity that is not a  corporation  for United States  federal  income tax purposes
are required by the applicable  operative  agreement to be United States Persons, or an estate
that is  described  in Section  7701(a)(30)(D)  of the Code,  or a trust that is  described in
Section 7701(a)(30)(E) of the Code.

        VA:  The Veterans Administration, or its successor.

        Voting Rights:  The portion of the voting rights of all of the  Certificates  which is
allocated to any  Certificate.  98.00% of all of the Voting  Rights  shall be allocated  among
Holders of the Class A, Class M  Certificates  and Class B  Certificates  in proportion to the
outstanding  Certificate  Principal  Balances of their respective  Certificates;  1% of all of
the Voting  Rights shall be allocated  among the Holders of the Class SB  Certificates;  0.50%
and 0.50%,  of all of the  Voting  Rights  shall be  allocated  to each of the  Holders of the
Class R-I and Class R-II  Certificates,  respectively;  in each case to be allocated among the
Certificates of such Class in accordance with their respective Percentage Interest.

        Yield  Maintenance  Agreement:  The  yield  maintenance  agreement,  effective  as  of
December 29,  2005,  between the Yield  Maintenance  Agreement  Provider  and the Trustee,  on
behalf of the  Trust,  which  agreement  provides  for Yield  Maintenance  Payments  and Yield
Maintenance  Termination  Payments  to  be  paid,  as  provided  therein,  together  with  any
schedules, confirmations or other agreements relating thereto, attached hereto as Exhibit U.

        Yield Maintenance  Agreement  Notional Balance:  With respect to any Distribution Date
specified  below  and the  Yield  Maintenance  Agreement,  the  lesser  of  (1) the  aggregate
Certificate  Principal  Balance of the Class A, Class M and Class B  Certificates  immediately
prior to that  Distribution  Date and (2) the  amount  specified  below for that  Distribution
Date:

                                         Notional
         Distribution Date               Balance
     January 25, 2006..........        247,039,403.98
     February 25, 2006.........        241,981,743.56
     March 25, 2006............        236,645,236.87
     April 25, 2006............        231,288,983.22
     May 25, 2006..............        225,502,270.13
     June 25, 2006.............        220,060,372.32
     July 25, 2006.............        214,655,235.70
     August 25, 2006...........        209,290,017.21
     September 25, 2006........        203,955,902.23
     October 25, 2006..........        198,670,869.64
     November 25, 2006.........        193,515,264.87
     December 25, 2006.........        188,487,561.70
     January 25, 2007..........        183,592,031.35
     February 25, 2007.........        178,806,743.67
     March 25, 2007............        172,831,046.66
     April 25, 2007............        167,282,124.05
     May 25, 2007..............        129,216,833.13
     June 25, 2007.............        125,907,244.20
     July 25, 2007.............        122,692,600.59
     August 25, 2007...........        119,552,908.05
     September 25, 2007........        115,950,889.22
     October 25, 2007..........         93,885,331.57
     November 25, 2007.........         91,596,625.97
     December 25, 2007.........         89,298,283.07
     January 25, 2008..........         87,144,943.55
     February 25, 2008.........         85,033,598.81
     March 25, 2008............         82,485,585.62
     April 25, 2008............         79,985,735.36
     May 25, 2008..............         77,079,477.27
     June 25, 2008.............         75,257,197.07
     July 25, 2008.............         73,477,324.65
     August 25, 2008...........         71,738,873.77
     September 25, 2008........         69,564,613.89
     October 25, 2008..........         67,387,738.53
     November 25, 2008.........         65,803,221.09
     December 25, 2008.........         64,255,151.69
     January 25, 2009..........         62,742,699.27
     February 25, 2009.........         61,265,051.77
     March 25, 2009............         59,821,415.65
     April 25, 2009............         58,411,015.49
     May 25, 2009..............         57,033,093.58
     June 25, 2009.............         55,686,909.49
     July 25, 2009.............         54,371,739.66
     August 25,  2009..........         53,086,877.06
     September 25, 2009........         51,831,630.76
     October 25, 2009..........         50,569,999.98
     November 25, 2009.........         49,373,270.97
     December 25, 2009.........         48,160,428.44
     January 25, 2010..........         46,957,683.18
     February 25, 2010.........         45,845,528.38
     March 25, 2010............         44,758,990.80
     April 25, 2010............         43,697,488.53
     May 25, 2010..............         42,548,203.88
     June 25, 2010.............         41,538,986.97
     July 25, 2010.............         40,361,745.19
     August 25, 2010...........         39,330,399.78
     September 25, 2010........         38,398,438.58
     October 25, 2010..........         37,490,408.07
     November 25, 2010.........         36,603,166.91
     December 25, 2010.........         35,736,248.42

        Yield Maintenance  Agreement Provider:  The yield maintenance agreement provider under
the Yield  Maintenance  Agreement  required to make payments to the Trustee for payment to the
Trust Fund  pursuant to the terms of the Yield  Maintenance  Agreement,  and any  successor in
interest or assign.  Initially,  the Yield  Maintenance  Agreement  Provider  shall be Bank of
America, N.A.

        Yield  Maintenance  Agreement  Principal  Distributable  Amount:  With  respect to any
Distribution  Date, any Yield  Maintenance  Payment received by the Trustee,  on behalf of the
Trust Fund,  under the Yield  Maintenance  Agreement  for such  Distribution  Date and paid as
part of the  Principal  Distribution  Amount for such  Distribution  Date in  accordance  with
Sections  4.02(c)(x) and (xi) in accordance  with the allocation of Excess Cash Flow described
in Section 4.02(f).

        Yield Maintenance  Agreement  Termination  Payment:  Upon the designation of an "Early
Termination  Date" as defined in the Yield  Maintenance  Agreement,  the payment to be made by
the Yield  Maintenance  Agreement  Provider  to the  Trustee  for  payment  to the Trust  Fund
pursuant to the terms of the Yield Maintenance Agreement.

        Yield  Maintenance  Payment:  With  respect to each  Distribution  Date,  any  payment
received by the Trustee,  on behalf of the Trust Fund,  from the Yield  Maintenance  Agreement
Provider  pursuant  to the terms of the Yield  Maintenance  Agreement,  with  respect  to such
Distribution  Date,  provided that such payment shall not include any payment  received by the
Trustee,  on behalf of the  Trust  Fund,  that is a Yield  Maintenance  Agreement  Termination
Payment, except as set forth in Section 4.09(e).

Section 1.02.  Determination of LIBOR.

        LIBOR applicable to the calculation of the  Pass-Through  Rate on the Class A, Class M
and Class B  Certificates  for any Interest  Accrual  Period will be  determined on each LIBOR
Rate  Adjustment  Date. On each LIBOR Rate  Adjustment  Date, or if such LIBOR Rate Adjustment
Date is not a  Business  Day,  then on the  next  succeeding  Business  Day,  LIBOR  shall  be
established  by the Trustee and, as to any Interest  Accrual  Period,  will equal the rate for
one month United  States dollar  deposits that appears on the Telerate  Screen Page 3750 as of
11:00 A.M.,  London time,  on such LIBOR Rate  Adjustment  Date.  "Telerate  Screen Page 3750"
means the display  designated as page 3750 on the Bridge Telerate  Service (or such other page
as may  replace  page 3750 on that  service  for the purpose of  displaying  London  interbank
offered rates of major  banks).  If such rate does not appear on such page (or such other page
as may replace  that page on that  service,  or if such  service is no longer  offered,  LIBOR
shall be so  established  by use of such other  service  for  displaying  LIBOR or  comparable
rates as may be selected by the Trustee  after  consultation  with the Master  Servicer),  the
rate will be the  Reference  Bank Rate.  The  "Reference  Bank Rate" will be determined on the
basis of the rates at which  deposits  in U.S.  Dollars  are  offered by the  reference  banks
(which  shall be any  three  major  banks  that are  engaged  in  transactions  in the  London
interbank market,  selected by the Trustee after  consultation with the Master Servicer) as of
11:00  A.M.,  London  time,  on the LIBOR Rate  Adjustment  Date to prime  banks in the London
interbank  market for a period of one month in amounts  approximately  equal to the  aggregate
Certificate  Principal  Balance  of the  Class  A,  Class  M and  Class  B  Certificates  then
outstanding.  The Trustee shall  request the principal  London office of each of the reference
banks to provide a quotation of its rate. If at least two such  quotations  are provided,  the
rate will be the arithmetic  mean of the quotations  rounded up to the next multiple of 1/16%.
If on such date fewer than two  quotations  are  provided as  requested,  the rate will be the
arithmetic  mean of the rates quoted by one or more major banks in New York City,  selected by
the Trustee  after  consultation  with the Master  Servicer,  as of 11:00 A.M.,  New York City
time,  on such date for loans in U.S.  Dollars to leading  European  banks for a period of one
month in amounts  approximately  equal to the aggregate  Certificate  Principal Balance of the
Class A and Class M  Certificates  then  outstanding.  If no such  quotations can be obtained,
the rate  will be LIBOR for the prior  Distribution  Date;  provided  however,  if,  under the
priorities  described  above,  LIBOR for a  Distribution  Date would be based on LIBOR for the
previous  Distribution Date for the third consecutive  Distribution  Date, the Trustee,  after
consultation  with the Master  Servicer  shall select an  alternative  comparable  index (over
which the Trustee has no control),  used for determining  one-month  Eurodollar  lending rates
that is calculated and published (or otherwise made  available) by an independent  party.  The
establishment  of LIBOR by the  Trustee  on any  LIBOR  Rate  Adjustment  Date and the  Master
Servicer's  subsequent  calculation of the Pass-Through Rates applicable to the Class A, Class
M and Class B  Certificates  for the  relevant  Interest  Accrual  Period,  in the  absence of
manifest  error,  will be final and binding.  Promptly  following  each LIBOR Rate  Adjustment
Date the Trustee  shall supply the Master  Servicer with the results of its  determination  of
LIBOR on such  date.  Furthermore,  the  Trustee  shall  supply  to any  Certificateholder  so
requesting  by calling the Trustee at  1-800-735-7777  the  Pass-Through  Rate on the Class A,
Class M and Class B  Certificates  for the  current  and the  immediately  preceding  Interest
Accrual Period.

ARTICLE II

                                CONVEYANCE OF MORTGAGE LOANS;
                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The  Depositor,  concurrently  with the  execution  and delivery  hereof,  does hereby
assign to the Trustee without  recourse all the right,  title and interest of the Depositor in
and to (i) the Mortgage  Loans,  including  all  interest and  principal on or with respect to
the Mortgage  Loans due on or after the Cut-off  Date (other than Monthly  Payments due on the
Mortgage Loans in the month of the Cut-off Date);  and (ii) all proceeds of the foregoing.  In
addition,  on the  Closing  Date,  the  Trustee  is hereby  directed  to enter  into the Yield
Maintenance  Agreement  on  behalf of the Trust  Fund  with the  Yield  Maintenance  Agreement
Provider.

               The  Depositor,  the  Master  Servicer  and the  Trustee  agree  that it is not
intended  that  any  mortgage  loan  be  included  in the  Trust  Fund  that is  either  (i) a
"High-Cost  Home Loan" as defined in the New Jersey  Home  Ownership  Security  Act  effective
November  27,  2003,  (ii) a  "High-Cost  Home Loan" as  defined  in the New Mexico  Home Loan
Protection  Act effective  January 1, 2004,  (iii) a "High Cost Home Mortgage Loan" as defined
in the  Massachusetts  Predatory Home Loan Practices Act effective  November 7, 2004 or (iv) a
"High-Cost  Home Loan" as defined in the  Indiana  Home Loan  Practices  Act  effective  as of
January 1, 2005.

(b)     In connection with such assignment,  and  contemporaneously  with the delivery of this
Agreement,  the Depositor  delivered or caused to be delivered  hereunder to the Trustee,  the
Yield  Maintenance  Agreement (the delivery of which shall evidence that the fixed payment for
the Yield  Maintenance  Agreement  has been paid and the Trustee and the Trust Fund shall have
no further  payment  obligation  thereunder  and that such fixed  payment has been  authorized
hereby),  and  except as set forth in Section  2.01(c)  below and  subject to Section  2.01(d)
below,  the Depositor does hereby  deliver to, and deposit with,  the Trustee,  or to and with
one or more  Custodians,  as the  duly  appointed  agent or  agents  of the  Trustee  for such
purpose,  the  following  documents  or  instruments  (or copies  thereof as permitted by this
Section) with respect to each Mortgage Loan so assigned:

        (I) with respect to each Mortgage Loan so assigned (other than a Cooperative Loan):

(i)     The original Mortgage Note,  endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of  endorsements  from the originator  thereof to the Person
        endorsing  it to the Trustee,  or with  respect to any  Destroyed  Mortgage  Note,  an
        original lost note affidavit from the related  Seller or Residential  Funding  stating
        that the original  Mortgage  Note was lost,  misplaced or  destroyed,  together with a
        copy of the related Mortgage Note;

(ii)    The  original  Mortgage,  noting  the  presence  of the MIN of the  Mortgage  Loan and
        language  indicating  that the Mortgage  Loan is a MOM Loan if the Mortgage  Loan is a
        MOM Loan, with evidence of recording  indicated  thereon or, if the original  Mortgage
        has not yet been returned  from the public  recording  office,  a copy of the original
        Mortgage with evidence of recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System,  the Assignment (which may
        be included in one or more blanket  assignments if permitted by applicable law) of the
        Mortgage to the Trustee  with  evidence of  recording  indicated  thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original  recorded  assignment or assignments of the Mortgage  showing an unbroken
        chain of title from the  originator  to the Person  assigning it to the Trustee (or to
        MERS,  if the Mortgage  Loan is registered on the MERS(R)System and noting the presence
        of a MIN) with evidence of recordation  noted thereon or attached  thereto,  or a copy
        of  such  assignment  or  assignments  of the  Mortgage  with  evidence  of  recording
        indicated thereon; and

(v)     The original of each modification,  assumption  agreement or preferred loan agreement,
        if any,  relating to such Mortgage  Loan, or a copy of each  modification,  assumption
        agreement or preferred loan agreement.

        and (II) with respect to each Cooperative Loan so assigned:

(i)     The original Mortgage Note,  endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of  endorsements  from the originator  thereof to the Person
        endorsing  it to the Trustee,  or with  respect to any  Destroyed  Mortgage  Note,  an
        original lost note affidavit from the related  Seller or Residential  Funding  stating
        that the original  Mortgage  Note was lost,  misplaced or  destroyed,  together with a
        copy of the related Mortgage Note;

(ii)    A counterpart of the Cooperative  Lease and the Assignment of Proprietary Lease to the
        originator of the Cooperative  Loan with intervening  assignments  showing an unbroken
        chain of title from such originator to the Trustee;

(iii)   The related Cooperative Stock Certificate,  representing the related Cooperative Stock
        pledged with respect to such  Cooperative  Loan,  together with an undated stock power
        (or other similar instrument) executed in blank;

(iv)    The  original  recognition  agreement  by  the  Cooperative  of the  interests  of the
        mortgagee with respect to the related Cooperative Loan;

(v)     The Security Agreement;

(vi)    Copies of the original UCC-1 financing  statement,  and any  continuation  statements,
        filed by the originator of such Cooperative Loan as secured party,  each with evidence
        of recording  thereof,  evidencing the interest of the  originator  under the Security
        Agreement and the Assignment of Proprietary Lease;

(vii)   Copies of the filed UCC-3  assignments of the security  interest  referenced in clause
        (vi) above  showing an unbroken  chain of title from the  originator  to the  Trustee,
        each with evidence of recording  thereof,  evidencing  the interest of the  originator
        under the Security Agreement and the Assignment of Proprietary Lease;

(viii)  An executed  assignment of the interest of the  originator in the Security  Agreement,
        Assignment of Proprietary  Lease and the  recognition  agreement  referenced in clause
        (iv) above, showing an unbroken chain of title from the originator to the Trustee;

(ix)    The original of each modification,  assumption  agreement or preferred loan agreement,
        if any, relating to such Cooperative Loan; and

(x)     A duly completed UCC-1 financing  statement showing Residential Funding as debtor, the
        Depositor  as secured  party and the Trustee as assignee  and a duly  completed  UCC-1
        financing  statement showing the Depositor as debtor and the Trustee as secured party,
        each in a form  sufficient for filing,  evidencing the interest of such debtors in the
        Cooperative Loans.

        The Depositor  may, in lieu of  delivering  the original of the documents set forth in
Section  2.01(b)(I)(ii),  (iii), (iv) and (v) and Section  (b)(II)(ii),  (iv), (vii), (ix) and
(x) (or copies  thereof as  permitted by Section  2.01(b)) to the Trustee or the  Custodian or
Custodians,  deliver such  documents to the Master  Servicer,  and the Master  Servicer  shall
hold  such   documents   in  trust  for  the  use  and  benefit  of  all  present  and  future
Certificateholders  until  such  time as is set  forth in the  next  sentence.  Within  thirty
Business  Days  following  the  earlier  of (i)  the  receipt  of the  original  of all of the
documents  or  instruments  set  forth  in  Section  2.01(b)(I)(ii),  (iii),  (iv) and (v) and
Section  (b)(II)(ii),  (iv),  (vii),  (ix) and (x) (or  copies  thereof as  permitted  by such
Section)  for any  Mortgage  Loan and (ii) a written  request by the Trustee to deliver  those
documents  with  respect  to any or all of the  Mortgage  Loans  then being held by the Master
Servicer,  the Master  Servicer  shall deliver a complete set of such documents to the Trustee
or the Custodian or Custodians that are the duly appointed agent or agents of the Trustee.

(c)     Notwithstanding  the  provisions of Section  2.01(b),  in the event that in connection
with any Mortgage  Loan, if the  Depositor  cannot  deliver the original of the Mortgage,  any
assignment,  modification,  assumption  agreement or preferred loan agreement (or copy thereof
as permitted by Section  2.01(b)) with  evidence of recording  thereon  concurrently  with the
execution  and  delivery  of this  Agreement  because  of (i) a  delay  caused  by the  public
recording  office  where such  Mortgage,  assignment,  modification,  assumption  agreement or
preferred  loan agreement as the case may be, has been  delivered for  recordation,  or (ii) a
delay in the receipt of certain  information  necessary  to prepare  the related  assignments,
the  Depositor  shall  deliver  or cause to be  delivered  to the  Trustee  or the  respective
Custodian  a  copy  of  such  Mortgage,  assignment,  modification,  assumption  agreement  or
preferred loan agreement.

        The Depositor  shall  promptly cause to be recorded in the  appropriate  public office
for real  property  records the  Assignment  referred to in clause  (iii) of Section  2.01(b),
except (a) in states  where,  in the  Opinion of Counsel  acceptable  to the Master  Servicer,
such  recording is not  required to protect the  Trustee's  interests in the Mortgage  Loan or
(b) if  MERS is  identified  on the  Mortgage  or on a  properly  recorded  assignment  of the
Mortgage  as the  mortgagee  of record  solely as  nominee  for  Residential  Funding  and its
successors and assigns;  and shall  promptly  cause to be filed the Form UCC-3  assignment and
UCC-1 financing  statement referred to in clause (II)(vii) and (x),  respectively,  of Section
2.01(b).  If any  Assignment,  Form UCC-3 or Form UCC-1,  as  applicable,  is lost or returned
unrecorded  to the Depositor  because of any defect  therein,  the  Depositor  shall prepare a
substitute  Assignment,  Form UCC-3 or Form UCC-1, as applicable,  or cure such defect, as the
case  may be,  and  cause  such  Assignment,  Form  UCC-3  or Form  UCC-1  to be  recorded  in
accordance  with  this  paragraph.  The  Depositor  shall  promptly  deliver  or  cause  to be
delivered to the Trustee or the respective  Custodian such Mortgage or Assignment,  Form UCC-3
or Form  UCC-1,  as  applicable  (or copy  thereof  as  permitted  by Section  2.01(b)),  with
evidence of  recording  indicated  thereon  upon  receipt  thereof  from the public  recording
office or from the  related  Subservicer  or  Seller.  In  connection  with its  servicing  of
Cooperative  Loans, the Master Servicer will use its best efforts to file timely  continuation
statements  with regard to each  financing  statement and  assignment  relating to Cooperative
Loans as to which the related  Cooperative  Apartment  is located  outside of the State of New
York.

        If the Depositor  delivers to the Trustee or Custodian any Mortgage Note or Assignment
of Mortgage in blank,  the Depositor  shall,  or shall cause the  Custodian  to,  complete the
endorsement  of the Mortgage  Note and the  Assignment  of Mortgage in the name of the Trustee
in conjunction  with the Interim  Certification  issued by the Custodian,  as  contemplated by
Section 2.02.

        Any of the  items  set  forth  in  Sections  2.01(b)(I)(ii),  (iii),  (iv) and (v) and
(II)(vi)  and  (vii) and that may be  delivered  as a copy  rather  than the  original  may be
delivered to the Trustee or the Custodian.

        In  connection  with the  assignment  of any  Mortgage  Loan  registered  on the MERS(R)
System,  the Depositor  further  agrees that it will cause,  at the  Depositor's  own expense,
within 30  Business  Days after the  Closing  Date,  the MERS(R)System to  indicate  that such
Mortgage  Loans have been  assigned by the  Depositor to the Trustee in  accordance  with this
Agreement for the benefit of the  Certificateholders  by including  (or deleting,  in the case
of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in such computer
files (a) the code in the field  which  identifies  the  specific  Trustee and (b) the code in
the field "Pool Field" which  identifies the series of the  Certificates  issued in connection
with such Mortgage Loans.  The Depositor  further agrees that it will not, and will not permit
the Master  Servicer  to, and the Master  Servicer  agrees  that it will not,  alter the codes
referenced  in this  paragraph  with  respect  to any  Mortgage  Loan  during the term of this
Agreement  unless and until such Mortgage Loan is repurchased in accordance  with the terms of
this Agreement.

(d)     It is intended  that the  conveyances  by the Depositor to the Trustee of the Mortgage
Loans as provided for in this  Section  2.01 be  construed  as a sale by the  Depositor to the
Trustee of the Mortgage Loans for the benefit of the  Certificateholders.  Further,  it is not
intended  that any such  conveyance  be  deemed to be a pledge  of the  Mortgage  Loans by the
Depositor to the Trustee to secure a debt or other  obligation of the Depositor.  However,  in
the event that the Mortgage  Loans are held to be property of the Depositor or of  Residential
Funding,  or if for any reason this Agreement is held or deemed to create a security  interest
in the Mortgage  Loans,  then it is intended that (a) this  Agreement  shall also be deemed to
be a security  agreement  within  the  meaning  of  Articles  8 and 9 of the New York  Uniform
Commercial Code and the Uniform  Commercial  Code of any other  applicable  jurisdiction;  (b)
the  conveyances  provided  for in this  Section 2.01 shall be deemed to be (1) a grant by the
Depositor to the Trustee of a security  interest in all of the  Depositor's  right  (including
the  power to convey  title  thereto),  title and  interest,  whether  now owned or  hereafter
acquired,  in and to (A) the Mortgage  Loans,  including (a) with respect to each  Cooperative
Loan,  the  related  Mortgage  Note,  Security   Agreement,   Assignment  of  Property  Lease,
Cooperative  Stock  Certificate  and Cooperative  Lease and Mortgage,  and (b) with respect to
each Mortgage Loan other than a Cooperative  Loan, the related  Mortgage Note and Mortgage and
(c) any insurance  policies and all other  documents in the related  Mortgage  Files,  (B) all
amounts  payable  pursuant  to the  Mortgage  Loans  or the  Yield  Maintenance  Agreement  in
accordance  with  the  terms  thereof  and  (C)  any  and  all  general  intangibles,  payment
intangibles,  accounts,  chattel  paper,  instruments,  documents,  money,  deposit  accounts,
certificates of deposit,  goods, letters of credit,  advices of credit and investment property
and other  property  of whatever  kind or  description  now  existing  or  hereafter  acquired
consisting  of,  arising  from or relating to any of the  foregoing,  and all  proceeds of the
conversion,  voluntary or involuntary, of the foregoing into cash, instruments,  securities or
other property,  including  without  limitation all amounts from time to time held or invested
in  the  Certificate  Account  or  the  Custodial  Account,  whether  in  the  form  of  cash,
instruments,  securities  or other  property  and (2) an  assignment  by the  Depositor to the
Trustee of any security  interest in any and all of  Residential  Funding's  right  (including
the  power to convey  title  thereto),  title and  interest,  whether  now owned or  hereafter
acquired,  in and to the property described in the foregoing clauses (1)(A),  (B), (C) and (D)
granted by  Residential  Funding to the Depositor  pursuant to the Assignment  Agreement;  (c)
the  possession  by the Trustee,  the  Custodian or any other agent of the Trustee of Mortgage
Notes  or such  other  items  of  property  as they  constitute  instruments,  money,  payment
intangibles,  negotiable  documents,  goods, deposit accounts,  letters of credit,  advices of
credit,  investment property,  certificated  securities or chattel paper shall be deemed to be
"possession  by the secured  party," or  possession  by a purchaser or a person  designated by
such secured party, for purposes of perfecting the security  interest  pursuant to the Uniform
Commercial  Code  as in  effect  in the  States  of New  York  and  Minnesota  and  any  other
applicable  jurisdiction;  and  (d)  notifications  to  persons  holding  such  property,  and
acknowledgments,  receipts or  confirmations  from  persons  holding such  property,  shall be
deemed  notifications  to, or  acknowledgments,  receipts or  confirmations  from,  securities
intermediaries,  bailees or agents of, or persons  holding  for, (as  applicable)  the Trustee
for the purpose of perfecting such security interest under applicable law.

        The Depositor and, at the Depositor's  direction,  Residential Funding and the Trustee
shall, to the extent  consistent with this Agreement,  take such reasonable  actions as may be
necessary to ensure that, if this Agreement  were deemed to create a security  interest in the
Mortgage  Loans and the other  property  described  above,  such  security  interest  would be
deemed to be a perfected  security  interest of first priority  under  applicable law and will
be maintained as such throughout the term of this Agreement.  Without  limiting the generality
of the  foregoing,  the  Depositor  shall  prepare and deliver to the Trustee not less than 15
days prior to any filing date and,  the Trustee  shall  forward for filing,  or shall cause to
be forwarded for filing,  at the expense of the Depositor,  all filings  necessary to maintain
the  effectiveness of any original filings  necessary under the Uniform  Commercial Code as in
effect in any  jurisdiction  to perfect  the  Trustee's  security  interest  in or lien on the
Mortgage Loans, as evidenced by an Officers'  Certificate of the Depositor,  including without
limitation (x)  continuation  statements,  and (y) such other  statements as may be occasioned
by (1) any  change  of  name of  Residential  Funding,  the  Depositor  or the  Trustee  (such
preparation  and filing shall be at the expense of the Trustee,  if  occasioned by a change in
the  Trustee's  name),  (2) any  change  of  location  of the place of  business  or the chief
executive  office of Residential  Funding or the Depositor or (3) any transfer of any interest
of Residential Funding or the Depositor in any Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee  acknowledges  receipt (or,  with respect to Mortgage  Loans  subject to a
Custodial  Agreement,  and  based  solely  upon a receipt  or  certification  executed  by the
Custodian,  receipt by the respective  Custodian as the duly  appointed  agent of the Trustee)
of the  documents  referred to in Section  2.01(b)(I)(i)  and Section  2.01(b)(II)(i),  (iii),
(v), (vi) and (viii) above (except that for purposes of such  acknowledgment  only, a Mortgage
Note may be endorsed in blank and an  Assignment  of  Mortgage  may be in blank) and  declares
that it, or a  Custodian  as its  agent,  holds and will  hold  such  documents  and the other
documents  constituting  a part of the Mortgage  Files  delivered to it, or a Custodian as its
agent,  in trust for the use and  benefit of all present  and future  Certificateholders.  The
Trustee or Custodian (such Custodian being so obligated under a Custodial  Agreement)  agrees,
for the benefit of  Certificateholders,  to review each Mortgage File delivered to it pursuant
to Section  2.01(b)  within 45 days after the  Closing  Date to  ascertain  that all  required
documents  (specifically  as set forth in Section  2.01(b)),  have been executed and received,
and that  such  documents  relate  to the  Mortgage  Loans  identified  on the  Mortgage  Loan
Schedule,  as  supplemented,  that have been  conveyed  to it, and to deliver to the Trustee a
certificate  (the "Interim  Certification")  to the effect that all  documents  required to be
delivered  pursuant to Section  2.01(b)  above have been  executed  and received and that such
documents  relate to the Mortgage Loans  identified on the Mortgage Loan Schedule,  except for
any exceptions listed on Schedule A attached to such Interim  Certification.  Upon delivery of
the Mortgage  Files by the Depositor or the Master  Servicer,  the Trustee  shall  acknowledge
receipt  (or,  with  respect to Mortgage  Loans  subject to a Custodial  Agreement,  and based
solely  upon  a  receipt  or  certification  (the  "Final  Certification")   executed  by  the
Custodian,  receipt by the respective  Custodian as the duly  appointed  agent of the Trustee)
of the documents referred to in Section 2.01(c) above.

        If  the  Custodian,   as  the  Trustee's  agent,   finds  any  document  or  documents
constituting  a  part  of a  Mortgage  File  to be  missing  or  defective,  upon  receipt  of
notification  from the Custodian as specified in the  succeeding  sentence,  the Trustee shall
promptly so notify or cause the  Custodian to notify the Master  Servicer  and the  Depositor;
provided,  that if the Mortgage  Loan related to such Mortgage File is listed on Schedule A of
the Assignment Agreement,  no notification shall be necessary.  Pursuant to Section 2.3 of the
Custodial  Agreement,  the Custodian  will notify the Master  Servicer,  the Depositor and the
Trustee of any such  omission or defect  found by it in respect of any  Mortgage  File held by
it in respect  of the items  received  by it  pursuant  to the  Custodial  Agreement.  If such
omission or defect  materially  and adversely  affects the  interests in the related  Mortgage
Loan of the  Certificateholders,  the  Master  Servicer  shall  promptly  notify  the  related
Subservicer  of such  omission or defect and  request  that such  Subservicer  correct or cure
such  omission  or defect  within 60 days from the date the Master  Servicer  was  notified of
such  omission or defect and, if such  Subservicer  does not correct or cure such  omission or
defect within such period,  that such  Subservicer  purchase such Mortgage Loan from the Trust
Fund at its Purchase  Price,  in either case within 90 days from the date the Master  Servicer
was notified of such  omission or defect;  provided that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure or repurchase  must occur within 90 days from the date such breach
was  discovered;  and provided  further,  that no cure,  substitution  or repurchase  shall be
required if such  omission or defect is in respect of a Mortgage  Loan listed on Schedule A of
the  Assignment  Agreement.  The Purchase  Price for any such Mortgage Loan shall be deposited
or caused to be deposited by the Master  Servicer in the  Custodial  Account  maintained by it
pursuant to Section  3.07 and,  upon  receipt by the Trustee of written  notification  of such
deposit  signed by a  Servicing  Officer,  the Trustee or any  Custodian,  as the case may be,
shall release to the Master  Servicer the related  Mortgage File and the Trustee shall execute
and deliver such  instruments of transfer or assignment  prepared by the Master  Servicer,  in
each  case  without  recourse,  as  shall  be  necessary  to  vest in the  Subservicer  or its
designee,  as the case may be, any Mortgage Loan released  pursuant hereto and thereafter such
Mortgage Loan shall not be part of the Trust Fund. In  furtherance  of the  foregoing,  if the
Subservicer  or  Residential  Funding that  repurchases  the Mortgage  Loan is not a member of
MERS and the Mortgage is  registered  on the MERS(R)System,  the Master  Servicer,  at its own
expense  and without  any right of  reimbursement,  shall cause MERS to execute and deliver an
assignment  of the Mortgage in  recordable  form to transfer  the  Mortgage  from MERS to such
Subservicer  or  Residential  Funding  and  shall  cause  such  Mortgage  to be  removed  from
registration  on the MERS(R)System in  accordance  with  MERS'  rules and  regulations.  It is
understood  and agreed that the  obligation  of the  Subservicer,  to so cure or purchase  any
Mortgage  Loan as to which a material  and  adverse  defect in or  omission  of a  constituent
document  exists  shall  constitute  the  sole  remedy  respecting  such  defect  or  omission
available to Certificateholders or the Trustee on behalf of Certificateholders.

Section 2.03.  Representations,  Warranties  and  Covenants  of the Master  Servicer  and the
                      Depositor.

(a)     The Master Servicer  hereby  represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master  Servicer is a corporation  duly  organized,  validly  existing and in good
        standing  under the laws  governing  its creation and  existence  and is or will be in
        compliance  with the laws of each state in which any Mortgaged  Property is located to
        the extent necessary to ensure the  enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The  execution  and  delivery  of  this  Agreement  by the  Master  Servicer  and  its
        performance  and  compliance  with the terms of this  Agreement  will not  violate the
        Master  Servicer's  Certificate  of  Incorporation  or Bylaws or constitute a material
        default (or an event which,  with notice or lapse of time, or both, would constitute a
        material  default) under, or result in the material breach of, any material  contract,
        agreement or other  instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization,  execution and delivery by the Trustee and
        the  Depositor,  constitutes  a valid,  legal and  binding  obligation  of the  Master
        Servicer,  enforceable  against  it in  accordance  with the terms  hereof  subject to
        applicable  bankruptcy,   insolvency,   reorganization,   moratorium  and  other  laws
        affecting the enforcement of creditors' rights generally and to general  principles of
        equity,  regardless  of whether such  enforcement  is  considered  in a proceeding  in
        equity or at law;

(iv)    The  Master  Servicer  is not in  default  with  respect to any order or decree of any
        court  or any  order,  regulation  or  demand  of any  federal,  state,  municipal  or
        governmental  agency,  which default might have consequences that would materially and
        adversely  affect  the  condition  (financial  or other) or  operations  of the Master
        Servicer or its properties or might have consequences that would materially  adversely
        affect its performance hereunder;

(v)     No  litigation  is  pending  or,  to the  best  of the  Master  Servicer's  knowledge,
        threatened  against the Master  Servicer  which would  prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master  Servicer shall comply in all material  respects in the performance of this
        Agreement  with all  reasonable  rules and  requirements  of each  insurer  under each
        Required Insurance Policy;

(vii)   No information,  certificate of an officer,  statement  furnished in writing or report
        delivered  to the  Depositor,  any  Affiliate  of the  Depositor or the Trustee by the
        Master  Servicer  will,  to the knowledge of the Master  Servicer,  contain any untrue
        statement  of a  material  fact  or  omit  a  material  fact  necessary  to  make  the
        information, certificate, statement or report not misleading;

(viii)  The  Master  Servicer  has  examined  each  existing,   and  will  examine  each  new,
        Subservicing  Agreement and is or will be familiar with the terms  thereof.  The terms
        of  each  existing  Subservicing   Agreement  and  each  designated   Subservicer  are
        acceptable  to the Master  Servicer and any new  Subservicing  Agreements  will comply
        with the provisions of Section 3.02; and

(ix)    The  Master  Servicer  is a member of MERS in good  standing,  and will  comply in all
        material  respects  with the  rules  and  procedures  of MERS in  connection  with the
        servicing of the Mortgage Loans that are registered with MERS.

        It is understood and agreed that the  representations and warranties set forth in this
Section  2.03(a) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.  Upon discovery by either the Depositor,  the Master  Servicer,  the Trustee or
any  Custodian  of a breach  of any  representation  or  warranty  set  forth in this  Section
2.03(a) which  materially  and adversely  affects the interests of the  Certificateholders  in
any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial  Agreement).  Within 90 days
of its  discovery or its receipt of notice of such breach,  the Master  Servicer  shall either
(i) cure such breach in all  material  respects or (ii) to the extent that such breach is with
respect to a Mortgage Loan or a related  document,  purchase such Mortgage Loan from the Trust
Fund at the Purchase  Price and in the manner set forth in Section 2.02;  provided that if the
breach  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as defined in
Section  860G(a)(3) of the Code,  any such cure or  repurchase  must occur within 90 days from
the date such  breach was  discovered.  The  obligation  of the Master  Servicer  to cure such
breach or to so purchase such Mortgage Loan shall  constitute  the sole remedy in respect of a
breach of a  representation  and warranty set forth in this Section  2.03(a)  available to the
Certificateholders or the Trustee on behalf of the Certificateholders.

(b)     The  Depositor  hereby  represents  and warrants to the Trustee for the benefit of the
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so  specified):  (i) the  information  set forth in Exhibit G hereto with respect to each
Mortgage Loan or the Mortgage  Loans,  as the case may be, is true and correct in all material
respects  at  the  respective  date  or  dates  which  such  information  is  furnished;  (ii)
immediately  prior to the conveyance of the Mortgage  Loans to the Trustee,  the Depositor had
good title to, and was the sole owner of,  each  Mortgage  Loan free and clear of any  pledge,
lien,   encumbrance  or  security  interest  (other  than  rights  to  servicing  and  related
compensation)  and such conveyance  validly  transfers  ownership of the Mortgage Loans to the
Trustee free and clear of any pledge, lien,  encumbrance or security interest;  and (iii) each
Mortgage Loan  constitutes a qualified  mortgage under Section  860G(a)(3)(A)  of the Code and
Treasury Regulations Section 1.860G-2(a)(1).

        It is understood and agreed that the  representations and warranties set forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Depositor,  the Master  Servicer,  the  Trustee or any
Custodian of a breach of any of the  representations  and warranties set forth in this Section
2.03(b) which  materially  and adversely  affects the interests of the  Certificateholders  in
any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(iii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Depositor  shall either (i) cure such breach in all material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Depositor  shall have the option to substitute a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure,  substitution  or  repurchase  must occur within 90 days from the
date such breach was  discovered.  Any such  substitution  shall be effected by the  Depositor
under  the same  terms and  conditions  as  provided  in  Section  2.04 for  substitutions  by
Residential  Funding.  It is  understood  and agreed that the  obligation  of the Depositor to
cure such breach or to so  purchase or  substitute  for any  Mortgage  Loan as to which such a
breach has  occurred  and is  continuing  shall  constitute  the sole remedy  respecting  such
breach   available   to   the   Certificateholders   or  the   Trustee   on   behalf   of  the
Certificateholders.  Notwithstanding  the  foregoing,  the Depositor  shall not be required to
cure  breaches  or purchase  or  substitute  for  Mortgage  Loans as provided in this  Section
2.03(b) if the substance of the breach of a  representation  set forth above also  constitutes
fraud in the origination of the Mortgage Loan.

Section 2.04.  Representations and Warranties of Residential Funding.

        The  Depositor,  as assignee of Residential  Funding under the  Assignment  Agreement,
hereby  assigns to the  Trustee for the  benefit of the  Certificateholders  all of its right,
title and  interest in respect of the  Assignment  Agreement  applicable  to a Mortgage  Loan.
Insofar as the Assignment  Agreement  relates to the  representations  and warranties  made by
Residential  Funding in respect of such  Mortgage  Loan and any remedies  provided  thereunder
for any breach of such  representations and warranties,  such right, title and interest may be
enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.

        Upon  the  discovery  by the  Depositor,  the  Master  Servicer,  the  Trustee  or any
Custodian of a breach of any of the  representations  and  warranties  made in the  Assignment
Agreement in respect of any Mortgage  Loan or of any  Repurchase  Event which  materially  and
adversely  affects the interests of the  Certificateholders  in such Mortgage  Loan, the party
discovering  such breach shall give prompt  written notice to the other parties (any Custodian
being so obligated  under a Custodial  Agreement).  The Master  Servicer shall promptly notify
Residential  Funding of such breach or Repurchase Event and request that  Residential  Funding
either (i) cure such breach or Repurchase  Event in all material  respects within 90 days from
the date  the  Master  Servicer  was  notified  of such  breach  or  Repurchase  Event or (ii)
purchase such  Mortgage  Loan from the Trust Fund at the Purchase  Price and in the manner set
forth in Section 2.02;  provided  that, in the case of a breach or Repurchase  Event under the
Assignment  Agreement,  Residential  Funding  shall have the option to  substitute a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided that if the breach would cause the Mortgage
Loan to be other than a  "qualified  mortgage" as defined in Section  860G(a)(3)  of the Code,
any such  cure or  substitution  must  occur  within  90 days  from the  date the  breach  was
discovered.  If the breach of representation  and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage  Loan  pursuant to Section 4 of the  Assignment  Agreement
was the  representation  and warranty set forth in clause (cc) of Section 4 thereof,  then the
Master  Servicer shall request that  Residential  Funding pay to the Trust Fund,  concurrently
with and in addition to the remedies  provided in the preceding  sentence,  an amount equal to
any liability,  penalty or expense that was actually  incurred and paid out of or on behalf of
the Trust Fund,  and that directly  resulted from such breach,  or if incurred and paid by the
Trust Fund thereafter,  concurrently with such payment.  In the event that Residential Funding
elects to  substitute a Qualified  Substitute  Mortgage  Loan or Loans for a Deleted  Mortgage
Loan pursuant to this Section 2.04,  Residential  Funding shall deliver to the Trustee for the
benefit of the  Certificateholders  with respect to such Qualified Substitute Mortgage Loan or
Loans, the original  Mortgage Note, the Mortgage,  an Assignment of the Mortgage in recordable
form,  and such other  documents  and  agreements  as are required by Section  2.01,  with the
Mortgage  Note  endorsed as  required by Section  2.01.  No  substitution  will be made in any
calendar  month  after  the  Determination  Date for such  month.  Monthly  Payments  due with
respect to  Qualified  Substitute  Mortgage  Loans in the month of  substitution  shall not be
part of the Trust  Fund and will be  retained  by the  Master  Servicer  and  remitted  by the
Master  Servicer to  Residential  Funding on the next  succeeding  Distribution  Date. For the
month of  substitution,  distributions  to the  Certificateholders  will  include  the Monthly
Payment  due on a Deleted  Mortgage  Loan for such month and  thereafter  Residential  Funding
shall be entitled to retain all amounts  received in respect of such  Deleted  Mortgage  Loan.
The Master  Servicer  shall amend or cause to be amended the  Mortgage  Loan  Schedule for the
benefit of the  Certificateholders  to reflect the removal of such Deleted  Mortgage  Loan and
the  substitution of the Qualified  Substitute  Mortgage Loan or Loans and the Master Servicer
shall deliver the amended  Mortgage Loan Schedule to the Trustee and the Custodian.  Upon such
substitution,  the Qualified  Substitute  Mortgage Loan or Loans shall be subject to the terms
of this  Agreement and the related  Subservicing  Agreement in all respects,  and  Residential
Funding shall be deemed to have made the  representations  and warranties  with respect to the
Qualified Substitute Mortgage Loan contained in Section 4 of the Assignment  Agreement,  as of
the date of  substitution,  and the  covenants,  representations  and  warranties set forth in
this Section 2.04,  and in Section 2.03 hereof and in Section 4 of the  Assignment  Agreement,
and the Master  Servicer  shall be obligated to  repurchase  or  substitute  for any Qualified
Substitute  Mortgage  Loan as to  which a  Repurchase  Event  (as  defined  in the  Assignment
Agreement) has occurred pursuant to Section 4 of the Assignment Agreement.

        In connection  with the  substitution  of one or more  Qualified  Substitute  Mortgage
Loans for one or more Deleted  Mortgage Loans,  the Master Servicer shall determine the amount
(if any) by which the aggregate  principal balance of all such Qualified  Substitute  Mortgage
Loans as of the date of substitution is less than the aggregate  Stated  Principal  Balance of
all such Deleted  Mortgage Loans (in each case after  application of the principal  portion of
the  Monthly  Payments  due in the month of  substitution  that are to be  distributed  to the
Certificateholders  in the month of  substitution).  Residential  Funding  shall  deposit  the
amount of such shortfall into the Custodial  Account on the day of  substitution,  without any
reimbursement  therefor.  Residential  Funding  shall give notice in writing to the Trustee of
such  event,  which  notice  shall  be  accompanied  by an  Officers'  Certificate  as to  the
calculation  of such  shortfall and (subject to Section  10.01(f)) by an Opinion of Counsel to
the effect  that such  substitution  will not cause (a) any  federal  tax to be imposed on the
Trust  Fund,   including   without   limitation,   any  federal  tax  imposed  on  "prohibited
transactions"  under  Section  860F(a)(1) of the Code or on  "contributions  after the startup
date" under Section  860G(d)(1) of the Code or (b) any portion of any REMIC created  hereunder
to fail to qualify as a REMIC at any time that any Certificate is outstanding.

        It is understood and agreed that the  obligation of  Residential  Funding to cure such
breach or purchase (or in the case of  Residential  Funding to  substitute  for) such Mortgage
Loan as to which such a breach  has  occurred  and is  continuing  and to make any  additional
payments  required  under  the  Assignment  Agreement  in  connection  with  a  breach  of the
representation  and  warranty in clause (bb) of Section 4 thereof  shall  constitute  the sole
remedy  respecting such breach  available to the  Certificateholders  or the Trustee on behalf
of the  Certificateholders.  If the Master Servicer is Residential  Funding,  then the Trustee
shall also have the right to give the  notification  and require the purchase or  substitution
provided  for  in the  second  preceding  paragraph  in  the  event  of  such  a  breach  of a
representation  or  warranty  made by  Residential  Funding in the  Assignment  Agreement.  In
connection  with the purchase of or  substitution  for any such Mortgage  Loan by  Residential
Funding,  the  Trustee  shall  assign  to  Residential  Funding  all of the  right,  title and
interest in respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.  Execution  and  Authentication  of  Certificates;  Conveyance of REMIC Regular
                      Interests.

(a)     The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other assets  included in the Trust Fund,
receipt of which is hereby  acknowledged.  Concurrently  with such  delivery  and in  exchange
therefor,  the  Trustee,  pursuant  to the  written  request of the  Depositor  executed by an
officer of the  Depositor,  has executed and caused to be  authenticated  and  delivered to or
upon the order of the Depositor the  Certificates in authorized  denominations  which evidence
ownership of the entire Trust Fund.

(b)     The  Depositor  concurrently  with the  execution  and  delivery  hereof,  does hereby
transfer,  assign,  set over and otherwise convey in trust to the Trustee without recourse all
the right,  title and interest of the Depositor in and to the REMIC I Regular  Interests,  for
the  benefit  of  the  holders  of  the  REMIC  II  Regular   Interests  and  the  Class  R-II
Certificates.  The  Trustee  acknowledges  receipt of the REMIC I Regular  Interests  (each of
which are  uncertificated)  and declares that it holds and will hold the same in trust for the
exclusive  use and  benefit of the  holders of the REMIC II  Regular  Interests  and the Class
R-II Certificates.  The interests evidenced by the Class R-II Certificates,  together with the
REMIC II Regular Interests, constitute the entire beneficial ownership interest in REMIC II.

Section 2.06.  Purposes and Powers of the Trust.

        The  purpose  of the  trust,  as  created  hereunder,  is to engage  in the  following
activities:

(a)     To sell the Certificates to the Depositor in exchange for the Mortgage Loans;

(b)     To  enter  into and  perform  its  obligations  under  this  Agreement  and the  Yield
Maintenance Agreement;

(c)     To  engage  in  those  activities  that  are  necessary,  suitable  or  convenient  to
accomplish the foregoing or are incidental hereto or connected therewith; and

(d)     Subject to compliance with this Agreement,  to engage in such other  activities as may
be  required  in  connection   with   conservation  of  the  Trust  Fund  and  the  making  of
distributions to the Certificateholders.

        The trust is hereby authorized to engage in the foregoing activities.  Notwithstanding
the  provisions  of Section  11.01,  the trust shall not engage in any activity  other than in
connection  with the  foregoing or other than as required or  authorized  by the terms of this
Agreement  while any  Certificate  is  outstanding,  and this Section 2.06 may not be amended,
without the consent of the  Certificateholders  evidencing a majority of the aggregate  Voting
Rights of the Certificates.

Section 2.07.  Agreement Regarding Ability to Disclose.

        The Depositor,  the Master Servicer and the Trustee hereby agree,  notwithstanding any
other  express or implied  agreement to the  contrary,  that any and all  Persons,  and any of
their respective employees,  representatives,  and other agents may disclose, immediately upon
commencement of discussions,  to any and all Persons,  without limitation of any kind, the tax
treatment  and tax  structure of the  transaction  and all  materials  of any kind  (including
opinions  or  other  tax  analyses)  that are  provided  to any of them  relating  to such tax
treatment and tax structure.   For purposes of this  paragraph,  the terms "tax treatment" and
"tax structure" are defined under Treasury Regulationss.1.6011-4(c).

ARTICLE III

                        ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master  Servicer  shall service and  administer  the Mortgage  Loans in accordance
with  the  terms  of  this  Agreement  and  the  respective  Mortgage  Loans,  following  such
procedures  as it would  employ in its good faith  business  judgment and which are normal and
usual in its general mortgage servicing  activities,  and shall have full power and authority,
acting alone or through  Subservicers  as provided in Section  3.02,  to do any and all things
which  it  may  deem   necessary  or  desirable  in   connection   with  such   servicing  and
administration.  Without limiting the generality of the foregoing,  the Master Servicer in its
own name or in the name of a  Subservicer  is hereby  authorized  and empowered by the Trustee
when the Master  Servicer or the  Subservicer,  as the case may be, believes it appropriate in
its best  judgment,  to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee  or any of them,  any and all  instruments  of  satisfaction  or  cancellation,  or of
partial  or full  release  or  discharge,  or of  consent to  assumption  or  modification  in
connection with a proposed  conveyance,  or of assignment of any Mortgage and Mortgage Note in
connection  with the repurchase of a Mortgage Loan and all other  comparable  instruments,  or
with respect to the  modification  or re-recording of a Mortgage for the purpose of correcting
the  Mortgage,  the  subordination  of the lien of the  Mortgage in favor of a public  utility
company or government  agency or unit with powers of eminent  domain,  the taking of a deed in
lieu of foreclosure,  the commencement,  prosecution or completion of judicial or non-judicial
foreclosure,  the conveyance of a Mortgaged  Property to the related insurer,  the acquisition
of any property  acquired by foreclosure or deed in lieu of  foreclosure,  or the  management,
marketing  and  conveyance  of any  property  acquired  by  foreclosure  or  deed  in  lieu of
foreclosure  with respect to the Mortgage Loans and with respect to the Mortgaged  Properties.
The Master  Servicer  further is  authorized  and  empowered by the Trustee,  on behalf of the
Certificateholders  and the Trustee,  in its own name or in the name of the Subservicer,  when
the Master  Servicer or the  Subservicer,  as the case may be,  believes it is  appropriate in
its best  judgment to register any  Mortgage  Loan on the MERS(R)System,  or cause the removal
from the  registration  of any Mortgage Loan on the MERS(R)System,  to execute and deliver,  on
behalf of the Trustee and the  Certificateholders  or any of them, any and all  instruments of
assignment and other  comparable  instruments  with respect to such assignment or re-recording
of a Mortgage in the name of MERS,  solely as nominee for the Trustee and its  successors  and
assigns.  Any expenses  incurred in  connection  with the actions  described in the  preceding
sentence shall be borne by the Master  Servicer in accordance  with Section  3.16(c),  with no
right of  reimbursement;  provided,  that if, as a result of MERS  discontinuing  or  becoming
unable to continue  operations in connection  with the MERS(R)System,  it becomes  necessary to
remove  any  Mortgage  Loan from  registration  on the MERS(R)System  and to  arrange  for the
assignment  of the  related  Mortgages  to the  Trustee,  then any related  expenses  shall be
reimbursable to the Master Servicer as set forth in Section  3.10(a)(ii).  Notwithstanding the
foregoing,  subject to Section 3.07(a),  the Master Servicer shall not permit any modification
with  respect to any  Mortgage  Loan that would both  constitute  a sale or  exchange  of such
Mortgage  Loan within the meaning of Section 1001 of the Code and any  proposed,  temporary or
final  regulations   promulgated   thereunder  (other  than  in  connection  with  a  proposed
conveyance or  assumption  of such Mortgage Loan that is treated as a Principal  Prepayment in
Full  pursuant to Section  3.13(d)  hereof) and cause any REMIC  created  hereunder to fail to
qualify as a REMIC under the Code.  The Trustee  shall  furnish the Master  Servicer  with any
powers of  attorney  and other  documents  necessary  or  appropriate  to  enable  the  Master
Servicer to service and  administer  the Mortgage  Loans.  The Trustee shall not be liable for
any  action  taken by the  Master  Servicer  or any  Subservicer  pursuant  to such  powers of
attorney or other  documents.  In servicing  and  administering  any  Nonsubserviced  Mortgage
Loan, the Master Servicer shall, to the extent not  inconsistent  with this Agreement,  comply
with the Program  Guide as if it were the  originator  of such  Mortgage Loan and had retained
the servicing rights and obligations in respect thereof.

        If the  Mortgage  relating  to a  Mortgage  Loan  did not  have a lien  senior  to the
Mortgage  Loan on the  related  Mortgaged  Property as of the  Cut-off  Date,  then the Master
Servicer,  in such  capacity,  may not  consent to the placing of a lien senior to that of the
Mortgage on the related  Mortgaged  Property.  If the Mortgage relating to a Mortgage Loan had
a lien senior to the Mortgage Loan on the related  Mortgaged  Property as of the Cut-off Date,
then the Master  Servicer,  in such  capacity,  may  consent to the  refinancing  of the prior
senior lien, provided that the following requirements are met:

               (A)    the Mortgagor's  debt-to-income ratio resulting from such refinancing is
        less  than the  original  debt-to-income  ratio  as set  forth  on the  Mortgage  Loan
        Schedule;  provided,  however,  that in no instance shall the resulting  Loan-to-Value
        Ratio of such Mortgage Loan be higher than that permitted by the Program Guide; or

               (B)    the  resulting  Loan-to-Value  Ratio of such  Mortgage Loan is no higher
        than the Loan-to-Value  Ratio prior to such refinancing;  provided,  however,  if such
        refinanced  mortgage loan is a "rate and term" mortgage loan  (meaning,  the Mortgagor
        does not receive any cash from the refinancing),  the Loan-to-Value Ratio may increase
        to the extent of either (x) the  reasonable  closing costs of such  refinancing or (y)
        any decrease in the value of the related  Mortgaged  Property,  if the Mortgagor is in
        good standing as defined by the Program Guide.

(b)     In  connection  with  servicing  and  administering  the  Mortgage  Loans,  the Master
Servicer  and  any  Affiliate  of the  Master  Servicer  (i)  may  perform  services  such  as
appraisals  and  brokerage  services  that are  customarily  provided  by  Persons  other than
servicers of mortgage  loans,  and shall be entitled to  reasonable  compensation  therefor in
accordance  with  Section  3.10 and (ii)  may,  at its own  discretion  and on  behalf  of the
Trustee, obtain credit information in the form of a "credit score" from a credit repository.

(c)     All costs incurred by the Master  Servicer or by  Subservicers in effecting the timely
payment of taxes and  assessments on the  properties  subject to the Mortgage Loans shall not,
for the purpose of calculating monthly  distributions to the  Certificateholders,  be added to
the amount  owing under the related  Mortgage  Loans,  notwithstanding  that the terms of such
Mortgage  Loan so permit,  and such costs  shall be  recoverable  to the extent  permitted  by
Section 3.10(a)(ii).

(d)     The Master  Servicer  may enter into one or more  agreements  in  connection  with the
offering  of  pass-through   certificates   evidencing   interests  in  one  or  more  of  the
Certificates  providing  for the  payment by the Master  Servicer  of amounts  received by the
Master Servicer as servicing  compensation  hereunder and required to cover certain Prepayment
Interest  Shortfalls on the Mortgage  Loans,  which payment  obligation  will thereafter be an
obligation of the Master Servicer hereunder.

(e)     The  relationship of the Master Servicer (and of any successor to the Master Servicer)
to  the  Depositor  under  this  Agreement  is  intended  by  the  parties  to be  that  of an
independent contractor and not that of a joint venturer, partner or agent.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers;  Enforcement
                      of Subservicers' Obligations.

(a)     The Master  Servicer may continue in effect  Subservicing  Agreements  entered into by
Residential  Funding and  Subservicers  prior to the execution and delivery of this Agreement,
and may enter into new  Subservicing  Agreements  with  Subservicers,  for the  servicing  and
administration  of all or some of the Mortgage Loans.  Each Subservicer shall be either (i) an
institution  the  accounts  of which  are  insured  by the FDIC or (ii)  another  entity  that
engages in the business of originating or servicing  mortgage loans,  and in either case shall
be  authorized  to transact  business  in the state or states in which the  related  Mortgaged
Properties it is to service are situated,  if and to the extent  required by applicable law to
enable the  Subservicer  to  perform  its  obligations  hereunder  and under the  Subservicing
Agreement,  and in either case shall be a Freddie  Mac,  Fannie Mae or HUD  approved  mortgage
servicer.  In  addition,  any  Subservicer  of a Mortgage  Loan  insured by the FHA must be an
FHA-approved  servicer,  and any Subservicer of a Mortgage Loan guaranteed by the VA must be a
VA-approved  servicer.  Each  Subservicer  of a Mortgage Loan shall be entitled to receive and
retain,  as provided in the related  Subservicing  Agreement and in Section 3.07,  the related
Subservicing  Fee from  payments of interest  received on such  Mortgage Loan after payment of
all amounts  required to be remitted to the Master  Servicer in respect of such Mortgage Loan.
For any Mortgage Loan that is a  Nonsubserviced  Mortgage Loan,  the Master  Servicer shall be
entitled  to receive  and retain an amount  equal to the  Subservicing  Fee from  payments  of
interest.  Unless the context  otherwise  requires,  references  in this  Agreement to actions
taken or to be taken by the Master  Servicer in servicing the Mortgage  Loans include  actions
taken or to be taken by a  Subservicer  on behalf of the Master  Servicer.  Each  Subservicing
Agreement  will be upon such terms and conditions as are generally  required by,  permitted by
or consistent with the Program Guide and are not  inconsistent  with this Agreement and as the
Master Servicer and the Subservicer have agreed.  With the approval of the Master Servicer,  a
Subservicer  may  delegate  its  servicing  obligations  to  third-party  servicers,  but such
Subservicer  will  remain  obligated  under the  related  Subservicing  Agreement.  The Master
Servicer  and a  Subservicer  may  enter  into  amendments  thereto  or a  different  form  of
Subservicing  Agreement,  and the form  referred to or included in the Program Guide is merely
provided for  information  and shall not be deemed to limit in any respect the  discretion  of
the Master  Servicer  to modify or enter into  different  Subservicing  Agreements;  provided,
however,  that any such  amendments  or  different  forms  shall  be  consistent  with and not
violate the  provisions of either this  Agreement or the Program Guide in a manner which would
materially  and adversely  affect the interests of the  Certificateholders.  The Program Guide
and any other  Subservicing  Agreement  entered  into  between  the  Master  Servicer  and any
Subservicer  shall require the  Subservicer to accurately and fully report its borrower credit
files to each of the Credit Repositories in a timely manner.

(b)     As part of its servicing activities  hereunder,  the Master Servicer,  for the benefit
of the Trustee and the  Certificateholders,  shall use its best reasonable  efforts to enforce
the obligations of each Subservicer under the related  Subservicing  Agreement,  to the extent
that the  non-performance  of any such obligation  would have a material and adverse effect on
a Mortgage Loan,  including,  without  limitation,  the obligation to purchase a Mortgage Loan
on account of  defective  documentation,  as  described  in Section  2.02,  or on account of a
breach of a  representation  or  warranty,  as described in Section  2.04.  Such  enforcement,
including,  without limitation,  the legal prosecution of claims,  termination of Subservicing
Agreements,  as appropriate,  and the pursuit of other appropriate remedies,  shall be in such
form and carried out to such an extent and at such time as the Master  Servicer  would  employ
in its good faith  business  judgment  and which are normal and usual in its general  mortgage
servicing  activities.  The Master Servicer shall pay the costs of such enforcement at its own
expense,  and shall be reimbursed  therefor only (i) from a general  recovery  resulting  from
such  enforcement  to the  extent,  if any,  that such  recovery  exceeds  all  amounts due in
respect of the related  Mortgage Loan or (ii) from a specific  recovery of costs,  expenses or
attorneys' fees against the party against whom such  enforcement is directed.  For purposes of
clarification  only,  the parties  agree that the  foregoing is not intended to, and does not,
limit the ability of the Master  Servicer to be  reimbursed  for expenses that are incurred in
connection with the enforcement of a Seller's  obligations  and are  reimbursable  pursuant to
Section 3.10(a)(vii).

Section 3.03.  Successor Subservicers.

        The Master  Servicer  shall be entitled to terminate any  Subservicing  Agreement that
may exist in  accordance  with the terms and  conditions  of such  Subservicing  Agreement and
without any limitation by virtue of this Agreement;  provided,  however,  that in the event of
termination  of any  Subservicing  Agreement by the Master  Servicer or the  Subservicer,  the
Master  Servicer  shall  either act as servicer of the related  Mortgage  Loan or enter into a
Subservicing  Agreement with a successor  Subservicer  which will be bound by the terms of the
related  Subservicing  Agreement.  If the Master  Servicer  or any  Affiliate  of  Residential
Funding  acts  as  servicer,  it  will  not  assume  liability  for  the  representations  and
warranties  of the  Subservicer  which it  replaces.  If the  Master  Servicer  enters  into a
Subservicing  Agreement  with  a  successor   Subservicer,   the  Master  Servicer  shall  use
reasonable   efforts   to  have  the   successor   Subservicer   assume   liability   for  the
representations  and warranties  made by the terminated  Subservicer in respect of the related
Mortgage  Loans and, in the event of any such  assumption  by the successor  Subservicer,  the
Master  Servicer  may,  in the  exercise of its  business  judgment,  release  the  terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding  any Subservicing  Agreement,  any of the provisions of this Agreement
relating to  agreements  or  arrangements  between the Master  Servicer  or a  Subservicer  or
reference to actions taken  through a Subservicer  or  otherwise,  the Master  Servicer  shall
remain  obligated  and liable to the  Trustee and  Certificateholders  for the  servicing  and
administering  of the  Mortgage  Loans in  accordance  with the  provisions  of  Section  3.01
without  diminution of such obligation or liability by virtue of such Subservicing  Agreements
or arrangements or by virtue of  indemnification  from the Subservicer or the Depositor and to
the same extent and under the same terms and  conditions as if the Master  Servicer alone were
servicing and  administering  the Mortgage  Loans.  The Master  Servicer  shall be entitled to
enter into any agreement with a Subservicer  for  indemnification  of the Master  Servicer and
nothing contained in this Agreement shall be deemed to limit or modify such indemnification.

Section 3.05.  No   Contractual   Relationship   Between   Subservicer   and   Trustee   or
                      Certificateholders.

        Any  Subservicing  Agreement  that may be entered into and any other  transactions  or
services  relating to the Mortgage  Loans  involving a Subservicer in its capacity as such and
not as an originator  shall be deemed to be between the  Subservicer  and the Master  Servicer
alone and the Trustee and  Certificateholders  shall not be deemed  parties  thereto and shall
have no claims,  rights,  obligations,  duties or liabilities  with respect to the Subservicer
in its capacity as such except as set forth in Section  3.06.  The foregoing  provision  shall
not in any  way  limit  a  Subservicer's  obligation  to  cure an  omission  or  defect  or to
repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     In the event  the  Master  Servicer  shall  for any  reason  no  longer be the  master
servicer  (including  by reason of an Event of  Default),  the Trustee,  as  successor  Master
Servicer,  its  designee  or its  successor  shall  thereupon  assume  all of the  rights  and
obligations  of the Master  Servicer  under  each  Subservicing  Agreement  that may have been
entered into.  The Trustee,  its designee or the  successor  servicer for the Trustee shall be
deemed to have  assumed all of the Master  Servicer's  interest  therein and to have  replaced
the Master  Servicer  as a party to the  Subservicing  Agreement  to the same extent as if the
Subservicing  Agreement  had been  assigned  to the  assuming  party  except  that the  Master
Servicer  shall  not  thereby  be  relieved  of  any  liability  or   obligations   under  the
Subservicing Agreement.

(b)     The Master  Servicer  shall,  upon  request of the  Trustee  but at the expense of the
Master  Servicer,  deliver to the assuming  party all documents  and records  relating to each
Subservicing  Agreement  and the  Mortgage  Loans then being  serviced  and an  accounting  of
amounts  collected  and held by it and  otherwise  use its best  efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account.

(a)     The Master Servicer shall make  reasonable  efforts to collect all payments called for
under  the  terms and  provisions  of the  Mortgage  Loans,  and  shall,  to the  extent  such
procedures  shall be  consistent  with this  Agreement  and the terms  and  provisions  of any
related Primary  Insurance  Policy,  follow such  collection  procedures as it would employ in
its good  faith  business  judgment  and which are normal  and usual in its  general  mortgage
servicing  activities.  Consistent  with  the  foregoing,  the  Master  Servicer  may  in  its
discretion  (subject to the terms and  conditions of the  Assignment  Agreement) (i) waive any
late  payment  charge or any  prepayment  charge or penalty  interest in  connection  with the
prepayment  of a Mortgage  Loan and (ii)  extend the Due Date for  payments  due on a Mortgage
Loan in accordance with the Program Guide,  provided,  however, that the Master Servicer shall
first  determine  that any such  waiver or  extension  will not  impair  the  coverage  of any
related  Primary  Insurance  Policy or  materially  adversely  affect the lien of the  related
Mortgage.  Notwithstanding  anything in this Section to the contrary,  the Master  Servicer or
any Subservicer  shall not enforce any prepayment  charge to the extent that such  enforcement
would violate any applicable  law. In the event of any such  arrangement,  the Master Servicer
shall make timely  advances  on the  related  Mortgage  Loan  during the  scheduled  period in
accordance with the amortization  schedule of such Mortgage Loan without  modification thereof
by reason of such  arrangements  unless  otherwise  agreed to by the Holders of the Classes of
Certificates  affected  thereby;  provided,  however,  that no such extension shall be made if
any advance would be a  Nonrecoverable  Advance.  Consistent with the terms of this Agreement,
the Master  Servicer may also waive,  modify or vary any term of any Mortgage  Loan or consent
to  the  postponement  of  strict  compliance  with  any  such  term  or in any  manner  grant
indulgence  to  any  Mortgagor  if  in  the  Master  Servicer's   determination  such  waiver,
modification,  postponement  or indulgence is not  materially  adverse to the interests of the
Certificateholders  (taking into account any estimated  Realized Loss that might result absent
such  action),  provided,  however,  that the Master  Servicer  may not modify  materially  or
permit  any  Subservicer  to modify  any  Mortgage  Loan,  including  without  limitation  any
modification  that would change the  Mortgage  Rate,  forgive the payment of any  principal or
interest  (unless in connection  with the  liquidation of the related  Mortgage Loan or except
in connection  with  prepayments to the extent that such  reamortization  is not  inconsistent
with the terms of the Mortgage  Loan),  capitalize  any amounts  owing on the Mortgage Loan by
adding such amount to the  outstanding  principal  balance of the Mortgage Loan, or extend the
final  maturity  date of such  Mortgage  Loan,  unless such Mortgage Loan is in default or, in
the judgment of the Master Servicer, such default is reasonably  foreseeable.  For purposes of
delinquency  calculations,  any capitalized  Mortgage Loan shall be deemed to be current as of
the  date of the  related  Servicing  Modification.  No such  modification  shall  reduce  the
Mortgage  Rate (i) with  respect to a fixed rate  Mortgage  Loan,  (A) below  one-half  of the
Mortgage  Rate as in  effect  on the  Cut-off  Date or (B) below the sum of the rates at which
the Servicing Fee and the  Subservicing  Fee with respect to such Mortgage Loan accrue or (ii)
with respect to an  adjustable  rate Mortgage  Loan,  (A) below the greater of (1) one-half of
the Mortgage  Rate as in effect on the Cut-off  Date and (2) one-half of the Mortgage  Rate as
in  effect  on the date of the  Servicing  Modification  or (B)  below the sum of the rates at
which the  Servicing Fee and the  Subservicing  Fee with respect to such Mortgage Loan accrue.
The final  maturity  date for any  Mortgage  Loan shall not be  extended  beyond the  Maturity
Date. Also, the Stated  Principal  Balance of all Reportable  Modified  Mortgage Loans subject
to Servicing  Modifications  (measured  at the time of the  Servicing  Modification  and after
giving  effect  to any  Servicing  Modification)  can be no  more  than  five  percent  of the
aggregate  Cut-off  Date  Principal  Balance  of the  Mortgage  Loans,  unless  such  limit is
increased  from time to time  with the  consent  of the  Rating  Agencies.  In  addition,  any
amounts owing on a Mortgage Loan added to the outstanding  principal  balance of such Mortgage
Loan must be fully  amortized  over the term of such  Mortgage  Loan,  and such amounts may be
added to the  outstanding  principal  balance of a Mortgage  Loan only once during the life of
such Mortgage  Loan.  Also, the addition of such amounts  described in the preceding  sentence
shall be  implemented  in  accordance  with the Program Guide and may be  implemented  only by
Subservicers  that have been approved by the Master Servicer for such purposes.  In connection
with any Curtailment of a Mortgage Loan, the Master  Servicer,  to the extent not inconsistent
with the terms of the Mortgage Note and local law and  practice,  may permit the Mortgage Loan
to be  re-amortized  such that the  Monthly  Payment is  recalculated  as an amount  that will
fully amortize the remaining  Stated Principal  Balance thereof by the original  Maturity Date
based  on the  original  Mortgage  Rate;  provided,  that  such  reamortization  shall  not be
permitted  if it would  constitute a reissuance  of the Mortgage  Loan for federal  income tax
purposes.

        In  addition,  the Master  Servicer  and the Trustee on behalf of the Trust Fund shall
not  exercise any right with respect to any  Mortgage  Loan to (i)  accelerate  the payment of
the outstanding  principal  balance of such Mortgage Loan plus any other amounts payable under
the  related  Mortgage  Note or (ii)  increase  the related  Mortgage  Rate as a result of the
related Mortgagor's termination of employment with the originator of the Mortgage Loan.

(b)     The Master  Servicer  shall  establish  and maintain a Custodial  Account in which the
Master  Servicer shall deposit or cause to be deposited on a daily basis,  except as otherwise
specifically   provided   herein,   the  following   payments  and  collections   remitted  by
Subservicers  or received by it in respect of the  Mortgage  Loans  subsequent  to the Cut-off
Date  (other  than in respect of Monthly  Payments  due before or in the month of the  Cut-off
Date):

(i)     All  payments  on  account  of  principal,  including  Principal  Prepayments  made by
        Mortgagors  on the  Mortgage  Loans and the  principal  component  of any  Subservicer
        Advance or of any REO Proceeds  received in connection  with an REO Property for which
        an REO Disposition has occurred;

(ii)    All  payments on account of interest at the  Adjusted  Mortgage  Rate on the  Mortgage
        Loans,  including  the  interest  component of any  Subservicer  Advance or of any REO
        Proceeds  received in connection with an REO Property for which an REO Disposition has
        occurred;

(iii)   Insurance  Proceeds,  Subsequent  Recoveries  and  Liquidation  Proceeds  (net  of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans  purchased  pursuant to Section 2.02,  2.03,  2.04,
        4.07, 4.08 or 9.01 (including  amounts received from  Residential  Funding pursuant to
        the last  paragraph  of  Section  4 of the  Assignment  Agreement  in  respect  of any
        liability,  penalty or expense that resulted from a breach of the  representation  and
        warranty set forth in clause (cc) of Section 4 of the  Assignment  Agreement)  and all
        amounts  required to be deposited in connection  with the  substitution of a Qualified
        Substitute Mortgage Loan pursuant to Section 2.03 or 2.04; and

(v)     Any amounts  required to be deposited  pursuant to Section 3.07(c) and any payments or
        collections received in the nature of prepayment charges.

        The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,
it being  understood  and agreed that,  without  limiting  the  generality  of the  foregoing,
payments on the  Mortgage  Loans which are not part of the Trust Fund  (consisting  of Monthly
Payments  due  before  or in the  month of the  Cut-off  Date)  and  payments  or  collections
consisting  of late payment  charges or  assumption  fees may but need not be deposited by the
Master  Servicer  in the  Custodial  Account.  In the  event any  amount  not  required  to be
deposited  in the  Custodial  Account is so  deposited,  the Master  Servicer  may at any time
withdraw  such  amount  from the  Custodial  Account,  any  provision  herein to the  contrary
notwithstanding.  The  Custodial  Account may  contain  funds that belong to one or more trust
funds  created for mortgage  pass-through  certificates  of other series and may contain other
funds  respecting  payments on mortgage loans  belonging to the Master Servicer or serviced or
master  serviced by it on behalf of others.  Notwithstanding  such  commingling of funds,  the
Master  Servicer  shall  keep  records  that  accurately  reflect  the funds on deposit in the
Custodial  Account  that have been  identified  by it as being  attributable  to the  Mortgage
Loans. With respect to Insurance  Proceeds,  Liquidation  Proceeds,  REO Proceeds,  Subsequent
Recoveries  and the proceeds of the purchase of any Mortgage Loan  pursuant to Sections  2.02,
2.03,  2.04,  4.07 and 4.08 received in any calendar  month,  the Master Servicer may elect to
treat such  amounts as  included in the  Available  Distribution  Amount for the  Distribution
Date in the month of  receipt,  but is not  obligated  to do so.  If the  Master  Servicer  so
elects,  such  amounts will be deemed to have been  received  (and any related  Realized  Loss
shall be deemed to have occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master  Servicer shall use its best efforts to cause the  institution  maintaining
the  Custodial  Account  to invest  the funds in the  Custodial  Account  attributable  to the
Mortgage  Loans in Permitted  Investments  which shall  mature not later than the  Certificate
Account  Deposit Date next  following the date of such  investment  (with the exception of the
Amount  Held for Future  Distribution)  and which  shall not be sold or  disposed  of prior to
their  maturities.  All income and gain  realized  from any such  investment  shall be for the
benefit of the Master Servicer as additional  servicing  compensation  and shall be subject to
its  withdrawal  or order from time to time.  The amount of any losses  incurred in respect of
any such  investments  attributable  to the  investment  of amounts in respect of the Mortgage
Loans  shall be  deposited  in the  Custodial  Account by the Master  Servicer  out of its own
funds immediately as realized.

(d)     The Master  Servicer shall give written notice to the Trustee and the Depositor of any
change in the location of the Custodial  Account and the location of the  Certificate  Account
prior to the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those  cases  where a  Subservicer  is  servicing  a Mortgage  Loan  pursuant  to a
Subservicing  Agreement,  the Master  Servicer  shall cause the  Subservicer,  pursuant to the
Subservicing  Agreement,  to establish and maintain one or more  Subservicing  Accounts  which
shall be an Eligible Account or, if such account is not an Eligible  Account,  shall generally
satisfy  the  requirements  of the Program  Guide and be  otherwise  acceptable  to the Master
Servicer and each Rating  Agency.  The  Subservicer  will be required  thereby to deposit into
the  Subservicing  Account on a daily basis all  proceeds of  Mortgage  Loans  received by the
Subservicer,  less its  Subservicing  Fees and  unreimbursed  advances  and  expenses,  to the
extent  permitted  by the  Subservicing  Agreement.  If  the  Subservicing  Account  is not an
Eligible  Account,  the Master  Servicer  shall be deemed to have  received  such  monies upon
receipt thereof by the  Subservicer.  The Subservicer  shall not be required to deposit in the
Subservicing  Account  payments or  collections  in the nature of late  charges or  assumption
fees, or payments or  collections  received in the nature of prepayment  charges to the extent
that the  Subservicer  is  entitled  to  retain  such  amounts  pursuant  to the  Subservicing
Agreement.  On or before the date specified in the Program  Guide,  but in no event later than
the  Determination  Date,  the Master  Servicer shall cause the  Subservicer,  pursuant to the
Subservicing  Agreement,  to remit to the Master Servicer for deposit in the Custodial Account
all funds held in the  Subservicing  Account with respect to each  Mortgage  Loan  serviced by
such  Subservicer  that are required to be remitted to the Master  Servicer.  The  Subservicer
will also be required,  pursuant to the Subservicing  Agreement,  to advance on such scheduled
date of  remittance  amounts  equal to any  scheduled  monthly  installments  of principal and
interest less its  Subservicing  Fees on any Mortgage Loans for which payment was not received
by the  Subservicer.  This  obligation  to advance  with  respect to each  Mortgage  Loan will
continue up to and  including  the first of the month  following the date on which the related
Mortgaged  Property is sold at a foreclosure  sale or is acquired by the Trust Fund by deed in
lieu of foreclosure or otherwise.  All such advances  received by the Master Servicer shall be
deposited promptly by it in the Custodial Account.

(b)     The  Subservicer  may also be required,  pursuant to the  Subservicing  Agreement,  to
remit to the Master  Servicer for deposit in the  Custodial  Account  interest at the Adjusted
Mortgage  Rate (or Modified Net Mortgage  Rate plus the rate per annum at which the  Servicing
Fee  accrues in the case of a Modified  Mortgage  Loan) on any  Curtailment  received  by such
Subservicer  in respect of a Mortgage  Loan from the related  Mortgagor  during any month that
is to be applied by the  Subservicer  to reduce the unpaid  principal  balance of the  related
Mortgage  Loan as of the  first  day of such  month,  from  the  date of  application  of such
Curtailment  to the  first day of the  following  month.  Any  amounts  paid by a  Subservicer
pursuant  to the  preceding  sentence  shall be for the  benefit  of the  Master  Servicer  as
additional  servicing  compensation  and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate  Account, the Master Servicer
shall for any  Nonsubserviced  Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage  Loans to,  establish  and  maintain one or more  Servicing  Accounts and deposit and
retain therein all  collections  from the Mortgagors (or advances from  Subservicers)  for the
payment of taxes, assessments,  hazard insurance premiums,  Primary Insurance Policy premiums,
if applicable,  or comparable items for the account of the Mortgagors.  Each Servicing Account
shall satisfy the  requirements  for a  Subservicing  Account and, to the extent  permitted by
the Program Guide or as is otherwise  acceptable to the Master Servicer,  may also function as
a  Subservicing  Account.  Withdrawals  of  amounts  related  to the  Mortgage  Loans from the
Servicing  Accounts may be made only to effect timely  payment of taxes,  assessments,  hazard
insurance  premiums,  Primary Insurance Policy premiums,  if applicable,  or comparable items,
to reimburse the Master  Servicer or Subservicer  out of related  collections for any payments
made  pursuant to Sections  3.11 (with  respect to the Primary  Insurance  Policy) and 3.12(a)
(with  respect  to  hazard  insurance),  to  refund  to  any  Mortgagors  any  sums  as may be
determined  to be overages,  to pay  interest,  if required,  to Mortgagors on balances in the
Servicing  Account or to clear and terminate the Servicing  Account at the termination of this
Agreement in accordance  with Section 9.01 or in accordance  with the Program  Guide.  As part
of its servicing  duties,  the Master Servicer shall, and the Subservicers  will,  pursuant to
the Subservicing  Agreements,  be required to pay to the Mortgagors  interest on funds in this
account to the extent required by law.

(d)     The  Master  Servicer  shall  advance  the  payments  referred  to  in  the  preceding
subsection  that are not timely paid by the Mortgagors or advanced by the  Subservicers on the
date when the tax,  premium or other cost for which such  payment is intended is due,  but the
Master  Servicer  shall be required so to advance  only to the extent that such  advances,  in
the good faith judgment of the Master  Servicer,  will be  recoverable by the Master  Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and Information Regarding the Mortgage Loans.

        In the  event  that  compliance  with  this  Section  3.09  shall  make  any  Class of
Certificates  legal for investment by federally  insured  savings and loan  associations,  the
Master  Servicer shall provide,  or cause the  Subservicers  to provide,  to the Trustee,  the
Office of Thrift  Supervision  or the FDIC and the  supervisory  agents and examiners  thereof
access to the  documentation  regarding the Mortgage Loans required by applicable  regulations
of the Office of Thrift  Supervision,  such access being afforded without charge but only upon
reasonable  request and during normal  business hours at the offices  designated by the Master
Servicer.  The Master  Servicer  shall  permit  such  representatives  to  photocopy  any such
documentation   and  shall  provide   equipment  for  that  purpose  at  a  charge  reasonably
approximating the cost of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided  herein,  make withdrawals from
the  Custodial  Account  of  amounts  on deposit  therein  pursuant  to Section  3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to remit to the Trustee for deposit  into the  Certificate  Account in the amounts and
        in the manner provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously  unreimbursed  Advances,
        Servicing  Advances or other  expenses made pursuant to Sections  3.01,  3.07(a) 3.08,
        3.11, 3.12(a),  3.14 and 4.04 or otherwise  reimbursable pursuant to the terms of this
        Agreement,  such  withdrawal  right being  limited to amounts  received on the related
        Mortgage  Loans  (including,  for this  purpose,  REO  Proceeds,  Insurance  Proceeds,
        Liquidation  Proceeds and proceeds  from the purchase of a Mortgage  Loan  pursuant to
        Section 2.02,  2.03, 2.04, 4.07, 4.08 or 9.01) which represent (A) Late Collections of
        Monthly  Payments  for  which  any such  advance  was made in the case of  Subservicer
        Advances or Advances  pursuant to Section 4.04 and (B) late recoveries of the payments
        for which such advances were made in the case of Servicing Advances;

(iii)   to pay to  itself or the  related  Subservicer  (if not  previously  retained  by such
        Subservicer)  out of each  payment  received  by the  Master  Servicer  on  account of
        interest  on a Mortgage  Loan as  contemplated  by Sections  3.14 and 3.16,  an amount
        equal to that remaining  portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the  Subservicing  Fee, if not  previously  retained)  which,
        when deducted,  will result in the remaining amount of such interest being interest at
        a rate per annum equal to the Net Mortgage  Rate (or Modified Net Mortgage Rate in the
        case  of a  Modified  Mortgage  Loan)  on the  amount  specified  in the  amortization
        schedule  of the  related  Mortgage  Loan  as the  principal  balance  thereof  at the
        beginning of the period  respecting  which such  interest was paid after giving effect
        to any previous Curtailments;

(iv)    to pay to itself as  additional  servicing  compensation  any  interest or  investment
        income  earned on funds  deposited  in the  Custodial  Account  that it is entitled to
        withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional  servicing  compensation any Foreclosure  Profits,  and
        any amounts  remitted by Subservicers as interest in respect of Curtailments  pursuant
        to Section 3.08(b);

(vi)    to pay to itself,  a  Subservicer,  Residential  Funding,  the  Depositor or any other
        appropriate  Person,  as the  case  may be,  with  respect  to each  Mortgage  Loan or
        property acquired in respect thereof that has been purchased or otherwise  transferred
        pursuant to Section  2.02,  2.03,  2.04,  4.07,  4.08 or 9.01,  all  amounts  received
        thereon and not required to be  distributed  to  Certificateholders  as of the date on
        which the related Stated Principal Balance or Purchase Price is determined;

(vii)   to  reimburse  itself or the related  Subservicer  for any  Nonrecoverable  Advance or
        Advances in the manner and to the extent  provided in  subsection  (c) below,  and any
        Advance or Servicing  Advance made in connection with a modified Mortgage Loan that is
        in  default  or,  in the  judgment  of the  Master  Servicer,  default  is  reasonably
        foreseeable  pursuant to Section  3.07(a),  to the extent the amount of the Advance or
        Servicing  Advance was added to the Stated  Principal  Balance of the Mortgage Loan in
        the preceding calendar month;

(viii)  to reimburse  itself or the Depositor for expenses  incurred by and reimbursable to it
        or the Depositor pursuant to Section 3.14(c), 6.03, 10.01 or otherwise;

(ix)    to  reimburse  itself for amounts  expended by it (a) pursuant to Section 3.14 in good
        faith in connection  with the restoration of property  damaged by an Uninsured  Cause,
        and (b), in connection  with the  liquidation  of a Mortgage Loan or disposition of an
        REO Property to the extent not otherwise  reimbursed pursuant to clause (ii) or (viii)
        above; and

(x)     to withdraw any amount deposited in the Custodial  Account that was not required to be
        deposited therein pursuant to Section 3.07,  including any payoff fees or penalties or
        any other  additional  amounts payable to the Master Servicer or Subservicer  pursuant
        to the terms of the Mortgage Note.

(b)     Since, in connection with withdrawals  pursuant to clauses (ii),  (iii), (v) and (vi),
the Master  Servicer's  entitlement  thereto is limited to collections or other  recoveries on
the related  Mortgage Loan, the Master Servicer shall keep and maintain  separate  accounting,
on a Mortgage Loan by Mortgage Loan basis,  for the purpose of justifying any withdrawal  from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse  itself or the related  Subservicer
for any advance made in respect of a Mortgage Loan that the Master  Servicer  determines to be
a  Nonrecoverable  Advance  by  withdrawal  from the  Custodial  Account of amounts on deposit
therein   attributable  to  the  Mortgage  Loans  on  any  Certificate  Account  Deposit  Date
succeeding  the date of such  determination.  Such  right of  reimbursement  in  respect  of a
Nonrecoverable  Advance  relating  to an Advance  made  pursuant  to Section  4.04 on any such
Certificate  Account  Deposit Date shall be limited to an amount not  exceeding the portion of
such advance  previously paid to  Certificateholders  (and not  theretofore  reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of Primary Insurance Coverage.

(a)     The Master  Servicer  shall not take, or permit any  Subservicer  to take,  any action
which would result in noncoverage  under any applicable  Primary  Insurance Policy of any loss
which,  but for the actions of the Master  Servicer or  Subservicer,  would have been  covered
thereunder.  To the extent  coverage is available,  the Master Servicer shall keep or cause to
be kept in full  force and effect  each such  Primary  Insurance  Policy  until the  principal
balance of the related  Mortgage  Loan  secured by a  Mortgaged  Property is reduced to 80% or
less of the  Appraised  Value at  origination  in the case of such a  Mortgage  Loan  having a
Loan-to-Value  Ratio at  origination  in excess of 80%,  provided that such Primary  Insurance
Policy was in place as of the  Cut-off  Date and the Master  Servicer  had  knowledge  of such
Primary  Insurance  Policy.  The Master  Servicer shall not cancel or refuse to renew any such
Primary  Insurance  Policy  applicable to a  Nonsubserviced  Mortgage  Loan, or consent to any
Subservicer  canceling or refusing to renew any such Primary  Insurance Policy applicable to a
Mortgage  Loan  subserviced  by it, that is in effect at the date of the  initial  issuance of
the  Certificates  and is  required  to be kept in  force  hereunder  unless  the  replacement
Primary  Insurance  Policy for such  canceled  or  non-renewed  policy is  maintained  with an
insurer  whose  claims-paying  ability  is  acceptable  to each  Rating  Agency  for  mortgage
pass-through  certificates  having  a  rating  equal  to or  better  than  the  lower  of  the
then-current  rating or the rating  assigned to the  Certificates  as of the  Closing  Date by
such Rating Agency.

(b)     In  connection  with its  activities  as  administrator  and  servicer of the Mortgage
Loans,  the Master Servicer agrees to present or to cause the related  Subservicer to present,
on  behalf  of  the   Master   Servicer,   the   Subservicer,   if  any,   the   Trustee   and
Certificateholders,  claims to the insurer under any Primary Insurance  Policies,  in a timely
manner in accordance  with such  policies,  and, in this regard,  to take or cause to be taken
such reasonable  action as shall be necessary to permit  recovery under any Primary  Insurance
Policies  respecting  defaulted  Mortgage  Loans.  Pursuant  to Section  3.07,  any  Insurance
Proceeds  collected  by or  remitted  to the  Master  Servicer  under  any  Primary  Insurance
Policies  shall be deposited  in the  Custodial  Account,  subject to  withdrawal  pursuant to
Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)     The Master  Servicer shall cause to be maintained for each Mortgage Loan (other than a
Cooperative  Loan) fire  insurance  with extended  coverage in an amount which is equal to the
lesser of the  principal  balance owing on such  Mortgage  Loan  (together  with the principal
balance of any mortgage  loan  secured by a lien that is senior to the  Mortgage  Loan) or 100
percent of the insurable  value of the  improvements;  provided,  however,  that such coverage
may not be less than the minimum  amount  required to fully  compensate for any loss or damage
on a  replacement  cost  basis.  To the  extent it may do so  without  breaching  the  related
Subservicing  Agreement,  the Master  Servicer  shall  replace any  Subservicer  that does not
cause such  insurance,  to the extent it is available,  to be maintained.  The Master Servicer
shall also cause to be maintained on property  acquired upon  foreclosure,  or deed in lieu of
foreclosure,  of any  Mortgage  Loan (other than a  Cooperative  Loan),  fire  insurance  with
extended  coverage in an amount  which is at least equal to the amount  necessary to avoid the
application  of any  co-insurance  clause  contained in the related hazard  insurance  policy.
Pursuant  to  Section  3.07,  any  amounts  collected  by the Master  Servicer  under any such
policies  (other  than  amounts  to be  applied to the  restoration  or repair of the  related
Mortgaged  Property  or  property  thus  acquired  or amounts  released  to the  Mortgagor  in
accordance with the Master Servicer's  normal servicing  procedures) shall be deposited in the
Custodial  Account,  subject to withdrawal  pursuant to Section 3.10. Any cost incurred by the
Master  Servicer in maintaining  any such insurance  shall not, for the purpose of calculating
monthly distributions to  Certificateholders,  be added to the amount owing under the Mortgage
Loan,  notwithstanding  that the terms of the  Mortgage  Loan so permit.  Such costs  shall be
recoverable  by the Master  Servicer out of related late  payments by the  Mortgagor or out of
Insurance  Proceeds and  Liquidation  Proceeds to the extent  permitted by Section 3.10. It is
understood  and agreed that no earthquake or other  additional  insurance is to be required of
any  Mortgagor or  maintained  on property  acquired in respect of a Mortgage  Loan other than
pursuant  to such  applicable  laws and  regulations  as shall at any time be in force  and as
shall require such additional  insurance.  Whenever the improvements  securing a Mortgage Loan
(other than a Cooperative  Loan) are located at the time of  origination of such Mortgage Loan
in a federally  designated  special flood hazard area,  the Master  Servicer shall cause flood
insurance  (to  the  extent  available)  to be  maintained  in  respect  thereof.  Such  flood
insurance  shall be in an amount equal to the lesser of (i) the amount  required to compensate
for any loss or damage to the  Mortgaged  Property  on a  replacement  cost basis and (ii) the
maximum  amount of such  insurance  available  for the related  Mortgaged  Property  under the
national flood insurance program  (assuming that the area in which such Mortgaged  Property is
located is  participating  in such program).In the event that the Master Servicer shall obtain
and maintain a blanket fire insurance  policy with extended  coverage  insuring against hazard
losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have satisfied its
obligations as set forth in the first sentence of this Section  3.12(a),  it being  understood
and  agreed  that such  policy  may  contain a  deductible  clause,  in which  case the Master
Servicer  shall,  in the  event  that  there  shall not have been  maintained  on the  related
Mortgaged  Property a policy  complying  with the first  sentence of this Section  3.12(a) and
there  shall have been a loss which  would have been  covered by such  policy,  deposit in the
Certificate  Account the amount not  otherwise  payable  under the blanket  policy  because of
such  deductible  clause.  Any  such  deposit  by the  Master  Servicer  shall  be made on the
Certificate  Account  Deposit Date next  preceding the  Distribution  Date which occurs in the
month  following the month in which  payments  under any such policy would have been deposited
in the Custodial  Account.  In connection with its activities as administrator and servicer of
the Mortgage Loans,  the Master Servicer agrees to present,  on behalf of itself,  the Trustee
and Certificateholders, claims under any such blanket policy.

(b)     The Master  Servicer  shall  obtain and  maintain  at its own expense and keep in full
force and effect  throughout the term of this Agreement a blanket  fidelity bond and an errors
and  omissions  insurance  policy  covering the Master  Servicer's  officers and employees and
other  persons  acting on behalf of the Master  Servicer  in  connection  with its  activities
under this  Agreement.  The amount of coverage  shall be at least equal to the  coverage  that
would be required by Fannie Mae or Freddie  Mac,  whichever  is greater,  with  respect to the
Master  Servicer if the Master  Servicer were servicing and  administering  the Mortgage Loans
for  Fannie  Mae or Freddie  Mac.  In the event  that any such bond or policy  ceases to be in
effect,  the Master  Servicer  shall  obtain a comparable  replacement  bond or policy from an
issuer or  insurer,  as the case may be,  meeting  the  requirements,  if any,  of the Program
Guide and  acceptable  to the  Depositor.  Coverage of the Master  Servicer  under a policy or
bond obtained by an Affiliate of the Master  Servicer and  providing the coverage  required by
this Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses;  Assumption and Modification  Agreements;
                      Certain Assignments.

(a)     When any  Mortgaged  Property  is conveyed by the  Mortgagor,  the Master  Servicer or
Subservicer,  to  the  extent  it  has  knowledge  of  such  conveyance,   shall  enforce  any
due-on-sale  clause contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable  law and  governmental  regulations,  but only to the extent that such  enforcement
will not  adversely  affect or  jeopardize  coverage  under  any  Required  Insurance  Policy.
Notwithstanding  the foregoing:  (i) the Master  Servicer shall not be deemed to be in default
under this Section  3.13(a) by reason of any transfer or assumption  which the Master Servicer
is restricted by law from  preventing;  and (ii) if the Master Servicer  determines that it is
reasonably  likely  that any  Mortgagor  will bring,  or if any  Mortgagor  does bring,  legal
action to declare invalid or otherwise  avoid  enforcement of a due-on-sale  clause  contained
in any Mortgage  Note or Mortgage,  the Master  Servicer  shall not be required to enforce the
due-on-sale clause or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale  clause to the extent
set forth in Section 3.13(a),  in any case in which a Mortgaged  Property is to be conveyed to
a Person by a  Mortgagor,  and such  Person is to enter  into an  assumption  or  modification
agreement or supplement to the Mortgage Note or Mortgage  which  requires the signature of the
Trustee,  or if an  instrument  of release  signed by the  Trustee is required  releasing  the
Mortgagor from liability on the Mortgage Loan, the Master  Servicer is authorized,  subject to
the  requirements  of the sentence next  following,  to execute and deliver,  on behalf of the
Trustee,  the  assumption  agreement  with the Person to whom the Mortgaged  Property is to be
conveyed and such  modification  agreement or  supplement  to the Mortgage Note or Mortgage or
other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise  to comply with any  applicable  laws  regarding  assumptions  or the
transfer of the Mortgaged Property to such Person;  provided,  however, none of such terms and
requirements  shall both  constitute  a  "significant  modification"  effecting an exchange or
reissuance  of such  Mortgage  Loan under the Code (or final,  temporary or proposed  Treasury
regulations  promulgated  thereunder) and cause any REMIC created hereunder to fail to qualify
as  REMICs  under  the  Code or the  imposition  of any tax on  "prohibited  transactions"  or
"contributions"  after the startup date under the REMIC Provisions.  The Master Servicer shall
execute and deliver such  documents  only if it reasonably  determines  that (i) its execution
and delivery  thereof will not conflict  with or violate any terms of this  Agreement or cause
the unpaid  balance  and  interest on the  Mortgage  Loan to be  uncollectible  in whole or in
part, (ii) any required consents of insurers under any Required  Insurance  Policies have been
obtained and (iii)  subsequent to the closing of the  transaction  involving the assumption or
transfer  (A) the  Mortgage  Loan will  continue  to be secured by a first  mortgage  lien (or
junior lien of the same  priority in relation to any senior  mortgage  loan,  with  respect to
any Mortgage Loan secured by a junior  Mortgage)  pursuant to the terms of the  Mortgage,  (B)
such  transaction  will not  adversely  affect  the  coverage  under  any  Required  Insurance
Policies,  (C) the Mortgage Loan will fully amortize over the remaining  term thereof,  (D) no
material term of the Mortgage  Loan  (including  the interest rate on the Mortgage  Loan) will
be  altered   nor  will  the  term  of  the   Mortgage   Loan  be  changed   and  (E)  if  the
seller/transferor  of the Mortgaged  Property is to be released from liability on the Mortgage
Loan,  the  buyer/transferee  of the  Mortgaged  Property  would be  qualified  to assume  the
Mortgage Loan based on generally  comparable  credit  quality and such release will not (based
on the Master  Servicer's or  Subservicer's  good faith  determination)  adversely  affect the
collectability  of the  Mortgage  Loan.  Upon  receipt of  appropriate  instructions  from the
Master  Servicer in  accordance  with the  foregoing,  the Trustee shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  as  directed by the Master
Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Master
Servicer  shall cause the originals or true and correct  copies of the  assumption  agreement,
the release (if any),  or the  modification  or supplement to the Mortgage Note or Mortgage to
be delivered to the Trustee or the  Custodian  and  deposited  with the Mortgage File for such
Mortgage  Loan.  Any fee  collected  by the Master  Servicer or such related  Subservicer  for
entering into an assumption or  substitution  of liability  agreement  will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer,  as the case may be, shall be entitled
to  approve  a request  from a  Mortgagor  for a  partial  release  of the  related  Mortgaged
Property,  the granting of an easement  thereon in favor of another Person,  any alteration or
demolition of the related  Mortgaged  Property (or,  with respect to a Cooperative  Loan,  the
related  Cooperative  Apartment)  without any right of  reimbursement or other similar matters
if it has  determined,  exercising its good faith  business  judgment in the same manner as it
would if it were the owner of the  related  Mortgage  Loan,  that the  security  for,  and the
timely  and full  collectability  of,  such  Mortgage  Loan  would not be  adversely  affected
thereby and that each REMIC created  hereunder  would continue to qualify as a REMIC under the
Code as a result  thereof  and that no tax on  "prohibited  transactions"  or  "contributions"
after the Startup Date would be imposed on any REMIC  created  hereunder as a result  thereof.
Any fee collected by the Master  Servicer or the related  Subservicer  for  processing  such a
request will be retained by the Master  Servicer or such  Subservicer as additional  servicing
compensation.

(d)     Subject to any other  applicable  terms and conditions of this  Agreement,  the Master
Servicer  shall be entitled to approve an assignment in lieu of  satisfaction  with respect to
any Mortgage  Loan,  provided the obligee with respect to such  Mortgage Loan  following  such
proposed assignment  provides the Master Servicer with a "Lender  Certification for Assignment
of  Mortgage  Loan"  in the  form  attached  hereto  as  Exhibit  N,  in  form  and  substance
satisfactory to the Master  Servicer,  providing the following:  (i) that the Mortgage Loan is
secured by Mortgaged  Property  located in a  jurisdiction  in which an  assignment in lieu of
satisfaction  is required to preserve  lien  priority,  minimize or avoid  mortgage  recording
taxes  or  otherwise  comply  with,  or  facilitate  a  refinancing  under,  the  laws of such
jurisdiction;  (ii)  that  the  substance  of the  assignment  is,  and is  intended  to be, a
refinancing  of such  Mortgage Loan and that the form of the  transaction  is solely to comply
with, or  facilitate  the  transaction  under,  such local laws;  (iii) that the Mortgage Loan
following  the proposed  assignment  will have a rate of interest at least 0.25 percent  below
or above the rate of interest on such  Mortgage Loan prior to such  proposed  assignment;  and
(iv) that such  assignment is at the request of the borrower under the related  Mortgage Loan.
Upon  approval of an  assignment in lieu of  satisfaction  with respect to any Mortgage  Loan,
the Master Servicer shall receive cash in an amount equal to the unpaid  principal  balance of
and accrued  interest on such  Mortgage Loan and the Master  Servicer  shall treat such amount
as a Principal Prepayment in Full with respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master  Servicer shall foreclose upon or otherwise  comparably  convert (which may
include an REO  Acquisition)  the ownership of properties  securing such of the Mortgage Loans
as come into and  continue  in default  and as to which no  satisfactory  arrangements  can be
made for  collection  of delinquent  payments  pursuant to Section  3.07.  Alternatively,  the
Master  Servicer may take other  actions in respect of a defaulted  Mortgage  Loan,  which may
include  (i)  accepting  a short sale (a payoff of the  Mortgage  Loan for an amount less than
the total amount  contractually  owed in order to facilitate a sale of the Mortgaged  Property
by the  Mortgagor)  or  permitting a short  refinancing  (a payoff of the Mortgage Loan for an
amount  less than the  total  amount  contractually  owed in order to  facilitate  refinancing
transactions  by  the  Mortgagor  not  involving  a  sale  of the  Mortgaged  Property),  (ii)
arranging  for a  repayment  plan or (iii)  agreeing  to a  modification  in  accordance  with
Section 3.07. In connection with such  foreclosure or other  conversion or action,  the Master
Servicer  shall,  consistent  with Section 3.11,  follow such  practices and  procedures as it
shall  deem  necessary  or  advisable,  as shall be normal and usual in its  general  mortgage
servicing  activities  and as shall be required or  permitted by the Program  Guide;  provided
that the Master  Servicer shall not be liable in any respect  hereunder if the Master Servicer
is acting in connection  with any such  foreclosure or other  conversion or action in a manner
that is  consistent  with the  provisions of this  Agreement.  The Master  Servicer,  however,
shall  not be  required  to  expend  its own  funds or incur  other  reimbursable  charges  in
connection with any foreclosure,  or attempted foreclosure which is not completed,  or towards
the  correction of any default on a related senior  mortgage loan, or towards the  restoration
of any property unless it shall determine (i) that such  restoration  and/or  foreclosure will
increase the proceeds of  liquidation of the Mortgage Loan to Holders of  Certificates  of one
or more  Classes  after  reimbursement  to itself for such  expenses  or charges and (ii) that
such expenses and charges will be recoverable to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or  REO  Proceeds  (respecting  which  it  shall  have  priority  for  purposes  of
withdrawals  from  the  Custodial  Account  pursuant  to  Section  3.10,  whether  or not such
expenses and charges are actually  recoverable from related  Liquidation  Proceeds,  Insurance
Proceeds  or REO  Proceeds).  In the  event of such a  determination  by the  Master  Servicer
pursuant to this Section  3.14(a),  the Master Servicer shall be entitled to  reimbursement of
its funds so expended  pursuant to Section 3.10. In addition,  the Master  Servicer may pursue
any  remedies  that may be  available  in  connection  with a breach of a  representation  and
warranty with respect to any such  Mortgage  Loan in  accordance  with Sections 2.03 and 2.04.
However,  the Master  Servicer is not  required to  continue  to pursue both  foreclosure  (or
similar  remedies)  with  respect to the  Mortgage  Loans and  remedies in  connection  with a
breach of a  representation  and warranty if the Master Servicer  determines in its reasonable
discretion  that one such  remedy is more  likely to  result in a greater  recovery  as to the
Mortgage Loan.  Upon the occurrence of a Cash  Liquidation or REO  Disposition,  following the
deposit in the Custodial  Account of all Insurance  Proceeds,  Liquidation  Proceeds and other
payments  and  recoveries  referred  to in  the  definition  of  "Cash  Liquidation"  or  "REO
Disposition,"  as  applicable,  upon  receipt by the Trustee of written  notification  of such
deposit  signed by a  Servicing  Officer,  the Trustee or any  Custodian,  as the case may be,
shall release to the Master  Servicer the related  Mortgage File and the Trustee shall execute
and deliver such  instruments of transfer or assignment  prepared by the Master  Servicer,  in
each case  without  recourse,  as shall be  necessary  to vest in the Master  Servicer  or its
designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.  Notwithstanding  the foregoing or any other provision of
this  Agreement,  in the Master  Servicer's  sole  discretion  with  respect to any  defaulted
Mortgage  Loan  or  REO  Property  as to  either  of  the  following  provisions,  (i) a  Cash
Liquidation or REO  Disposition  may be deemed to have occurred if  substantially  all amounts
expected  by the Master  Servicer  to be received  in  connection  with the related  defaulted
Mortgage Loan or REO Property have been  received,  and (ii) for purposes of  determining  the
amount of any Liquidation  Proceeds,  Insurance  Proceeds,  REO Proceeds or other  unscheduled
collections  or the amount of any  Realized  Loss,  the Master  Servicer may take into account
minimal  amounts of additional  receipts  expected to be received or any estimated  additional
liquidation  expenses  expected  to be  incurred  in  connection  with the  related  defaulted
Mortgage Loan or REO Property.

(b)     In the event that title to any Mortgaged  Property is acquired by the Trust Fund as an
REO Property by  foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate of
sale  shall be issued  to the  Trustee  or to its  nominee  on  behalf of  Certificateholders.
Notwithstanding  any such  acquisition of title and cancellation of the related Mortgage Loan,
such REO Property shall (except as otherwise  expressly  provided  herein) be considered to be
an  Outstanding  Mortgage  Loan held in the Trust  Fund  until  such time as the REO  Property
shall be sold.  Consistent  with the foregoing for purposes of all  calculations  hereunder so
long as such REO Property shall be considered to be an  Outstanding  Mortgage Loan it shall be
assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage Note
shall have been  discharged,  such  Mortgage  Note and the  related  amortization  schedule in
effect at the time of any such  acquisition  of title  (after  giving  effect to any  previous
Curtailments  and  before  any  adjustment  thereto  by reason of any  bankruptcy  or  similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     In the event that the Trust Fund  acquires  any REO Property as aforesaid or otherwise
in connection  with a default or imminent  default on a Mortgage Loan, the Master  Servicer on
behalf of the Trust Fund shall  dispose of such REO  Property  within  three full years  after
the taxable year of its  acquisition  by the Trust Fund for purposes of Section  860G(a)(8) of
the Code (or such shorter period as may be necessary  under  applicable  state  (including any
state in which such  property is located)  law to  maintain  the status of each REMIC  created
hereunder as a REMIC under  applicable  state law and avoid taxes resulting from such property
failing to be  foreclosure  property  under  applicable  state law) or, at the  expense of the
Trust  Fund,  request,  more than 60 days  before  the day on which such  grace  period  would
otherwise  expire,  an extension of such grace period unless the Master  Servicer  obtains for
the Trustee an Opinion of Counsel,  addressed to the Trustee and the Master  Servicer,  to the
effect  that the  holding by the Trust Fund of such REO  Property  subsequent  to such  period
will not  result  in the  imposition  of taxes on  "prohibited  transactions"  as  defined  in
Section  860F of the Code or cause any REMIC  created  hereunder to fail to qualify as a REMIC
(for  federal (or any  applicable  State or local)  income tax  purposes) at any time that any
Certificates  are  outstanding,  in which  case the Trust Fund may  continue  to hold such REO
Property  (subject  to any  conditions  contained  in such  Opinion  of  Counsel).  The Master
Servicer  shall  be  entitled  to be  reimbursed  from the  Custodial  Account  for any  costs
incurred in obtaining  such Opinion of Counsel,  as provided in Section 3.10.  Notwithstanding
any other  provision of this  Agreement,  no REO Property  acquired by the Trust Fund shall be
rented (or allowed to continue  to be rented) or  otherwise  used by or on behalf of the Trust
Fund in such a manner or  pursuant  to any terms  that would (i) cause  such REO  Property  to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code or (ii) any subject  REMIC  created  hereunder to the  imposition  of any federal  income
taxes on the income  earned from such REO  Property,  including any taxes imposed by reason of
Section  860G(c) of the Code,  unless the Master  Servicer  has agreed to  indemnify  and hold
harmless the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash  Liquidation,  REO  Disposition  or purchase or repurchase of
any Mortgage  Loan  pursuant to the terms of this  Agreement,  as well as any recovery  (other
than Subsequent  Recoveries)  resulting from a collection of Liquidation  Proceeds,  Insurance
Proceeds or REO  Proceeds,  will be applied in the  following  order of  priority:  first,  to
reimburse  the  Master  Servicer  or  the  related  Subservicer  in  accordance  with  Section
3.10(a)(ii);  second, to the  Certificateholders  to the extent of accrued and unpaid interest
on the Mortgage Loan, and any related REO Imputed  Interest,  at the Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified  Mortgage Loan) (less Deferred  Interest,
if any),  to the Due Date in the related Due Period  prior to the  Distribution  Date on which
such  amounts  are to be  distributed;  third,  to the  Certificateholders  as a  recovery  of
principal  on the  Mortgage  Loan  (or REO  Property)  (provided  that if any  such  Class  of
Certificates  to which  such  Realized  Loss was  allocated  is no  longer  outstanding,  such
subsequent  recover shall be  distributed to the persons who were the Holders of such Class of
Certificates  when it was  retired);  fourth,  to all  Servicing  Fees and  Subservicing  Fees
payable  therefrom (and the Master Servicer and the  Subservicer  shall have no claims for any
deficiencies  with  respect to such fees which  result  from the  foregoing  allocation);  and
fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage  Loan one or more of whose  obligors  is not a
United States Person,  in connection  with any foreclosure or acquisition of a deed in lieu of
foreclosure  (together,  "foreclosure")  in respect of such Mortgage Loan, the Master Servicer
shall cause compliance with the provisions of Treasury  Regulation Section  1.1445-2(d)(3) (or
any successor  thereto)  necessary to assure that no withholding  tax  obligation  arises with
respect to the proceeds of such  foreclosure  except to the extent,  if any,  that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming  aware of the payment in full of any Mortgage  Loan, or upon the receipt
by the Master  Servicer of a  notification  that  payment in full will be escrowed in a manner
customary for such purposes,  the Master Servicer shall immediately  notify the Trustee (if it
holds the related  Mortgage File) or the Custodian by a certification  of a Servicing  Officer
(which  certification  shall include a statement to the effect that all amounts received or to
be received  in  connection  with such  payment  which are  required  to be  deposited  in the
Custodial  Account pursuant to Section 3.07 have been or will be so deposited),  substantially
in one of the forms  attached  hereto as Exhibit H  requesting  delivery to it of the Mortgage
File. Upon receipt of such certification and request,  the Trustee shall promptly release,  or
cause the Custodian to release,  the related Mortgage File to the Master Servicer.  The Master
Servicer is authorized  to execute and deliver to the Mortgagor the request for  reconveyance,
deed of reconveyance  or release or satisfaction of mortgage or such instrument  releasing the
lien of the Mortgage,  together with the Mortgage Note with, as appropriate,  written evidence
of  cancellation  thereon and to cause the removal from the  registration  on the MERS(R)System
of  such   Mortgage  and  to  execute  and   deliver,   on  behalf  of  the  Trustee  and  the
Certificateholders  or any of them, any and all  instruments of  satisfaction  or cancellation
or of partial or full  release,  including  any  applicable  UCC  termination  statements.  No
expenses  incurred in connection  with any instrument of  satisfaction or deed of reconveyance
shall be chargeable to the Custodial Account or the Certificate Account.

(b)     From time to time as is  appropriate  for the servicing or foreclosure of any Mortgage
Loan,  the Master  Servicer  shall  deliver to the  Custodian,  with a copy to the Trustee,  a
certificate  of a Servicing  Officer  substantially  in one of the forms attached as Exhibit H
hereto,  requesting  that  possession  of all,  or any  document  constituting  part  of,  the
Mortgage  File be released to the Master  Servicer  and  certifying  as to the reason for such
release and that such release will not invalidate any insurance  coverage  provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,  the
Trustee shall  deliver,  or cause the Custodian to deliver,  the Mortgage File or any document
therein to the Master  Servicer.  The Master  Servicer  shall cause each  Mortgage File or any
document  therein so released to be returned to the  Trustee,  or the  Custodian  as agent for
the Trustee when the need  therefor by the Master  Servicer no longer  exists,  unless (i) the
Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to the Mortgage Loan
have been  deposited in the  Custodial  Account or (ii) the Mortgage File or such document has
been  delivered  directly or through a Subservicer  to an attorney,  or to a public trustee or
other  public  official as required by law,  for  purposes  of  initiating  or pursuing  legal
action or other  proceedings for the foreclosure of the Mortgaged  Property either  judicially
or  non-judicially,  and the Master  Servicer has delivered  directly or through a Subservicer
to the Trustee a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or
purposes of such  delivery.  In the event of the  liquidation  of a Mortgage Loan, the Trustee
shall  deliver the Request for Release with respect  thereto to the Master  Servicer  upon the
Trustee's  receipt of  notification  from the Master  Servicer  of the  deposit of the related
Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master  Servicer on the Trustee's  behalf shall execute and deliver
to the Master  Servicer,  if necessary,  any court  pleadings,  requests for trustee's sale or
other  documents  necessary to the  foreclosure  or  trustee's  sale in respect of a Mortgaged
Property  or to any legal  action  brought to obtain  judgment  against any  Mortgagor  on the
Mortgage  Note or  Mortgage  or to  obtain a  deficiency  judgment,  or to  enforce  any other
remedies or rights  provided by the Mortgage  Note or Mortgage or  otherwise  available at law
or in equity.  Together  with such  documents or  pleadings  (if signed by the  Trustee),  the
Master Servicer shall deliver to the Trustee a certificate of a Servicing  Officer  requesting
that such  pleadings or documents be executed by the Trustee and  certifying  as to the reason
such  documents or pleadings are required and that the  execution and delivery  thereof by the
Trustee shall not invalidate any insurance  coverage  under any Required  Insurance  Policy or
invalidate or otherwise  affect the lien of the Mortgage,  except for the  termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Eligible Master Servicing Compensation.

(a)     The Master Servicer, as compensation for its activities  hereunder,  shall be entitled
to receive on each  Distribution  Date the amounts  provided for by clauses  (iii),  (iv), (v)
and  (vi)  of  Section  3.10(a),  subject  to  clause  (e)  below.  The  amount  of  servicing
compensation   provided   for  in  such  clauses   shall  be  accounted   for  on  a  Mortgage
Loan-by-Mortgage  Loan basis. In the event that Liquidation  Proceeds,  Insurance Proceeds and
REO  Proceeds  (net of amounts  reimbursable  therefrom  pursuant to Section  3.10(a)(ii))  in
respect of a Cash Liquidation or REO Disposition  exceed the unpaid principal  balance of such
Mortgage Loan plus unpaid interest accrued thereon  (including REO Imputed  Interest) at a per
annum rate equal to the related Net Mortgage  Rate (or the  Modified Net Mortgage  Rate in the
case of a Modified  Mortgage Loan),  the Master Servicer shall be entitled to retain therefrom
and to pay to  itself  and/or  the  related  Subservicer,  any  Foreclosure  Profits  and  any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional  servicing  compensation in the form of payment  charges,  assumption fees,
late  payment  charges,  investment  income  on  amounts  in  the  Custodial  Account  or  the
Certificate  Account or otherwise  shall be retained by the Master Servicer or the Subservicer
to the extent provided herein, subject to clause (e) below.

(c)     The Master  Servicer  shall be  required  to pay,  or cause to be paid,  all  expenses
incurred by it in connection with its servicing  activities  hereunder  (including  payment of
premiums  for the Primary  Insurance  Policies,  if any, to the extent such  premiums  are not
required to be paid by the related  Mortgagors,  and the fees and  expenses of the Trustee and
any  Custodian) and shall not be entitled to  reimbursement  therefor  except as  specifically
provided in Sections 3.10 and 3.14.

(d)     The Master Servicer's right to receive  servicing  compensation may not be transferred
in whole or in part except in  connection  with the  transfer  of all of its  responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding  clauses (a) and (b) above, the amount of servicing  compensation that
the Master  Servicer shall be entitled to receive for its activities  hereunder for the period
ending on each  Distribution  Date shall be reduced (but not below zero) by an amount equal to
Eligible Master  Servicing  Compensation (if any) for such  Distribution  Date. Such reduction
shall be applied during such period as follows:  first,  to any Servicing Fee or  Subservicing
Fee to which the Master  Servicer is entitled  pursuant to Section  3.10(a)(iii);  second,  to
any income or gain  realized from any  investment  of funds held in the  Custodial  Account or
the  Certificate  Account  to which the Master  Servicer  is  entitled  pursuant  to  Sections
3.07(c) or 4.01(b),  respectively;  and third,  to any amounts of  servicing  compensation  to
which the Master Servicer is entitled  pursuant to Section  3.10(a)(v) or (vi). In making such
reduction,  the Master Servicer shall not withdraw from the Custodial  Account any such amount
representing  all or a  portion  of the  Servicing  Fee to which it is  entitled  pursuant  to
Section  3.10(a)(iii);  (ii) shall not  withdraw  from the  Custodial  Account or  Certificate
Account  any such amount to which it is  entitled  pursuant to Section  3.07(c) or 4.01(b) and
(iii)  shall  not  withdraw  from  the   Custodial   Account  any  such  amount  of  servicing
compensation  to which it is entitled  pursuant to Section  3.10(a)(v)  or (vi).  With respect
to any  Distribution  Date,  Eligible  Master  Servicing  Compensation  shall  be used on such
Distribution Date to cover and Prepayment Interest Shortfalls.

Section 3.17.  Reports to the Trustee and the Depositor.

        Not later than fifteen days after each  Distribution  Date, the Master  Servicer shall
forward to the  Trustee and the  Depositor  a  statement,  certified  by a Servicing  Officer,
setting  forth the  status  of the  Custodial  Account  as of the  close of  business  on such
Distribution  Date as it relates to the Mortgage Loans and showing,  for the period covered by
such  statement,  the aggregate of deposits in or  withdrawals  from the Custodial  Account in
respect of the  Mortgage  Loans for each  category of deposit  specified  in Section  3.07 and
each category of withdrawal specified in Section 3.10.

Section 3.18.  Annual Statement as to Compliance.

        The Master  Servicer  shall  deliver to the Depositor and the Trustee on or before the
earlier of (a) March 31 of each year,  beginning  with the first March 31 that occurs at least
six months after the Cut-off  Date,  or (b) with respect to any calendar year during which the
Depositor's  annual  report  on Form  10-K is  required  to be  filed in  accordance  with the
Exchange Act and the rules and regulations of the  Commission,  on or before the date on which
the  Depositor's  annual  report on Form 10-K is required to be filed in  accordance  with the
Exchange Act and the rules and  regulations of the  Commission  (or, in each case, if such day
is not a Business Day, the  immediately  preceding  Business  Day),  an Officers'  Certificate
stating,  as to each  signer  thereof,  that  (i) a review  of the  activities  of the  Master
Servicer  during the preceding  calendar  year related to its servicing of mortgage  loans and
of its performance under the pooling and servicing agreements,  including this Agreement,  has
been made under such  officers'  supervision,  (ii) to the best of such  officers'  knowledge,
based on such review,  the Master  Servicer has  complied in all  material  respects  with the
minimum servicing  standards set forth in the Uniform Single Attestation  Program for Mortgage
Bankers  and  has  fulfilled  all  of  its  material  obligations  in  all  material  respects
throughout  such  year,  or,  if there has been  material  noncompliance  with such  servicing
standards  or a default in the  fulfillment  in all material  respects of any such  obligation
relating to this Agreement,  such statement shall include a description of such  noncompliance
or specify  each such  default,  as the case may be,  known to such officer and the nature and
status  thereof  and  (iii) to the best of such  officers'  knowledge,  each  Subservicer  has
complied in all  material  respects  with the  minimum  servicing  standards  set forth in the
Uniform  Single  Attestation  Program  for  Mortgage  Bankers  and  has  fulfilled  all of its
material  obligations  under its Subservicing  Agreement in all material  respects  throughout
such year,  or if there has been material  noncompliance  with such  servicing  standards or a
material  default  in  the  fulfillment  of  such  obligations  relating  to  this  Agreement,
specifying  such statement shall include a description of such  noncompliance  or specify each
such default, as the case may be, known to such officer and the nature and status thereof.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year,  beginning with the first March
31 that  occurs at least six  months  after  the  Cut-off  Date,  or (b) with  respect  to any
calendar  year  during  which the  Depositor's  annual  report on Form 10-K is  required to be
filed in accordance  with the Exchange Act and the rules and  regulations  of the  Commission,
the date on which  the  Depositor's  annual  report on Form  10-K is  required  to be filed in
accordance  with the  Exchange Act and the rules and  regulations  of the  Commission  (or, in
each case, if such day is not a Business Day, the  immediately  preceding  Business  Day), the
Master  Servicer at its expense shall cause a firm of  independent  public  accountants  which
shall be members of the  American  Institute  of  Certified  Public  Accountants  to furnish a
report  to the  Depositor  and the  Trustee  stating  its  opinion  that,  on the  basis of an
examination  conducted by such firm substantially in accordance with standards  established by
the American  Institute of Certified  Public  Accountants,  the  assertions  made  pursuant to
Section  3.18  regarding  compliance  with the minimum  servicing  standards  set forth in the
Uniform Single  Attestation  Program for Mortgage  Bankers during the preceding  calendar year
are  fairly  stated  in  all  material   respects,   subject  to  such  exceptions  and  other
qualifications  that, in the opinion of such firm,  such  accounting  standards  require it to
report.  In  rendering  such  statement,  such firm may rely,  as to matters  relating  to the
direct  servicing  of  mortgage  loans  by  Subservicers,   upon  comparable   statements  for
examinations  conducted by independent  public  accountants  substantially  in accordance with
standards  established by the American  Institute of Certified  Public  Accountants  (rendered
within one year of such statement) with respect to such  Subservicers.  In the event such firm
requires the Trustee to agree to the procedures  performed by such firm,  the Master  Servicer
shall  direct the  Trustee in writing to so agree;  it being  understood  and agreed  that the
Trustee shall  deliver such letter of agreement in  conclusive  reliance upon the direction of
the Master Servicer,  and the Trustee shall not make any independent  inquiry or investigation
as to, and shall have no obligation or liability in respect of, the  sufficiency,  validity or
correctness of such procedures.

Section 3.20.  Right of the Depositor in Respect of the Master Servicer.

        The Master  Servicer  shall  afford the  Depositor  and the Trustee,  upon  reasonable
notice,  during normal business hours access to all records  maintained by the Master Servicer
in respect  of its  rights and  obligations  hereunder  and access to  officers  of the Master
Servicer  responsible for such  obligations.  Upon request,  the Master Servicer shall furnish
the  Depositor  and the  Trustee  with its most  recent  financial  statements  and such other
information as the Master Servicer  possesses  regarding its business,  affairs,  property and
condition,  financial  or  otherwise.  The  Master  Servicer  shall  also  cooperate  with all
reasonable requests for information  including,  but not limited to, notices, tapes and copies
of  files,  regarding  itself,  the  Mortgage  Loans or the  Certificates  from any  Person or
Persons  identified by the Depositor or  Residential  Funding.  The Depositor  may, but is not
obligated to perform, or cause a designee to perform,  any defaulted  obligation of the Master
Servicer  hereunder or exercise the rights of the Master  Servicer  hereunder;  provided  that
the Master  Servicer  shall not be relieved of any of its  obligations  hereunder by virtue of
such  performance  by the  Depositor or its  designee.  Neither the  Depositor nor the Trustee
shall  have the  responsibility  or  liability  for any action or failure to act by the Master
Servicer and is not obligated to supervise the  performance of the Master  Servicer under this
Agreement or otherwise.

ARTICLE IV

                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master  Servicer  acting as agent of the Trustee  shall  establish  and maintain a
Certificate  Account in which the Master  Servicer  shall  deposit or cause to be deposited on
behalf of the  Trustee  on or  before  2:00 P.M.  New York  time on each  Certificate  Account
Deposit Date by wire  transfer of  immediately  available  funds an amount equal to the sum of
(i) any Advance for the  immediately  succeeding  Distribution  Date, (ii) any amount required
to be paid  pursuant to Section  3.12(a),  (iii) any amount  required to be  deposited  in the
Certificate  Account  pursuant to Section  3.16(e),  Section  4.07 or Section  4.08,  (iv) any
amount  required  to be paid  pursuant  to Section  9.01,  (v) any  prepayment  charges on the
Mortgage  Loans  received  during the  related  Prepayment  Period and (vi) all other  amounts
constituting the Available  Distribution  Amount for the immediately  succeeding  Distribution
Date.

(b)     On or prior to the Business Day  immediately  following each  Determination  Date, the
Master Servicer shall determine any amounts owed by the Yield Maintenance  Agreement  Provider
under the Yield  Maintenance  Agreement  and  inform  the  Trustee in writing of the amount so
calculated.

(c)     The Trustee shall, upon written request from the Master Servicer,  invest or cause the
institution  maintaining  the  Certificate  Account  to invest  the  funds in the  Certificate
Account in  Permitted  Investments  designated  in the name of the  Trustee for the benefit of
the  Certificateholders,  which shall mature not later than the  Business  Day next  preceding
the  Distribution  Date next  following the date of such  investment  (except that (i) if such
Permitted  Investment is an obligation of the  institution  that  maintains  such account or a
fund for which such  institution  serves as  custodian,  then such  Permitted  Investment  may
mature  on  such  Distribution  Date  and  (ii)  any  other  investment  may  mature  on  such
Distribution  Date  if the  Trustee  shall  advance  funds  on such  Distribution  Date to the
Certificate  Account  in the amount  payable on such  investment  on such  Distribution  Date,
pending receipt thereof to the extent  necessary to make  distributions  on the  Certificates)
and shall not be sold or  disposed of prior to  maturity.  All income and gain  realized  from
any such  investment  shall be for the benefit of the Master  Servicer and shall be subject to
its  withdrawal  or order from time to time.  The amount of any losses  incurred in respect of
any such  investments  shall be deposited in the  Certificate  Account by the Master  Servicer
out of its own funds immediately as realized.

Section 4.02.  Distributions.

(a)     On each Distribution  Date, the Trustee (or the Paying Agent on behalf of the Trustee)
shall  allocate and  distribute the Available  Distribution  Amount,  if any, for such date to
the interests issued in respect of REMIC I and REMIC II as specified in this Section.

(b)     (1)    On each  Distribution  Date, the following  amounts,  in the following order of
priority,  shall be  distributed  by REMIC I to REMIC II on  account  of the  REMIC I  Regular
Interests:

(A)     to the extent of the  Available  Distribution  Amount,  to the  Holders of the REMIC I
               Regular   Interests,   pro  rata,  in  an  amount  equal  to  (A)  the  related
               Uncertificated  Accrued  Interest  for  such  Distribution  Date,  plus (B) any
               amounts in respect thereof remaining unpaid from previous  Distribution  Dates.
               Amounts  payable  as  Uncertificated  Accrued  Interest  in  respect of REMIC I
               Regular  Interest  ZZ shall be reduced  when the REMIC I  Overcollateralization
               Amount is less than the REMIC I Required  Overcollateralization  Amount, by the
               lesser  of (x) the  amount  of such  difference  and  (y) the  REMIC I  Regular
               Interest ZZ Maximum Interest  Deferral Amount,  and such amount will be payable
               to the Holders of REMIC I Regular  Interests A-1, A-2, A-3, M-1, M-2, M-3, M-4,
               M-5 and B in the same proportion as the  Overcollateralization  Increase Amount
               is   allocated   to  the   corresponding   Class  of   Certificates,   and  the
               Uncertificated  Principal  Balance of the REMIC I Regular  Interest ZZ shall be
               increased by such amount; and

(B)     on each Distribution Date, to the Holders of REMIC I Regular  Interests,  in an amount
               equal  to  the  remainder  of  the  Available  Distribution  Amount  after  the
               distributions  made pursuant to clause (i) above,  allocated as follows (except
               as  provided  below):  (A) to the Holders of the REMIC I Regular  Interest  AA,
               98.00% of such remainder  until the  Uncertificated  Principal  Balance of such
               REMIC I Regular  Interest  is  reduced to zero;  (B) to the  Holders of REMIC I
               Regular  Interests  A-1, A-2, A-3, M-1, M-2, M-3, M-4, M-5 and B, 1.00% of such
               remainder  in the same  proportion  as amounts  are  distributed  in respect of
               principal on the  corresponding  Class of  Certificates;  (C) to the Holders of
               the  REMIC  I  Regular  Interest  ZZ,  1.00%  of  such  remainder;  and (D) any
               remaining  amounts  to the  Holders  of the Class R-I  Certificates;  provided,
               however,  that 98.00% and 2.00% of any principal payments that are attributable
               to an  Overcollateralization  Reduction Amount shall be allocated to Holders of
               the REMIC I Regular Interest AA and REMIC I Regular Interest ZZ, respectively;

(2)     Notwithstanding the distributions  described in this Section 4.02(b),  distribution of
        funds from the  Certificate  Account  shall be made only in  accordance  with  Section
        4.02(c).

(c)     On each  Distribution Date (x) the Master Servicer on behalf of the Trustee or (y) the
Paying Agent appointed by the Trustee,  shall distribute to each  Certificateholder  of record
on the next  preceding  Record Date (other than as  provided in Section  9.01  respecting  the
final distribution)  either in immediately  available funds (by wire transfer or otherwise) to
the  account  of  such  Certificateholder  at  a  bank  or  other  entity  having  appropriate
facilities  therefor,  if such  Certificateholder  has so notified the Master  Servicer or the
Paying  Agent,  as the case may be,  or, if such  Certificateholder  has not so  notified  the
Master   Servicer  or  the  Paying  Agent  by  the  Record  Date,  by  check  mailed  to  such
Certificateholder  at the address of such Holder  appearing in the  Certificate  Register such
Certificateholder's  share (which share with respect to each Class of  Certificates,  shall be
based  on the  aggregate  of the  Percentage  Interests  represented  by  Certificates  of the
applicable  Class held by such Holder of the  following  amounts,  in the  following  order of
priority,  subject to the  provisions  of  Section  4.02(d)),  to the extent of the  Available
Distribution  Amount on deposit  in the  Certificate  Account  with  respect  to  clauses  (i)
through (xii),  and to the extent of the sum of the remaining  Available  Distribution  Amount
and the Yield  Maintenance  Payments on deposit in the  Certificate  Account  with  respect to
clauses (xiii) through (xxii) (and,  with respect to clause  (xxi)(B)  below, to the extent of
prepayment charges on deposit in the Certificate Account):

(i)     to the Class A  Certificateholders,  the Class A Interest  Distribution  Amount,  with
        such amount allocated among the Class A Certificateholders on a pro rata basis;

(ii)    to the  Class  M-1  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-1
        Interest Distribution Amount;

(iii)   to the  Class  M-2  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-2
        Interest Distribution Amount;

(iv)    to the  Class  M-3  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-3
        Interest Distribution Amount;

(v)     to the  Class  M-4  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-4
        Interest Distribution Amount;

(vi)    to the  Class  M-5  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-5
        Interest Distribution Amount;

(vii)   to the  Class  B  Certificateholders  from  the  amount,  if  any,  of  the  Available
        Distribution Amount remaining after the foregoing distributions,  the Class B Interest
        Distribution Amount;

(viii)  to the Class A, Class M and Class B  Certificateholders,  from the amount,  if any, of
        the Available  Distribution  Amount remaining after the foregoing  distributions,  the
        Principal  Distribution  Amount (other than the amounts set forth in clauses  (b)(iv),
        (b)(v), and (b)(vi) of the definition thereof),  in the order of priority described in
        Section  4.02(d)  hereof,  until the  Certificate  Principal  Balances of the Class A,
        Class M and Class B Certificates have been reduced to zero;

(ix)    to the Class A, Class M and Class B  Certificateholders,  from the amount,  if any, of
        Excess  Cash  Flow,  an amount  equal to the  principal  portion  of  Realized  Losses
        previously  allocated to reduce the Certificate  Principal Balance of any Class of the
        Class A, Class M and Class B Certificates and remaining unreimbursed,  but only to the
        extent of Subsequent  Recoveries  for that  Distribution  Date,  which amount shall be
        included in the  Principal  Distribution  Amount and paid in  accordance  with Section
        4.02(d) hereof,  until the Certificate  Principal Balances of the Class A, Class M and
        Class B Certificates have been reduced to zero;

(x)     to the Class A, Class M and Class B  Certificateholders,  from the amount,  if any, of
        Excess Cash Flow remaining after the foregoing  distributions,  an amount equal to the
        principal  portion of Realized  Losses on the Mortgage  Loans  during the  immediately
        preceding  Prepayment  Period,  which  amount  shall  be  included  in  the  Principal
        Distribution  Amount and paid in accordance  with Section  4.02(d)  hereof,  until the
        Certificate  Principal  Balances of the Class A, Class M and Class B Certificates have
        been reduced to zero;

(xi)    to the Class A, Class M and Class B  Certificateholders,  from the amount,  if any, of
        the   Excess   Cash  Flow   remaining   after   the   foregoing   distributions,   the
        Overcollateralization  Increase Amount for such Distribution  Date, which amount shall
        be included in the Principal  Distribution  Amount and paid in accordance with Section
        4.02(d) hereof,  until the Certificate  Principal Balances of the Class A, Class M and
        Class B Certificates have been reduced to zero;

(xii)   to the Class A, Class M and Class B  Certificateholders  from the  amount,  if any, of
        the Excess Cash Flow remaining  after the foregoing  distributions,  the amount of any
        Prepayment Interest Shortfalls  allocated thereto for such Distribution Date, on a pro
        rata basis based on Prepayment Interest Shortfalls  previously  allocated thereto that
        remain  unreimbursed,   to  the  extent  not  covered  by  Eligible  Master  Servicing
        Compensation on such Distribution Date;

(xiii)  to the Class A, Class M and Class B  Certificateholders  from the  amount,  if any, of
        the Excess Cash Flow remaining  after the foregoing  distributions,  the amount of any
        Prepayment Interest Shortfalls  previously allocated thereto on any prior Distribution
        Date that  remain  unreimbursed,  together  with  interest  thereon at the  applicable
        Pass-Through  Rate,  on a pro rata  basis  based  on  Prepayment  Interest  Shortfalls
        previously allocated thereto that remain unreimbursed;

(xiv)   from the  amount,  if any,  of the  Excess  Cash Flow  remaining  after the  foregoing
        distributions,  to pay the Class A  Certificates,  on a pro rata  basis,  based on the
        amount of Class A Net WAC Cap  Shortfall  Carry-Forward  Amount  previously  allocated
        thereto  that  remain  unreimbursed,  the amount of any Class A Net WAC Cap  Shortfall
        Carry-Forward  Amounts  remaining unpaid as of such  Distribution Date and then to the
        Class M Certificates  and Class B  Certificates,  in their order of payment  priority,
        the amount of any Class M Net WAC Cap Shortfall  Carry-Forward  Amounts or Class B Net
        WAC Cap Shortfall  Carry-Forward  Amounts, as applicable,  remaining unpaid as of such
        Distribution Date;

(xv)    to the Class A, Class M and Class B  Certificates  on a pro rata  basis,  based on the
        amount of Relief Act Shortfalls  allocated thereto on such Distribution Date, from the
        amount,  if any, of the Excess Cash Flow remaining after the foregoing  distributions,
        the amount of any Relief Act Shortfalls  allocated to those  Certificates with respect
        to such Distribution Date;

(xvi)   to the Class A, Class M and Class B  Certificateholders,  from the amount,  if any, of
        the Excess  Cash Flow  remaining  after the  foregoing  distributions,  the  principal
        portion  of any  Realized  Losses  previously  allocated  to  those  Certificates  and
        remaining  unreimbursed,  which  amount  shall  be  allocated  first,  to the  Class A
        Certificateholders  on a pro rata basis,  based on their respective  principal portion
        of any Realized Losses  previously  allocated  thereto that remain  unreimbursed,  and
        then to the Class M and Class B Certificates, in their order of payment priority;

(xvii)  to the Class B Certificates  and Class M-5  Certificates,  50% of the amount of Excess
        Cash Flow  remaining  after the  foregoing  distributions,  paid  first to the Class B
        Certificates  until the Certificate  Principal Balance of the Class B Certificates has
        been  reduced  to  zero  and  then  paid  to the  Class  M-5  Certificates  until  the
        Certificate Principal Balance of the Class M-5 Certificates has been reduced to zero.

(xviii) to the Class SB  Certificates,  (A) from the  amount,  if any, of the Excess Cash Flow
        remaining  after  the  foregoing  distributions,  the sum of (I)  Accrued  Certificate
        Interest thereon,  (II) the amount of any  Overcollateralization  Reduction Amount for
        such  Distribution  Date and (III) for any  Distribution  Date  after the  Certificate
        Principal  Balance of each Class of Class A  Certificates,  Class M  Certificates  and
        Class B Certificates has been reduced to zero, the  Overcollateralization  Amount, and
        (B) from  prepayment  charges on deposit in the  Certificate  Account,  any prepayment
        charges received on the Mortgage Loans during the related Prepayment Period; and

(xix)   to the Class R-II Certificateholders, the balance, if any, of the Excess Cash Flow.

(d)     On each Distribution Date, the Principal Distribution Amount will be paid as follows:

(i)     the Class A Principal Distribution Amount shall be distributed,  sequentially,  to the
        Class A-1,  Class A-2 and Class A-3  Certificates,  in that order,  in each case until
        the Certificate  Principal  Balances thereof have been reduced to zero;  provided that
        on or after the first  Distribution Date on which the Certificate  Principal  Balances
        of the  Class M  Certificates  have been  reduced  to zero,  holders  of the Class A-1
        Certificates,  Class A-2  Certificates  and Class A-3  Certificates  will receive such
        portion of the Class A Principal  Distribution  Amount, on a pro rata basis, until the
        Certificate Principal Balances thereof have been reduced to zero;

(ii)    the Class M-1  Principal  Distribution  Amount shall be  distributed  to the Class M-1
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(iii)   the Class M-2  Principal  Distribution  Amount shall be  distributed  to the Class M-2
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(iv)    the Class M-3  Principal  Distribution  Amount shall be  distributed  to the Class M-3
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(v)     the Class M-4  Principal  Distribution  Amount shall be  distributed  to the Class M-4
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(vi)    the Class M-5  Principal  Distribution  Amount shall be  distributed  to the Class M-5
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero; and

(vii)   the  Class B  Principal  Distribution  Amount  shall  be  distributed  to the  Class B
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(e)     Notwithstanding  the  foregoing  clauses  (c)  and  (d),  upon  the  reduction  of the
Certificate  Principal  Balance  of a Class of Class A,  Class M and Class B  Certificates  to
zero, such Class of  Certificates  will not be entitled to further  distributions  pursuant to
Section 4.02 (other than in respect of Subsequent Recoveries).

(f)     Notwithstanding  the foregoing,  on any Distribution  Date, the amounts allocated from
Excess  Cash Flow  pursuant  to  clauses  (c)(x)  and  (c)(xi)  of this  Section  4.02 on such
Distribution  Date  shall  be paid  first  from the  Available  Distribution  Amount  for such
Distribution Date and second from any Yield Maintenance Payment for such Distribution Date.

(g)     Any  Prepayment  Interest  Shortfalls  on the Mortgage  Loans which are not covered by
Eligible  Master  Servicing   Compensation  as  described  in  Section  3.16  and  Relief  Act
Shortfalls  on the  Mortgage  Loans will be  allocated  among the Class A, Class M and Class B
Certificates  pro rata in accordance with the amount of Accrued  Certificate  Interest payable
on such  Distribution  Date absent such  shortfalls.  Any such uncovered  Prepayment  Interest
Shortfalls  will be paid  solely  pursuant  to Section  4.02(c)(xvi)  and (xvii) to the extent
funds are available  therefor.  Any such Relief Act Shortfalls will be paid solely pursuant to
Section 4.02(c)(xix) to the extent funds are available therefor.

(h)     To the extent on any  Distribution  Date for which  Deferred  Interest  exists on such
Distribution  Date, the Deferred  Interest  Shortfall,  if any, shall result in a reduction in
Accrued  Certificate  Interest on the Class A  Certificates  and Class M  Certificates,  which
reduction  shall be allocated  among the Class A Certificates  and Class M  Certificates  on a
pro rata  basis,  based on the  amount of  Accrued  Certificate  Interest  on such  Classes of
Certificates.

(i)     In  addition  to  the  foregoing   distributions,   with  respect  to  any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to Section 3.07(b)(iii).

(j)     Each  distribution  with  respect  to a  Book-Entry  Certificate  shall be paid to the
Depository,  as Holder  thereof,  and the Depository  shall be  responsible  for crediting the
amount of such  distribution  to the accounts of its  Depository  Participants  in  accordance
with its normal  procedures.  Each Depository  Participant shall be responsible for disbursing
such  distribution  to  the  Certificate  Owners  that  it  represents  and to  each  indirect
participating  brokerage firm (a "brokerage firm" or "indirect  participating firm") for which
it acts as agent.  Each  brokerage  firm  shall be  responsible  for  disbursing  funds to the
Certificate Owners that it represents.  None of the Trustee,  the Certificate  Registrar,  the
Depositor or the Master  Servicer shall have any  responsibility  therefor except as otherwise
provided by this Agreement or applicable law.

(k)     Except as otherwise provided in Section 9.01, if the Master Servicer  anticipates that
a final  distribution  with  respect  to any  Class of  Certificates  will be made on the next
Distribution  Date, the Master  Servicer shall,  no later than the  Determination  Date in the
month of such final  distribution,  notify the Trustee and the  Trustee  shall,  no later than
two (2)  Business  Days after such  Determination  Date,  mail on such date to each  Holder of
such Class of  Certificates  a notice to the effect  that:  (i) the Trustee  anticipates  that
the  final  distribution  with  respect  to such  Class of  Certificates  will be made on such
Distribution  Date but only  upon  presentation  and  surrender  of such  Certificates  at the
office of the Trustee or as otherwise  specified  therein,  and (ii) no interest  shall accrue
on such  Certificates  from and after the end of the prior calendar  month.  In the event that
Certificateholders  required to surrender  their  Certificates  pursuant to Section 9.01(c) do
not  surrender  their  Certificates  for final  cancellation,  the  Trustee  shall cause funds
distributable  with respect to such  Certificates  to be held in the  Certificate  Account for
the benefit of such Certificateholders as provided in Section 9.01(d).

Section 4.03.  Statements to Certificateholders;  Statements to Rating Agencies; Exchange Act
                      Reporting.

(a)     Concurrently  with each  distribution  charged  to the  Certificate  Account  and with
respect to each  Distribution  Date the Master  Servicer  shall forward to the Trustee and the
Trustee  shall  forward by mail or  otherwise  make  available  electronically  on its website
(which  may be  obtained  by  any  Certificateholder  by  telephoning  the  Trustee  at  (800)
934-6802)  to  each  Holder  and  the  Depositor  a  statement  setting  forth  the  following
information as to each Class of Certificates, in each case to the extent applicable:

(i)     (A)           the amount of such distribution to the  Certificateholders of such Class
        applied to reduce the Certificate  Principal  Balance  thereof,  and (B) the aggregate
        amount included therein representing Principal Prepayments;

(ii)    the amount of such distribution to Holders of such Class of Certificates  allocable to
        interest;

(iii)   if the  distribution  to the  Holders of such Class of  Certificates  is less than the
        full  amount  that would be  distributable  to such  Holders if there were  sufficient
        funds available therefor, the amount of the shortfall;

(iv)    the amount of any Advance by the Master  Servicer  with respect to the Mortgage  Loans
        pursuant to Section 4.04;

(v)     the  number of  Mortgage  Loans and the  aggregate  Stated  Principal  Balance  of the
        Mortgage  Loans  after  giving  effect  to  the  distribution  of  principal  on  such
        Distribution Date;

(vi)    the aggregate Certificate  Principal Balance of each Class of the Certificates,  after
        giving  effect  to the  amounts  distributed  on such  Distribution  Date,  separately
        identifying  any  reduction  thereof due to Realized  Losses other than pursuant to an
        actual distribution of principal;

(vii)   on the basis of the most  recent  reports  furnished  to it by  Subservicers,  (a) the
        number and aggregate  principal balances of the Mortgage Loans that are Delinquent (1)
        one month,  (2) two months and (3) three or more  months and the number and  aggregate
        principal  balance of the Mortgage Loans that are in  foreclosure,  (b) the number and
        aggregate  principal  balances  of the  Mortgage  Loans that are  Reportable  Modified
        Mortgage  Loans that are  Delinquent  (1) one  month,  (2) two months and (3) three or
        more months and the number and aggregate  principal balance of the Mortgage Loans that
        are Reportable  Modified  Mortgage Loans that are in foreclosure and are REO Property,
        indicating in each case capitalized Mortgage Loans, other Servicing  Modifications and
        totals,  and (c) for all Mortgage Loans that are Reportable  Modified  Mortgage Loans,
        the number and  aggregate  Stated  Principal  Balance of the  Mortgage  Loans that are
        Reportable Modified Mortgage Loans that have been liquidated,  the subject of pay-offs
        and that have been repurchased by the Master Servicer or Seller;

(viii)  the number, aggregate principal balance and book value of any REO Properties;

(ix)    the aggregate Accrued  Certificate  Interest  remaining unpaid, if any, for each Class
        of  Certificates,  after giving effect to the distribution  made on such  Distribution
        Date;

(x)     the aggregate amount of Realized Losses for such  Distribution  Date and the aggregate
        amount of Realized Losses on the Mortgage Loans incurred since the Cut-off Date;

(xi)    the Pass-Through Rate on each Class of Certificates and the Net WAC Cap Rate;

(xii)   the weighted average of the Maximum Net Mortgage Rates on the Mortgage Loans;

(xiii)  the Deferred Interest  Shortfall,  Class A Net WAC Cap Shortfall,  Class A Net WAC Cap
        Shortfall  Carry-Forward  Amount,  Class M Net WAC Cap Shortfall,  Class M Net WAC Cap
        Shortfall  Carry-Forward  Amount,  Class B Net WAC Cap Shortfall,  Class B Net WAC Cap
        Shortfall Carry-Forward Amount and Prepayment Interest Shortfalls;

(xiv)   the  Overcollateralization  Amount  and  the  Required   Overcollateralization  Amount
        following such Distribution Date;

(xv)    the  number and  aggregate  principal  balance of  Mortgage  Loans  repurchased  under
        Section 4.07 or Section 4.08;

(xvi)   the  aggregate   amount  of  any  recoveries  on  previously   foreclosed  loans  from
        Residential Funding due to a breach of representation or warranty;

(xvii)  the weighted  average  remaining  term to maturity of the Mortgage  Loans after giving
        effect to the amounts distributed on such Distribution Date;

(xviii) the weighted  average  Mortgage Rates of the Mortgage Loans after giving effect to the
        amounts distributed on such Distribution Date;

(xix)   the  amount  if any,  to be  paid  by a  Derivative  Counterparty  under a  Derivative
        Contract;

(xx)    the aggregate  amount of Deferred  Interest added to the Stated  Principal  Balance of
        the Mortgage Loans; and

(xxi)   the amount of any Yield  Maintenance  Payments payable to the Trustee on behalf of the
        Trust Fund and any Yield  Maintenance  Termination  Payment  payable to the Trustee on
        behalf of the Trust Fund.

        In the case of  information  furnished  pursuant to clauses  (i) and (ii)  above,  the
amounts shall be expressed as a dollar amount per Certificate with a $1,000  denomination.  In
addition to the statement  provided to the Trustee as set forth in this Section  4.03(a),  the
Master  Servicer  shall  provide to any manager of a trust fund  consisting  of some or all of
the  Certificates,  upon  reasonable  request,  such  additional  information as is reasonably
obtainable by the Master Servicer at no additional  expense to the Master  Servicer.  Also, at
the request of a Rating Agency,  the Master  Servicer shall provide the  information  relating
to the  Reportable  Modified  Mortgage  Loans  substantially  in the form  attached  hereto as
Exhibit S to such Rating Agency within a reasonable period of time;  provided,  however,  that
the Master  Servicer  shall not be required to provide such  information  more than four times
in a calendar year to any Rating Agency.

(b)     Within a reasonable  period of time after the end of each  calendar  year,  the Master
Servicer shall prepare,  or cause to be prepared,  and the Trustee shall forward,  or cause to
be  forwarded,  upon the Trustee's  receipt  thereof to each Person who at any time during the
calendar year was the Holder of a Certificate,  other than a Class R Certificate,  a statement
containing  the  information  set  forth in  clauses  (i) and  (ii) of  subsection  (a)  above
aggregated for such calendar year or applicable  portion  thereof during which such Person was
a  Certificateholder.  Such  obligation of the Master  Servicer and Trustee shall be deemed to
have  been  satisfied  to the  extent  that  substantially  comparable  information  shall  be
provided by the Master Servicer and Trustee pursuant to any requirements of the Code.

(c)     As soon as reasonably  practicable,  upon the written request of any Class SB or Class
R Certificateholder,  the Master Servicer shall provide the requesting  Certificateholder with
such  information as is necessary and appropriate,  in the Master  Servicer's sole discretion,
for purposes of satisfying applicable reporting requirements under Rule 144A.

(d)     The Master  Servicer  shall,  on behalf of the  Depositor  and in respect of the Trust
Fund,  sign and cause to be filed with the  Commission  any  periodic  reports  required to be
filed  under  the  provisions  of the  Exchange  Act,  and the rules  and  regulations  of the
Commission  thereunder.  In  connection  with the  preparation  and  filing  of such  periodic
reports,   the  Trustee  shall  timely   provide  to  the  Master   Servicer  (I)  a  list  of
Certificateholders  as shown on the Certificate  Register as of the end of each calendar year,
(II) copies of all  pleadings,  other legal  process and any other  documents  relating to any
claims,  charges or complaints involving the Trustee, as trustee hereunder,  or the Trust Fund
that are received by the Trustee,  (III) notice of all matters that,  to the actual  knowledge
of  a  Responsible   Officer  of  the  Trustee,   have  been   submitted  to  a  vote  of  the
Certificateholders,  other  than  those  matters  that  have been  submitted  to a vote of the
Certificateholders  at the request of the  Depositor or the Master  Servicer,  and (IV) notice
of any failure of the Trustee to make any distribution to the  Certificateholders  as required
pursuant  to this  Agreement.  Neither  the Master  Servicer  nor the  Trustee  shall have any
liability  with  respect to the Master  Servicer's  failure to  properly  prepare or file such
periodic reports resulting from or relating to the Master  Servicer's  inability or failure to
obtain any  information  not resulting  from the Master  Servicer's  own negligence or willful
misconduct.  Any Form 10-K filed with the Commission in connection  with this clause (d) shall
include a  certification,  signed by the senior  officer in charge of the servicing  functions
of the Master  Servicer,  in the form attached as Exhibit R-1 hereto or such other form as may
be required or permitted by the  Commission  (the "Form 10-K  Certification"),  in  compliance
with Rule  13a-14 and 15d-14  under the  Exchange  Act and any  additional  directives  of the
Commission.  In  connection  with the Form 10-K  Certification,  the Trustee shall provide the
Master  Servicer with a back-up  certification  substantially  in the form attached  hereto as
Exhibit R-2. This Section  4.03(e) may be amended in accordance  with this  Agreement  without
the consent of the Certificateholders.

Section 4.04.  Distribution  of Reports to the  Trustee  and the  Depositor;  Advances by the
                      Master Servicer.

(a)     Prior to the close of business on the Business Day next succeeding each  Determination
Date,  the  Master  Servicer  shall  furnish a written  statement  (which may be in a mutually
agreeable  electronic  format)  to the  Trustee,  any  Paying  Agent  and the  Depositor  (the
information  in such  statement  to be made  available  to  Certificateholders  by the  Master
Servicer  on  request)  (provided  that the  Master  Servicer  shall use its best  efforts  to
deliver  such  written  statement  not later  than  12:00  P.M.  New York  time on the  second
Business Day prior to the  Distribution  Date) setting  forth (i) the  Available  Distribution
Amounts,  (ii) the amounts  required to be withdrawn from the Custodial  Account and deposited
into the Certificate  Account on the immediately  succeeding  Certificate Account Deposit Date
pursuant  to clause  (iii) of  Section  4.01(a),  (iii)  the  amount  of  Prepayment  Interest
Shortfalls,  Class A Net WAC Cap  Shortfall,  Class M Net WAC Cap  Shortfall,  Class B New WAC
Cap  Shortfall,  Class A Net  WAC Cap  Shortfall  Carry-Forward  Amounts,  Class M Net WAC Cap
Shortfall  Carry-Forward  Amounts  and Class B Net WAC Cap  Shortfall  Carry-Forward  Amounts,
(iv) the Yield  Maintenance  Payment,  if any, for such  Distribution  Date and (v) the amount
payable by the  Derivative  Counterparties  to the Trustee under the  Derivative  Contracts as
provided in Section 4.11. The  determination  by the Master Servicer of such amounts shall, in
the  absence  of  obvious  error,  be  presumptively  deemed to be  correct  for all  purposes
hereunder  and  the  Trustee  shall  be  protected  in  relying  upon  the  same  without  any
independent check or verification.

(b)     On or before 2:00 P.M. New York time on each  Certificate  Account  Deposit Date,  the
Master Servicer shall either (i) remit to the Trustee for deposit in the  Certificate  Account
from its own funds, or funds received therefor from the  Subservicers,  an amount equal to the
Advances  to be made by the  Master  Servicer  in respect of the  related  Distribution  Date,
which  shall  be in an  aggregate  amount  equal  to the sum of (A) the  aggregate  amount  of
Monthly  Payments other than Balloon  Payments (with each interest portion thereof adjusted to
a per annum rate equal to the Net  Mortgage  Rate),  less the amount of any related  Servicing
Modifications,  Deferred  Interest,  if any,  Debt Service  Reductions  or  reductions  in the
amount of  interest  collectable  from the  Mortgagor  pursuant  to the  Relief Act or similar
legislation  or  regulations  then in  effect,  on the  Outstanding  Mortgage  Loans as of the
related  Due Date in the  related  Due  Period,  which  Monthly  Payments  were due during the
related  Due  Period  and  not  received  as of  the  close  of  business  as of  the  related
Determination  Date;  provided that no Advance  shall be made if it would be a  Nonrecoverable
Advance  and (B) with  respect to each  Balloon  Loan  delinquent  in  respect of its  Balloon
Payment as of the close of business  on the related  Determination  Date,  an amount  equal to
the excess,  if any, of interest on the unpaid  principal  balance thereof (with each interest
portion  thereof  adjusted to per annum rate equal to the Net Mortgage Rate) over any payments
of interest  (with each  interest  portion  thereof  adjusted to a per annum rate equal to the
Net  Mortgage  Rate)  received  from the related  Mortgagor as of the close of business on the
related  Determination  Date and  allocable  to the Due Date during the related Due Period for
each month until such  Balloon  Loan is finally  liquidated,  (ii)  withdraw  from  amounts on
deposit in the Custodial  Account and deposit in the  Certificate  Account all or a portion of
the Amount  Held for Future  Distribution  in  discharge  of any such  Advance,  or (iii) make
advances  in the form of any  combination  of clauses (i) and (ii)  aggregating  the amount of
such  Advance.  Any  portion  of the  Amount  Held for  Future  Distribution  so used shall be
replaced  by the Master  Servicer  by deposit in the  Certificate  Account on or before  11:00
A.M.  New York time on any future  Certificate  Account  Deposit Date to the extent that funds
attributable  to the Mortgage  Loans that are available in the  Custodial  Account for deposit
in the  Certificate  Account  on such  Certificate  Account  Deposit  Date  shall be less than
payments to  Certificateholders  required to be made on the following  Distribution  Date. The
Master  Servicer  shall be entitled to use any Advance made by a  Subservicer  as described in
Section  3.07(b)  that  has  been  deposited  in  the  Custodial  Account  on or  before  such
Distribution  Date  as part  of the  Advance  made by the  Master  Servicer  pursuant  to this
Section 4.04.  The  determination  by the Master  Servicer  that it has made a  Nonrecoverable
Advance or that any proposed  Advance,  if made, would  constitute a  Nonrecoverable  Advance,
shall be evidenced by a  certificate  of a Servicing  Officer  delivered to the  Depositor and
the  Trustee.  In the  event  that the  Master  Servicer  determines  as of the  Business  Day
preceding  any  Certificate  Account  Deposit  Date that it will be unable to  deposit  in the
Certificate  Account an amount  equal to the Advance  required to be made for the  immediately
succeeding  Distribution  Date,  it shall  give  notice to the  Trustee  of its  inability  to
advance  (such notice may be given by telecopy),  not later than 3:00 P.M.,  New York time, on
such  Business Day,  specifying  the portion of such amount that it will be unable to deposit.
Not later than 3:00 P.M., New York time, on the  Certificate  Account Deposit Date the Trustee
shall,  unless by 12:00 Noon,  New York time, on such day the Trustee shall have been notified
in  writing  (by  telecopy)  that the  Master  Servicer  shall  have  directly  or  indirectly
deposited  in the  Certificate  Account  such portion of the amount of the Advance as to which
the Master  Servicer shall have given notice pursuant to the preceding  sentence,  pursuant to
Section 7.01,  (a) terminate all of the rights and  obligations  of the Master  Servicer under
this  Agreement in accordance  with Section 7.01 and (b) assume the rights and  obligations of
the Master  Servicer as successor  Master  Servicer  hereunder,  including  the  obligation to
deposit  in the  Certificate  Account  an  amount  equal to the  Advance  for the  immediately
succeeding  Distribution  Date. In connection with the preceding  sentence,  the Trustee shall
deposit all funds it receives pursuant to this Section 4.04(b) into the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

(a)     Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of  Realized   Losses,   if  any,  that  resulted   from  any  Cash   Liquidation,   Servicing
Modifications,  Debt Service Reduction,  Deficient  Valuation or REO Disposition that occurred
during  the  related  Prepayment  Period  or,  in the case of a  Servicing  Modification  that
constitutes a reduction of the interest rate on a Mortgage  Loan,  the amount of the reduction
in the  interest  portion of the Monthly  Payment due in the month in which such  Distribution
Date occurs. The amount of each Realized Loss shall be evidenced by an Officers' Certificate.

(b)     All Realized Losses on the Mortgage Loans shall be allocated as follows:

        first,  to  Excess  Cash  Flow as  provided  in clause  (b)(v)  of the  definition  of
        "Principal  Distribution  Amount",  to the  extent  of the  Excess  Cash Flow for such
        Distribution Date;

        second, in reduction of the Overcollateralization Amount, until such amount has been
        reduced to zero or until the aggregate Certificate Principal Balance of the Class A,
        Class M and Class B Certificates equals the aggregate Stated Principal Balance of the
        Mortgage Loans;

        third, to the Class B Certificates, until the Certificate Principal thereof has been
        reduced to zero;

        fourth, to the Class M-5 Certificates, until the Certificate Principal Balance
        thereof has been reduced to zero;

        fifth, to the Class M-4 Certificates, until the Certificate Principal Balance thereof
        has been reduced to zero;

        sixth, to the Class M-3 Certificates, until the Certificate Principal Balance thereof
        has been reduced to zero;

        seventh, to the Class M-2 Certificates, until the Certificate Principal Balance
        thereof has been reduced to zero;

        eighth, to the Class M-1 Certificates, until the Certificate Principal Balance
        thereof has been reduced to zero; and

        tenth, to the Class A Certificates on a pro rata basis, until the Certificate
        Principal Balances thereof have been reduced to zero.

(c)     All  allocations  of a Realized Loss on a "pro rata basis" among two or more specified
Classes of  Certificates  means an allocation on a pro rata basis,  among the various  Classes
so  specified,  to each such  Class of  Certificates  on the basis of their  then  outstanding
Certificate  Principal  Balances  prior to giving effect to  distributions  to be made on such
Distribution  Date in the case of the  principal  portion of a  Realized  Loss or based on the
Accrued  Certificate  Interest  thereon  payable on such  Distribution  Date in the case of an
interest  portion of a Realized  Loss.  Any  allocation of the  principal  portion of Realized
Losses (other than Debt Service  Reductions)  to the Class A, Class M and Class B Certificates
shall  be made by  reducing  the  Certificate  Principal  Balance  thereof  by the  amount  so
allocated,  which  allocation  shall be deemed to have  occurred  on such  Distribution  Date;
provided that no such reduction  shall reduce the Certificate  Principal  Balance of the Class
A  Certificates,  Class M  Certificates  and Class B Certificates  below the aggregate  Stated
Principal  Balance of the Mortgage Loans, as applicable.  Allocations of the interest portions
of  Realized  Losses  (other  than any  interest  rate  reduction  resulting  from a Servicing
Modification) shall be made by operation of the definition of "Accrued  Certificate  Interest"
and by operation of the provisions of Section  4.02(c).  Allocations  of the interest  portion
of a Realized Loss resulting  from an interest rate  reduction in connection  with a Servicing
Modification  shall be made by operation of the  provisions of Section  4.02(c).  All Realized
Losses and all other losses  allocated to a Class of Certificates  hereunder will be allocated
among the  Certificates  of such Class in proportion  to the  Percentage  Interests  evidenced
thereby.

(d)     All  Realized  Losses on the Mortgage  Loans shall be  allocated on each  Distribution
Date to the REMIC I Regular Interests,  as follows:  first, to Uncertificated Accrued Interest
payable to the REMIC I Regular  Interests  AA and ZZ up to an  aggregate  amount  equal to the
excess of (a) the  REMIC I  Interest  Loss  Allocation  Amount  over (b)  Prepayment  Interest
Shortfalls  (to the extent not covered by  Compensating  Interest)  relating  to the  Mortgage
Loans for such Distribution  Date, 98% and 2%,  respectively;  second,  to the  Uncertificated
Principal  Balances  of the  REMIC I Regular  Interests  AA and ZZ up to an  aggregate  amount
equal to the REMIC I Principal Loss Allocation  Amount,  98% and 2%,  respectively;  third, to
the  Uncertificated  Principal  Balances of REMIC I Regular  Interests  AA, 98%, B, 1% and ZZ,
1%,  until  the  Uncertificated  Principal  Balance  of REMIC I  Regular  Interest  B has been
reduced  to  zero;  fourth,  to the  Uncertificated  Principal  Balances  of  REMIC I  Regular
Interests AA, 98%, M-5, 1% and ZZ, 1%, until the  Uncertificated  Principal Balance of REMIC I
Regular  Interest  M-5 has  been  reduced  to zero;  fifth,  to the  Uncertificated  Principal
Balances of REMIC I Regular  Interests AA, 98%,  M-4, 1% and ZZ, 1%, until the  Uncertificated
Principal  Balance of REMIC I Regular  Interest  M-4 has been reduced to zero;  sixth,  to the
Uncertificated  Principal  Balances of REMIC I Regular  Interests AA, 98%, M-3, 1% and ZZ, 1%,
until the  Uncertificated  Principal  Balance of REMIC I Regular Interest M-3 has been reduced
to zero;  seventh,  to the Uncertificated  Principal Balances of REMIC I Regular Interests AA,
98%,  M-2,  1% and ZZ,  1%,  until the  Uncertificated  Principal  Balance  of REMIC I Regular
Interest M-2 has been reduced to zero;  eighth, to the  Uncertificated  Principal  Balances of
REMIC I Regular  Interests  AA, 98%,  M-1, 1% and ZZ, 1%, until the  Uncertificated  Principal
Balance  of  REMIC  I  Regular  Interest  M-1  has  been  reduced  to  zero;   ninth,  to  the
Uncertificated  Principal  Balances of REMIC I Regular Interests AA, 98%, A-3, 1%, and ZZ, 1%,
until the  Uncertificated  Principal Balances of REMIC I Regular Interest A-3 has been reduced
to zero;  tenth, to the  Uncertificated  Principal  Balances of REMIC I Regular  Interests AA,
98%,  A-2,  1%, and ZZ, 1%,  until the  Uncertificated  Principal  Balances of REMIC I Regular
Interest  A-2 has  been  reduced  to  zero;  and  eleventh,  to the  Uncertificated  Principal
Balances of REMIC I Regular  Interests AA, 98%, A-1, 1%, and ZZ, 1%, until the  Uncertificated
Principal Balances of REMIC I Regular Interest A-1 has been reduced to zero.

(e)     Realized Losses allocated to the Excess Cash Flow or the Overcollateralization  Amount
pursuant  to  paragraphs  (a),  (b)  or  (c)  of  this  Section,  the  definition  of  Accrued
Certificate  Interest and the operation of Section  4.02(c)  shall be deemed  allocated to the
Class SB Certificates.  Realized Losses  allocated to the Class SB Certificates  shall, to the
extent such Realized Losses  represent  Realized Losses on an interest  portion,  be allocated
to the REMIC II Regular  Interest  SB-IO.  Realized  Losses  allocated to the Excess Cash Flow
pursuant  to  paragraph  (b) of this  Section  shall be deemed to reduce  Accrued  Certificate
Interest  on  the  REMIC  I  Regular   Interest  SB-IO.   Realized  Losses  allocated  to  the
Overcollateralization  Amount  pursuant to paragraph (b) of this Section shall be deemed first
to reduce the principal  balance of the REMIC II Regular  Interest  SB-PO until such principal
balance shall have been reduced to zero and thereafter to reduce  accrued and unpaid  interest
on the REMIC II Regular Interest SB-IO.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers  shall file  information  returns with respect
to the  receipt  of  mortgage  interest  received  in a trade  or  business,  the  reports  of
foreclosures  and  abandonments  of any  Mortgaged  Property  and  the  informational  returns
relating to  cancellation  of  indebtedness  income  with  respect to any  Mortgaged  Property
required  by Sections  6050H,  6050J and 6050P of the Code,  respectively,  and deliver to the
Trustee  an  Officers'  Certificate  on or before  March 31 of each year,  beginning  with the
first  March 31 that  occurs at least six months  after the Cut-Off  Date,  stating  that such
reports have been filed.  Such reports shall be in form and  substance  sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

        As to any Mortgage Loan which is delinquent in payment by 90 days or more,  the Master
Servicer  may, at its option,  purchase  such  Mortgage  Loan from the Trustee at the Purchase
Price therefor;  provide,  that any such Mortgage Loan that becomes 90 days or more delinquent
during any given  Calendar  Quarter  shall only be  eligible  for  purchase  pursuant  to this
Section  during the period  beginning  on the first  Business  Day of the  following  Calendar
Quarter  and ending at the close of business  on the second to the last  Business  Day of such
following  Calendar  Quarter.  Such option if not exercised shall not thereafter be reinstated
as to any  Mortgage  Loan  related  unless  the  delinquency  is cured and the  Mortgage  Loan
thereafter  again becomes  delinquent  in payment by 90 days or more in a subsequent  Calendar
Quarter.  If at any time the  Master  Servicer  makes a  payment  to the  Certificate  Account
covering the amount of the Purchase Price for such a Mortgage  Loan,  and the Master  Servicer
provides  to the  Trustee a  certification  signed by a  Servicing  Officer  stating  that the
amount of such payment has been deposited in the Certificate  Account,  then the Trustee shall
execute the  assignment of such Mortgage  Loan at the request of the Master  Servicer  without
recourse to the Master  Servicer  which shall  succeed to all the Trustee's  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative thereto.  Such
assignment  shall be an  assignment  outright and not for security.  The Master  Servicer will
thereupon  own such  Mortgage,  and all  such  security  and  documents,  free of any  further
obligation to the Trustee or the Certificateholders with respect thereto.

Section 4.08.  Limited Mortgage Loan Repurchase Right.

        The Limited  Repurchase  Right Holder will have the irrevocable  option at any time to
purchase any of the Mortgage  Loans from the Trustee at the  Purchase  Price,  up to a maximum
of five  Mortgage  Loans.  In the event that this option is exercised as to any five  Mortgage
Loans in the  aggregate,  this option  will  thereupon  terminate.  If at any time the Limited
Repurchase  Right Holder  makes a payment to the  Certificate  Account  covering the amount of
the  Purchase  Price  for such a  Mortgage  Loan,  and the  Limited  Repurchase  Right  Holder
provides  to the  Trustee a  certification  signed by a  Servicing  Officer  stating  that the
amount of such payment has been deposited in the Certificate  Account,  then the Trustee shall
execute the  assignment of such Mortgage Loan at the request of the Limited  Repurchase  Right
Holder  without  recourse to the Limited  Repurchase  Right Holder which shall  succeed to all
the Trustee's  right,  title and interest in and to such Mortgage  Loan,  and all security and
documents  relative  thereto.  Such  assignment  shall be an  assignment  outright and not for
security.  The Limited Repurchase Right Holder will thereupon own such Mortgage,  and all such
security   and   documents,   free  of  any   further   obligation   to  the  Trustee  or  the
Certificateholders  with respect thereto. Any tax on "prohibited  transactions" (as defined in
Section  860F(a)(2) of the Code)  imposed on any REMIC  relating to the exercise of the option
provided in this Section 4.08 shall in no event be payable by the Trustee.

Section 4.09.  The Yield Maintenance Agreement.

(a)     On the Closing Date,  the Trustee  shall,  for the benefit of the Class A, Class M and
Class SB Certificates, enter into the Yield Maintenance Agreement.

(b)     The Trustee  shall  deposit or cause to be  deposited  any amount  received  under the
Yield Maintenance  Agreement into the Certificate  Account on the date such amount is received
from  the  Yield  Maintenance   Agreement  Provider  under  the  Yield  Maintenance  Agreement
(including Yield Maintenance  Agreement  Termination  Payments, if any). All Yield Maintenance
Payments  received  under the Yield  Maintenance  Agreement  shall be  distributed  as part of
Excess  Cash Flow in  accordance  with the  priorities  set forth in  Section 4.02(c)  hereof,
whereas,  all  Yield  Maintenance  Agreement  Termination  Payments  received  under the Yield
Maintenance  Agreement  shall be used as set forth in  Section  4.09(e)  hereof.  Neither  the
Yield Maintenance  Agreement nor any Yield Maintenance  Payments  (including Yield Maintenance
Termination  Payments)  constitute a part of any REMIC created hereunder and to the extent any
Yield  Maintenance  Payments  are  included  as part  of  Excess  Cash  Flow  they  are so for
definition purposes only.

(c)     Subject to Sections 8.01 and 8.02 hereof,  the Trustee agrees to comply with the terms
of the Yield  Maintenance  Agreement and to enforce the terms and provisions  thereof  against
the Yield  Maintenance  Agreement  Provider at the written direction of the Holders of Class A
and Class M  Certificates  entitled  to at least 51% of the Voting  Rights of such  Classes of
Certificates,   or  if   the   Trustee   does   not   receive   such   direction   from   such
Certificateholders, then at the written direction of Residential Funding.

(d)     The  Trustee  and the  Master  Servicer  shall  treat  the  holders  of each  Class of
Certificates  (other  than the  Class SB  Certificates  and  Class R  Certificates)  as having
entered  into a notional  principal  contract  with the holders of the Class SB  Certificates.
Pursuant to each such notional  principal  contract,  the holder of the Class SB  Certificates
shall be  treated  as  having  agreed to pay the  amounts  set  forth in  Sections  4.02(c)(x)
through (xvi) to the holders of the  Certificates  (other than the Class SB  Certificates  and
Class R  Certificates)  in accordance  with the terms of this  Agreement.  Any payments to the
Certificates  from amounts  deemed  received in respect of this  notional  principal  contract
shall not be payments  with  respect to a "regular  interest" in a REMIC within the meaning of
Code Section 860G(a)(1).

(e)     In the  event  that the  Yield  Maintenance  Agreement,  or any  replacement  thereof,
terminates prior to the Distribution  Date in  December 2010,  the Master Servicer,  but at no
expense to the Master Servicer,  on behalf of the Trustee,  to the extent that the termination
value under such Yield  Maintenance  Agreement is  sufficient  therefor and only to the extent
of the Yield  Maintenance  Agreement  Termination  Payment received from the Yield Maintenance
Agreement  Provider,   shall  (i) cause  a  new  yield  maintenance  provider  to  assume  the
obligations  of such  terminated  yield  maintenance  agreement  provider or  (ii) cause a new
yield  maintenance  agreement  provider to enter into a new  interest  rate yield  maintenance
agreement  with the Trust Fund having  substantially  similar  terms as those set forth in the
terminated Yield Maintenance  Agreement.  Any Yield Maintenance  Agreement Termination Payment
having a  termination  value which is not  sufficient  to comply with  clauses (i) and (ii) of
this Section 4.09(e) shall be included in the definition of Yield  Maintenance  Payment herein
and may be distributed as Excess Cash Flow pursuant to Section 4.02(c) herein.

Section 4.10.  [Reserved].

Section 4.11.  Derivative Contracts.

(a)     The Trustee shall, at the written  direction of the Master Servicer,  on behalf of the
Trust  Fund,  enter  into  Derivative  Contracts,  solely  for the  benefit  of the  Class  SB
Certificates.  Any such Derivative  Contract shall constitute a fully prepaid  agreement.  The
Master  Servicer shall  determine,  in its sole  discretion,  whether any Derivative  Contract
conforms to the  requirements  of clauses (b) and (c) of this Section  4.11.  Any  acquisition
of a Derivative  Contract shall be accompanied by an appropriate  amendment to this Agreement,
including an Opinion of Counsel,  as provided in Section  11.01,  and either (i) an Opinion of
Counsel to the  effect  that the  existence  of the  Derivative  Contract  will not  adversely
affect the  availability of the exemptive  relief  afforded under ERISA by U.S.  Department of
Labor Prohibited  Transaction  Exemption ("PTE") 94-29, as most recently amended, 67 Fed. Reg.
54487  (Aug.  22,  2002),  to the  Holders  of the  Class A  Certificates,  as of the date the
Derivative  Contract  is  acquired  by the  Trustee;  or (ii) the  consent of each holder of a
Class  A  Certificate  to the  acquisition  of  such  Derivative  Contract.  All  collections,
proceeds and other amounts in respect of the  Derivative  Contracts  payable by the Derivative
Counterparty  shall be  distributed  to the Class SB  Certificates  on the  Distribution  Date
following  receipt  thereof by the Trustee on behalf of the Trust Fund. In no event shall such
an instrument  constitute a part of any REMIC  created  hereunder.  In addition,  in the event
any such  instrument  is  deposited,  the Trust Fund  shall be deemed to be  divided  into two
separate and discrete  sub-Trusts.  The assets of one such sub-Trust  shall consist of all the
assets of the Trust other than such  instrument  and the assets of the other  sub-Trust  shall
consist solely of such instrument.

(b)     Any  Derivative  Contract that provides for any payment  obligation on the part of the
Trust  Fund must (i) be  without  recourse  to the assets of the Trust  Fund,  (ii)  contain a
non-petition  covenant provision from the Derivative  Counterparty,  (iii) limit payment dates
thereunder to Distribution  Dates and (iv) contain a provision  limiting any cash payments due
to the  Derivative  Counterparty  on any day under such  Derivative  Contract  solely to funds
available  therefor in the  Certificate  Account  available to make payments to the Holders of
the Class SB Certificates on such Distribution Date.

(c)     Each  Derivative  Contract  must (i) provide for the direct  payment of any amounts by
the Derivative  Counterparty  thereunder to the Certificate  Account at least one Business Day
prior to the  related  Distribution  Date,  (ii)  contain  an  assignment  of all of the Trust
Fund's rights (but none of its obligations)  under such Derivative  Contract to the Trustee on
behalf  the  Class  SB  Certificateholders  and  shall  include  an  express  consent  to  the
Derivative  Counterparty  to  such  assignment,  (iii)  provide  that  in  the  event  of  the
occurrence  of an  Event  of  Default,  such  Derivative  Contract  shall  terminate  upon the
direction of a majority  Percentage  Interest of the Class SB Certificates,  and (iv) prohibit
the Derivative  Counterparty  from  "setting-off' or "netting" other  obligations of the Trust
Fund  and  its  Affiliates  against  such  Derivative   Counterparty's   payment   obligations
thereunder.

Section 4.12.  Tax Treatment of Yield Maintenance Payments.

        For  federal  income  tax  purposes,  each  holder  of a Class A,  Class M or Class SB
Certificate  is deemed to own an undivided  beneficial  ownership  interest in a REMIC regular
interest and the right to receive  payments  received by the  Trustee,  on behalf of the Trust
Fund,  pursuant  to the Yield  Maintenance  Agreement  in respect of the  amounts set forth in
Section  4.09(b) which right to receive such payments shall not be  attributable  to any asset
or amount owed by any REMIC created hereunder.

ARTICLE V

                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The  Class  A,  Class  M,  Class  B,  Class  SB and  Class  R  Certificates  shall  be
substantially  in the forms set forth in Exhibits A, B, C, D and E,  respectively,  and shall,
on original issue,  be executed and delivered by the Trustee to the Certificate  Registrar for
authentication  and  delivery  to or upon  the  order of the  Depositor  upon  receipt  by the
Trustee or one or more  Custodians  of the documents  specified in Section  2.01.  The Class A
and Class M-1,  Certificates shall be issuable in minimum dollar  denominations of $25,000 and
integral  multiples of $1 in excess  thereof.  The Class M-2,  Class M-3, Class M-4, and Class
M-5  Certificates  shall be issuable in minimum dollar  denominations of $250,000 and integral
multiples  of $1 in excess  thereof.  The Class B  Certificates  shall be  issuable in minimum
dollar  denominations of $100,000 and integral  multiples of $1 in excess thereof The Class SB
Certificates  shall  be  issuable  in  registered,  certificated  form in  minimum  percentage
interests of 5.00% and integral  multiples of 0.01% in excess  thereof.  Each Class of Class R
Certificates  shall  be  issued  in  registered,   certificated  form  in  minimum  percentage
interests of 20.00% and  integral  multiples of 0.01% in excess  thereof;  provided,  however,
that one Class R  Certificate  of each Class will be  issuable to the REMIC  Administrator  as
"tax matters person"  pursuant to Section  10.01(c) in a minimum  denomination  representing a
Percentage  Interest of not less than 0.01%. The  Certificates  shall be executed by manual or
facsimile  signature on behalf of an authorized officer of the Trustee.  Certificates  bearing
the manual or facsimile  signatures of  individuals  who were at any time the proper  officers
of the Trustee shall bind the Trustee,  notwithstanding  that such  individuals or any of them
have  ceased  to  hold  such  offices  prior  to  the  authentication  and  delivery  of  such
Certificate  or did not hold such  offices at the date of such  Certificates.  No  Certificate
shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless
there appears on such  Certificate a certificate of  authentication  substantially in the form
provided  for herein  executed by the  Certificate  Registrar  by manual  signature,  and such
certificate upon any Certificate  shall be conclusive  evidence,  and the only evidence,  that
such Certificate has been duly authenticated and delivered  hereunder.  All Certificates shall
be dated the date of their authentication.

(b)     The Class A,  Class M and Class B  Certificates  shall  initially  be issued as one or
more  Certificates  registered  in the name of the  Depository  or its nominee and,  except as
provided  below,  registration  of such  Certificates  may not be  transferred  by the Trustee
except  to  another  Depository  that  agrees  to hold such  Certificates  for the  respective
Certificate Owners with Ownership  Interests therein.  The Certificate Owners shall hold their
respective  Ownership  Interests in and to each such Class A, Class M and Class B  Certificate
through the book-entry  facilities of the Depository and, except as provided below,  shall not
be entitled to Definitive  Certificates in respect of such Ownership Interests.  All transfers
by Certificate Owners of their respective  Ownership Interests in the Book-Entry  Certificates
shall be made in accordance with the procedures  established by the Depository  Participant or
brokerage  firm  representing  such  Certificate  Owner.  Each  Depository  Participant  shall
transfer the Ownership  Interests only in the Book-Entry  Certificates  of Certificate  Owners
it  represents  or of  brokerage  firms  for  which it acts as agent  in  accordance  with the
Depository's normal procedures.

        The Trustee,  the Master  Servicer and the Depositor  may for all purposes  (including
the making of payments due on the  respective  Classes of Book-Entry  Certificates)  deal with
the  Depository as the authorized  representative  of the  Certificate  Owners with respect to
the respective  Classes of Book-Entry  Certificates  for the purposes of exercising the rights
of  Certificateholders  hereunder.  The  rights of  Certificate  Owners  with  respect  to the
respective  Classes of Book-Entry  Certificates  shall be limited to those  established by law
and agreements between such Certificate  Owners and the Depository  Participants and brokerage
firms representing such Certificate  Owners.  Multiple requests and directions from, and votes
of, the  Depository  as Holder of any Class of  Book-Entry  Certificates  with  respect to any
particular  matter  shall  not be  deemed  inconsistent  if they  are  made  with  respect  to
different  Certificate  Owners.  The  Trustee  may  establish  a  reasonable  record  date  in
connection  with  solicitations  of consents  from or voting by  Certificateholders  and shall
give notice to the Depository of such record date.

        In addition,  if an Event of Default has occurred and is continuing,  each Certificate
Owner  materially   adversely  affected  thereby  may  at  its  option  request  a  Definitive
Certificate  evidencing such Certificate  Owner's Percentage  Interest in the related Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the
rules and  procedures of the  Depository,  provide the  Depository  or the related  Depository
Participant  with  directions  for the  Trustee  to  exchange  or cause  the  exchange  of the
Certificate  Owner's  interest  in such Class of  Certificates  for an  equivalent  Percentage
Interest in fully  registered  definitive  form.  Upon  receipt by the Trustee of  instruction
from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain  information  regarding  the  Class  of  Certificates  and the  Certificate  Principal
Balance being exchanged,  the Depository  Participant account to be debited with the decrease,
the registered  holder of and delivery  instructions  for the Definitive  Certificates and any
other  information  reasonably  required by the Trustee),  (i) the Trustee shall  instruct the
Depository  to  reduce  the  related  Depository   Participant's   account  by  the  aggregate
Certificate  Principal  Balance  of  the  Definitive  Certificates,  (ii)  the  Trustee  shall
execute,   authenticate  and  deliver,  in  accordance  with  the  registration  and  delivery
instructions   provided  by  the  Depository,   a  Definitive   Certificate   evidencing  such
Certificate  Owner's  Percentage  Interest in such Class of Certificates and (iii) the Trustee
shall execute and  authenticate a new Book-Entry  Certificate  reflecting the reduction in the
aggregate  Certificate  Principal  Balance of such Class of  Certificates by the amount of the
Definitive Certificates.

        If (i)(A) the  Depositor  advises the  Trustee in writing  that the  Depository  is no
longer willing or able to properly  discharge its  responsibilities  as Depository and (B) the
Depositor  is  unable to locate a  qualified  successor  or (ii) the  Depositor  notifies  the
Depository  of its intent to terminate  the  book-entry  system and, upon receipt of notice of
such intent from the Depository,  the Depository  Participants  holding beneficial interest in
the Book-Entry  Certificates agree to initiate such termination,  the Trustee shall notify all
Certificate  Owners,  through the  Depository,  of the occurrence of any such event and of the
availability  of Definitive  Certificates  to Certificate  Owners  requesting  the same.  Upon
surrender to the Trustee of the  Book-Entry  Certificates  by the  Depository,  accompanied by
registration  instructions  from the  Depository  for  registration  of transfer,  the Trustee
shall issue the Definitive  Certificates.  Neither the Depositor,  the Master Servicer nor the
Trustee  shall be liable for any actions taken by the  Depository  or its nominee,  including,
without limitation,  any delay in delivery of any instruction  required under this section and
may conclusively  rely on, and shall be protected in relying on, such  instructions.  Upon the
issuance of Definitive  Certificates,  the Trustee and the Master Servicer shall recognize the
Holders of the Definitive Certificates as Certificateholders hereunder.

(c)     Each of the  Certificates is intended to be a "security"  governed by Article 8 of the
Uniform  Commercial  Code as in  effect  in the  State of New York  and any  other  applicable
jurisdiction, to the extent that any of such laws may be applicable.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee  shall cause to be kept at one of the offices or agencies to be  appointed
by the Trustee,  in accordance with the provisions of Section 8.12, a Certificate  Register in
which, subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the  registration  of  Certificates  and of transfers  and  exchanges of  Certificates  as
herein provided.  The Trustee is initially appointed  Certificate Registrar for the purpose of
registering  Certificates and transfers and exchanges of Certificates as herein provided.  The
Certificate  Registrar,  or the Trustee,  shall  provide the Master  Servicer with a certified
list of Certificateholders as of each Record Date prior to the related Determination Date.

(b)     Upon  surrender  for  registration  of  transfer of any  Certificate  at any office or
agency of the Trustee  maintained  for such purpose  pursuant to Section 8.12 and, in the case
of any Class SB or Class R Certificate,  upon  satisfaction of the conditions set forth below,
the Trustee shall execute and the Certificate  Registrar shall  authenticate  and deliver,  in
the name of the designated  Transferee or Transferees,  one or more new Certificates of a like
Class and aggregate Percentage Interest.

(c)     At the  option of the  Certificateholders,  Certificates  may be  exchanged  for other
Certificates of authorized  denominations of a like Class and aggregate  Percentage  Interest,
upon  surrender of the  Certificates  to be  exchanged at any such office or agency.  Whenever
any  Certificates  are  so  surrendered  for  exchange  the  Trustee  shall  execute  and  the
Certificate  Registrar  shall  authenticate  and deliver the  Certificates of such Class which
the  Certificateholder   making  the  exchange  is  entitled  to  receive.  Every  Certificate
presented  or  surrendered  for  transfer or exchange  shall (if so required by the Trustee or
the Certificate  Registrar) be duly endorsed by, or be accompanied by a written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by,
the Holder thereof or his attorney duly authorized in writing.

(d)     No  transfer,  sale,  pledge or other  disposition  of a Class B,  Class SB or Class R
Certificate  shall be made unless such transfer,  sale,  pledge or other disposition is exempt
from the  registration  requirements  of the  Securities  Act of 1933,  as amended  (the "1933
Act"),  and any applicable  state  securities  laws or is made in accordance with said Act and
laws.  Except as otherwise  provided in this Section 5.02(d),  in the event that a transfer of
a Class B, Class SB or Class R Certificate  is to be made,  (i) unless the  Depositor  directs
the Trustee  otherwise,  the Trustee shall require a written  Opinion of Counsel  addressed to
and  acceptable  to and in form and  substance  satisfactory  to the Trustee and the Depositor
that such transfer may be made pursuant to an exemption,  describing the applicable  exemption
and the basis  therefor,  from  said Act and laws or is being  made  pursuant  to said Act and
laws,  which  Opinion of Counsel shall not be an expense of the Trustee,  the Trust Fund,  the
Depositor  or the Master  Servicer,  and (ii) the  Trustee  shall  require the  Transferee  to
execute a  representation  letter,  substantially  in the form of  Exhibit  J hereto,  and the
Trustee shall require the  transferor to execute a  representation  letter,  substantially  in
the form of Exhibit K hereto,  each  acceptable to and in form and substance  satisfactory  to
the  Depositor  and the  Trustee  certifying  to the  Depositor  and  the  Trustee  the  facts
surrounding  such  transfer,  which  representation  letters  shall not be an  expense  of the
Trustee,  the Trust Fund, the Depositor or the Master  Servicer.  In lieu of the  requirements
set forth in the preceding  sentence,  transfers of Class B, Class SB or Class R  Certificates
may be made in accordance with this Section  5.02(d) if the  prospective  Transferee of such a
Certificate   provides  the  Trustee  and  the  Master  Servicer  with  an  investment  letter
substantially in the form of Exhibit O attached hereto,  which investment  letter shall not be
an  expense of the  Trustee,  the  Depositor,  or the Master  Servicer,  and which  investment
letter states that,  among other things,  such  Transferee  (i) is a "qualified  institutional
buyer" as defined  under  Rule 144A,  acting  for its own  account  or the  accounts  of other
"qualified  institutional  buyers"  as defined  under  Rule  144A,  and (ii) is aware that the
proposed  transferor  intends to rely on the exemption from  registration  requirements  under
the 1933 Act provided by Rule 144A.  The Holder of a Class B, Class SB or Class R  Certificate
desiring to effect any transfer,  sale,  pledge or other  disposition  shall,  and does hereby
agree to,  indemnify  the Trustee,  the  Depositor,  the Master  Servicer and the  Certificate
Registrar  against  any  liability  that may  result if the  transfer,  sale,  pledge or other
disposition  is not so exempt or is not made in  accordance  with such  federal and state laws
and this Agreement.

(e)     (i)    In the  case of any  Class  B  Certificate,  Class SB  Certificate  or  Class R
Certificate  presented  for  registration  in the name of any  Person,  either (A) the Trustee
shall require an Opinion of Counsel  acceptable to and in form and substance  satisfactory  to
the  Trustee,  the  Depositor  and the Master  Servicer  to the effect that the  purchase  and
holding of such Class B,  Class SB or Class R  Certificate  is  permissible  under  applicable
law, will not  constitute or result in any  non-exempt  prohibited  transaction  under Section
406 of  ERISA  or  Section  4975 of the  Code  (or  comparable  provisions  of any  subsequent
enactments),  and will not subject the Trustee,  the  Depositor or the Master  Servicer to any
obligation or liability  (including  obligations or liabilities under ERISA or Section 4975 of
the Code) in addition to those  undertaken in this  Agreement,  which Opinion of Counsel shall
not be an  expense  of  the  Trustee,  the  Depositor  or  the  Master  Servicer,  or (B)  the
prospective  Transferee  shall be required  to provide  the  Trustee,  the  Depositor  and the
Master Servicer with a  certification  to the effect set forth in Exhibit Q (with respect to a
Class SB  Certificate),  in paragraph 6 of Exhibit J (with respect to a Class B  Certificate),
or in paragraph  fifteen of  Exhibit I-1  (with respect to a Class R  Certificate),  which the
Trustee may rely upon without further inquiry or investigation,  or such other  certifications
as the Trustee may deem desirable or necessary in order to establish  that such  Transferee or
the Person in whose name such  registration  is requested  is not an employee  benefit plan or
other plan subject to the prohibited  transaction  provisions of ERISA or  Section 4975 of the
Code (each,  an "ERISA Plan"),  or any Person  (including,  without  limitation,  an insurance
company  investing  its general  accounts,  an  investment  manager,  a named  fiduciary  or a
trustee  of any  ERISA  Plan) who is using  "plan  assets,"  within  the  meaning  of the U.S.
Department of Labor  regulation  promulgated at 29 C.F.R.ss.2510.3 101, of any Plan (each,  an
"ERISA Plan Investor") to effect such acquisition.  In the case of a Class B Certificate,  the
following  conditions are satisfied:  (i) such  Transferee is an insurance  company,  (ii) the
source of funds used to  purchase or hold such  Certificate  (or any  interest  therein) is an
"insurance  company  general  account"  (as  defined in U.S.  Department  of Labor  Prohibited
Transaction Class Exemption  ("PTCE") 95-60, and (iii) the  conditions set forth in Sections I
and III of PTCE  95-60  have been  satisfied  (each  entity  that  satisfies  this  clause,  a
"Complying Insurance Company").

(ii)    Any  Transferee of a Class M  Certificate  or Class A  Certificate  not rated at least
        "AA-" at the time of purchase (a "Restricted  Class A  Certificate," or will be deemed
        to have  represented by virtue of its purchase or holding of such  Certificate (or any
        interest  therein)  that either (a) such  Transferee  is not an ERISA Plan or an ERISA
        Plan Investor, (b)(x) such Transferee is a Complying Insurance Company.

(A)     If any  Class M  Certificate  or  Restricted  Class A  Certificate  (or  any  interest
               therein)  is  acquired  or  held  by any  Person  that  does  not  satisfy  the
               conditions   described  in  paragraph  (ii)  above,  then  the  last  preceding
               Transferee  that  either (x) is not an ERISA Plan or an ERISA Plan  Investor or
               (y)  is a  Complying  Insurance  Company  shall  be  restored,  to  the  extent
               permitted by law, to all rights and  obligations as  Certificate  Owner thereof
               retroactive  to the date of such  Transfer  of such  Certificate.  The  Trustee
               shall be under no  liability  to any Person for making any payments due on such
               Certificate to such preceding Transferee.

(B)     Any  purported   Certificate  Owner  whose  acquisition  or  holding  of  any  Class M
               Certificate  or Restricted  Class A Certificate  (or any interest  therein) was
               effected  in  violation  of the  restrictions  in  this  Section 5.02(e)  shall
               indemnify and hold harmless the Depositor,  the Trustee,  the Master  Servicer,
               any  Subservicer,  any  underwriter and the Trust Fund from and against any and
               all  liabilities,  claims,  costs or  expenses  incurred  by such  parties as a
               result of such acquisition or holding.

(f)     (i)    Each  Person  who  has or who  acquires  any  Ownership  Interest  in a Class R
Certificate  shall be deemed by the acceptance or  acquisition  of such Ownership  Interest to
have agreed to be bound by the following  provisions  and to have  irrevocably  authorized the
Trustee or its designee  under  clause  (iii)(A)  below to deliver  payments to a Person other
than such  Person and to  negotiate  the terms of any  mandatory  sale under  clause  (iii)(B)
below and to execute all  instruments  of transfer  and to do all other  things  necessary  in
connection with any such sale. The rights of each Person  acquiring any Ownership  Interest in
a Class R Certificate are expressly subject to the following provisions:

(A)     Each Person  holding or  acquiring  any  Ownership  Interest in a Class R  Certificate
               shall be a Permitted  Transferee and shall  promptly  notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(B)     In  connection  with any  proposed  Transfer  of any  Ownership  Interest in a Class R
               Certificate,  the Trustee shall require  delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of,

(1)     an  affidavit  and  agreement  (a  "Transfer  Affidavit  and  Agreement,"  in the form
                      attached  hereto as Exhibit I-1) from the proposed  Transferee,  in form
                      and substance  satisfactory  to the Master  Servicer,  representing  and
                      warranting,  among other things, that it is a Permitted Transferee, that
                      it is not acquiring  its  Ownership  Interest in the Class R Certificate
                      that is the subject of the  proposed  Transfer as a nominee,  trustee or
                      agent for any  Person  who is not a  Permitted  Transferee,  that for so
                      long as it retains its Ownership  Interest in a Class R Certificate,  it
                      will  endeavor  to  remain  a  Permitted  Transferee,  and  that  it has
                      reviewed the  provisions of this Section  5.02(f) and agrees to be bound
                      by them, and

(2)     a certificate,  in the form attached hereto as Exhibit I-2, from the Holder wishing to
                      transfer the Class R Certificate,  in form and substance satisfactory to
                      the Master Servicer,  representing  and warranting,  among other things,
                      that no purpose of the proposed  Transfer is to impede the assessment or
                      collection of tax.

(C)     Notwithstanding  the  delivery of a Transfer  Affidavit  and  Agreement  by a proposed
               Transferee under clause (B) above, if a Responsible  Officer of the Trustee who
               is  assigned  to  this  Agreement  has  actual   knowledge  that  the  proposed
               Transferee is not a Permitted Transferee,  no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person  holding or  acquiring  any  Ownership  Interest in a Class R  Certificate
               shall agree (x) to require a Transfer  Affidavit and  Agreement  from any other
               Person to whom such Person  attempts to transfer  its  Ownership  Interest in a
               Class R Certificate  and (y) not to transfer its Ownership  Interest  unless it
               provides a certificate  to the Trustee in the form  attached  hereto as Exhibit
               I-2.

(E)     Each Person holding or acquiring an Ownership  Interest in a Class R  Certificate,  by
               purchasing  an  Ownership  Interest  in such  Certificate,  agrees  to give the
               Trustee written notice that it is a "pass-through  interest  holder" within the
               meaning  of  Temporary   Treasury   Regulations   Section   1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership  Interest in a Class R Certificate,  if
               it is, or is holding an Ownership  Interest in a Class R Certificate  on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee shall  register the Transfer of any Class R  Certificate  only if it shall
        have  received the Transfer  Affidavit  and  Agreement,  a  certificate  of the Holder
        requesting  such transfer in the form  attached  hereto as Exhibit I-2 and all of such
        other documents as shall have been  reasonably  required by the Trustee as a condition
        to such  registration.  Transfers of the Class R  Certificates  to  Non-United  States
        Persons and Disqualified  Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(A)     If any Disqualified Organization shall become a holder of a Class R Certificate,  then
               the last  preceding  Permitted  Transferee  shall be  restored,  to the  extent
               permitted by law, to all rights and  obligations as Holder thereof  retroactive
               to the date of registration of such Transfer of such Class R Certificate.  If a
               Non-United  States Person shall become a holder of a Class R Certificate,  then
               the last  preceding  United  States  Person  shall be  restored,  to the extent
               permitted by law, to all rights and  obligations as Holder thereof  retroactive
               to the date of registration of such Transfer of such Class R Certificate.  If a
               transfer of a Class R Certificate is disregarded  pursuant to the provisions of
               Treasury  Regulations  Section  1.860E-1  or  Section  1.860G-3,  then the last
               preceding  Permitted  Transferee shall be restored,  to the extent permitted by
               law, to all rights and  obligations as Holder  thereof  retroactive to the date
               of  registration  of such  Transfer  of such Class R  Certificate.  The Trustee
               shall be under no liability to any Person for any  registration  of Transfer of
               a Class R Certificate  that is in fact not permitted by this Section 5.02(f) or
               for making any payments due on such  Certificate  to the holder  thereof or for
               taking any other  action with respect to such holder  under the  provisions  of
               this Agreement.

(B)     If any  purported  Transferee  shall  become  a  Holder  of a Class R  Certificate  in
               violation of the  restrictions  in this Section  5.02(f) and to the extent that
               the  retroactive  restoration  of the  rights  of the  Holder  of such  Class R
               Certificate as described in clause (iii)(A) above shall be invalid,  illegal or
               unenforceable,  then the Master  Servicer shall have the right,  without notice
               to the  holder or any prior  holder of such Class R  Certificate,  to sell such
               Class R  Certificate  to a purchaser  selected  by the Master  Servicer on such
               terms as the Master  Servicer  may  choose.  Such  purported  Transferee  shall
               promptly  endorse and deliver each Class R Certificate  in accordance  with the
               instructions of the Master Servicer.  Such purchaser may be the Master Servicer
               itself or any Affiliate of the Master Servicer.  The proceeds of such sale, net
               of the  commissions  (which  may  include  commissions  payable  to the  Master
               Servicer or its  Affiliates),  expenses and taxes due, if any, will be remitted
               by the Master Servicer to such purported  Transferee.  The terms and conditions
               of any  sale  under  this  clause  (iii)(B)  shall  be  determined  in the sole
               discretion of the Master Servicer,  and the Master Servicer shall not be liable
               to any  Person  having an  Ownership  Interest  in a Class R  Certificate  as a
               result of its exercise of such discretion.

(iii)   The Master  Servicer,  on behalf of the Trustee,  shall make  available,  upon written
        request from the Trustee, all information necessary to compute any tax imposed

(A)     as a result of the Transfer of an Ownership  Interest in a Class R Certificate  to any
               Person who is a Disqualified Organization,  including the information regarding
               "excess  inclusions"  of such Class R  Certificates  required to be provided to
               the  Internal  Revenue  Service and certain  Persons as  described  in Treasury
               Regulations Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and

(B)     as a result of any regulated investment company,  real estate investment trust, common
               trust fund,  partnership,  trust,  estate or organization  described in Section
               1381 of the Code that  holds an  Ownership  Interest  in a Class R  Certificate
               having  as  among  its  record  holders  at  any  time  any  Person  who  is  a
               Disqualified   Organization.   Reasonable   compensation   for  providing  such
               information may be required by the Master Servicer from such Person.

(iv)    The  provisions  of this  Section  5.02(f)  set forth  prior to this clause (v) may be
        modified,  added to or  eliminated,  provided that there shall have been  delivered to
        the Trustee the following:

(A)     Written  notification  from each Rating  Agency to the effect  that the  modification,
               addition  to or  elimination  of such  provisions  will not cause  such  Rating
               Agency  to  downgrade  its  then-current  ratings,  if  any,  of  the  Class  A
               Certificates  and Class M  Certificates  below  the  lower of the  then-current
               rating or the rating  assigned to such  Certificates  as of the Closing Date by
               such Rating Agency; and

(B)     a certificate of the Master Servicer  stating that the Master Servicer has received an
               Opinion of Counsel, in form and substance  satisfactory to the Master Servicer,
               to  the  effect  that  such  modification,  addition  to  or  absence  of  such
               provisions will not cause any REMIC created  hereunder to cease to qualify as a
               REMIC and will not cause (x) any REMIC  created  hereunder  to be subject to an
               entity-level  tax caused by the Transfer of any Class R Certificate to a Person
               that is a  Disqualified  Organization  or (y) a  Certificateholder  or  another
               Person to be subject to a  REMIC-related  tax caused by the Transfer of a Class
               R Certificate to a Person that is not a Permitted Transferee.

(g)     No service  charge shall be made for any transfer or exchange of  Certificates  of any
Class,  but  the  Trustee  may  require  payment  of a sum  sufficient  to  cover  any  tax or
governmental  charge  that may be imposed in  connection  with any  transfer  or  exchange  of
Certificates.

(h)     All  Certificates  surrendered  for transfer  and  exchange  shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate  Registrar,  or the
Trustee  and  the  Certificate  Registrar  receive  evidence  to  their  satisfaction  of  the
destruction,  loss or theft of any  Certificate,  and (ii) there is  delivered  to the Trustee
and the  Certificate  Registrar  such security or indemnity as may be required by them to save
each of them  harmless,  then,  in the  absence of notice to the  Trustee  or the  Certificate
Registrar  that such  Certificate  has been  acquired  by a bona fide  purchaser,  the Trustee
shall execute and the Certificate  Registrar shall  authenticate and deliver,  in exchange for
or in lieu of any such mutilated,  destroyed,  lost or stolen  Certificate,  a new Certificate
of like  tenor,  Class and  Percentage  Interest  but  bearing a number not  contemporaneously
outstanding.  Upon the issuance of any new  Certificate  under this  Section,  the Trustee may
require the payment of a sum  sufficient  to cover any tax or other  governmental  charge that
may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses
of the Trustee and the Certificate  Registrar) connected therewith.  Any duplicate Certificate
issued  pursuant to this  Section  shall  constitute  complete  and  indefeasible  evidence of
ownership  in the Trust Fund,  as if  originally  issued,  whether or not the lost,  stolen or
destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior  to  due  presentation  of a  Certificate  for  registration  of  transfer,  the
Depositor,  the Master Servicer,  the Trustee, the Certificate  Registrar and any agent of the
Depositor,  the Master  Servicer,  the  Trustee  or the  Certificate  Registrar  may treat the
Person in whose name any  Certificate is registered as the owner of such  Certificate  for the
purpose  of  receiving  distributions  pursuant  to  Section  4.02 and for all other  purposes
whatsoever,  except as and to the extent  provided in the  definition  of  "Certificateholder"
and neither the Depositor,  the Master Servicer,  the Trustee,  the Certificate  Registrar nor
any agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar
shall be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The  Trustee may appoint a Paying  Agent for the  purpose of making  distributions  to
Certificateholders  pursuant  to Section  4.02.  In the event of any such  appointment,  on or
prior to each  Distribution  Date the Master  Servicer on behalf of the Trustee  shall deposit
or cause to be  deposited  with the Paying  Agent a sum  sufficient  to make the  payments  to
Certificateholders  in the amounts and in the manner  provided for in Section  4.02,  such sum
to be held in trust for the  benefit  of  Certificateholders.  The  Trustee  shall  cause each
Paying  Agent to execute and deliver to the Trustee an  instrument  in which such Paying Agent
shall  agree with the  Trustee  that such  Paying  Agent will hold all sums held by it for the
payment to  Certificateholders  in trust for the  benefit of the  Certificateholders  entitled
thereto  until  such sums shall be paid to such  Certificateholders.  Any sums so held by such
Paying  Agent  shall  be held  only in  Eligible  Accounts  to the  extent  such  sums are not
distributed to the Certificateholders on the date of receipt by such Paying Agent.

ARTICLE VI

                            THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Depositor and the Master Servicer.

        The Depositor  and the Master  Servicer  shall each be liable in  accordance  herewith
only  to the  extent  of the  obligations  specifically  and  respectively  imposed  upon  and
undertaken by the Depositor and the Master Servicer  herein.  By way of  illustration  and not
limitation,  the Depositor is not liable for the servicing and  administration of the Mortgage
Loans,  nor is it obligated by Section 7.01 or 10.01 to assume any  obligations  of the Master
Servicer or to appoint a designee to assume such  obligations,  nor is it liable for any other
obligation  hereunder  that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Depositor or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Depositor and the Master  Servicer  shall each keep in full effect its  existence,
rights and franchises as a corporation under the laws of the state of its  incorporation,  and
will each obtain and preserve its  qualification  to do business as a foreign  corporation  in
each  jurisdiction  in which  such  qualification  is or shall be  necessary  to  protect  the
validity and  enforceability of this Agreement,  the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any  Person  into  which  the  Depositor  or the  Master  Servicer  may be  merged  or
consolidated,  or any  corporation  resulting  from any merger or  consolidation  to which the
Depositor or the Master  Servicer shall be a party,  or any Person  succeeding to the business
of the  Depositor  or the Master  Servicer,  shall be the  successor  of the  Depositor or the
Master Servicer,  as the case may be, hereunder,  without the execution or filing of any paper
or any further act on the part of any of the parties  hereto,  anything herein to the contrary
notwithstanding;  provided,  however,  that the  successor or  surviving  Person to the Master
Servicer  shall be  qualified  to  service  mortgage  loans on behalf of Fannie Mae or Freddie
Mac;  and  provided  further  that  each  Rating  Agency's  ratings,  if any,  of the  Class A
Certificates  and  Class  M  Certificates  in  effect  immediately  prior  to such  merger  or
consolidation  will not be qualified,  reduced or withdrawn as a result  thereof (as evidenced
by a letter to such effect from each Rating Agency).

(c)     Notwithstanding  anything  else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and  obligations  under this
Agreement;  provided  that the Person  accepting  such  assignment  or  delegation  shall be a
Person which is qualified  to service  mortgage  loans on behalf of Fannie Mae or Freddie Mac,
is  reasonably  satisfactory  to the  Trustee  and the  Depositor,  is willing to service  the
Mortgage  Loans and executes and delivers to the Depositor  and the Trustee an  agreement,  in
form and substance  reasonably  satisfactory to the Depositor and the Trustee,  which contains
an  assumption  by such Person of the due and  punctual  performance  and  observance  of each
covenant  and  condition  to be  performed  or  observed  by the  Master  Servicer  under this
Agreement;  provided  further that each Rating  Agency's rating of the Classes of Certificates
that have been rated in effect  immediately  prior to such  assignment and delegation will not
be  qualified,  reduced  or  withdrawn  as a result  of such  assignment  and  delegation  (as
evidenced  by a letter  to such  effect  from  each  Rating  Agency).  In the case of any such
assignment and delegation,  the Master  Servicer shall be released from its obligations  under
this  Agreement,  except that the Master  Servicer shall remain liable for all liabilities and
obligations  incurred by it as Master  Servicer  hereunder  prior to the  satisfaction  of the
conditions to such  assignment and delegation set forth in the next preceding  sentence.  This
Section  6.02  shall not apply to any sale,  transfer,  pledge or  assignment  by  Residential
Funding of the Call Rights.

Section 6.03.  Limitation on Liability of the Depositor, the Master Servicer and Others.

        None  of the  Depositor,  the  Master  Servicer  or any  of the  directors,  officers,
employees or agents of the  Depositor or the Master  Servicer  shall be under any liability to
the Trust Fund or the  Certificateholders  for any  action  taken or for  refraining  from the
taking of any action in good faith  pursuant  to this  Agreement,  or for errors in  judgment;
provided,  however,  that this provision shall not protect the Depositor,  the Master Servicer
or any such Person  against any breach of  warranties  or  representations  made herein or any
liability  which would  otherwise  be imposed by reason of willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of  duties  or by  reason  of  reckless  disregard  of
obligations  and duties  hereunder.  The  Depositor,  the Master  Servicer  and any  director,
officer,  employee or agent of the Depositor or the Master  Servicer may rely in good faith on
any  document  of any  kind  prima  facie  properly  executed  and  submitted  by  any  Person
respecting  any  matters  arising  hereunder.  The  Depositor,  the  Master  Servicer  and any
director,  officer,  employee  or agent  of the  Depositor  or the  Master  Servicer  shall be
indemnified  by the Trust  Fund and held  harmless  against  any loss,  liability  or  expense
incurred in connection with any legal action  relating to this Agreement or the  Certificates,
other than any loss,  liability or expense  related to any specific  Mortgage Loan or Mortgage
Loans  (except  as any  such  loss,  liability  or  expense  shall be  otherwise  reimbursable
pursuant to this Agreement) and any loss,  liability or expense  incurred by reason of willful
misfeasance,  bad faith or gross  negligence  in the  performance  of duties  hereunder  or by
reason of reckless  disregard of obligations and duties  hereunder.  Neither the Depositor nor
the  Master  Servicer  shall be under any  obligation  to appear in,  prosecute  or defend any
legal or administrative action,  proceeding,  hearing or examination that is not incidental to
its  respective  duties  under this  Agreement  and which in its opinion may involve it in any
expense or liability;  provided,  however,  that the  Depositor or the Master  Servicer may in
its  discretion  undertake any such action,  proceeding,  hearing or  examination  that it may
deem  necessary  or desirable  in respect to this  Agreement  and the rights and duties of the
parties  hereto and the  interests of the  Certificateholders  hereunder.  In such event,  the
legal  expenses  and  costs  of  such  action,  proceeding,  hearing  or  examination  and any
liability  resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund,
and the Depositor and the Master  Servicer shall be entitled to be reimbursed  therefor out of
amounts  attributable  to the Mortgage  Loans on deposit in the Custodial  Account as provided
by Section 3.10 and, on the Distribution  Date(s) following such reimbursement,  the aggregate
of such  expenses  and costs  shall be  allocated  in  reduction  of the  Accrued  Certificate
Interest  on each Class  entitled  thereto in the same  manner as if such  expenses  and costs
constituted a Prepayment Interest Shortfall.

Section 6.04.  Depositor and Master Servicer Not to Resign.

        Subject to the  provisions  of Section  6.02,  neither  the  Depositor  nor the Master
Servicer shall resign from its respective  obligations  and duties hereby imposed on it except
upon  determination  that its duties hereunder are no longer permissible under applicable law.
Any such  determination  permitting the  resignation  of the Depositor or the Master  Servicer
shall be  evidenced by an Opinion of Counsel (at the expense of the  resigning  party) to such
effect  delivered to the Trustee.  No such  resignation  by the Master  Servicer  shall become
effective until the Trustee or a successor  servicer shall have assumed the Master  Servicer's
responsibilities and obligations in accordance with Section 7.02.

ARTICLE VII

                                           DEFAULT

Section 7.01.  Events of Default.

        Event  of  Default,  wherever  used  herein,  means  any one of the  following  events
(whatever  reason for such Event of Default and whether it shall be voluntary  or  involuntary
or be effected by operation of law or pursuant to any  judgment,  decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master  Servicer shall fail to distribute or cause to be distributed to Holders of
        Certificates of any Class any distribution  required to be made under the terms of the
        Certificates  of such Class and this Agreement and, in either case, such failure shall
        continue  unremedied  for a period of 5 days after the date upon which written  notice
        of such failure,  requiring such failure to be remedied,  shall have been given to the
        Master  Servicer  by the  Trustee  or the  Depositor  or to the Master  Servicer,  the
        Depositor  and the Trustee by the  Holders of  Certificates  of such Class  evidencing
        Percentage Interests aggregating not less than 25%; or

(ii)    the Master  Servicer  shall fail to observe  or perform in any  material  respect  any
        other of the covenants or agreements on the part of the Master  Servicer  contained in
        the  Certificates  of any Class or in this  Agreement and such failure shall  continue
        unremedied  for a period of 30 days  (except  that such  number of days shall be 15 in
        the case of a failure to pay the premium for any Required  Insurance Policy) after the
        date on which  written  notice of such  failure,  requiring  the same to be  remedied,
        shall have been given to the Master  Servicer by the Trustee or the  Depositor,  or to
        the Master  Servicer,  the Depositor and the Trustee by the Holders of Certificates of
        any Class  evidencing,  as to such Class,  Percentage  Interests  aggregating not less
        than 25%; or

(iii)   a decree or order of a court or agency or supervisory  authority  having  jurisdiction
        in the premises in an  involuntary  case under any present or future  federal or state
        bankruptcy,  insolvency  or similar law or  appointing  a  conservator  or receiver or
        liquidator  in any  insolvency,  readjustment  of  debt,  marshalling  of  assets  and
        liabilities  or similar  proceedings,  or for the  winding-up  or  liquidation  of its
        affairs,  shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master  Servicer shall consent to the  appointment of a conservator or receiver or
        liquidator  in any  insolvency,  readjustment  of  debt,  marshalling  of  assets  and
        liabilities,  or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master  Servicer  shall admit in writing its inability to pay its debts  generally
        as they become  due,  file a petition  to take  advantage  of, or commence a voluntary
        case under, any applicable  insolvency or reorganization  statute,  make an assignment
        for the benefit of its creditors,  or voluntarily  suspend payment of its obligations;
        or

(vi)    the Master  Servicer shall notify the Trustee  pursuant to Section  4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default  described  in clauses  (i)-(v) of this  Section  shall  occur,
then,  and in each and every such case,  so long as such Event of Default  shall not have been
remedied,  either  the  Depositor  or  the  Trustee  shall  at the  direction  of  Holders  of
Certificates  entitled  to at least 51% of the  Voting  Rights,  by notice in  writing  to the
Master  Servicer  (and to the  Depositor if given by the Trustee or to the Trustee if given by
the  Depositor),  terminate all of the rights and  obligations  of the Master  Servicer  under
this  Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof,  other than its
rights as a Certificateholder  hereunder;  provided,  however,  that a successor to the Master
Servicer is appointed  pursuant to Section 7.02 and such successor  Master Servicer shall have
accepted  the  duties  of  Master  Servicer  effective  upon  the  resignation  of the  Master
Servicer.  If an Event of Default  described in clause (vi) hereof  shall  occur,  the Trustee
shall,  by notice to the Master Servicer and the Depositor,  immediately  terminate all of the
rights  and  obligations  of  the  Master  Servicer  under  this  Agreement  and in and to the
Mortgage  Loans  and the  proceeds  thereof,  other  than its  rights  as a  Certificateholder
hereunder as provided in Section  4.04(b).  On or after the receipt by the Master  Servicer of
such written  notice,  all authority and power of the Master  Servicer  under this  Agreement,
whether  with  respect to the  Certificates  (other than as a Holder  thereof) or the Mortgage
Loans or  otherwise,  shall  subject to Section  7.02 pass to and be vested in the  Trustee or
the Trustee's  designee  appointed  pursuant to Section 7.02;  and,  without  limitation,  the
Trustee is hereby  authorized  and  empowered to execute and deliver,  on behalf of the Master
Servicer, as attorney-in-fact or otherwise,  any and all documents and other instruments,  and
to do or accomplish  all other acts or things  necessary or appropriate to effect the purposes
of  such  notice  of  termination,  whether  to  complete  the  transfer  and  endorsement  or
assignment of the Mortgage  Loans and related  documents,  or otherwise.  The Master  Servicer
agrees to cooperate  with the Trustee in effecting the  termination  of the Master  Servicer's
responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to the
Trustee or its designee for  administration  by it of all cash amounts which shall at the time
be credited to the  Custodial  Account or the  Certificate  Account or  thereafter be received
with respect to the Mortgage  Loans.  No such  termination  shall release the Master  Servicer
for any liability  that it would  otherwise  have  hereunder for any act or omission  prior to
the effective time of such termination.  Notwithstanding  any termination of the activities of
Residential  Funding in its capacity as Master Servicer  hereunder,  Residential Funding shall
be entitled to receive,  out of any late  collection  of a Monthly  Payment on a Mortgage Loan
which was due prior to the notice  terminating  Residential  Funding's  rights and obligations
as  Master  Servicer  hereunder  and  received  after  such  notice,  that  portion  to  which
Residential  Funding  would have been  entitled  pursuant  to Sections  3.10(a)(ii),  (vi) and
(vii) as well as its  Servicing  Fee in  respect  thereof,  and any other  amounts  payable to
Residential  Funding  hereunder the entitlement to which arose prior to the termination of its
activities  hereunder.  Upon  the  termination  of  Residential  Funding  as  Master  Servicer
hereunder the Depositor  shall deliver to the Trustee as successor  Master  Servicer a copy of
the Program Guide.

Section 7.02.  Trustee or Depositor to Act; Appointment of Successor.

(a)     On and after the time the Master  Servicer  receives a notice of termination  pursuant
to Section 7.01 or resigns in  accordance  with Section  6.04,  the Trustee or, upon notice to
the Depositor and with the Depositor's  consent (which shall not be  unreasonably  withheld) a
designee  (which meets the standards  set forth below) of the Trustee,  shall be the successor
in all respects to the Master  Servicer in its capacity as servicer  under this  Agreement and
the  transactions  set  forth  or  provided  for  herein  and  shall  be  subject  to all  the
responsibilities,  duties and  liabilities  relating  thereto  placed on the  Master  Servicer
(except for the  responsibilities,  duties and  liabilities  contained  in  Sections  2.02 and
2.03(a),  excluding the duty to notify  related  Subservicers  as set forth in such  Sections,
and its  obligations to deposit  amounts in respect of losses incurred prior to such notice or
termination on the  investment of funds in the Custodial  Account or the  Certificate  Account
pursuant  to  Sections  3.07(c) and  4.01(d) by the terms and  provisions  hereof);  provided,
however,  that any failure to perform such duties or responsibilities  caused by the preceding
Master  Servicer's  failure  to provide  information  required  by  Section  4.04 shall not be
considered a default by the Trustee  hereunder as successor Master  Servicer.  As compensation
therefor,  the Trustee as successor  Master  Servicer  shall be entitled to all funds relating
to the  Mortgage  Loans which the Master  Servicer  would have been  entitled to charge to the
Custodial  Account or the  Certificate  Account if the Master  Servicer  had  continued to act
hereunder  and, in addition,  shall be entitled to the income from any  Permitted  Investments
made with amounts  attributable  to the Mortgage  Loans held in the  Custodial  Account or the
Certificate  Account.  If the  Trustee  has become the  successor  to the Master  Servicer  in
accordance  with Section 6.04 or Section 7.01,  then  notwithstanding  the above,  the Trustee
may, if it shall be  unwilling  to so act, or shall,  if it is unable to so act,  appoint,  or
petition a court of  competent  jurisdiction  to  appoint,  any  established  housing and home
finance  institution,  which is also a Fannie Mae or Freddie  Mac-approved  mortgage servicing
institution,  having a net worth of not less than  $10,000,000  as the successor to the Master
Servicer  hereunder in the  assumption of all or any part of the  responsibilities,  duties or
liabilities  of the Master  Servicer  hereunder.  Pending  appointment  of a successor  to the
Master  Servicer  hereunder,  the Trustee  shall become  successor to the Master  Servicer and
shall act in such capacity as hereinabove  provided.  In connection with such  appointment and
assumption,  the Trustee may make such  arrangements  for the  compensation  of such successor
out of payments on Mortgage Loans as it and such  successor  shall agree;  provided,  however,
that no such  compensation  shall be in excess of that permitted the initial  Master  Servicer
hereunder.  The  Depositor,  the Trustee,  the  Custodian and such  successor  shall take such
action,  consistent  with  this  Agreement,  as  shall be  necessary  to  effectuate  any such
succession.  The Servicing Fee for any successor  Master Servicer  appointed  pursuant to this
Section  7.02  will be  lowered  with  respect  to those  Mortgage  Loans,  if any,  where the
Subservicing  Fee  accrues  at a rate of less  than  0.50%  per  annum in the  event  that the
successor  Master  Servicer is not servicing  such Mortgage Loans directly and it is necessary
to  raise  the  related  Subservicing  Fee to a rate of  0.50%  per  annum  in order to hire a
Subservicer with respect to such Mortgage Loans.

(b)     In connection with the  termination or resignation of the Master  Servicer  hereunder,
either (i) the successor  Master  Servicer,  including the Trustee if the Trustee is acting as
successor  Master  Servicer,  shall  represent and warrant that it is a member of MERS in good
standing and shall agree to comply in all material  respects with the rules and  procedures of
MERS in connection  with the servicing of the Mortgage  Loans that are  registered  with MERS,
in which case the  predecessor  Master  Servicer  shall  cooperate  with the successor  Master
Servicer in causing  MERS to revise its records to reflect the  transfer of  servicing  to the
successor  Master  Servicer  as  necessary  under  MERS'  rules and  regulations,  or (ii) the
predecessor  Master  Servicer shall  cooperate with the successor  Master  Servicer in causing
MERS to execute and deliver an  assignment  of Mortgage  in  recordable  form to transfer  the
Mortgage  from MERS to the Trustee and to execute and deliver  such other  notices,  documents
and other  instruments  as may be necessary or desirable to effect a transfer of such Mortgage
Loan  or  servicing  of such  Mortgage  Loan  on the  MERS(R)System  to the  successor  Master
Servicer.  The  predecessor  Master  Servicer  shall  file  or  cause  to be  filed  any  such
assignment in the appropriate  recording  office.  The predecessor  Master Servicer shall bear
any and all fees of MERS,  costs of preparing any assignments of Mortgage,  and fees and costs
of filing any  assignments  of Mortgage that may be required  under this  subsection  (b). The
Successor  Master  Servicer shall cause such  assignment to be delivered to the Trustee or the
Custodian  promptly upon receipt of the original with evidence of recording  thereon or a copy
certified by the public recording office in which such assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such  termination or appointment of a successor to the Master  Servicer,  the
Trustee  shall  give  prompt  written  notice  thereof  to  the  Certificateholders  at  their
respective addresses appearing in the Certificate Register.
(b)     Within 60 days  after  the  occurrence  of any Event of  Default,  the  Trustee  shall
transmit  by mail to all  Holders  of  Certificates  notice  of each  such  Event  of  Default
hereunder  known to the Trustee,  unless such Event of Default shall have been cured or waived
as provided in Section 7.04 hereof.

Section 7.04.  Waiver of Events of Default.

        The Holders  representing at least 66% of the Voting Rights of  Certificates  affected
by a  default  or Event of  Default  hereunder  may  waive any  default  or Event of  Default;
provided,  however,  that (a) a default or Event of Default  under  clause (i) of Section 7.01
may be waived only by all of the  Holders of  Certificates  affected by such  default or Event
of  Default  and (b) no waiver  pursuant  to this  Section  7.04 shall  affect the  Holders of
Certificates  in the  manner set forth in Section  11.01(b)(i),  (ii) or (iii).  Upon any such
waiver of a default or Event of Default by the Holders  representing the requisite  percentage
of Voting Rights of  Certificates  affected by such default or Event of Default,  such default
or Event of Default  shall cease to exist and shall be deemed to have been  remedied for every
purpose  hereunder.  No such waiver shall extend to any  subsequent  or other default or Event
of Default or impair any right consequent thereon except to the extent expressly so waived.

ARTICLE VIII

                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee,  prior to the  occurrence  of an Event of Default and after the curing of
all Events of Default  which may have  occurred,  undertakes  to perform  such duties and only
such duties as are specifically  set forth in this Agreement.  In case an Event of Default has
occurred  (which has not been cured or waived),  the Trustee shall exercise such of the rights
and  powers  vested  in it by this  Agreement,  and use the same  degree  of care and skill in
their  exercise as a prudent  investor would  exercise or use under the  circumstances  in the
conduct of such investor's own affairs.

(b)     The Trustee,  upon receipt of all  resolutions,  certificates,  statements,  opinions,
reports,   documents,  orders  or  other  instruments  furnished  to  the  Trustee  which  are
specifically  required to be  furnished  pursuant to any  provision of this  Agreement,  shall
examine them to determine  whether they conform to the  requirements  of this  Agreement.  The
Trustee shall notify the  Certificateholders  of any such  documents  which do not  materially
conform  to the  requirements  of this  Agreement  in the  event  that the  Trustee,  after so
requesting,  does not receive  satisfactorily  corrected  documents in a timely  fashion.  The
Trustee  shall  forward  or cause to be  forwarded  or make  available  electronically  on its
website in a timely fashion the notices,  reports and  statements  required to be forwarded by
the  Trustee  pursuant to Sections  4.03,  7.03,  and 10.01.  The Trustee  shall  furnish in a
timely fashion to the Master  Servicer such  information as the Master Servicer may reasonably
request  from time to time for the Master  Servicer to fulfill its duties as set forth in this
Agreement.  The Trustee  covenants and agrees that it shall perform its obligations  hereunder
in a manner so as to  maintain  the status of each REMIC  created  hereunder  as a REMIC under
the REMIC  Provisions  and to prevent the  imposition  of any federal,  state or local income,
prohibited  transaction  (except as provided in Section 2.04  herein),  contribution  or other
tax on the Trust Fund to the extent that  maintaining  such status and avoiding such taxes are
reasonably  within  the  control of the  Trustee  and are  reasonably  within the scope of its
duties under this Agreement.

(c)     No  provision  of this  Agreement  shall be  construed  to relieve  the  Trustee  from
liability for its own negligent  action,  its own negligent  failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default,  and after the curing or waiver of all
        such Events of Default  which may have  occurred,  the duties and  obligations  of the
        Trustee shall be determined  solely by the express  provisions of this Agreement,  the
        Trustee shall not be liable except for the  performance of such duties and obligations
        as are specifically set forth in this Agreement,  no implied  covenants or obligations
        shall be read into this  Agreement  against  the  Trustee  and,  in the absence of bad
        faith on the part of the Trustee,  the Trustee may conclusively  rely, as to the truth
        of the statements  and the  correctness of the opinions  expressed  therein,  upon any
        certificates  or  opinions  furnished  to the Trustee by the  Depositor  or the Master
        Servicer  and  which  on  their  face,  do not  contradict  the  requirements  of this
        Agreement;

(ii)    The  Trustee  shall not be  personally  liable for an error of  judgment  made in good
        faith by a  Responsible  Officer or  Responsible  Officers of the  Trustee,  unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken,  suffered
        or omitted to be taken by it in good faith in  accordance  with the  direction  of the
        Certificateholders   holding   Certificates  which  evidence,   Percentage   Interests
        aggregating  not less than 25% of the  affected  Classes  as to the time,  method  and
        place of  conducting  any  proceeding  for any remedy  available  to the  Trustee,  or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with  knowledge of any default  (other than a default
        in payment to the  Trustee)  specified  in clauses (i) and (ii) of Section  7.01 or an
        Event  of  Default  under  clauses  (iii),  (iv)  and (v) of  Section  7.01  unless  a
        Responsible  Officer of the Trustee  assigned to and  working in the  Corporate  Trust
        Office  obtains  actual  knowledge  of such  failure or event or the Trustee  receives
        written notice of such failure or event at its Corporate  Trust Office from the Master
        Servicer, the Depositor or any Certificateholder; and

(v)     Except to the extent  provided in Section 7.02, no provision in this  Agreement  shall
        require the Trustee to expend or risk its own funds  (including,  without  limitation,
        the making of any Advance) or otherwise incur any personal financial  liability in the
        performance  of any of its duties as Trustee  hereunder,  or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable  grounds for believing that
        repayment  of funds or  adequate  indemnity  against  such  risk or  liability  is not
        reasonably assured to it.

(d)     The Trustee shall timely pay,  from its own funds,  the amount of any and all federal,
state and local  taxes  imposed  on the Trust Fund or its  assets or  transactions  including,
without limitation,  (A) "prohibited  transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable,  (B) any tax on  contributions to
a REMIC  after the  Closing  Date  imposed by  Section  860G(d) of the Code and (C) any tax on
"net income from foreclosure  property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its  obligations  hereunder,  which  breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or  refraining  from acting upon
        any  resolution,   Officers'  Certificate,   certificate  of  auditors  or  any  other
        certificate,  statement, instrument, opinion, report, notice, request, consent, order,
        appraisal,  bond or other paper or  document  believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The  Trustee  may consult  with  counsel and any Opinion of Counsel  shall be full and
        complete  authorization  and  protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The  Trustee  shall be under no  obligation  to  exercise  any of the trusts or powers
        vested in it by this  Agreement  or to  institute,  conduct or defend  any  litigation
        hereunder  or in relation  hereto at the  request,  order or  direction  of any of the
        Certificateholders,  pursuant  to the  provisions  of  this  Agreement  or  the  Yield
        Maintenance  Agreement,  unless  such  Certificateholders  shall  have  offered to the
        Trustee reasonable  security or indemnity against the costs,  expenses and liabilities
        which may be incurred therein or thereby;  nothing  contained  herein shall,  however,
        relieve  the Trustee of the  obligation,  upon the  occurrence  of an Event of Default
        (which has not been cured),  to exercise such of the rights and powers vested in it by
        this  Agreement,  and to use the same degree of care and skill in their  exercise as a
        prudent investor would exercise or use under the  circumstances in the conduct of such
        investor's own affairs;

(iv)    The Trustee shall not be personally  liable for any action taken,  suffered or omitted
        by it in good faith and believed by it to be  authorized  or within the  discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the  occurrence of an Event of Default  hereunder and after the curing of all
        Events of Default which may have occurred,  the Trustee shall not be bound to make any
        investigation  into the  facts  or  matters  stated  in any  resolution,  certificate,
        statement,  instrument,  opinion,  report, notice, request,  consent, order, approval,
        bond or other paper or document,  unless  requested in writing to do so by the Holders
        of  Certificates  of any Class  evidencing,  as to such Class,  Percentage  Interests,
        aggregating  not less  than  50%;  provided,  however,  that if the  payment  within a
        reasonable  time to the  Trustee of the costs,  expenses or  liabilities  likely to be
        incurred by it in the making of such  investigation is, in the opinion of the Trustee,
        not reasonably  assured to the Trustee by the security  afforded to it by the terms of
        this Agreement,  the Trustee may require reasonable  indemnity against such expense or
        liability  as a  condition  to so  proceeding.  The  reasonable  expense of every such
        examination  shall be paid by the Master  Servicer,  if an Event of Default shall have
        occurred and is  continuing,  and otherwise by the  Certificateholder  requesting  the
        investigation;

(vi)    The Trustee may  execute any of the trusts or powers  hereunder  or perform any duties
        hereunder  either  directly or by or through  agents or  attorneys  provided  that the
        Trustee shall remain liable for any acts of such agents or attorneys;

(vii)   To the extent  authorized under the Code and the regulations  promulgated  thereunder,
        each Holder of a Class R Certificate  hereby  irrevocably  appoints and authorizes the
        Trustee to be its  attorney-in-fact  for purposes of signing any Tax Returns  required
        to be filed on behalf of the  Trust  Fund.  The  Trustee  shall  sign on behalf of the
        Trust Fund and  deliver  to the Master  Servicer  in a timely  manner any Tax  Returns
        prepared by or on behalf of the Master  Servicer  that the Trustee is required to sign
        as determined by the Master Servicer  pursuant to applicable  federal,  state or local
        tax laws,  provided that the Master  Servicer shall  indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions; and

(viii)  Subject to compliance with all applicable  federal,  state and local laws, in order to
        comply  with its duties  under the U.S.  Patriot  Act,  the Trustee  shall  obtain and
        verify  certain   information  and  documentation   from  the  other  parties  hereto,
        including,  but not limited  to,  such  party's  name,  address and other  identifying
        information.

(b)     Following  the  issuance of the  Certificates  (and except as provided  for in Section
2.04),  the  Trustee  shall not accept  any  contribution  of assets to the Trust Fund  unless
subject to Section  10.01(f))  it shall have  obtained  or been  furnished  with an Opinion of
Counsel to the effect that such  contribution  will not (i) cause any REMIC created  hereunder
to fail to  qualify  as a REMIC at any time  that any  Certificates  are  outstanding  or (ii)
cause  the Trust  Fund to be  subject  to any  federal  tax as a result  of such  contribution
(including  the  imposition  of any federal tax on  "prohibited  transactions"  imposed  under
Section 860F(a) of the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals  contained  herein and in the  Certificates  (other than the execution of
the  Certificates  and relating to the acceptance and receipt of the Mortgage  Loans) shall be
taken as the  statements of the  Depositor or the Master  Servicer as the case may be, and the
Trustee   assumes  no   responsibility   for  their   correctness.   The   Trustee   makes  no
representations  as to the validity or sufficiency  of this  Agreement or of the  Certificates
(except that the Certificates  shall be duly and validly  executed and  authenticated by it as
Certificate  Registrar) or of any Mortgage Loan or related  document,  or of MERS or the MERS(R)
System.  Except as otherwise  provided  herein,  the Trustee shall not be accountable  for the
use or application by the Depositor or the Master  Servicer of any of the  Certificates  or of
the  proceeds of such  Certificates,  or for the use or  application  of any funds paid to the
Depositor  or the  Master  Servicer  in  respect  of the  Mortgage  Loans or  deposited  in or
withdrawn  from the  Custodial  Account or the  Certificate  Account by the  Depositor  or the
Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its  individual  or any other  capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.

(a)     The Master  Servicer  covenants  and agrees to pay to the Trustee  and any  co-trustee
from time to time,  and the  Trustee  and any  co-trustee  shall be  entitled  to,  reasonable
compensation  (which  shall  not  be  limited  by  any  provision  of  law  in  regard  to the
compensation  of a trustee of an express  trust) for all services  rendered by each of them in
the execution of the trusts hereby  created and in the exercise and  performance of any of the
powers and duties  hereunder of the Trustee and any co-trustee,  and the Master Servicer shall
pay or reimburse  the Trustee and any  co-trustee  upon request for all  reasonable  expenses,
disbursements  and advances  incurred or made by the Trustee or any  co-trustee  in accordance
with any of the provisions of this Agreement  (including the reasonable  compensation  and the
expenses  and  disbursements  of its counsel and of all persons not  regularly  in its employ,
and  the  expenses  incurred  by  the  Trustee  or  any  co-trustee  in  connection  with  the
appointment  of an office  or agency  pursuant  to  Section  8.12)  except  any such  expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master  Servicer  agrees to  indemnify  the Trustee  for,  and to hold the Trustee
harmless  against,  any loss,  liability or expense  incurred  without  negligence  or willful
misconduct  on  its  part,  arising  out  of,  or  in  connection  with,  the  acceptance  and
administration  of the Trust Fund,  including  the costs and  expenses  (including  reasonable
legal  fees and  expenses)  of  defending  itself  against  any claim in  connection  with the
exercise  or  performance  of any of its powers or duties  under this  Agreement  or the Yield
Maintenance  Agreement,  and the Master Servicer  further agrees to indemnify the Trustee for,
and to hold the Trustee harmless  against,  any loss,  liability or expense arising out of, or
in  connection  with,  the  provisions  set forth in the second  paragraph of Section  2.01(a)
hereof,  including,  without  limitation,  all  costs,  liabilities  and  expenses  (including
reasonable legal fees and expenses) of  investigating  and defending itself against any claim,
action or  proceeding,  pending or threatened,  relating to the provisions of such  paragraph,
provided that:

(i)     with  respect to any such  claim,  the  Trustee  shall have given the Master  Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while  maintaining  control  over its own defense,  the Trustee  shall  cooperate  and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding  anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for  settlement  of any claim by the Trustee  entered  into  without the
        prior  consent  of the  Master  Servicer  which  consent  shall  not  be  unreasonably
        withheld.  No termination of this Agreement  shall affect the  obligations  created by
        this  Section  8.05(b) of the Master  Servicer  to  indemnify  the  Trustee  under the
        conditions  and to the extent set forth herein.  Notwithstanding  the  foregoing,  the
        indemnification  provided by the Master  Servicer in this  Section  8.05(b)  shall not
        pertain to any loss,  liability  or expense of the  Trustee,  including  the costs and
        expenses of  defending  itself  against any claim,  incurred  in  connection  with any
        actions  taken by the Trustee at the direction of  Certificateholders  pursuant to the
        terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee  hereunder shall at all times be a national  banking  association or a New
York banking  corporation  having its principal  office in a state and city  acceptable to the
Depositor and organized and doing  business  under the laws of such state or the United States
of America,  authorized under such laws to exercise corporate trust powers,  having a combined
capital and surplus of at least  $50,000,000  and subject to  supervision  or  examination  by
federal or state  authority.  If such corporation or national  banking  association  publishes
reports  of  condition  at  least  annually,  pursuant  to law or to the  requirements  of the
aforesaid  supervising  or  examining  authority,  then for the  purposes of this  Section the
combined  capital and surplus of such  corporation  shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so  published.  In case at any
time the  Trustee  shall  cease to be  eligible  in  accordance  with the  provisions  of this
Section,  the Trustee shall resign  immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged  from the trusts  hereby  created
by giving  written  notice  thereof to the Depositor and the Master  Servicer.  Upon receiving
such notice of  resignation,  the  Depositor  shall  promptly  appoint a successor  trustee by
written  instrument,  in  duplicate,  one copy of which  instrument  shall be delivered to the
resigning  Trustee and one copy to the successor  trustee.  If no successor trustee shall have
been so  appointed  and have  accepted  appointment  within 30 days  after the  giving of such
notice  of  resignation  then the  resigning  Trustee  may  petition  any  court of  competent
jurisdiction for the appointment of a successor trustee.

(b)     If at any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions  of Section 8.06 and shall fail to resign  after  written  request  therefor by the
Depositor,  or if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be
adjudged  bankrupt or  insolvent,  or a receiver of the  Trustee or of its  property  shall be
appointed,  or any  public  officer  shall take  charge or  control  of the  Trustee or of its
property or affairs for the purpose of rehabilitation,  conservation or liquidation,  then the
Depositor  may remove the Trustee and appoint a successor  trustee by written  instrument,  in
duplicate,  one copy of which  instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition,  in the event that the Depositor  determines that
the Trustee has failed (i) to  distribute  or cause to be  distributed  to  Certificateholders
any amount  required  to be  distributed  hereunder,  if such amount is held by the Trustee or
its Paying Agent (other than the Master  Servicer or the Depositor) for  distribution  or (ii)
to otherwise  observe or perform in any material  respect any of its covenants,  agreements or
obligations  hereunder,  and such failure shall continue unremedied for a period of 5 days (in
respect of clause (i) above) or 30 days (in respect of clause  (ii)  above)  after the date on
which written  notice of such failure,  requiring  that the same be remedied,  shall have been
given to the Trustee by the  Depositor,  then the Depositor may remove the Trustee and appoint
a successor  trustee by written  instrument  delivered as provided in the preceding  sentence.
In  connection  with  the  appointment  of a  successor  trustee  pursuant  to  the  preceding
sentence,  the Depositor  shall, on or before the date on which any such  appointment  becomes
effective,  obtain from each Rating Agency written  confirmation  that the  appointment of any
such  successor  trustee  will not result in the  reduction of the ratings on any Class of the
Certificates below the lesser of the then current or original ratings on such Certificates.

(c)     The Holders of  Certificates  entitled to at least 51% of the Voting Rights may at any
time  remove  the  Trustee  and  appoint  a  successor   trustee  by  written   instrument  or
instruments,   in  triplicate,   signed  by  such  Holders  or  their  attorneys-in-fact  duly
authorized,  one complete set of which  instruments  shall be delivered to the Depositor,  one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any  resignation  or removal of the Trustee  and  appointment  of a successor  trustee
pursuant to any of the provisions of this Section shall become  effective  upon  acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any  successor  trustee  appointed  as provided in this  Section  8.08 shall  execute,
acknowledge  and  deliver  to the  Depositor  and to its  predecessor  trustee  an  instrument
accepting  such  appointment  hereunder,  and  thereupon  the  resignation  or  removal of the
predecessor  trustee shall become effective and such successor  trustee shall become effective
and such successor  trustee,  without any further act, deed or conveyance,  shall become fully
vested with all the rights,  powers,  duties and  obligations  of its  predecessor  hereunder,
with the like effect as if originally named as trustee herein.  The predecessor  trustee shall
deliver to the  successor  trustee all Mortgage  Files and related  documents  and  statements
held by it  hereunder  (other than any Mortgage  Files at the time held by a Custodian,  which
shall become the agent of any successor  trustee  hereunder),  and the  Depositor,  the Master
Servicer and the  predecessor  trustee shall execute and deliver such  instruments and do such
other  things  as may  reasonably  be  required  for more  fully  and  certainly  vesting  and
confirming in the successor trustee all such rights, powers, duties and obligations.

(b)     No successor  trustee shall accept  appointment  as provided in this Section unless at
the time of such acceptance  such successor  trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon  acceptance of  appointment  by a successor  trustee as provided in this Section,
the Depositor  shall mail notice of the  succession  of such trustee  hereunder to all Holders
of  Certificates at their  addresses as shown in the  Certificate  Register.  If the Depositor
fails to mail such notice  within 10 days after  acceptance  of  appointment  by the successor
trustee,  the  successor  trustee  shall  cause such notice to be mailed at the expense of the
Depositor.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national  banking  association into which the Trustee may be merged
or converted  or with which it may be  consolidated  or any  corporation  or national  banking
association  resulting  from any  merger,  conversion  or  consolidation  to which the Trustee
shall be a party,  or any  corporation  or  national  banking  association  succeeding  to the
business of the  Trustee,  shall be the  successor  of the Trustee  hereunder,  provided  such
corporation  or  national  banking  association  shall be  eligible  under the  provisions  of
Section  8.06,  without the execution or filing of any paper or any further act on the part of
any of the  parties  hereto,  anything  herein to the  contrary  notwithstanding.  The Trustee
shall mail  notice of any such  merger or  consolidation  to the  Certificateholders  at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting
any legal  requirements  of any  jurisdiction  in which any part of the Trust Fund or property
securing  the same may at the time be located,  the Master  Servicer  and the  Trustee  acting
jointly shall have the power and shall execute and deliver all  instruments  to appoint one or
more Persons  approved by the Trustee to act as  co-trustee or  co-trustees,  jointly with the
Trustee,  or separate trustee or separate trustees,  of all or any part of the Trust Fund, and
to vest in such  Person or Persons,  in such  capacity,  such title to the Trust Fund,  or any
part  thereof,  and,  subject to the other  provisions  of this  Section  8.10,  such  powers,
duties,  obligations,  rights and trusts as the Master  Servicer  and the Trustee may consider
necessary  or  desirable.  If the Master  Servicer  shall not have joined in such  appointment
within 15 days  after the  receipt by it of a request so to do, or in case an Event of Default
shall have  occurred and be  continuing,  the Trustee  alone shall have the power to make such
appointment.  No co-trustee or separate trustee  hereunder shall be required to meet the terms
of  eligibility  as a successor  trustee under Section 8.06 hereunder and no notice to Holders
of Certificates of the appointment of co-trustee(s)  or separate  trustee(s) shall be required
under Section 8.08 hereof.

(b)     In the case of any  appointment of a co-trustee or separate  trustee  pursuant to this
Section  8.10 all  rights,  powers,  duties and  obligations  conferred  or  imposed  upon the
Trustee  shall be  conferred or imposed  upon and  exercised or performed by the Trustee,  and
such separate  trustee or co-trustee  jointly,  except to the extent that under any law of any
jurisdiction  in which any  particular  act or acts are to be  performed  (whether  as Trustee
hereunder  or  as  successor  to  the  Master  Servicer  hereunder),   the  Trustee  shall  be
incompetent or  unqualified  to perform such act or acts, in which event such rights,  powers,
duties and  obligations  (including  the  holding  of title to the Trust  Fund or any  portion
thereof in any such  jurisdiction)  shall be exercised and performed by such separate  trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have
been given to each of the then separate  trustees and co-trustees,  as effectively as if given
to each of them.  Every  instrument  appointing any separate trustee or co-trustee shall refer
to this  Agreement  and the  conditions  of this  Article  VIII.  Each  separate  trustee  and
co-trustee,  upon its acceptance of the trusts conferred,  shall be vested with the estates or
property  specified  in its  instrument  of  appointment,  either  jointly with the Trustee or
separately,  as may be provided  therein,  subject to all the  provisions  of this  Agreement,
specifically  including  every  provision  of  this  Agreement  relating  to the  conduct  of,
affecting the liability of, or affording  protection  to, the Trustee.  Every such  instrument
shall be filed with the Trustee.

(d)     Any separate  trustee or  co-trustee  may, at any time,  constitute  the Trustee,  its
agent or  attorney-in-fact,  with full power and  authority,  to the extent not  prohibited by
law,  to do any  lawful act under or in  respect  of this  Agreement  on its behalf and in its
name. If any separate trustee or co-trustee  shall die, become incapable of acting,  resign or
be removed, all of its estates,  properties,  rights, remedies and trusts shall vest in and be
exercised by the Trustee,  to the extent  permitted by law,  without the  appointment of a new
or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master  Servicer and the  Depositor,  appoint
one or more  Custodians  who are not  Affiliates  of the  Depositor or the Master  Servicer to
hold all or a portion of the  Mortgage  Files as agent for the  Trustee,  by  entering  into a
Custodial  Agreement.  The Trustee is hereby  directed to enter into Custodial  Agreement with
Wells Fargo Bank,  N.A.  Subject to Article VIII,  the Trustee agrees to comply with the terms
of each  Custodial  Agreement  and to enforce  the terms and  provisions  thereof  against the
Custodian  for the benefit of the  Certificateholders.  Each  Custodian  shall be a depository
institution  subject  to  supervision  by federal  or state  authority,  shall have a combined
capital  and  surplus of at least  $15,000,000  and shall be  qualified  to do business in the
jurisdiction  in which it holds any Mortgage  File.  Each  Custodial  Agreement may be amended
only as provided in Section  11.01.  The Trustee  shall notify the  Certificateholders  of the
appointment  of any  Custodian  (other than the  Custodian  appointed as of the Closing  Date)
pursuant to this Section 8.11.

Section 8.12.  Appointment of Office or Agency

        The Trustee will maintain an office or agency in the New York where  Certificates  may
be surrendered for  registration  of transfer or exchange.  The Trustee  initially  designates
its offices located at 4 New York Plaza,  6th Floor,  New York, New York 10004 for the purpose
of keeping  the  Certificate  Register.  The  Trustee  will  maintain an office at the address
stated in Section  11.05  hereof  where  notices and demands to or upon the Trustee in respect
of this Agreement may be served.

Section 8.13.  DTC Letter of Representations.

        The Trustee is hereby  authorized  and  directed  to, and agrees that it shall,  enter
into the DTC  Letter  on  behalf of the Trust  Fund and in its  individual  capacity  as agent
thereunder.

Section 8.14.  Yield Maintenance Agreement

        The Trustee is hereby  authorized  and  directed  to, and agrees that it shall,  enter
into the Yield Maintenance Agreement on behalf of the Trust Fund.

ARTICLE IX

                                         TERMINATION

Section 9.01.  Termination  Upon  Purchase  by  Residential  Funding  or  Liquidation  of All
                      Mortgage Loans.

(a)     Subject to Section  9.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Master Servicer and the Trustee created hereby in respect of the  Certificates
(other  than  the  obligation  of the  Trustee  to  make  certain  payments  after  the  Final
Distribution  Date to  Certificateholders  and the obligation of the Depositor to send certain
notices as hereinafter  set forth) shall  terminate upon the last action  required to be taken
by the Trustee on the Final  Distribution  Date  pursuant  to this  Article IX  following  the
earlier of:

(i)     the later of the final  payment or other  liquidation  (or any  Advance  with  respect
        thereto) of the last Mortgage Loan  remaining in the Trust Fund or the  disposition of
        all property  acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the  purchase by the Master  Servicer or its  designee of all  Mortgage  Loans and all
        property  acquired in respect of any Mortgage  Loan  remaining in the Trust Fund, at a
        price  equal to 100% of the unpaid  principal  balance of each  Mortgage  Loan (or, if
        less  than  such  unpaid  principal  balance,  the fair  market  value of the  related
        underlying  property of such Mortgage Loan with respect to Mortgage  Loans as to which
        title has been  acquired if such fair market value is less than such unpaid  principal
        balance)  (net of  unreimbursed  Advances  attributable  to  principal)  on the day of
        repurchase,  plus unpaid  accrued  interest  thereon at the Mortgage Rate (or Modified
        Net  Mortgage  Rate in the case of any  Modified  Mortgage  Loan) from the Due Date to
        which interest was last paid by the Mortgagor to, but not including,  the first day of
        the  month in which  such  repurchase  price is  distributed  plus the  amount  of any
        accrued and unpaid Servicing Fees,  unreimbursed  advances and Servicing Advances,  in
        each case through the date of such option;  provided,  however, that in no event shall
        the trust created hereby  continue beyond the earlier of (i) the Maturity Date or (ii)
        the  expiration of 21 years from the death of the last survivor of the  descendants of
        Joseph  P.  Kennedy,  the late  ambassador  of the  United  States to the Court of St.
        James,  living on the date hereof;  and provided further,  that the purchase price set
        forth above shall be increased as is necessary,  as determined by the Master Servicer,
        to avoid  disqualification  of any REMIC  created  hereunder as a REMIC.  The purchase
        price paid by the Master  Servicer or its designee shall also include any amounts owed
        by the Master Servicer or its designee  pursuant to the last paragraph of Section 4 of
        the  Assignment  Agreement  in respect  of any  liability,  penalty  or  expense  that
        resulted from a breach of the  representation and warranty set forth in clause (bb) of
        such Section, that remain unpaid on the date of such purchase.

        The right of the Master  Servicer or its  designee  to purchase  all the assets of the
Trust Fund relating to the Mortgage Loans,  pursuant to clause (ii) above is conditioned  upon
the date of such purchase  occurring on or after the Optional  Termination Date. If such right
is exercised by the Master  Servicer or its designee,  the Master  Servicer  shall be entitled
to  reimbursement  for the full amount of any  unreimbursed  Advances  theretofore  made by it
with respect to the Mortgage  Loans being  purchased,  pursuant to Section  3.10. In addition,
the Master  Servicer shall provide to the Trustee the  certification  required by Section 3.15
and the Trustee and any Custodian  shall,  promptly  following  payment of the purchase price,
release to the Master  Servicer or its designee the Mortgage Files  pertaining to the Mortgage
Loans being purchased.

        In addition,  on any Distribution Date on or after the Optional  Termination Date, the
Master  Servicer or its designee  shall have the right,  at its option or at the option of its
designee,  respectively,  to purchase all of the  Certificates in whole, but not in part, at a
price equal to the aggregate  outstanding  Certificate  Principal Balance of the Certificates,
plus one month's  Accrued  Certificate  Interest on the  Certificates,  any previously  unpaid
Accrued  Certificate  Interest,  and any  unpaid  Prepayment  Interest  Shortfalls  previously
allocated thereto.

(b)     The Master  Servicer shall give the Trustee not less than 60 days' prior notice of the
Distribution  Date on which the Master Servicer  anticipates that the final  distribution will
be made to  Certificateholders  (whether as a result of the exercise by the Master Servicer or
its  designee of its right to purchase the assets of the Trust Fund or  otherwise).  Notice of
any termination,  specifying the anticipated  Final  Distribution  Date (which shall be a date
that would otherwise be a Distribution Date) upon which the  Certificateholders  may surrender
their  Certificates  to the Trustee for payment of the final  distribution  and  cancellation,
shall be given  promptly by the Master  Servicer  (if the Master  Servicer or its  designee is
exercising  its right to  purchase  the assets of the Trust  Fund),  or by the Trustee (in any
other  case) by letter to  Certificateholders  mailed  not  earlier  than the 15th day and not
later  than the 25th day of the month  next  preceding  the month of such  final  distribution
specifying:

(i)     the anticipated  Final  Distribution Date upon which final payment of the Certificates
        is  anticipated  to be made upon  presentation  and surrender of  Certificates  at the
        office or agency of the Trustee therein designated,

(ii)    the amount of any such final payment, if known, and

(iii)   that  the  Record  Date  otherwise   applicable  to  such  Distribution  Date  is  not
        applicable,  and that payment will be made only upon presentation and surrender of the
        Certificates at the office or agency of the Trustee therein specified.

        If  the  Master   Servicer   or  the   Trustee  is   obligated   to  give   notice  to
Certificateholders  as aforesaid,  it shall give such notice to the  Certificate  Registrar at
the time such  notice is given to  Certificateholders.  In the event  such  notice is given by
the Master  Servicer,  the Master  Servicer or its  designee  shall  deposit in the  Custodial
Account before the Final  Distribution Date in immediately  available funds an amount equal to
the purchase  price for the assets of the Trust Fund  computed as above  provided.  The Master
Servicer shall provide to the Trustee  written  notification  of any change to the anticipated
Final  Distribution  Date as soon as  practicable.  If the Trust Fund is not terminated on the
anticipated Final  Distribution  Date, for any reason,  the Trustee shall promptly mail notice
thereof to each affected Certificateholder.

(c)     Upon  presentation  and surrender of the Certificates by the  Certificateholders,  the
Trustee shall distribute to the Certificateholders  (i) the amount otherwise  distributable on
such  Distribution  Date,  if not  in  connection  with  the  Master  Servicer's  election  to
repurchase,  or (ii) if the Master Servicer  elected to so repurchase,  an amount equal to the
outstanding  Certificate  Principal Balance thereof, plus Accrued Certificate Interest thereon
for the  related  Interest  Accrual  Period  and any  previously  unpaid  Accrued  Certificate
Interest and any unpaid Prepayment Interest Shortfall previously allocated thereto.

(d)     In the event that any  Certificateholders  shall not surrender their  Certificates for
final payment and  cancellation  on or before the Final  Distribution  Date, the Trustee shall
on  such  date  cause  all  funds  in  the  Certificate   Account  not  distributed  in  final
distribution  to  Certificateholders  to be withdrawn  therefrom and credited to the remaining
Certificateholders  by depositing  such funds in a separate  escrow account for the benefit of
such  Certificateholders,  and the Master  Servicer  (if the Master  Servicer or its  designee
exercised  its right to  purchase  the  Mortgage  Loans),  or the  Trustee (in any other case)
shall give a second  written  notice to the remaining  Certificateholders  to surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect thereto.  If
within six months  after the second  notice any  Certificate  shall not have been  surrendered
for  cancellation,  the  Trustee  shall  take  appropriate  steps as  directed  by the  Master
Servicer  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates.  The costs and  expenses of  maintaining  the Escrow  Account and of  contacting
Certificateholders  shall be paid out of the assets  which  remain in the Escrow  Account.  If
within nine months after the second notice any  Certificates  shall not have been  surrendered
for  cancellation,  the Trustee shall pay to the Master Servicer all amounts  distributable to
the  holders  thereof  and the  Master  Servicer  shall  thereafter  hold such  amounts  until
distributed to such holders.  No interest shall accrue or be payable to any  Certificateholder
on any  amount  held in the  Escrow  Account  or by the  Master  Servicer  as a result of such
Certificateholder's  failure to surrender  its  Certificate(s)  for final  payment  thereof in
accordance  with this  Section 9.01 and the  Certificateholders  shall look only to the Master
Servicer for such payment.

All rights of the Master Servicer or its designee to purchase the assets of the Trust Fund,
or to purchase specified classes of Certificates, as set forth in Section 9.01(a) are
referred to in this Agreement as the "Call Rights". Notwithstanding any other provision of
this Agreement, the Master Servicer or its designee shall have the right to sell, transfer,
pledge or otherwise assign the Call Rights at any time to any Person. Upon written notice by
the Master Servicer or its designee to the Trustee and the Master Servicer of any such
assignment of the Call Rights to any assignee, the Trustee and the Master Servicer shall be
obligated to recognize such assignee as the holder of the Call Rights. Such entity, if not
the Master Servicer or its designee or an affiliate, shall be deemed to represent, at the
time of such sale, transfer, pledge or other assignment, that one of the following will be,
and at the time the Call Right is exercised is, true and correct:  (i) the exercise of such
Call Right shall not result in a non-exempt prohibited transaction under section 406 of
ERISA or section 4975 of the Code (including by reason of U.S. Department of Labor ("DOL")
Prohibited Transaction Class Exemption ("PTCE") 75-1 (Part I), 84-14, 90-1, 91-38, 95-60 or
96-23 or other applicable exemption) or (ii) such entity is (A) not a party in interest
under section 3(14) of ERISA or a disqualified person under section 4975(e)(2) of the Code
with respect to any employee benefit plan subject to section 3(3) of ERISA or any plan
subject to section 4975 of the Code (other than an employee benefit plan or plan sponsored
or maintained by the entity, provided that no assets of such employee benefit plan or plan
are invested or deemed to be invested in the Certificates)  and (B) not a "benefit plan
investor" as described in DOL regulation section 2510.3-101(f)(2). If any such assignee of
the Call Right is unable to exercise such Call Right by reason of the preceding sentence,
then the Call Right shall revert to the immediately preceding assignor of such Call Right
subject to the rights of any secured party therein.

Section 9.02.  Additional Termination Requirements.

(a)     Each of REMIC I and REMIC II as the case may be,  shall be  terminated  in  accordance
with the following  additional  requirements,  unless the Trustee and the Master Servicer have
received  an  Opinion  of Counsel  (which  Opinion  of Counsel  shall not be an expense of the
Trustee) to the effect that the failure of any REMIC  created  hereunder,  as the case may be,
to comply with the  requirements  of this Section  9.02 will not (i) result in the  imposition
on the Trust Fund of taxes on "prohibited  transactions,"  as described in Section 860F of the
Code,  or (ii)  cause any REMIC  created  hereunder  to fail to qualify as a REMIC at any time
that any Certificate is outstanding:

(i)     The Master  Servicer shall establish a 90-day  liquidation  period for each of REMIC I
        and REMIC II, and specify the first day of such period in a statement  attached to the
        Trust Fund's final Tax Return pursuant to Treasury  regulations Section 1.860F-1.  The
        Master Servicer also shall satisfy all of the requirements of a qualified  liquidation
        for each of REMIC I and REMIC II under  Section  860F of the Code and the  regulations
        thereunder;

(ii)    The Master  Servicer  shall  notify the  Trustee at the  commencement  of such  90-day
        liquidation  period and, at or prior to the time of making of the final payment on the
        Certificates,  the Trustee  shall sell or  otherwise  dispose of all of the  remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If the Master  Servicer is  exercising  its right to purchase  the assets of the Trust
        Fund, the Master Servicer shall,  during the 90-day liquidation period and at or prior
        to the Final Distribution Date, purchase all of the assets of the Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably  approves and appoints
the Master Servicer as its  attorney-in-fact to adopt a plan of complete  liquidation for each
of REMIC I and REMIC II at the  expense  of the Trust  Fund in  accordance  with the terms and
conditions of this Agreement.

ARTICLE X

                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC  Administrator  shall make an election to treat each of REMIC I and REMIC II
as a REMIC under the Code and, if necessary,  under  applicable  state law. Such election will
be made on Form 1066 or other  appropriate  federal tax or information  return (including Form
8811) or any  appropriate  state  return for the  taxable  year  ending on the last day of the
calendar year in which the  Certificates  are issued.  The REMIC I Regular  Interests shall be
designated as the "regular  interests" and the Class R-I  Certificates  shall be designated as
the sole class of "residual  interests"  in REMIC I. The REMIC II Regular  Interests  shall be
designated as the "regular  interests" and the Class R-II Certificates  shall be designated as
the sole class of "residual  interests" in REMIC II. The REMIC  Administrator  and the Trustee
shall not permit the  creation of any  "interests"  (within the meaning of Section 860G of the
Code) in REMIC I and REMIC II other than the REMIC I Regular  Interests,  the REMIC II Regular
Interests and the Certificates.

(b)     The Closing Date is hereby  designated  as the  "startup  day" of each of REMIC within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC  Administrator shall hold a Class R Certificate in each REMIC representing a
0.01%  Percentage  Interest of the Class R Certificates  in each REMIC and shall be designated
as the  "tax  matters  person"  with  respect  to each of REMIC I and  REMIC II in the  manner
provided under Treasury  regulations  section  1.860F-4(d)  and Treasury  regulations  section
301.6231(a)(7)-1.  The REMIC Administrator,  as tax matters person, shall (i) act on behalf of
each of REMIC I and REMIC II in  relation  to any tax  matter  or  controversy  involving  the
Trust Fund and (ii)  represent  the Trust Fund in any  administrative  or judicial  proceeding
relating  to an  examination  or audit  by any  governmental  taxing  authority  with  respect
thereto.  The legal expenses,  including without  limitation  attorneys' or accountants' fees,
and costs of any such  proceeding and any liability  resulting  therefrom shall be expenses of
the Trust Fund and the REMIC  Administrator  shall be entitled to  reimbursement  therefor out
of  amounts  attributable  to the  Mortgage  Loans on  deposit  in the  Custodial  Account  as
provided by Section  3.10 unless such legal  expenses  and costs are incurred by reason of the
REMIC  Administrator's  willful  misfeasance,  bad  faith or gross  negligence.  If the  REMIC
Administrator  is  no  longer  the  Master  Servicer  hereunder,   at  its  option  the  REMIC
Administrator  may continue  its duties as REMIC  Administrator  and shall be paid  reasonable
compensation not to exceed $3,000 per year by any successor  Master Servicer  hereunder for so
acting as the REMIC Administrator.

(d)     The REMIC  Administrator  shall prepare or cause to be prepared all of the Tax Returns
that it  determines  are required  with respect to the REMICs  created  hereunder  and deliver
such Tax Returns in a timely  manner to the  Trustee and the Trustee  shall sign and file such
Tax Returns in a timely  manner.  The expenses of preparing such returns shall be borne by the
REMIC  Administrator  without any right of  reimbursement  therefor.  The REMIC  Administrator
agrees to  indemnify  and hold  harmless  the  Trustee  with  respect to any tax or  liability
arising  from the  Trustee's  signing of Tax Returns  that contain  errors or  omissions.  The
Trustee  and  Master  Servicer  shall  promptly  provide  the  REMIC  Administrator  with such
information  as the REMIC  Administrator  may from time to time  request  for the  purpose  of
enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC  Administrator  shall provide (i) to any Transferor of a Class R Certificate
such  information  as is necessary for the  application of any tax relating to the transfer of
a Class R  Certificate  to any Person who is not a Permitted  Transferee,  (ii) to the Trustee
and the Trustee shall forward to the  Certificateholders  such  information  or reports as are
required  by the  Code  or the  REMIC  Provisions  including  reports  relating  to  interest,
original  issue  discount,  if any,  and  market  discount  or premium  (using the  Prepayment
Assumption) and (iii) to the Internal Revenue Service the name,  title,  address and telephone
number of the person who will serve as the representative of each REMIC created hereunder.

(f)     The Master  Servicer  and the REMIC  Administrator  shall take such  actions and shall
cause each REMIC created  hereunder to take such actions as are  reasonably  within the Master
Servicer's  or  the  REMIC   Administrator's   control  and  the  scope  of  its  duties  more
specifically  set forth  herein as shall be  necessary  or  desirable  to maintain  the status
thereof  as a REMIC  under the REMIC  Provisions  (and the  Trustee  shall  assist  the Master
Servicer  and the REMIC  Administrator,  to the  extent  reasonably  requested  by the  Master
Servicer  and  the  REMIC  Administrator  to do  so).  In  performing  their  duties  as  more
specifically  set forth  herein,  the Master  Servicer and the REMIC  Administrator  shall not
knowingly or  intentionally  take any action,  cause the Trust Fund to take any action or fail
to take (or fail to cause to be taken) any action reasonably  within their respective  control
and  the  scope  of  duties  more  specifically  set  forth  herein,  that,  under  the  REMIC
Provisions,  if taken or not taken,  as the case may be,  could (i) endanger the status of any
REMIC  created  hereunder as a REMIC or (ii) with the exception of actions taken in connection
with  Section  4.08  hereof,  resulting  in the  imposition  of a tax upon any  REMIC  created
hereunder  (including  but not  limited to the tax on  prohibited  transactions  as defined in
Section  860F(a)(2)  of the  Code  (except  as  provided  in  Section  2.04)  and  the  tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code)  (either  such event,  in
the absence of an Opinion of Counsel or the indemnification  referred to in this sentence,  an
"Adverse REMIC Event") unless the Master Servicer or the REMIC  Administrator,  as applicable,
has  received an Opinion of Counsel  (at the expense of the party  seeking to take such action
or,  if  such  party  fails  to pay  such  expense,  and  the  Master  Servicer  or the  REMIC
Administrator,  as applicable,  determines  that taking such action is in the best interest of
the Trust Fund and the  Certificateholders,  at the expense of the Trust Fund, but in no event
at the expense of the Master Servicer,  the REMIC  Administrator or the Trustee) to the effect
that the  contemplated  action will not,  with  respect to the Trust Fund  created  hereunder,
endanger such status or,  unless the Master  Servicer or the REMIC  Administrator  or both, as
applicable,  determine in its or their sole  discretion  to  indemnify  the Trust Fund against
the  imposition  of such a tax,  result  in the  imposition  of such a tax.  Wherever  in this
Agreement a  contemplated  action may not be taken  because  the timing of such  action  might
result in the  imposition  of a tax on the Trust  Fund,  or may only be taken  pursuant  to an
Opinion of Counsel  that such  action  would not impose a tax on the Trust  Fund,  such action
may  nonetheless  be taken  provided that the indemnity  given in the preceding  sentence with
respect  to any taxes  that  might be  imposed  on the Trust  Fund has been given and that all
other  preconditions  to the taking of such action have been satisfied.  The Trustee shall not
take or fail to take any action  (whether or not authorized  hereunder) as to which the Master
Servicer or the REMIC  Administrator,  as  applicable,  has advised it in writing  that it has
received  an Opinion of Counsel to the effect  that an Adverse  REMIC  Event  could occur with
respect  to such  action or  inaction,  as the case may be. In  addition,  prior to taking any
action  with  respect to the Trust Fund or its  assets,  or causing the Trust Fund to take any
action,  which is not  expressly  permitted  under the terms of this  Agreement,  the  Trustee
shall  consult with the Master  Servicer or the REMIC  Administrator,  as  applicable,  or its
designee,  in writing,  with respect to whether such action could cause an Adverse REMIC Event
to occur  with  respect to the Trust Fund and the  Trustee  shall not take any such  action or
cause the Trust  Fund to take any such  action as to which the  Master  Servicer  or the REMIC
Administrator,  as  applicable,  has advised it in writing  that an Adverse  REMIC Event could
occur.  The Master  Servicer or the REMIC  Administrator,  as  applicable,  may  consult  with
counsel  to make  such  written  advice,  and the cost of same  shall  be  borne by the  party
seeking to take the action not expressly  permitted by this Agreement,  but in no event at the
expense of the Master  Servicer  or the REMIC  Administrator.  At all times as may be required
by the Code,  the Master  Servicer  or the REMIC  Administrator,  as  applicable,  will to the
extent  within its  control and the scope of its duties more  specifically  set forth  herein,
maintain  substantially all of the assets of the REMIC as "qualified  mortgages" as defined in
Section  860G(a)(3) of the Code and "permitted  investments" as defined in Section  860G(a)(5)
of the Code.

(g)     In the  event  that any tax is  imposed  on  "prohibited  transactions"  of any  REMIC
created  hereunder  as  defined  in  Section  860F(a)(2)  of the  Code,  on "net  income  from
foreclosure  property"  of any  REMIC as  defined  in  Section  860G(c)  of the  Code,  on any
contributions  to any REMIC after the Startup  Date  therefor  pursuant to Section  860G(d) of
the Code,  or any other  tax  imposed  by the Code or any  applicable  provisions  of state or
local tax laws, such tax shall be charged (i) to the Master  Servicer,  if such tax arises out
of or results  from a breach by the Master  Servicer  in its role as Master  Servicer or REMIC
Administrator  of any of its  obligations  under this Agreement or the Master  Servicer has in
its sole  discretion  determined  to indemnify  the Trust Fund  against such tax,  (ii) to the
Trustee,  if such tax  arises  out of or  results  from a breach by the  Trustee of any of its
obligations  under  this  Article  X, or (iii)  otherwise  against  amounts  on deposit in the
Custodial  Account as provided by Section 3.10 and on the Distribution  Date(s) following such
reimbursement  the  aggregate  of such taxes shall be  allocated  in  reduction of the Accrued
Certificate  Interest  on each  Class  entitled  thereto  in the same  manner as if such taxes
constituted a Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall,  for federal income tax purposes,  maintain
books and records  with  respect to each REMIC on a calendar  year and on an accrual  basis or
as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Date,  neither the Master  Servicer nor the Trustee shall accept
any  contributions  of assets to any REMIC  unless  (subject to Section  10.01(f))  the Master
Servicer  and the  Trustee  shall have  received  an Opinion of Counsel (at the expense of the
party  seeking to make such  contribution)  to the effect that the inclusion of such assets in
any REMIC  will not cause any REMIC  created  hereunder  to fail to  qualify as a REMIC at any
time that any  Certificates  are  outstanding  or subject  any such REMIC to any tax under the
REMIC  Provisions  or  other  applicable  provisions  of  federal,  state  and  local  law  or
ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section  10.01(f)) enter
into any  arrangement  by which  any  REMIC  created  hereunder  will  receive  a fee or other
compensation  for services nor permit any REMIC  created  hereunder to receive any income from
assets  other than  "qualified  mortgages"  as defined  in Section  860G(a)(3)  of the Code or
"permitted investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section  1.860G-1(a)(4)(iii)  of the Treasury  Regulations,
the "latest  possible  maturity date" by which the principal  balance of each regular interest
in each REMIC would be reduced to zero is December 25, 2035,  which is the  Distribution  Date
in the month following the last scheduled payment on any Mortgage Loan.

(l)     Within 30 days after the Closing Date, the REMIC  Administrator shall prepare and file
with the Internal  Revenue  Service Form 8811,  "Information  Return for Real Estate  Mortgage
Investment  Conduits  (REMIC) and Issuers of  Collateralized  Debt  Obligations" for the Trust
Fund.

(m)     Neither the Trustee nor the Master  Servicer shall sell,  dispose of or substitute for
any of the Mortgage  Loans (except in  connection  with (i) the default,  imminent  default or
foreclosure  of a Mortgage  Loan,  including but not limited to, the  acquisition or sale of a
Mortgaged  Property  acquired by any REMIC  pursuant to Article IX of this Agreement or (ii) a
purchase of Mortgage  Loans  pursuant to Article II or III of this  Agreement)  or acquire any
assets for any REMIC or sell or dispose of any  investments  in the  Custodial  Account or the
Certificate  Account  for gain,  or accept any  contributions  to any REMIC  after the Closing
Date unless it has  received an Opinion of Counsel that such sale,  disposition,  substitution
or acquisition  will not (a) affect  adversely the status of any REMIC created  hereunder as a
REMIC or (b) unless the Master  Servicer has  determined  in its sole  discretion to indemnify
the Trust  Fund  against  such tax,  cause any  REMIC to be  subject  to a tax on  "prohibited
transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The  Trustee  agrees  to  indemnify  the  Trust  Fund,   the   Depositor,   the  REMIC
Administrator and the Master Servicer for any taxes and costs including,  without  limitation,
any  reasonable  attorneys'  fees imposed on or incurred by the Trust Fund,  the  Depositor or
the Master Servicer,  as a result of a breach of the Trustee's  covenants set forth in Article
VIII or this  Article  X. In the  event  that  Residential  Funding  is no longer  the  Master
Servicer,  the Trustee shall indemnify  Residential Funding for any taxes and costs including,
without  limitation,  any  reasonable  attorneys'  fees imposed on or incurred by  Residential
Funding as a result of a breach of the  Trustee's  covenants set forth in Article VIII or this
Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Depositor,  the Master
Servicer  and the  Trustee  for any  taxes  and  costs  (including,  without  limitation,  any
reasonable  attorneys'  fees)  imposed on or incurred by the Trust Fund,  the  Depositor,  the
Master  Servicer  or the  Trustee,  as a  result  of a  breach  of the  REMIC  Administrator's
covenants  set forth in this Article X with respect to compliance  with the REMIC  Provisions,
including  without  limitation,  any  penalties  arising from the  Trustee's  execution of Tax
Returns  prepared by the REMIC  Administrator  that  contain  errors or  omissions;  provided,
however,  that such  liability will not be imposed to the extent such breach is a result of an
error or omission in information  provided to the REMIC  Administrator  by the Master Servicer
in which case Section 10.02(c) will apply.

(c)     The Master  Servicer  agrees to indemnify  the Trust Fund,  the  Depositor,  the REMIC
Administrator  and the Trustee for any taxes and costs  (including,  without  limitation,  any
reasonable  attorneys'  fees)  imposed on or incurred by the Trust Fund,  the  Depositor,  the
REMIC  Administrator  or the  Trustee,  as a  result  of a  breach  of the  Master  Servicer's
covenants  set forth in this Article X or in Article III with respect to  compliance  with the
REMIC  Provisions,  including  without  limitation,  any penalties  arising from the Trustee's
execution of Tax Returns prepared by the Master Servicer that contain errors or omissions.

ARTICLE XI

                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This  Agreement  or any  Custodial  Agreement  may be amended from time to time by the
Depositor,  the  Master  Servicer  and  the  Trustee,  without  the  consent  of  any  of  the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions  herein or therein,  which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to  modify,  eliminate  or add to any of its  provisions  to such  extent  as shall be
        necessary or desirable to maintain the  qualification  of any REMIC created  hereunder
        as a REMIC at all times that any  Certificate  is  outstanding or to avoid or minimize
        the risk of the  imposition  of any tax on the Trust  Fund  pursuant  to the Code that
        would be a claim  against the Trust Fund,  provided  that the Trustee has  received an
        Opinion of Counsel to the effect that (A) such action is  necessary  or  desirable  to
        maintain such  qualification or to avoid or minimize the risk of the imposition of any
        such tax and (B) such action will not  adversely  affect in any  material  respect the
        interests of any Certificateholder,

(iv)    to change the timing  and/or  nature of  deposits  into the  Custodial  Account or the
        Certificate  Account  or to  change  the  name  in  which  the  Custodial  Account  is
        maintained,  provided that (A) the Certificate  Account Deposit Date shall in no event
        be later than the related  Distribution  Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel,  adversely  affect in any material  respect the interests of
        any  Certificateholder  and (C) such  change  shall not result in a  reduction  of the
        rating  assigned  to any Class of  Certificates  below  the lower of the  then-current
        rating  or the  rating  assigned  to such  Certificates  as of the  Closing  Date,  as
        evidenced by a letter from each Rating Agency to such effect,

(v)     to  modify,  eliminate  or add to the  provisions  of  Section  5.02(f)  or any  other
        provision hereof  restricting  transfer of the Class R Certificates by virtue of their
        being the  "residual  interests" in the Trust Fund provided that (A) such change shall
        not result in  reduction  of the  rating  assigned  to any such Class of  Certificates
        below  the  lower  of  the  then-current   rating  or  the  rating  assigned  to  such
        Certificates  as of the Closing Date, as evidenced by a letter from each Rating Agency
        to such  effect,  and (B) such change shall not, as evidenced by an Opinion of Counsel
        (at the expense of the party seeking so to modify,  eliminate or add such provisions),
        cause the Trust Fund or any of the  Certificateholders  (other than the transferor) to
        be subject to a federal  tax caused by a transfer  to a Person that is not a Permitted
        Transferee, or

(vi)    to make any other  provisions with respect to matters or questions  arising under this
        Agreement or such Custodial Agreement which shall not be materially  inconsistent with
        the  provisions of this  Agreement,  provided that such action shall not, as evidenced
        by an Opinion of Counsel,  adversely  affect in any material  respect the interests of
        any Certificateholder.

(b)     This  Agreement or any  Custodial  Agreement  may also be amended from time to time by
the Depositor,  the Master  Servicer,  the Trustee and the Holders of Certificates  evidencing
in the aggregate not less than 66% of the Percentage  Interests of each Class of  Certificates
with a Certificate  Principal  Balance  greater than zero affected  thereby for the purpose of
adding any  provisions to or changing in any manner or  eliminating  any of the  provisions of
this  Agreement  or such  Custodial  Agreement or of modifying in any manner the rights of the
Holders of Certificates of such Class; provided, however, that no such amendment shall:

(i)     reduce in any  manner  the  amount  of, or delay the  timing  of,  payments  which are
        required to be  distributed  on any  Certificate  without the consent of the Holder of
        such Certificate,

(ii)    adversely  affect in any material  respect the interest of the Holders of Certificates
        of any Class in a manner  other than as  described  in clause (i) hereof  without  the
        consent  of Holders  of  Certificates  of such  Class  evidencing,  as to such  Class,
        Percentage Interests aggregating not less than 66%, or

(iii)   reduce the aforesaid  percentage of Certificates of any Class the Holders of which are
        required  to consent to any such  amendment,  in any such case  without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding  any  contrary  provision  of this  Agreement,  the Trustee  shall not
consent to any amendment to this  Agreement  unless it shall have first received an Opinion of
Counsel  (at the  expense  of the  party  seeking  such  amendment)  to the  effect  that such
amendment is permitted  under this  Agreement  and that such  amendment or the exercise of any
power granted to the Master  Servicer,  the  Depositor or the Trustee in accordance  with such
amendment  will not result in the  imposition  of a federal tax on the Trust Fund or cause any
REMIC  created  hereunder  to fail to qualify as a REMIC at any time that any  Certificate  is
outstanding.  The Trustee may but shall not be obligated to enter into any amendment  pursuant
to this  Section  that  affects  its  rights,  duties and  immunities  and this  Agreement  or
otherwise; provided however, such consent shall not be unreasonably withheld.

(d)     Promptly after the execution of any such  amendment the Trustee shall furnish  written
notification  of the substance of such  amendment to each  Certificateholder.  It shall not be
necessary  for the  consent of  Certificateholders  under this  Section  11.01 to approve  the
particular  form of any proposed  amendment,  but it shall be sufficient if such consent shall
approve the substance  thereof.  The manner of obtaining  such consents and of evidencing  the
authorization  of the  execution  thereof  by  Certificateholders  shall  be  subject  to such
reasonable regulations as the Trustee may prescribe.

(e)     The Depositor shall have the option, in its sole discretion,  to obtain and deliver to
the Trustee any corporate guaranty,  payment obligation,  irrevocable letter of credit, surety
bond,  insurance  policy or similar  instrument or a reserve fund, or any  combination  of the
foregoing,  for the purpose of protecting the Holders of the Class R Certificates  against any
or all Realized Losses or other  shortfalls.  Any such instrument or fund shall be held by the
Trustee for the benefit of the Class R  Certificateholders,  but shall not be and shall not be
deemed to be under any  circumstances  included  in any  REMIC.  To the  extent  that any such
instrument  or fund  constitutes  a reserve  fund for  federal  income tax  purposes,  (i) any
reserve fund so established  shall be an outside  reserve fund and not an asset of such REMIC,
(ii) any such reserve fund shall be owned by the Depositor,  and (iii) amounts  transferred by
such REMIC to any such reserve fund shall be treated as amounts  distributed  by such REMIC to
the  Depositor  or any  successor,  all within the  meaning of  Treasury  regulations  Section
1.860G-2(h).  In connection  with the provision of any such instrument or fund, this Agreement
and any  provision  hereof may be  modified,  added to,  deleted or  otherwise  amended in any
manner  that is related or  incidental  to such  instrument  or fund or the  establishment  or
administration  thereof,  such  amendment  to  be  made  by  written  instrument  executed  or
consented  to by the  Depositor  and such  related  insurer  but  without  the  consent of any
Certificateholder  and  without  the  consent  of the Master  Servicer  or the  Trustee  being
required  unless any such amendment  would impose any  additional  obligation on, or otherwise
adversely  affect  the  interests  of  the  Certificateholders,  the  Master  Servicer  or the
Trustee,  as  applicable;  provided  that the Depositor  obtains an Opinion of Counsel  (which
need not be an opinion of  Independent  counsel)  to the effect that any such  amendment  will
not cause (a) any federal tax to be imposed on the Trust Fund,  including without  limitation,
any federal tax imposed on "prohibited  transactions"  under Section 860F(a)(1) of the Code or
on  "contributions  after the startup date" under  Section  860G(d)(1) of the Code and (b) any
REMIC  created  hereunder  to fail to qualify as a REMIC at any time that any  Certificate  is
outstanding.  In the event that the  Depositor  elects to provide such coverage in the form of
a limited  guaranty  provided by General  Motors  Acceptance  Corporation,  the  Depositor may
elect that the text of such amendment to this  Agreement  shall be  substantially  in the form
attached  hereto as Exhibit L (in which case  Residential  Funding's  Subordinate  Certificate
Loss  Obligation as described in such exhibit shall be established  by  Residential  Funding's
consent  to such  amendment)  and that the  limited  guaranty  shall be  executed  in the form
attached  hereto  as  Exhibit  M,  with  such  changes  as  the  Depositor  shall  deem  to be
appropriate;  it being  understood  that the Trustee has  reviewed and approved the content of
such forms and that the Trustee's consent or approval to the use thereof is not required.

        In addition to the foregoing,  any amendment to Section 4.08 of this  Agreement  shall
require the consent of the Limited Repurchase Right Holder as a third party beneficiary

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent  permitted by applicable  law, this  Agreement is subject to recordation
in all  appropriate  public  offices for real  property  records in all the  counties or other
comparable  jurisdictions  in which any or all of the properties  subject to the Mortgages are
situated,   and  in  any  other  appropriate  public  recording  office  or  elsewhere,   such
recordation  to be effected by the Master  Servicer  and at its  expense on  direction  by the
Trustee  (pursuant to the request of the Holders of  Certificates  entitled to at least 25% of
the  Voting  Rights),  but only upon  direction  accompanied  by an  Opinion of Counsel to the
effect  that such  recordation  materially  and  beneficially  affects  the  interests  of the
Certificateholders.

(b)     For the purpose of  facilitating  the recordation of this Agreement as herein provided
and for other  purposes,  this  Agreement  may be  executed  simultaneously  in any  number of
counterparts,  each of  which  counterparts  shall  be  deemed  to be an  original,  and  such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any  Certificateholder  shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such  Certificateholder's  legal  representatives  or
heirs to  claim  an  accounting  or to take  any  action  or  proceeding  in any  court  for a
partition or winding up of the Trust Fund, nor otherwise  affect the rights,  obligations  and
liabilities of any of the parties hereto.

(b)     No  Certificateholder  shall  have any right to vote  (except  as  expressly  provided
herein) or in any manner  otherwise  control the operation  and  management of the Trust Fund,
or the  obligations of the parties  hereto,  nor shall anything herein set forth, or contained
in the terms of the  Certificates,  be construed so as to  constitute  the  Certificateholders
from time to time as partners or members of an  association;  nor shall any  Certificateholder
be under any  liability  to any third  person by reason of any action  taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No  Certificateholder  shall  have  any  right  by  virtue  of any  provision  of this
Agreement to institute  any suit,  action or  proceeding  in equity or at law upon or under or
with  respect  to this  Agreement,  unless  such  Holder  previously  shall  have given to the
Trustee  a  written  notice  of  default  and  of the  continuance  thereof,  as  hereinbefore
provided,  and  unless  also the  Holders  of  Certificates  of any  Class  evidencing  in the
aggregate  not less than 25% of the related  Percentage  Interests  of such Class,  shall have
made written  request upon the Trustee to institute  such action,  suit or  proceeding  in its
own  name as  Trustee  hereunder  and  shall  have  offered  to the  Trustee  such  reasonable
indemnity  as it may  require  against  the costs,  expenses  and  liabilities  to be incurred
therein or thereby,  and the Trustee  for 60 days after its  receipt of such  notice,  request
and offer of indemnity,  shall have  neglected or refused to institute  any such action,  suit
or  proceeding  it being  understood  and  intended,  and being  expressly  covenanted by each
Certificateholder  with every other  Certificateholder  and the  Trustee,  that no one or more
Holders of  Certificates  of any Class  shall have any right in any manner  whatever by virtue
of any provision of this  Agreement to affect,  disturb or prejudice the rights of the Holders
of any other of such  Certificates  of such Class or any other Class,  or to obtain or seek to
obtain  priority over or  preference  to any other such Holder,  or to enforce any right under
this  Agreement,  except  in the  manner  herein  provided  and  for  the  common  benefit  of
Certificateholders  of such Class or all Classes,  as the case may be. For the  protection and
enforcement  of the  provisions of this Section 11.03,  each and every  Certificateholder  and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the  Certificates  shall be governed by and construed in accordance
with  the  laws of the  State of New York and the  obligations,  rights  and  remedies  of the
parties  hereunder  shall be determined in accordance  with such laws,  without  regard to the
conflict of laws  principles  thereof,  other than Sections  5-1401 and 5-1402 of the New York
General Obligations Law.

Section 11.05. Notices.

        All  demands  and  notices  hereunder  shall be in writing and shall be deemed to have
been duly given if  personally  delivered at or mailed by  registered  mail,  postage  prepaid
(except  for  notices to the  Trustee  which shall be deemed to have been duly given only when
received),  to (a) in the case of the Depositor,  8400 Normandale  Lake Boulevard,  Suite 250,
Minneapolis,  Minnesota  55437,  Attention:  President  (RAMP),  or such other  address as may
hereafter  be furnished  to the Master  Servicer and the Trustee in writing by the  Depositor;
(b) in the case of the  Master  Servicer,  2255  North  Ontario  Street,  Burbank,  California
91504-3120,  Attention:  Bond  Administration  or  such  other  address  as may  be  hereafter
furnished  to the  Depositor  and the Trustee by the Master  Servicer  in writing;  (c) in the
case of the  Trustee,  4 New York  Plaza,  6th Floor,  New York,  New York  10004,  Attention:
Worldwide  Securities Services / Global Debt,  Attention:  Residential Asset Mortgage Products
Inc.  Series  2005-SP2 or such other  address as may  hereafter be furnished to the  Depositor
and the Master  Servicer in writing by the Trustee;  (d) in the case of Standard & Poor's,  55
Water  Street,  New York,  New York  10041  Attention:  Mortgage  Surveillance  or such  other
address as may be  hereafter  furnished  to the  Depositor,  Trustee  and Master  Servicer  by
Standard & Poor's;  (e) in the case of Moody's,  99 Church  Street,  New York, New York 10007,
Attention:  ABS Monitoring Department,  or such other address as may be hereafter furnished to
the  Depositor,  the  Trustee and the Master  Servicer  in writing by Moody's;  and (f) in the
case of Fitch,  One State Street Plaza,  New York, New York 10004,  Attention:  ABS Monitoring
Department,  or such  other  address  as may be  hereafter  furnished  to the  Depositor,  the
Trustee and the Master  Servicer in writing by Fitch.  Any notice  required or permitted to be
mailed to a  Certificateholder  shall be given by first class mail,  postage  prepaid,  at the
address of such holder as shown in the Certificate  Register.  Any notice so mailed within the
time  prescribed in this  Agreement  shall be  conclusively  presumed to have been duly given,
whether or not the Certificateholder receives such notice.

Section 11.06. Notices to Rating Agencies.

        The Depositor,  the Master  Servicer or the Trustee,  as applicable,  (a) shall notify
each Rating  Agency at such time as it is  otherwise  required  pursuant to this  Agreement to
give notice of the  occurrence  of, any of the events  described in clause (a), (b), (c), (d),
(g), (h), (i) or (j) below,  (b) shall notify the  Subservicer at such time as it is otherwise
required  pursuant to this  Agreement  to give notice of the  occurrence  of any of the events
described  in clause  (a),  (b),  (c)(1),  (g)(1) or (i) below,  or (c) provide a copy to each
Rating Agency at such time as otherwise  required to be delivered  pursuant to this  Agreement
of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1)  the  termination  or  appointment  of a  successor  Master  Servicer  or (2)  the
termination  or appointment  of a successor  Trustee or a change in the majority  ownership of
the Trustee,

(d)     the filing of any claim  under the Master  Servicer's  blanket  fidelity  bond and the
errors and  omissions  insurance  policy  required  by  Section  3.12 or the  cancellation  or
modification of coverage under 152 any such instrument,

(e)     the  statement  required to be delivered to the Holders of each Class of  Certificates
pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial  Account or (2) a change in the location
of the Certificate Account,

(h)     the  occurrence  of any  monthly  cash flow  shortfall  to the Holders of any Class of
Certificates  resulting  from the failure by the Master  Servicer to make an Advance  pursuant
to Section 4.04,

(i)     the occurrence of the Final Distribution Date and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in
clauses (d), (g) or (h) above, the Master Servicer shall provide prompt written notice to
each Rating Agency and the Subservicer of any such event known to the Master Servicer.

Section 11.07. Severability of Provisions.

        If any  one or  more  of the  covenants,  agreements,  provisions  or  terms  of  this
Agreement shall be for any reason  whatsoever held invalid,  then such covenants,  agreements,
provisions  or terms  shall be deemed  severable  from the  remaining  covenants,  agreements,
provisions  or  terms  of  this  Agreement  and  shall  in  no  way  affect  the  validity  or
enforceability  of the  other  provisions  of this  Agreement  or of the  Certificates  or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

(a)     This  Agreement  may be  supplemented  by means of the addition of a separate  Article
hereto (a "Supplemental  Article") for the purpose of  resecuritizing  any of the Certificates
issued hereunder,  under the following circumstances.  With respect to any Class or Classes of
Certificates  issued  hereunder,  or any portion of any such Class,  as to which the Depositor
or  any  of  its  Affiliates  (or  any  designee   thereof)  is  the  registered  Holder  (the
"Resecuritized Certificates"),  the Depositor may deposit such Resecuritized Certificates into
a new REMIC,  grantor trust or custodial  arrangement (a  "Restructuring  Vehicle") to be held
by the Trustee pursuant to a Supplemental  Article.  The instrument adopting such Supplemental
Article shall be executed by the  Depositor,  the Master  Servicer and the Trustee;  provided,
that neither the Master  Servicer nor the Trustee  shall  withhold  their  consent  thereto if
their respective  interests would not be materially  adversely affected thereby. To the extent
that the terms of the  Supplemental  Article do not in any way affect any  provisions  of this
Agreement  as to any of the  Certificates  initially  issued  hereunder,  the  adoption of the
Supplemental   Article  shall  not  constitute  an  "amendment"   of  this   Agreement.   Each
Supplemental  Article shall set forth all necessary  provisions relating to the holding of the
Resecuritized  Certificates by the Trustee,  the establishment of the  Restructuring  Vehicle,
the  issuing of various  classes of new  certificates  by the  Restructuring  Vehicle  and the
distributions  to be  made  thereon,  and  any  other  provisions  necessary  to the  purposes
thereof.  In connection  with each  Supplemental  Article,  the Depositor shall deliver to the
Trustee an Opinion of Counsel to the effect that (i) the  Restructuring  Vehicle  will qualify
as a REMIC,  grantor  trust or other  entity not  subject to taxation  for federal  income tax
purposes  and (ii) the  adoption of the  Supplemental  Article will not endanger the status of
any REMIC  created  hereunder as a REMIC or result in the  imposition  of a tax upon the Trust
Fund  (including  but not limited to the tax on prohibited  transaction  as defined in Section
860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  as set  forth  in  Section
860G(d) of the Code.

Section 11.09. [Reserved].

Section 11.10. Third Party Beneficiaries.

        The Limited Repurchase Right Holder is an express  third-party  beneficiary of Section
4.08 of this  Agreement,  and shall  have the  right to  enforce  the  related  provisions  of
Section 4.08 of this Agreement as if it were a party hereto.







--------------------------------------------------------------------------------



                                                Pooling and Servicing Agreement
                                                                               Series 2005-SP3
        IN WITNESS  WHEREOF,  the Depositor,  the Master  Servicer and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.

[Seal]                                              RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


       Attest:                                             By:
       Name:    Pieter VanZyl                              Name:    Joseph Orning
       Title:   Vice President                             Title:   Vice President


       [Seal]                                       RESIDENTIAL FUNDING CORPORATION


       Attest:                                             By:
       Name:    Joseph Orning                              Name:    Pieter VanZyl
       Title:   Associate                                  Title:   Associate


       [Seal]                                       JPMORGAN CHASE BANK, N.A.
                                                           as Trustee


       Attest:                                             By:
       Name:                                               Name:
       Title:                                              Title:









--------------------------------------------------------------------------------


STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )

               On the _____ day of December,  2005 before me, a notary  public in and for said
State,  personally  appeared Joseph Orning,  known to me to be a Vice President of Residential
Asset Mortgage  Products,  Inc., one of the corporations that executed the within  instrument,
and also known to me to be the  person  who  executed  it on behalf of said  corporation,  and
acknowledged to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                            Notary Public

                                            _____________________________

[Notarial Seal]








--------------------------------------------------------------------------------


STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )

               On the  _________  day of December,  2005 before me, a notary public in and for
said State,  personally appeared Pieter VanZyl,  known to me to be an Associate of Residential
Funding  Corporation,  one of the corporations that executed the within  instrument,  and also
known to me to be the person who executed it on behalf of said  corporation,  and acknowledged
to me that such corporation executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                            Notary Public

                                            ___________________________

[Notarial Seal]





--------------------------------------------------------------------------------


STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF RAMSEY                 )

               On the _____ day of December,  2005 before me, a notary  public in and for said
State,    personally   appeared    _________________________,    known   to   me   to   be   a
__________________________  of JPMorgan  Chase Bank,  N.A.,  a national  banking  association,
that  executed  the within  instrument,  and also known to me to be the person who executed it
on behalf of said banking  association and  acknowledged  to me that such banking  association
executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
the day and year in this certificate first above written.

                                            Notary Public

                                            ___________________________

[Notarial Seal]


                                    EXHIBIT A

                           FORM OF CLASS A CERTIFICATE


        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A REGULAR INTEREST
IN A REAL ESTATE MORTGAGE INVESTMENT CONDUIT, AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE CODE).

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  (DTC),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

        ANY TRANSFEREE OF CLASS A CERTIFICATE  NOT RATED AT LEAST AA- (OR ITS EQUIVALENT) BY
STANDARD  &  POORS,  MOODYS  OR  FITCH  AT THE  TIME  OF  PURCHASE  WILL BE  DEEMED  TO HAVE
REPRESENTED  BY VIRTUE  OF ITS  PURCHASE  OR  HOLDING  OF SUCH  CERTIFICATE  (OR ANY  INTEREST
HEREIN)  THAT  EITHER  (A) SUCH  TRANSFEREE  IS NOT AN  EMPLOYEE  BENEFIT  PLAN OR OTHER  PLAN
SUBJECT TO THE PROHIBITED  TRANSACTION  PROVISIONS OF THE EMPLOYEE  RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED  (ERISA),  OR SECTION 4975 OF THE CODE (EACH,  AN ERISA PLAN),  OR
ANY PERSON  (INCLUDING,  WITHOUT  LIMITATION,  AN INVESTMENT  MANAGER,  A NAMED FIDUCIARY OR A
TRUSTEE  OF ANY  ERISA  PLAN) WHO IS USING  PLAN  ASSETS,  WITHIN  THE  MEANING  OF THE U.S.
DEPARTMENT  OF LABOR  REGULATION  PROMULGATED  AT 29 C.F.R.    2510.3-101,  OF ANY ERISA PLAN
(EACH,  AN ERISA PLAN INVESTOR) TO EFFECT SUCH  ACQUISITION,  OR (B)(I) THE TRANSFEREE IS AN
INSURANCE  COMPANY,  (II) THE SOURCE OF FUNDS USED TO PURCHASE OR HOLD THE CERTIFICATE (OR ANY
INTEREST HEREIN) IS AN INSURANCE  COMPANY GENERAL ACCOUNT (AS DEFINED IN U.S.  DEPARTMENT OF
LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  (PTCE) 95-60),  AND (III) THE CONDITIONS SET
FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN  SATISFIED  (EACH  ENTITY  THAT  SATISFIES
THIS CLAUSE (B), A COMPLYING INSURANCE COMPANY).

        IF THIS  CERTIFICATE (OR ANY INTEREST  HEREIN) IS ACQUIRED OR HELD IN VIOLATION OF THE
PROVISIONS OF THE PRECEDING  PARAGRAPH,  THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (A) IS
NOT AN ERISA PLAN OR AN ERISA PLAN  INVESTOR,  OR (B) IS A COMPLYING  INSURANCE  COMPANY SHALL
BE RESTORED,  TO THE EXTENT  PERMITTED BY LAW, TO ALL RIGHTS AND  OBLIGATIONS  AS  CERTIFICATE
OWNER  THEREOF  RETROACTIVE  TO THE DATE OF SUCH  TRANSFER  OF THIS  CERTIFICATE.  THE TRUSTEE
SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS  CERTIFICATE  TO
SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED  CERTIFICATE  OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
ANY INTEREST  HEREIN) WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING  AND  SERVICING  AGREEMENT  SHALL  INDEMNIFY  AND HOLD  HARMLESS  THE  DEPOSITOR,  THE
TRUSTEE,  THE MASTER SERVICER,  ANY  SUBSERVICER,  AND THE TRUST FUND FROM AND AGAINST ANY AND
ALL  LIABILITIES,  CLAIMS,  COSTS OR  EXPENSES  INCURRED  BY SUCH  PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.








--------------------------------------------------------------------------------


Certificate No. [____]
Class [A-___] Senior                            Percentage Interest: ____%
Date of Pooling and Servicing Agreement         Aggregate Initial Certificate Principal
and Cut-off Date:                               Balance of the Class [A-___] Certificates:
December 1, 2005                                $________
First Distribution Date:                        Initial Certificate Principal Balance of this
[______________]                                Certificate:
                                                $[______________]
Master Servicer:
Residential Funding Corporation
[Assumed] [Scheduled] Final Distribution Date:  CUSIP
[______________]                                [______________]


                              MORTGAGE PASS-THROUGH CERTIFICATE
                                       SERIES 2005-SP3

               evidencing a percentage interest in the distributions allocable
               to the Class [A-___] Certificates with respect to a Trust Fund
               consisting primarily of a pool of one- to four-family first and
               second lien seasoned mortgage loans formed and sold by
               RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Asset  Mortgage  Products,  Inc.,  the
Master Servicer,  the Trustee  referred to below or GMAC Mortgage Group,  Inc. or any of their
affiliates.  Neither this  Certificate  nor the  underlying  Mortgage  Loans are guaranteed or
insured  by any  governmental  agency or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or GMAC  Mortgage  Group,  Inc. or any of
their  affiliates.  None of the Company,  the Master  Servicer,  GMAC Mortgage Group,  Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that  _____________ is the registered owner of the Percentage  Interest
evidenced  by this  Certificate  (obtained  by  dividing  the  Initial  Certificate  Principal
Balance of this  Certificate by the aggregate  Initial  Certificate  Principal  Balance of all
Class A Certificates,  both as specified above) in certain  distributions  with respect to the
Trust Fund  consisting  primarily  of an interest in a pool of one- to  four-family  first and
second  lien  seasoned  mortgage  loans (the  Mortgage  Loans),  sold by  Residential  Asset
Mortgage Products,  Inc.  (hereinafter called the Company, which term includes any successor
entity  under the  Agreement  referred  to below).  The Trust Fund was  created  pursuant to a
Pooling and  Servicing  Agreement  dated as of December 1, 2005 (the  Pooling  and  Servicing
Agreement  or the  Agreement)  among the Company,  the Master  Servicer and JPMorgan  Chase
Bank,  N.A., as trustee (the Trustee),  a summary of certain of the pertinent  provisions of
which is set forth  hereafter.  To the extent not defined herein,  the capitalized  terms used
herein have the meanings  assigned in the Agreement.  This  Certificate is issued under and is
subject to the terms,  provisions  and  conditions of the  Agreement,  to which  Agreement the
Holder of this  Certificate  by virtue of the  acceptance  hereof  assents  and by which  such
Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the Distribution Date),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the Record Date),  from
the  related  Available  Distribution  Amount  in an  amount  equal  to  the  product  of  the
Percentage  Interest  evidenced by this  Certificate and the amount required to be distributed
to Holders of Class A-__Certificates on such Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced  to the  extent of  distributions  allocable  to  principal  and any  Realized  Losses
allocable hereto.

        As described  above,  any transferee of a Class A Certificate not rated at least AA-
(or its  equivalent)  by Standard & Poors,  Moodys or Fitch at the time of purchase  will be
deemed to have  represented by virtue of its purchase or holding of such  Certificate  (or any
interest  herein)  that  either  (a) such  transferee  is not an ERISA  Plan or an ERISA  Plan
Investor,  or  (b)  the  transferee  is  a  Complying  Insurance  Company.  In  addition,  any
purported  Certificate  Owner  whose  acquisition  or  holding  of  this  Certificate  (or any
interest  herein) was  effected in  violation of the  restrictions  in Section  5.02(e) of the
Agreement shall indemnify and hold harmless the Depositor,  the Trustee,  the Master Servicer,
any Subservicer,  and the Trust Fund from and against any and all liabilities,  claims,  costs
or expenses incurred by such parties as a result of such acquisition or holding.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series
specified hereon (herein collectively called the Certificates).

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the related Mortgage Loans,  all as more  specifically set forth herein
and in the  Agreement.  In the event Master  Servicer  funds are advanced  with respect to any
Mortgage Loan,  such advance is reimbursable  to the Master  Servicer,  to the extent provided
in the  Agreement,  from  related  recoveries  on such  Mortgage  Loan or from other cash that
would have been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation  reimbursement to the Company and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement  and the  modification  of the rights and  obligations  of the  Company,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Company,  the Master  Servicer and the Trustee with the consent of the Holders of
Certificates  evidencing  in the aggregate  not less than 66% of the  Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holders
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Company,  the Master Servicer,  the Trustee and the Certificate  Registrar and any
agent of the  Company,  the Master  Servicer,  the Trustee or the  Certificate  Registrar  may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and neither the Company, the Master Servicer,  the Trustee nor any such agent shall
be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York without regard to the conflicts of laws principals  thereof,  other than
Sections 5-1401 and 5-1405 of the New York Obligations Law.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan subject  thereto or the  disposition of all property  acquired upon  foreclosure
or deed in lieu of  foreclosure  of any  Mortgage  Loan and (ii) the  purchase  by the  Master
Servicer  from the Trust Fund of all  remaining  Mortgage  Loans and all property  acquired in
respect  of  such  Mortgage  Loans,   thereby   effecting  early  retirement  of  the  related
Certificates.  The  Agreement  permits,  but does not  require,  the  Master  Servicer  to (i)
purchase at a price  determined as provided in the Agreement all remaining  Mortgage Loans and
all property  acquired in respect of any Mortgage Loan or (ii)  purchase in whole,  but not in
part, all of the  Certificates  from the Holders thereof;  provided,  that any such option may
only be  exercised  if the Pool  Stated  Principal  Balance  of the  Mortgage  Loans as of the
Distribution  Date upon which the proceeds of any such purchase are  distributed  is less than
ten percent of the Cut-off Date Principal Balance of the Mortgage Loans.

        Reference is hereby made to the further  provisions of this  Certificate  set forth on
the reverse hereof,  which further  provisions  shall for all purposes have the same effect as
if set forth at this place.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.






--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


Dated: December ____, 2005                   JPMORGAN CHASE BANK, N.A.
                                             as Trustee


                                             By:_________________________
                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This is one of the Class [A- ] Certificates referred to in the within-mentioned
Agreement.

                                            JPMORGAN CHASE BANK, N.A.,
                                            as Certificate Registrar


                                            By:____________________________
                                            Authorized Signatory





--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate
and hereby  authorizes  the  transfer  of  registration  of such  interest  to assignee on the
Certificate Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:

Dated:                                         ___________________________________________
                                                  Signature by or on behalf of assignor


                                               __________________________________________
                                                  Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available
funds to _______________________for the account of __________________ account number
______________, or, if mailed by check, to ____________________________.  Applicable
statements should be mailed to ________________________.

        This information is provided by _____________________, the assignee named above, or
________________, as its agent.








--------------------------------------------------------------------------------



                                          EXHIBIT B

                                 FORM OF CLASS M CERTIFICATES

        THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES  [AND
THE CLASSM-[ ] CERTIFICATES] DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A REGULAR INTEREST
IN A REAL ESTATE MORTGAGE INVESTMENT CONDUIT, AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE CODE).

        UNLESS  THIS  CERTIFICATE  IS  PRESENTED  BY  AN  AUTHORIZED   REPRESENTATIVE  OF  THE
DEPOSITORY  TRUST  COMPANY,  A NEW YORK  CORPORATION  (DTC),  TO  ISSUER  OR ITS  AGENT  FOR
REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER  ENTITY AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  INASMUCH AS THE  REGISTERED  OWNER  HEREOF,  CEDE &
CO., HAS AN INTEREST HEREIN.

        ANY  TRANSFEREE  OF CLASS M  CERTIFICATE  NOT WILL BE  DEEMED TO HAVE  REPRESENTED  BY
VIRTUE OF ITS PURCHASE OR HOLDING OF SUCH  CERTIFICATE  (OR ANY  INTEREST  HEREIN) THAT EITHER
(A) SUCH  TRANSFEREE IS NOT AN EMPLOYEE  BENEFIT PLAN OR OTHER PLAN SUBJECT TO THE  PROHIBITED
TRANSACTION  PROVISIONS  OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED
(ERISA),  OR SECTION 4975 OF THE CODE (EACH,  AN ERISA  PLAN),  OR ANY PERSON  (INCLUDING,
WITHOUT  LIMITATION,  AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY ERISA PLAN)
WHO IS USING PLAN  ASSETS,  WITHIN THE MEANING OF THE U.S.  DEPARTMENT  OF LABOR  REGULATION
PROMULGATED AT 29 C.F.R.  2510.3-101,  OF ANY ERISA PLAN (EACH,  AN ERISA PLAN INVESTOR) TO
EFFECT SUCH  ACQUISITION,  OR (B)(I) THE TRANSFEREE IS AN INSURANCE  COMPANY,  (II) THE SOURCE
OF FUNDS USED TO PURCHASE OR HOLD THE  CERTIFICATE  (OR ANY INTEREST  HEREIN) IS AN INSURANCE
COMPANY  GENERAL  ACCOUNT  (AS DEFINED IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION
CLASS EXEMPTION  (PTCE) 95-60),  AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN  SATISFIED  (EACH  ENTITY THAT  SATISFIES  THIS CLAUSE (B), A  COMPLYING
INSURANCE COMPANY).

        IF THIS  CERTIFICATE (OR ANY INTEREST  HEREIN) IS ACQUIRED OR HELD IN VIOLATION OF THE
PROVISIONS OF THE PRECEDING  PARAGRAPH,  THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (A) IS
NOT AN ERISA PLAN OR AN ERISA PLAN  INVESTOR,  OR (B) IS A COMPLYING  INSURANCE  COMPANY SHALL
BE RESTORED,  TO THE EXTENT  PERMITTED BY LAW, TO ALL RIGHTS AND  OBLIGATIONS  AS  CERTIFICATE
OWNER  THEREOF  RETROACTIVE  TO THE DATE OF SUCH  TRANSFER  OF THIS  CERTIFICATE.  THE TRUSTEE
SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS  CERTIFICATE  TO
SUCH PRECEDING TRANSFEREE.

        ANY PURPORTED  CERTIFICATE  OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR
ANY INTEREST  HEREIN) WAS EFFECTED IN VIOLATION OF THE  RESTRICTIONS IN SECTION 5.02(e) OF THE
POOLING  AND  SERVICING  AGREEMENT  SHALL  INDEMNIFY  AND HOLD  HARMLESS  THE  DEPOSITOR,  THE
TRUSTEE,  THE MASTER SERVICER,  ANY  SUBSERVICER,  AND THE TRUST FUND FROM AND AGAINST ANY AND
ALL  LIABILITIES,  CLAIMS,  COSTS OR  EXPENSES  INCURRED  BY SUCH  PARTIES AS A RESULT OF SUCH
ACQUISITION OR HOLDING.







--------------------------------------------------------------------------------





Certificate No. [____]                          Adjustable Pass-Through Rate
Class M-___ Mezzanine
Date of Pooling and Servicing Agreement         Aggregate Certificate Principal Balance of
and Cut-off Date:                               the Class M-__ Certificates: $_______________
December 1, 2005
First Distribution Date:                        Initial Certificate Principal Balance of this
[_____________]                                 Certificate:
                                                $[______________]
Master Servicer:
Residential Funding Corporation
Assumed Final Distribution Date:                CUSIP
[_____________]                                 [______________]

                        MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                       SERIES 2005-SP3

               evidencing a percentage interest in any distributions allocable
               to the Class M-___ Certificates with respect to the Trust Fund
               consisting primarily of a pool of one- to four-family first and
               second lien seasoned mortgage loans sold by RESIDENTIAL ASSET
               MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Asset  Mortgage  Products,  Inc.,  the
Master Servicer,  the Trustee  referred to below or GMAC Mortgage Group,  Inc. or any of their
affiliates.  Neither this  Certificate  nor the  underlying  Mortgage  Loans are guaranteed or
insured  by any  governmental  agency or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or GMAC  Mortgage  Group,  Inc. or any of
their  affiliates.  None of the Depositor,  the Master Servicer,  GMAC Mortgage Group, Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This  certifies  that  _______________  is the  registered  owner  of  the  Percentage
Interest  evidenced  by this  Certificate  (obtained  by dividing  the  Certificate  Principal
Balance  of this  Certificate  by the  aggregate  Certificate  Principal  Balance of all Class
M-___  Certificates,  both as  specified  above) in certain  distributions  with  respect to a
Trust  Fund  consisting  primarily  of a pool of one- to  four-family  first and  second  lien
seasoned  mortgage  loans  (the  Mortgage  Loans),  formed  and  sold by  Residential  Asset
Mortgage  Products,  Inc.  (hereinafter  called  the  Depositor,  which  term  includes  any
successor entity under the Agreement  referred to below).  The Trust Fund was created pursuant
to a Pooling  and  Servicing  Agreement  dated as of  December  1,  2005,  (the  Pooling  and
Servicing  Agreement  or the  Agreement)  among the  Depositor,  the  Master  Servicer  and
JPMorgan Chase Bank, N.A., as trustee (the  Trustee),  a summary of certain of the pertinent
provisions  of  which  is  set  forth  hereafter.  To  the  extent  not  defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This Certificate
is issued under and is subject to the terms,  provisions and  conditions of the Agreement,  to
which  Agreement the Holder of this  Certificate  by virtue of the  acceptance  hereof assents
and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the Distribution Date),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the Record Date),  from
the  related  Available  Distribution  Amount  in an  amount  equal  to  the  product  of  the
Percentage  Interest  evidenced by this Certificate and the amount (of interest and principal,
if  any)  required  to  be  distributed  to  Holders  of  Class  M-___  Certificates  on  such
Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose in the City and State of New York. The Initial  Certificate  Principal Balance of this
Certificate is set forth above.  The Certificate  Principal  Balance hereof will be reduced to
the extent of the  distributions  allocable to principal  and any  Realized  Losses  allocable
hereto.

        As  described  above,  any  transferee  of this  Certificate  will be  deemed  to have
represented  by virtue  of its  purchase  or  holding  of this  Certificate  (or any  interest
herein) that either (a) such  transferee  is not an ERISA Plan or an ERISA Plan  Investor,  or
(b) the transferee is a Complying  Insurance Company. In addition,  any purported  Certificate
Owner whose  acquisition or holding of this  Certificate (or any interest herein) was effected
in violation of the  restrictions  in Section  5.02(e) of the  Agreement  shall  indemnify and
hold harmless the  Depositor,  the Trustee,  the Master  Servicer,  any  Subservicer,  and the
Trust Fund from and against any and all  liabilities,  claims,  costs or expenses  incurred by
such parties as a result of such acquisition or holding.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series
specified hereon (herein collectively called the Certificates).

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the related Mortgage Loans,  all as more  specifically set forth herein
and in the  Agreement.  In the event Master  Servicer  funds are advanced  with respect to any
Mortgage Loan,  such advance is reimbursable  to the Master  Servicer,  to the extent provided
in the  Agreement,  from  related  recoveries  on such  Mortgage  Loan or from other cash that
would have been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes including without  limitation  reimbursement to the Depositor and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement and the  modification  of the rights and  obligations of the  Depositor,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Depositor,  the Master  Servicer  and the Trustee with the consent of the Holders
of Certificates  evidencing in the aggregate not less than 66% of the Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holders
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Depositor,  the Master Servicer, the Trustee and the Certificate Registrar and any
agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and  neither the  Depositor,  the Master  Servicer,  the Trustee nor any such agent
shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York without regard to the conflicts of laws principles  thereof,  other than
Sections 5-1401 and 5-1405 of the New York Obligations Law.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan subject  thereto or the  disposition of all property  acquired upon  foreclosure
or deed in lieu of  foreclosure  of any  Mortgage  Loan and (ii) the  purchase  by the  Master
Servicer  from the Trust Fund of all  remaining  Mortgage  Loans and all property  acquired in
respect  of  such  Mortgage  Loans,   thereby   effecting  early  retirement  of  the  related
Certificates.  The  Agreement  permits,  but does not  require,  the  Master  Servicer  to (i)
purchase at a price  determined as provided in the Agreement all remaining  Mortgage Loans and
all property  acquired in respect of any Mortgage Loan or (ii)  purchase in whole,  but not in
part, all of the  Certificates  from the Holders thereof;  provided,  that any such option may
only be exercised if the aggregate  Stated  Principal  Balance of the Mortgage Loans as of the
Distribution  Date upon which the proceeds of any such purchase are  distributed  is less than
ten percent of the Cut-off Date Principal Balance of the Mortgage Loans.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.







--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


Dated: December ____, 2005                   JPMORGAN CHASE BANK, N.A.
                                             as Trustee


                                             By:_________________________
                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This is one of the Class [A- ] Certificates referred to in the within-mentioned
Agreement.

                                            JPMORGAN CHASE BANK, N.A.,
                                            as Certificate Registrar


                                            By:____________________________
                                            Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate
and hereby  authorizes  the  transfer  of  registration  of such  interest  to assignee on the
Certificate Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:

Dated:                                         ___________________________________________
                                                  Signature by or on behalf of assignor


                                               __________________________________________
                                                  Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available
funds to _______________________for the account of __________________ account number
______________, or, if mailed by check, to ____________________________.  Applicable
statements should be mailed to ________________________.

        This information is provided by _____________________, the assignee named above, or
________________, as its agent.








--------------------------------------------------------------------------------



                                          EXHIBIT C

                                 FORM OF CLASS B CERTIFICATES

        THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR  CERTIFICATES  AND
THE CLASS M CERTIFICATES, AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A REGULAR INTEREST
IN A REAL ESTATE MORTGAGE INVESTMENT CONDUIT, AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE CODE).

        THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF
1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED
UNLESS  IT IS  REGISTERED  PURSUANT  TO SUCH  ACT  AND  LAWS  OR IS  SOLD  OR  TRANSFERRED  IN
TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND UNDER  APPLICABLE  STATE
LAW AND IS  TRANSFERRED  IN ACCORDANCE  WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING AND
SERVICING AGREEMENT (THE AGREEMENT).

        NO TRANSFER OF THIS  CERTIFICATE (OR ANY INTEREST  THEREIN) MAY BE MADE TO ANY PERSON,
UNLESS THE  TRANSFEREE  PROVIDES THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  WITH
EITHER (A) A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR (B) AN OPINION OF
COUNSEL  ACCEPTABLE TO AND IN FORM AND SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE DEPOSITOR
AND THE MASTER  SERVICER TO THE EFFECT THAT THE  PURCHASE AND HOLDING OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  (ERISA),  OR SECTION 4975 OF THE CODE (OR  COMPARABLE  PROVISIONS OF ANY SUBSEQUENT
ENACTMENTS)  AND WILL NOT SUBJECT THE TRUSTEE,  THE  DEPOSITOR  OR THE MASTER  SERVICER TO ANY
OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS AND  LIABILITIES  UNDER ERISA OR SECTION 4975
OF THE CODE) IN  ADDITION  TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION OF COUNSEL
SHALL NOT BE AN EXPENSE OF THE TRUSTEE, THE DEPOSITOR OR THE MASTER SERVICER.







--------------------------------------------------------------------------------


Class B                                           Certificate No.[__]
Date of Pooling and Servicing                     Adjustable Rate
Agreement and Cut-off Date
December 1, 2005
First Distribution Date:
[_________]
Master Servicer:                                  Aggregate Certificate Principal Balance of
Residential Funding Corporation                   this
                                                  Certificate:  $[______________________]
Final Scheduled Distribution Date:                Initial Certificate Principal Balance of this
[_________________]                               Certificate:  $[______________________]

                                                  CUSIP:  [_______________]


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                       SERIES 2005-SP3

               evidencing a percentage  interest in the distributions  allocable
               to  the  Class  B  Certificates  with  respect  to a  Trust  Fund
               consisting  primarily of a pool of one- to four-family  first and
               second lien seasoned  mortgage  loans sold by  RESIDENTIAL  ASSET
               MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Asset  Mortgage  Products,  Inc.,  the
Master Servicer,  the Trustee  referred to below or GMAC Mortgage Group,  Inc. or any of their
affiliates.  Neither this  Certificate  nor the  underlying  Mortgage  Loans are guaranteed or
insured  by any  governmental  agency or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or GMAC  Mortgage  Group,  Inc. or any of
their  affiliates.  None of the Depositor,  the Master Servicer,  GMAC Mortgage Group, Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This  certifies  that  _________________  is the  registered  owner of the  Percentage
Interest  evidenced by this  Certificate  in certain  distributions  with respect to the Trust
Fund  consisting  primarily of an interest in a pool of one- to  four-family  first and second
lien seasoned  mortgage  loans (the  Mortgage  Loans),  sold by  Residential  Asset Mortgage
Products,  Inc.  (hereinafter called the Depositor, which term includes any successor entity
under the  Agreement  referred  to below).  The Trust Fund was  created  pursuant to a Pooling
and Servicing  Agreement dated as specified above (the Agreement)  among the Depositor,  the
Master  Servicer and JPMorgan  Chase Bank,  N.A.,  as trustee  (the  Trustee),  a summary of
certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the  extent  not
defined  herein,  the  capitalized  terms  used  herein  have  the  meanings  assigned  in the
Agreement.  This  Certificate  is issued  under and is subject to the  terms,  provisions  and
conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the Distribution Date),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the Record Date),  from
the  related  Available  Distribution  Amount  in an  amount  equal  to  the  product  of  the
Percentage  Interest  evidenced by this  Certificate and the amount of interest and principal,
if any,  required to be distributed to Holders of Class B  Certificates  on such  Distribution
Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced to the extent of the  distributions  allocable  to principal  and any Realized  Losses
allocable hereto.

        No transfer of this Class B  Certificate  will be made unless such  transfer is exempt
from the  registration  requirements  of the  Securities  Act of  1933,  as  amended,  and any
applicable  state  securities  laws or is made in  accordance  with said Act and laws.  In the
event that such a transfer  is to be made,  (i) the  Trustee or the  Depositor  may require an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to the Trustee and
the  Depositor  that such  transfer is exempt  (describing  the  applicable  exemption and the
basis  therefor)  from or is being  made  pursuant  to the  registration  requirements  of the
Securities Act of 1933, as amended,  and of any  applicable  statute of any state and (ii) the
transferee  shall execute an investment  letter in the form  described by the  Agreement.  The
Holder hereof  desiring to effect such  transfer  shall,  and does hereby agree to,  indemnify
the Trustee,  the  Depositor,  the Master  Servicer and the  Certificate  Registrar  acting on
behalf of the Trustee  against any liability  that may result if the transfer is not so exempt
or is not made in accordance with such Federal and state laws.

        As described  above, no transfer of this  Certificate (or any interest  therein) shall
be made unless the  transferee  provides the Trustee,  the Depositor  and the Master  Servicer
with either (a) a  certification  pursuant to Section  5.02(e) of the  Agreement  stating that
either (i) the  transferee is not an employee  benefit or other plan subject to the prohibited
transaction  provisions of ERISA or Section 4975 of the Code (each,  an ERISA Plan),  or any
Person  (including  an  insurance  company  investing  its  general  accounts,  an  investment
manager,  a named  fiduciary  or a trustee  of any ERISA  Plan)  who is using  plan  assets,
within the meaning of the U.S.  Department  of Labor  regulation  promulgated  at 29 C.F.R.
2510.3-101,  of any ERISA Plan (each, an ERISA Plan Investor) to effect such  acquisition or
(ii) the  transferee  is an  insurance  company,  the source of funds used to purchase or hold
such  Certificate  (or any interest  therein) is an insurance  company  general  account (as
defined in U.S.  Department of Labor  Prohibited  Transaction  Class Exemption  (PTCE) 95-60
and the conditions set forth in Sections I and III of PTCE 95-60 have been  satisfied,  or (b)
an opinion of counsel  acceptable  to and in form and substance  satisfactory  to the Trustee,
the  Depositor  and the Master  Servicer to the effect that the  purchase  and holding of this
Certificate  is  permissible  under  applicable  law,  will  not  constitute  or  result  in a
non-exempt  prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code (or
comparable  provisions of any subsequent  enactments),  and will not subject the Trustee,  the
Depositor or the Master  Servicer to any  obligation or liability  (including  obligations  or
liabilities  under ERISA or Section 4975 of the Code) in addition to those  undertaken  in the
Agreement,  which opinion of counsel shall not be an expense of the Trustee,  the Depositor or
the Master Servicer.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series
specified hereon (herein collectively called the Certificates).

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes including without  limitation  reimbursement to the Depositor and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement and the  modification  of the rights and  obligations of the  Depositor,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Depositor,  the Master  Servicer  and the Trustee with the consent of the Holders
of Certificates  evidencing in the aggregate not less than 66% of the Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holders
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Depositor,  the Master Servicer, the Trustee and the Certificate Registrar and any
agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and  neither the  Depositor,  the Master  Servicer,  the Trustee nor any such agent
shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York without regard to the conflicts of laws principles  thereof,  other than
Sections 5-1401 and 5-1405 of the New York Obligations Law.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan subject  thereto or the  disposition of all property  acquired upon  foreclosure
or deed in lieu of  foreclosure  of any  Mortgage  Loan,  and (ii) the  purchase by the Master
Servicer  or its  designee  from  the  Trust  Fund of all  remaining  Mortgage  Loans  and all
property  acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of
the related  Certificates.  The Agreement permits,  but does not require,  the Master Servicer
or its designee (i) to  purchase,  at a price  determined  as provided in the  Agreement,  all
remaining  Mortgage  Loans and all property  acquired in respect of any Mortgage  Loan or (ii)
subject to the terms of the  Agreement,  to  purchase  in whole,  but not in part,  all of the
Certificates  from the Holders thereof,  provided,  that any such option may only be exercised
if the aggregate Stated Principal  Balance of the Mortgage Loans, as of the Distribution  Date
upon which the proceeds of any such purchase are  distributed  is less than ten percent of the
Cut-off Date Principal Balance of the Mortgage Loans.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar by manual  signature,  this  Certificate  shall not be entitled to any benefit under
the Agreement or be valid for any purpose.







--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


Dated: December ____, 2005                   JPMORGAN CHASE BANK, N.A.
                                             as Trustee


                                             By:_________________________
                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This is one of the Class [A- ] Certificates referred to in the within-mentioned
Agreement.

                                            JPMORGAN CHASE BANK, N.A.,
                                            as Certificate Registrar


                                            By:____________________________
                                            Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate
and hereby  authorizes  the  transfer  of  registration  of such  interest  to assignee on the
Certificate Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:

Dated:                                         ___________________________________________
                                                  Signature by or on behalf of assignor


                                               __________________________________________
                                                  Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available
funds to _______________________for the account of __________________ account number
______________, or, if mailed by check, to ____________________________.  Applicable
statements should be mailed to ________________________.

        This information is provided by _____________________, the assignee named above, or
________________, as its agent.







--------------------------------------------------------------------------------


                                          EXHIBIT D

                                 FORM OF CLASS SB CERTIFICATE

        THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES,
CLASS M  CERTIFICATES  AND CLASS B  CERTIFICATES  AS  DESCRIBED IN THE  AGREEMENT  (AS DEFINED
HEREIN).

        SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A REGULAR INTEREST
IN A REAL ESTATE MORTGAGE INVESTMENT CONDUIT, AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN
SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986.

        THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF
1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED
UNLESS  IT IS  REGISTERED  PURSUANT  TO SUCH  ACT  AND  LAWS  OR IS  SOLD  OR  TRANSFERRED  IN
TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND UNDER  APPLICABLE  STATE
LAW AND IS  TRANSFERRED  IN ACCORDANCE  WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING AND
SERVICING AGREEMENT (THE AGREEMENT).

        NO TRANSFER OF THIS  CERTIFICATE  (OR ANY INTEREST  HEREIN) MAY BE MADE TO ANY PERSON,
UNLESS THE  TRANSFEREE  PROVIDES THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  WITH
EITHER (A) A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR (B) AN OPINION OF
COUNSEL  ACCEPTABLE  TO AND IN FORM AND SUBSTANCE  SATISFACTORY  TO THE MASTER  SERVICER,  THE
DEPOSITOR AND THE TRUSTEE TO THE EFFECT THAT THE PURCHASE AND HOLDING OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  (ERISA),  OR SECTION 4975 OF THE CODE (OR  COMPARABLE  PROVISIONS OF ANY SUBSEQUENT
ENACTMENTS)  AND WILL NOT SUBJECT THE MASTER  SERVICER,  THE  DEPOSITOR  OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS OR LIABILITIES UNDER ERISA OR SECTION 4975 OF
THE CODE) IN ADDITION TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH OPINION OF COUNSEL SHALL
NOT BE AN EXPENSE OF THE TRUSTEE, THE DEPOSITOR OR THE MASTER SERVICER.







--------------------------------------------------------------------------------



  Certificate No. [___]
  Class SB Subordinate
  Date of Pooling and Servicing                    Percentage Interest:  [___]%
  Agreement and Cut-off Date:
  December 1, 2005
  First Distribution Date:                         Aggregate Initial Certificate Principal
  [_____________]                                  Balance
                                                   of the Class SB Certificate: $[_________]
  Master Servicer:                                 Initial Certificate Principal Balance of this
  Residential Funding Corporation                  Certificate: $[__________]
  Final Scheduled Distribution Date:               CUSIP: [_____________]
  [___________]


                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                       SERIES 2005-SP3

               evidencing a percentage  interest in any distributions  allocable
               to the Class SB  Certificates  with  respect  to the  Trust  Fund
               consisting  primarily of a pool of one- to four-family  first and
               second lien seasoned  mortgage  loans sold by  RESIDENTIAL  ASSET
               MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not
represent an obligation of or interest in  Residential  Asset  Mortgage  Products,  Inc.,  the
Master  Servicer,  the Trustee  referred to below,  GMAC Mortgage Group,  Inc. or any of their
affiliates.  Neither this  Certificate  nor the  underlying  Mortgage  Loans are guaranteed or
insured  by any  governmental  agency or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc., the Master Servicer,  the Trustee,  GMAC Mortgage Group, Inc. or any of their
affiliates.  None of Residential  Asset Mortgage  Products,  Inc., the Master  Servicer,  GMAC
Mortgage Group,  Inc. or any of their  affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

        This  certifies  that  [_______________]  is the  registered  owner of the  Percentage
Interest  evidenced by this  Certificate  in certain  distributions  with respect to the Trust
Fund  consisting  primarily of an interest in a pool of one- to  four-family  first and second
lien seasoned  mortgage  loans (the  Mortgage  Loans),  sold by  Residential  Asset Mortgage
Products,  Inc. (hereinafter called the Depositor,  which term includes any successor entity
under the  Agreement  referred  to below).  The Trust Fund was  created  pursuant to a Pooling
and Servicing  Agreement dated as specified above (the Agreement)  among the Depositor,  the
Master  Servicer and JPMorgan  Chase Bank,  N.A.,  as trustee  (the  Trustee),  a summary of
certain  of the  pertinent  provisions  of which is set forth  hereafter.  To the  extent  not
defined  herein,  the  capitalized  terms  used  herein  have  the  meanings  assigned  in the
Agreement.  This  Certificate  is issued  under and is subject to the  terms,  provisions  and
conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the Distribution Date),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the Record Date),  from
the  related  Available  Distribution  Amount  in an  amount  equal  to  the  product  of  the
Percentage  Interest  evidenced by this  Certificate and the amount of interest and principal,
if any,  required to be distributed to Holders of Class SB Certificates  on such  Distribution
Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting
on  behalf of the  Trustee  or by a Paying  Agent  appointed  by the  Trustee  in  immediately
available  funds (by wire  transfer  or  otherwise)  for the  account of the  Person  entitled
thereto if such Person shall have so notified  the Master  Servicer or such Paying  Agent,  or
by check  mailed to the  address  of the Person  entitled  thereto,  as such name and  address
shall appear on the Certificate Register.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose in the City and State of New York.  The Notional  Amount of this Class SB  Certificate
as of any  date of  determination  will be  calculated  as  described  in the  Agreement.  The
Notional  Amount  hereof  will  be  reduced  by  interest  shortfalls  on the  Mortgage  Loans
including  any  Prepayment  Interest  Shortfalls  not  covered by  Eligible  Master  Servicing
Compensation  or Excess Cash Flow, and the interest  portion of any Realized  Losses  incurred
in respect thereof.  This Class SB Certificate  will accrue interest at the Pass-Through  Rate
on the Notional Amount as indicated in the definition of Accrued  Certificate  Interest in the
Agreement.  This Class SB Certificate  will not accrue interest on its  Certificate  Principal
Balance.

        No transfer of this Class SB  Certificate  will be made unless such transfer is exempt
from the  registration  requirements  of the  Securities  Act of  1933,  as  amended,  and any
applicable  state  securities  laws or is made in  accordance  with said Act and laws.  In the
event that such a transfer  is to be made,  (i) the  Trustee or the  Depositor  may require an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to the Trustee and
the  Depositor  that such  transfer is exempt  (describing  the  applicable  exemption and the
basis  therefor)  from or is being  made  pursuant  to the  registration  requirements  of the
Securities Act of 1933, as amended,  and of any  applicable  statute of any state and (ii) the
transferee  shall execute an investment  letter in the form  described by the  Agreement.  The
Holder hereof  desiring to effect such  transfer  shall,  and does hereby agree to,  indemnify
the Trustee,  the  Depositor,  the Master  Servicer and the  Certificate  Registrar  acting on
behalf of the Trustee  against any liability  that may result if the transfer is not so exempt
or is not made in accordance with such Federal and state laws.

        As described  above, no transfer of this  Certificate (or any interest  therein) shall
be made unless the  transferee  provides the Trustee,  the Depositor  and the Master  Servicer
with either (a) a  certification  pursuant to Section  5.02(e) of the  Agreement  stating that
the  transferee  is  not  an  employee  benefit  or  other  plan  subject  to  the  prohibited
transaction  provisions of ERISA or Section 4975 of the Code (each,  an ERISA Plan),  or any
Person  (including  an  insurance  company  investing  its  general  accounts,  an  investment
manager,  a named  fiduciary  or a trustee  of any ERISA  Plan)  who is using  plan  assets,
within the meaning of the U.S.  Department  of Labor  regulation  promulgated  at 29 C.F.R.
2510.3-101,  of any ERISA Plan (each,  an ERISA Plan  Investor) to effect such  acquisition,
or (b) an opinion of  counsel  acceptable  to and in form and  substance  satisfactory  to the
Trustee,  the  Depositor  and the Master  Servicer to the effect that the purchase and holding
of this  Certificate is permissible  under  applicable law, will not constitute or result in a
non-exempt  prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code (or
comparable  provisions of any subsequent  enactments),  and will not subject the Trustee,  the
Depositor or the Master  Servicer to any  obligation or liability  (including  obligations  or
liabilities  under ERISA or Section 4975 of the Code) in addition to those  undertaken  in the
Agreement,  which opinion of counsel shall not be an expense of the Trustee,  the Depositor or
the Master Servicer.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series
specified in the Agreement (herein collectively called the Certificates).

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes including without  limitation  reimbursement to the Depositor and the Master Servicer
of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement and the  modification  of the rights and  obligations of the  Depositor,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Depositor,  the Master  Servicer  and the Trustee with the consent of the Holders
of Certificates  evidencing in the aggregate not less than 66% of the Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holders
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same Class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Depositor,  the Master Servicer,  the Trustee,  the Certificate  Registrar and any
agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and  neither the  Depositor,  the Master  Servicer,  the Trustee nor any such agent
shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan subject  thereto or the  disposition of all property  acquired upon  foreclosure
or deed in lieu of  foreclosure  of any  Mortgage  Loan,  and (ii) the  purchase by the Master
Servicer  or its  designee  from  the  Trust  Fund of all  remaining  Mortgage  Loans  and all
property  acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of
the related  Certificates.  The Agreement permits,  but does not require,  the Master Servicer
or its  designee  (i) to purchase at a price  determined  as  provided  in the  Agreement  all
remaining  Mortgage  Loans and all property  acquired in respect of any Mortgage  Loan or (ii)
subject to the terms of the  Agreement,  to  purchase  in whole,  but not in part,  all of the
Certificates  Group  from the  Holders  thereof;  provided,  that any such  option may only be
exercised  if the pool  Stated  Principal  Balance  of the  related  Mortgage  Loans as of the
Distribution  Date upon which the proceeds of any such purchase are  distributed  is less than
ten percent of the Cut-off Date Principal Balance of the Mortgage Loans.

        Reference is hereby made to the further  provisions of this  Certificate  set forth on
the reverse hereof,  which further  provisions  shall for all purposes have the same effect as
if set forth at this place.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.







--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


Dated: December ____, 2005                   JPMORGAN CHASE BANK, N.A.
                                             as Trustee


                                             By:_________________________
                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This is one of the Class [A- ] Certificates referred to in the within-mentioned
Agreement.

                                            JPMORGAN CHASE BANK, N.A.,
                                            as Certificate Registrar


                                            By:____________________________
                                            Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate
and hereby  authorizes  the  transfer  of  registration  of such  interest  to assignee on the
Certificate Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:

Dated:                                         ___________________________________________
                                                  Signature by or on behalf of assignor


                                               __________________________________________
                                                  Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available
funds to _______________________for the account of __________________ account number
______________, or, if mailed by check, to ____________________________.  Applicable
statements should be mailed to ________________________.

        This information is provided by _____________________, the assignee named above, or
________________, as its agent.








--------------------------------------------------------------------------------



                                          EXHIBIT E

                                 FORM OF CLASS R CERTIFICATE

        THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON- UNITED STATES PERSON OR
A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

        SOLELY  FOR  U.S.  FEDERAL  INCOME  TAX  PURPOSES,  THIS  CERTIFICATE  IS A  RESIDUAL
INTEREST  IN A REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT  AS  THOSE  TERMS  ARE  DEFINED,
RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED
(THE CODE).  THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES
ACT OF 1933,  AS  AMENDED,  OR THE  SECURITIES  LAWS OF ANY  STATE  AND MAY NOT BE  RESOLD  OR
TRANSFERRED  UNLESS IT IS REGISTERED  PURSUANT TO SUCH ACT AND LAWS OR IS SOLD OR  TRANSFERRED
IN TRANSACTIONS  WHICH ARE EXEMPT FROM REGISTRATION  UNDER SUCH ACT AND UNDER APPLICABLE STATE
LAW AND IS  TRANSFERRED  IN ACCORDANCE  WITH THE PROVISIONS OF SECTION 5.02 OF THE POOLING AND
SERVICING AGREEMENT (THE AGREEMENT).

        THIS  CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF
1933, AS AMENDED,  OR THE  SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED
UNLESS  IT IS  REGISTERED  PURSUANT  TO SUCH  ACT  AND  LAWS  OR IS  SOLD  OR  TRANSFERRED  IN
TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND UNDER  APPLICABLE  STATE
LAW AND IS TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

        NO TRANSFER OF THIS  CERTIFICATE (OR ANY INTEREST  THEREIN) MAY BE MADE TO ANY PERSON,
UNLESS THE  TRANSFEREE  PROVIDES THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  WITH
EITHER (A) A  CERTIFICATION  PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR (B) AN OPINION OF
COUNSEL  ACCEPTABLE TO AND IN FORM AND SUBSTANCE  SATISFACTORY  TO THE TRUSTEE,  THE DEPOSITOR
AND THE MASTER  SERVICER TO THE EFFECT THAT THE  PURCHASE AND HOLDING OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED
TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED  (ERISA),  OR SECTION 4975 OF THE CODE (OR  COMPARABLE  PROVISIONS OF ANY SUBSEQUENT
ENACTMENTS)  AND WILL NOT SUBJECT THE TRUSTEE,  THE  DEPOSITOR  OR THE MASTER  SERVICER TO ANY
OBLIGATION OR LIABILITY  (INCLUDING  OBLIGATIONS AND  LIABILITIES  UNDER ERISA OR SECTION 4975
OF THE CODE) IN  ADDITION  TO THOSE  UNDERTAKEN  IN THE  AGREEMENT,  WHICH  OPINION OF COUNSEL
SHALL NOT BE AN EXPENSE OF THE TRUSTEE, THE DEPOSITOR OR THE MASTER SERVICER.



        ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT  TO THE MASTER  SERVICER  AND THE TRUSTEE
THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL  SUBDIVISION
THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR  INSTRUMENTALITY OF ANY OF THE
FOREGOING (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE
SUBJECT TO TAX AND EXCEPT  FOR  FREDDIE  MAC,  A  MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT
SELECTED  BY  SUCH   GOVERNMENTAL   UNIT),  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL
ORGANIZATION,  OR  ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF  THE  FOREGOING,  (C)  ANY
ORGANIZATION (OTHER THAN CERTAIN FARMERS  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION
511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL  ELECTRIC  AND  TELEPHONE
COOPERATIVES   DESCRIBED  IN  SECTION  1381(A)(2)(C)  OF  THE  CODE,  (E)  AN  ELECTING  LARGE
PARTNERSHIP  UNDER  SECTION  775(A) OF THE CODE (ANY SUCH PERSON  DESCRIBED  IN THE  FOREGOING
CLAUSES  (A),   (B),   (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A   DISQUALIFIED
ORGANIZATION),  OR (F) AN  AGENT  OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE  OF SUCH
TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES
CERTAIN  ADDITIONAL   CONDITIONS   RELATING  TO  THE  FINANCIAL   CONDITION  OF  THE  PROPOSED
TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION IN THE  CERTIFICATE  REGISTER OR ANY TRANSFER,
SALE OR OTHER  DISPOSITION OF THIS  CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF
A  DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY
PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT  LIMITED  TO, THE  RECEIPT OF  DISTRIBUTIONS  ON THIS
CERTIFICATE.  EACH HOLDER OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE
DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.






--------------------------------------------------------------------------------



Class R-[___] Residual                          Certificate No. [____]
Date of Pooling and Servicing Agreement         Aggregate Initial Certificate Principal
and Cut-off Date:                               Balance of the Class R-___ Certificates:
December 1, 2005                                $[______________]


First Distribution Date:                        Initial Certificate Principal Balance of this
[__________]                                    Certificate:
                                                $[______________]
Master Servicer:                                Percentage Interest: _____%
Residential Funding Corporation
Assumed Final Distribution Date:                CUSIP
[________________]                              [______________]

                        MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE
                                       SERIES 2005-SP3

               evidencing a percentage  interest in any distributions  allocable
               to the Class  R-__  Certificates  with  respect to the Trust Fund
               consisting  primarily of a pool of one- to four-family  first and
               second lien seasoned  mortgage  loans sold by  RESIDENTIAL  ASSET
               MORTGAGE PRODUCTS, INC.

        This  Certificate  is  payable  solely  from the assets of the Trust Fund and does not
represent an obligation of or interest in  Residential  Asset  Mortgage  Products,  Inc.,  the
Master Servicer,  the Trustee  referred to below or GMAC Mortgage Group,  Inc. or any of their
affiliates.  Neither this  Certificate  nor the  underlying  Mortgage  Loans are guaranteed or
insured  by any  governmental  agency or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or GMAC  Mortgage  Group,  Inc. or any of
their  affiliates.  None of the Depositor,  the Master Servicer,  GMAC Mortgage Group, Inc. or
any of their  affiliates  will have any  obligation  with respect to any  certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies  that  ___________________  is the  registered  owner of the Percentage
Interest  evidenced  by  this  Certificate  (obtained  by  dividing  the  Initial  Certificate
Principal Balance of this Certificate by the aggregate Initial  Certificate  Principal Balance
of all Class  R-__  Certificates,  both as  specified  above) in  certain  distributions  with
respect to the Trust Fund  consisting  primarily  of a pool of one- to  four-family  first and
second  lien  seasoned  mortgage  loans (the  Mortgage  Loans),  sold by  Residential  Asset
Mortgage  Products,  Inc.  (hereinafter  called  the  Depositor,  which  term  includes  any
successor  entity  under  the  Agreement  referred  to  below).  The  Trust  Fund was  created
pursuant to a Pooling and  Servicing  Agreement  dated as of December 1, 2005,  (the  Pooling
and Servicing  Agreement or the  Agreement)  among the Depositor,  the Master  Servicer and
JPMorgan Chase Bank, N.A., as trustee (the  Trustee),  a summary of certain of the pertinent
provisions  of  which  is  set  forth  hereafter.  To  the  extent  not  defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This Certificate
is issued under and is subject to the terms,  provisions and  conditions of the Agreement,  to
which  Agreement the Holder of this  Certificate  by virtue of the  acceptance  hereof assents
and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a  distribution  will be made on the 25th day
of each  month  or, if such 25th day is not a  Business  Day,  the  Business  Day  immediately
following (the Distribution Date),  commencing as described in the Agreement,  to the Person
in whose name this  Certificate  is registered at the close of business on the last day (or if
such last day is not a Business  Day, the Business Day  immediately  preceding  such last day)
of the month immediately  preceding the month of such  distribution (the Record Date),  from
the  Available  Distribution  Amount  in an  amount  equal to the  product  of the  Percentage
Interest  evidenced by this  Certificate  and the amount (of interest and  principal,  if any)
required to be distributed to Holders of Class R-__ Certificates on such Distribution Date.

        Each  Holder of this  Certificate  will be  deemed  to have  agreed to be bound by the
restrictions  set  forth in the  Agreement  to the  effect  that (i) each  person  holding  or
acquiring  any  Ownership  Interest in this  Certificate  must be a United States Person and a
Permitted  Transferee,  (ii) the transfer of any Ownership  Interest in this  Certificate will
be  conditioned  upon the delivery to the Trustee of, among other things,  an affidavit to the
effect that it is a United  States  Person and  Permitted  Transferee,  (iii) any attempted or
purported  transfer  of any  Ownership  Interest  in this  Certificate  in  violation  of such
restrictions  will be  absolutely  null  and void and will  vest no  rights  in the  purported
transferee,  and  (iv) if any  person  other  than a  United  States  Person  and a  Permitted
Transferee  acquires  any  Ownership  Interest  in  this  Certificate  in  violation  of  such
restrictions,  then the  Depositor  will have the right,  in its sole  discretion  and without
notice to the Holder of this  Certificate,  to sell this  Certificate to a purchaser  selected
by the Depositor,  which  purchaser may be the  Depositor,  or any affiliate of the Depositor,
on such terms and conditions as the Depositor may choose.

        Notwithstanding  the above,  the final  distribution on this  Certificate will be made
after  due  notice  of the  pendency  of such  distribution  and only  upon  presentation  and
surrender  of this  Certificate  at the office or agency  appointed  by the  Trustee  for that
purpose  in the City and State of New York.  The  Initial  Certificate  Principal  Balance  of
this  Certificate  is set forth  above.  The  Certificate  Principal  Balance  hereof  will be
reduced  to the  extent of  distributions  allocable  to  principal  and any  Realized  Losses
allocable hereto.  Notwithstanding  the reduction of the Certificate  Principal Balance hereof
to zero, this  Certificate will remain  outstanding  under the Agreement and the Holder hereof
may have additional  obligations with respect to this Certificate,  including tax liabilities,
and may be entitled to certain additional  distributions  hereon, in accordance with the terms
and provisions of the Agreement.

        No  transfer  of this Class R-__  Certificate  will be made  unless  such  transfer is
exempt from the registration  requirements of the Securities Act of 1933, as amended,  and any
applicable  state  securities  laws or is made in  accordance  with said Act and laws.  In the
event that such a transfer  is to be made,  (i) the  Trustee or the  Depositor  may require an
opinion of counsel  acceptable  to and in form and substance  satisfactory  to the Trustee and
the  Depositor  that such  transfer is exempt  (describing  the  applicable  exemption and the
basis  therefor)  from or is being  made  pursuant  to the  registration  requirements  of the
Securities Act of 1933, as amended,  and of any  applicable  statute of any state and (ii) the
transferee  shall execute an investment  letter in the form  described by the  Agreement.  The
Holder hereof  desiring to effect such  transfer  shall,  and does hereby agree to,  indemnify
the Trustee,  the  Depositor,  the Master  Servicer and the  Certificate  Registrar  acting on
behalf of the Trustee  against any liability  that may result if the transfer is not so exempt
or is not made in  accordance  with such  Federal  and state  laws.  As  described  above,  no
transfer of this  Certificate  (or any interest  therein)  shall be made unless the transferee
provides the Trustee,  the Depositor and the Master  Servicer with either (a) a  certification
pursuant to Section  5.02(e) of the Agreement  stating that the  transferee is not an employee
benefit or other plan subject to the  prohibited  transaction  provisions  of ERISA or Section
4975 of the Code (each,  an ERISA  Plan),  or any Person  (including  an  insurance  company
investing its general accounts,  an investment  manager, a named fiduciary or a trustee of any
ERISA Plan) who is using plan  assets,  within the meaning of the U.S.  Department  of Labor
regulation  promulgated  at 29 C.F.R.   2510.3-101,  of any ERISA Plan (each,  an ERISA Plan
Investor)  to effect  such  acquisition,  or (b) an opinion of counsel  acceptable  to and in
form and substance  satisfactory to the Trustee,  the Depositor and the Master Servicer to the
effect that the purchase  and holding of this  Certificate  is  permissible  under  applicable
law, will not constitute or result in a non-exempt  prohibited  transaction  under Section 406
of  ERISA  or  Section  4975  of  the  Code  (or  comparable   provisions  of  any  subsequent
enactments),  and will not subject the Trustee,  the  Depositor or the Master  Servicer to any
obligation or liability  (including  obligations or liabilities under ERISA or Section 4975 of
the Code) in addition to those  undertaken  in the  Agreement,  which opinion of counsel shall
not be an expense of the Trustee, the Depositor or the Master Servicer.

        This Certificate is one of a duly authorized  issue of Certificates  issued in several
Classes  designated  as  Mortgage  Asset-Backed   Pass-Through   Certificates  of  the  Series
specified hereon (herein collectively called the Certificates).

        The  Certificates  are  limited  in  right  of  payment  to  certain  collections  and
recoveries  respecting the Mortgage Loans,  all as more  specifically  set forth herein and in
the  Agreement.  In the event Master  Servicer funds are advanced with respect to any Mortgage
Loan,  such advance is  reimbursable  to the Master  Servicer,  to the extent  provided in the
Agreement,  from related  recoveries  on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders.

        As  provided in the  Agreement,  withdrawals  from the  Custodial  Account  and/or the
Certificate  Account created for the benefit of  Certificateholders  may be made by the Master
Servicer from time to time for purposes other than distributions to  Certificateholders,  such
purposes  including  without  limitation   reimbursement  to  the  Depositor  and  the  Master
Servicer of advances made, or certain expenses incurred, by either of them.

        The Agreement permits, with certain exceptions therein provided,  the amendment of the
Agreement and the  modification  of the rights and  obligations of the  Depositor,  the Master
Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement at any
time by the  Depositor,  the Master  Servicer  and the Trustee with the consent of the Holders
of Certificates  evidencing in the aggregate not less than 66% of the Percentage  Interests of
each  Class  of  Certificates  affected  thereby.  Any  such  consent  by the  Holder  of this
Certificate  shall be  conclusive  and binding on such  Holder and upon all future  holders of
this  Certificate  and of any  Certificate  issued  upon the  transfer  hereof or in  exchange
herefor  or in  lieu  hereof  whether  or not  notation  of such  consent  is  made  upon  the
Certificate.  The  Agreement  also  permits  the  amendment  thereof in certain  circumstances
without  the  consent of the Holders of any of the  Certificates  and,  in certain  additional
circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,
the transfer of this  Certificate is registrable  in the  Certificate  Register upon surrender
of this Certificate for  registration of transfer at the offices or agencies  appointed by the
Trustee in the City and State of New York,  duly endorsed by, or  accompanied by an assignment
in the form  below  or other  written  instrument  of  transfer  in form  satisfactory  to the
Trustee and the  Certificate  Registrar  duly  executed by the Holder  hereof or such Holders
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  of
authorized  denominations  evidencing the same Class and aggregate Percentage Interest will be
issued to the designated transferee or transferees.

        The  Certificates  are issuable only as  registered  Certificates  without  coupons in
Classes and in  denominations  specified in the  Agreement.  As provided in the  Agreement and
subject to certain  limitations  therein  set forth,  Certificates  are  exchangeable  for new
Certificates of authorized  denominations  evidencing the same class and aggregate  Percentage
Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such registration of transfer or exchange,  but
the Trustee may require  payment of a sum  sufficient  to cover any tax or other  governmental
charge payable in connection therewith.

        The Depositor,  the Master Servicer, the Trustee and the Certificate Registrar and any
agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar may
treat the Person in whose name this  Certificate  is  registered  as the owner  hereof for all
purposes,  and  neither the  Depositor,  the Master  Servicer,  the Trustee nor any such agent
shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of
the State of New York without regard to the conflicts of laws principles  thereof,  other than
Sections 5-1401 and 5-1405 of the New York Obligations Law.

        The obligations  created by the Agreement in respect of the Certificates and the Trust
Fund created  thereby shall  terminate upon the payment to  Certificateholders  of all amounts
held  by or on  behalf  of the  Trustee  and  required  to be paid  to  them  pursuant  to the
Agreement  following  the  earlier  of (i) the  maturity  or  other  liquidation  of the  last
Mortgage Loan subject  thereto or the  disposition of all property  acquired upon  foreclosure
or deed in lieu of  foreclosure  of any  Mortgage  Loan and (ii) the  purchase  by the  Master
Servicer  or its  designee  from  the  Trust  Fund of all  remaining  Mortgage  Loans  and all
property  acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of
the related  Certificates.  The Agreement permits,  but does not require,  the Master Servicer
or its  designee to (i)  purchase at a price  determined  as  provided  in the  Agreement  all
remaining  Mortgage  Loans and all property  acquired in respect of any Mortgage  Loan or (ii)
purchase in whole,  but not in part,  all of the Class  [____]  Certificates  from the Holders
thereof;  provided,  that any such  option  may only be  exercised  if the  aggregated  Stated
Principal  Balance of the Mortgage Loans as of the  Distribution  Date upon which the proceeds
of any such purchase are  distributed  is less than ten percent of the Cut-off Date  Principal
Balance of the Mortgage Loans.

        Reference is hereby made to the further  provisions of this  Certificate  set forth on
the reverse  hereof,  which further  provisions  shall for all purpose have the same effect as
if set forth at this place.

        Unless the certificate of  authentication  hereon has been executed by the Certificate
Registrar,  by manual  signature,  this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose.







--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


Dated: December ____, 2005                   JPMORGAN CHASE BANK, N.A.
                                             as Trustee


                                             By:_________________________
                                             Authorized Signatory


                                CERTIFICATE OF AUTHENTICATION

        This is one of the Class [A- ] Certificates referred to in the within-mentioned
Agreement.

                                            JPMORGAN CHASE BANK, N.A.,
                                            as Certificate Registrar


                                            By:____________________________
                                            Authorized Signatory






--------------------------------------------------------------------------------


                                          ASSIGNMENT

        FOR VALUE RECEIVED,  the undersigned  hereby sell(s),  assign(s) and transfer(s)  unto
(Please  print or  typewrite  name and  address  including  postal  zip  code of  assignee)  a
Percentage  Interest evidenced by the within Mortgage  Asset-Backed  Pass-Through  Certificate
and hereby  authorizes  the  transfer  of  registration  of such  interest  to assignee on the
Certificate Register of the Trust Fund.

        I (We) further direct the  Certificate  Registrar to issue a new Certificate of a like
denomination  and Class,  to the above named  assignee  and deliver  such  Certificate  to the
following address:

Dated:                                         ___________________________________________
                                                  Signature by or on behalf of assignor


                                               __________________________________________
                                                  Signature Guaranteed


                                  DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available
funds to _______________________for the account of __________________ account number
______________, or, if mailed by check, to ____________________________.  Applicable
statements should be mailed to ________________________.

        This information is provided by _____________________, the assignee named above, or
________________, as its agent.








--------------------------------------------------------------------------------



                                          EXHIBIT F

                                     CUSTODIAL AGREEMENT

                                        [To be inserted]








--------------------------------------------------------------------------------



                                          EXHIBIT G

                                        LOAN SCHEDULE

                                       (Filed Manually)








--------------------------------------------------------------------------------



                                          EXHIBIT H

                                 FORM OF REQUEST FOR RELEASE

DATE:

TO:

RE:     .......REQUEST FOR RELEASE OF DOCUMENTS

In connection with the administration of the pool of Mortgage Loans held by you for the
referenced pool, we request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
Borrower Name(s):
Reason for Document Request: (circle one)   Mortgage Loan Prepaid in Full
        .......                             Mortgage Loan Repurchased

We hereby certify that all amounts received or to be received in connection with such
payments which are required to be deposited have been or will be so deposited as provided in
the Pooling and Servicing Agreement.

_______________________________________
Residential Funding Corporation
Authorized Signature
****************************************************************
TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being
enclosed with a copy of this form.  You should retain this form for your files in accordance
with the terms of the Pooling and Servicing Agreement.







--------------------------------------------------------------------------------


               Enclosed Documents:             [ ] Promissory Note
                                               [ ] Primary Insurance Policy
                                               [ ] Mortgage or Deed of Trust
                                               [ ] Assignment(s) of Mortgage or Deed of Trust
                                               [ ] Title Insurance Policy
                                               [ ] Other:

___________________________________
Name
___________________________________
Title
___________________________________
Date








--------------------------------------------------------------------------------



                                         EXHIBIT I-1

                           FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF.......              )
        .......              ) ss.:
COUNTY OF......              )

               [NAME OF OFFICER], being first duly sworn, deposes and says:

        1......That he is [Title of Officer] of [Name of Owner]  (record or  beneficial  owner
of the Mortgage  Asset-Backed  Pass-Through  Certificates,  Series _______,  Class R[-__] (the
Owner), a [savings institution]  [corporation] duly organized and existing under the laws of
[the  State  of ] [the  United  States],  on  behalf  of which he  makes  this  affidavit  and
agreement.

        2......That the Owner (i) is not and will not be a disqualified  organization  or an
electing  large  partnership  as  of  [date  of  transfer]  within  the  meaning  of  Sections
860E(e)(5)  and 775,  respectively,  of the  Internal  Revenue  Code of 1986,  as amended (the
Code) or an electing large  partnership under Section 775(a) of the Code, (ii) will endeavor
to remain  other than a  disqualified  organization  for so long as it retains  its  ownership
interest  in  the  Class  R[-__]  Certificates,  and  (iii)  is  acquiring  the  Class  R[-__]
Certificates  for its own  account  or for the  account  of  another  Owner  from which it has
received an affidavit  and  agreement in  substantially  the same form as this  affidavit  and
agreement.  (For  this  purpose,  a  disqualified   organization  means  an  electing  large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state or  political
subdivision  thereof,  any agency or  instrumentality  of any of the foregoing  (other than an
instrumentality  all of the  activities  of  which  are  subject  to tax and,  except  for the
Federal  Home Loan  Mortgage  Corporation,  a  majority  of whose  board of  directors  is not
selected  by  any  such  governmental   entity)  or  any  foreign  government,   international
organization  or any agency or  instrumentality  of such foreign  government or  organization,
any  rural  electric  or  telephone  cooperative,  or any  organization  (other  than  certain
farmers  cooperatives)  that  is  generally  exempt  from  federal  income  tax  unless  such
organization is subject to the tax on unrelated business taxable income).

        3......That the Owner is aware (i) of the tax that would be imposed  on  transfers  of
Class R[-__]  Certificates  to  disqualified  organizations  or electing  large  partnerships,
under the Code,  that applies to all  transfers of Class R[-__]  Certificates  after March 31,
1988;  (ii) that  such tax would be on the  transferor  (or,  with  respect  to  transfers  to
electing large  partnerships,  on each such  partnership),  or, if such transfer is through an
agent  (which  person   includes  a  broker,   nominee  or  middleman)   for  a   disqualified
organization,  on the agent;  (iii) that the person  (other than with  respect to transfers to
electing large  partnerships)  otherwise liable for the tax shall be relieved of liability for
the tax if the  transferee  furnishes to such person an affidavit that the transferee is not a
disqualified  organization  and,  at the time of  transfer,  such  person does not have actual
knowledge  that the  affidavit is false;  and (iv) that the Class R[-__]  Certificates  may be
noneconomic  residual  interests  within the  meaning of  Treasury  regulations  promulgated
pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain
liable  for any taxes due with  respect  to the income on such  residual  interest,  unless no
significant purpose of the transfer was to impede the assessment or collection of tax.

        4......That the Owner is aware of the tax imposed on a  pass-through  entity holding
Class R[-__]  Certificates if either the pass-through  entity is an electing large partnership
under  Section 775 of the Code or if at any time during the taxable  year of the  pass-through
entity a disqualified  organization  is the record holder of an interest in such entity.  (For
this purpose, a pass through entity includes a regulated  investment  company, a real estate
investment  trust  or  common  trust  fund,  a  partnership,  trust  or  estate,  and  certain
cooperatives.)

        5......The Owner is either (i) a citizen or  resident  of the  United  States,  (ii) a
corporation,  partnership or other entity  treated as a corporation or a partnership  for U.S.
federal  income  tax  purposes  and  created or  organized  in or under the laws of the United
States,  any state thereof or the District of Columbia  (other than a partnership  that is not
treated  as a United  States  person  under any  applicable  Treasury  regulations),  (iii) an
estate  that is  described  in  Section  7701(a)(30)(D)  of the Code,  or (iv) a trust that is
described in Section 7701(a)(30)(E) of the Code.

        6......The Owner  hereby  agrees that it will not cause  income from the Class  R[-__]
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within
the  meaning of an  applicable  income  tax  treaty)  of the Owner of  another  United  States
taxpayer.

        7......That the Owner is aware that the Trustee  will not register the transfer of any
Class R[- __] Certificates unless the transferee,  or the transferees  agent,  delivers to it
an  affidavit  and  agreement,  among other  things,  in  substantially  the same form as this
affidavit and  agreement.  The Owner  expressly  agrees that it will not  consummate  any such
transfer if it knows or believes that any of the  representations  contained in such affidavit
and agreement are false.

        8......That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R[-__]  Certificates  and the provisions of Section 5.02(f) of the Pooling and Servicing
Agreement  under  which the Class  R[-__]  Certificates  were  issued (in  particular,  clause
(iii)(A) and (iii)(B) of Section  5.02(f) which  authorize the Trustee to deliver  payments to
a person other than the Owner and  negotiate a mandatory  sale by the Trustee in the event the
Owner holds such  Certificates in violation of Section  5.02(f)).  The Owner expressly  agrees
to be bound by and to comply with such restrictions and provisions.

        9......That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to
ensure that the Class R[-__]  Certificates will only be owned,  directly or indirectly,  by an
Owner that is not a disqualified organization.

        10.    The Owners Taxpayer Identification Number is ________________.

        11.    This  affidavit  and  agreement  relates only to the Class R[-__]  Certificates
held by the Owner and not to any other  holder  of the Class  R[-__]  Certificates.  The Owner
understands   that  the  liabilities   described  herein  relate  only  to  the  Class  R[-__]
Certificates.

        12.    That no  purpose  of the Owner  relating  to the  transfer  of any of the Class
R[-__]  Certificates  by the Owner is or will be to impede the assessment or collection of any
tax; in making this  representation,  the Owner  warrants  that the Owner is familiar with (i)
Treasury Regulation Section  1.860E-1(c) and recent amendments  thereto,  effective as of July
19,  2002,  and  (ii)  the  preamble  describing  the  adoption  of  the  amendments  to  such
regulation, which is attached hereto as Exhibit 1.

        13.    That the Owner has no present  knowledge or expectation  that it will be unable
to pay  any  United  States  taxes  owed  by it so  long  as any  of the  Certificates  remain
outstanding.  In this  regard,  the Owner  hereby  represents  to and for the  benefit  of the
person  from whom it  acquired  the Class  R[-__]  Certificate  that the Owner  intends to pay
taxes  associated  with  holding  such Class R[- __]  Certificate  as they become  due,  fully
understanding  that it may incur tax  liabilities in excess of any cash flows generated by the
Class R[-__] Certificate.

        14.    That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or  subject  to a  bankruptcy  proceeding  for so long as any of the  Class  R[-__]
Certificates remain outstanding.

        15.    (a) The Owner is not an  employee  benefit  plan or other  plan  subject to the
prohibited  transaction  provisions of the Employee Retirement Income Security Act of 1974, as
amended  (ERISA),  or Section  4975 of the Internal  Revenue  Code of 1986,  as amended (the
Code) (each, an ERISA Plan),  or any person  (including an insurance company investing its
general  accounts,  an investment  manager,  a named fiduciary or a trustee of any ERISA Plan)
who is using plan  assets,  within the meaning of the U.S.  Department  of Labor  regulation
promulgated at 29 C.F.R.  2510.3-101,  of any ERISA Plan (each,  an ERISA Plan Investor) to
effect such acquisition; or

               (b) The Owner has provided the Trustee,  the Depositor and the Master  Servicer
with an  opinion  of  counsel  acceptable  to and in form and  substance  satisfactory  to the
Trustee,  the  Depositor  and the Master  Servicer to the effect that the purchase and holding
of  Certificates  is permissible  under  applicable  law, will not constitute or result in any
non-exempt  prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code (or
comparable  provisions of any  subsequent  enactments)  and will not subject the Trustee,  the
Depositor or the Master  Servicer to any  obligation or liability  (including  obligations  or
liabilities  under ERISA or Section 4975 of the Code) in addition to those  undertaken  in the
Pooling  and  Servicing  Agreement  which  opinion of  counsel  shall not be an expense of the
Trustee, the Depositor or the Master Servicer.

        In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants
with,  the  Depositor,  the  Trustee  and the  Master  Servicer  that the  Purchaser  will not
transfer  such  Certificates  to any  transferee  unless  either  such  transferee  meets  the
requirements set forth in either (a) or (b) above.

        Capitalized  terms used but not defined herein shall have the meanings assigned in the
Pooling and Servicing Agreement.







--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of Officer] and
its corporate seal to be hereunto attached, attested by its [Assistant] Secretary, this day
of _____,___ 200__.

                                            [NAME OF OWNER]


                                            By:...............................................
                                            [Name of Officer]
                                            [Title of Officer]
[Corporate Seal]

ATTEST:

________________________________
[Assistant] Secretary

        Personally appeared before me the above-named [Name of Officer], known or proved to
me to be the same person who executed the foregoing instrument and to be the [Title of
Officer] of the Owner, and acknowledged to me that he executed the same as his free act and
deed and the free act and deed of the Owner.

        Subscribed and sworn before me this ___ day of ________, 200 __.

..............................................................................................
                                            NOTARY PUBLIC

                                            COUNTY OF.........................................

                                            STATE OF..........................................

                                            My Commission expires the ____ day of _____, 20__
                                            .








--------------------------------------------------------------------------------


                                          EXHIBIT 1

                                  DEPARTMENT OF THE TREASURY

Internal Revenue Service

26 CFR Parts 1 and 602

[TD 9004]
RIN 1545-AW98

Real Estate Mortgage Investment Conduits

AGENCY: Internal Revenue Service (IRS), Treasury.

ACTION: Final regulations.

        SUMMARY:  This document contains final  regulations  relating to safe harbor transfers
of noneconomic  residual interests in real estate mortgage investment  conduits (REMICs).  The
final  regulations   provide   additional   limitations  on  the  circumstances   under  which
transferors may claim safe harbor treatment.

DATES:  Effective Date: These regulations are effective July 19, 2002.

Applicability Date:  For dates of applicability, see Sec. 1.860E-(1)(c)(10).

FOR FURTHER INFORMATION CONTACT:  Courtney Shepardson at (202) 622-3940 (not a toll-free
number).

                                  SUPPLEMENTARY INFORMATION:

        Paperwork Reduction Act

        The  collection  of  information  in this final rule has been  reviewed  and,  pending
receipt and  evaluation of public  comments,  approved by the Office of Management  and Budget
(OMB) under 44 U.S.C. 3507 and assigned control number 1545-1675.

        The  collection of  information  in this  regulation is in Sec.  1.860E - 1(c)(5)(ii).
This  information  is required to enable the IRS to verify that a taxpayer is  complying  with
the  conditions  of this  regulation.  The  collection  of  information  is  mandatory  and is
required.  Otherwise,  the taxpayer  will not receive the benefit of safe harbor  treatment as
provided  in the  regulation.  The likely  respondents  are  businesses  and other  for-profit
institutions.

        Comments on the collection of  information  should be sent to the Office of Management
and Budget,  Attn: Desk Officer for the Department of the Treasury,  Office of Information and
Regulatory  Affairs,  Washington,  DC,  20503,  with copies to the Internal  Revenue  Service,
Attn: IRS Reports Clearance  Officer,  W:CAR:MP:FP:S,  Washington,  DC 20224.  Comments on the
collection of information  should be received by October 17, 2002.  Comments are  specifically
requested concerning:

        Whether the collection of  information is necessary for the proper  performance of the
functions  of the  Internal  Revenue  Service,  including  whether the  information  will have
practical  utility;  The accuracy of the estimated  burden  associated  with the collection of
information (see below);

        How the  quality,  utility,  and clarity of the  information  to be  collected  may be
enhanced;

        How the burden of complying  with the  collection  of  information  may be  minimized,
including  through  the  application  of  automated  collection  techniques  or other forms of
information technology; and

        Estimates  of capital  or  start-up  costs and costs of  operation,  maintenance,  and
purchase of service to provide information.

        An agency may not  conduct or sponsor,  and a person is not  required to respond to, a
collection of  information  unless it displays a valid control  number  assigned by the Office
of Management and Budget.

        The  estimated  total  annual  reporting  burden is 470 hours,  based on an  estimated
number of  respondents  of 470 and an estimated  average annual burden hours per respondent of
one hour.

        Books or records  relating to a collection of information  must be retained as long as
their  contents  may become  material  in the  administration  of any  internal  revenue  law.
Generally,  tax returns and tax return information are confidential,  as required by 26 U.S.C.
6103.

                                          BACKGROUND

        This document contains final regulations  regarding the proposed  amendments to 26 CFR
part 1 under section 860E of the Internal  Revenue Code (Code).  The  regulations  provide the
circumstances  under which a transferor of a noneconomic  REMIC residual  interest meeting the
investigation  and  representation  requirements  may  avail  itself  of the  safe  harbor  by
satisfying either the formula test or the asset test.

        Final  regulations  governing  REMICs,  issued in 1992,  contain  rules  governing the
transfer of noneconomic  REMIC  residual  interests.  In general,  a transfer of a noneconomic
residual  interest  is  disregarded  for all tax  purposes  if a  significant  purpose  of the
transfer  is to enable  the  transferor  to impede  the  assessment  or  collection  of tax. A
purpose to impede the  assessment  or  collection  of tax (a wrongful  purpose)  exists if the
transferor,  at the  time  of the  transfer,  either  knew  or  should  have  known  that  the
transferee  would be unwilling or unable to pay taxes due on its share of the REMICs  taxable
income.

        Under a safe  harbor,  the  transferor  of a REMIC  noneconomic  residual  interest is
presumed  not to  have  a  wrongful  purpose  if  two  requirements  are  satisfied:  (1)  the
transferor  conducts a reasonable  investigation of the transferees  financial condition (the
investigation  requirement);  and  (2)  the  transferor  secures  a  representation  from  the
transferee to the effect that the transferee  understands the tax obligations  associated with
holding a residual interest and intends to pay those taxes (the representation requirement).

        The IRS and  Treasury  have  been  concerned  that  some  transferors  of  noneconomic
residual  interests claim they satisfy the safe harbor even in situations  where the economics
of the  transfer  clearly  indicate  the  transferee  is  unwilling  or  unable to pay the tax
associated  with  holding  the  interest.  For this  reason,  on  February  7,  2000,  the IRS
published   in  the  Federal   Register   (65  FR  5807)  a  notice  of  proposed   rulemaking
(REG-100276-97;  REG-122450-98)  designed to clarify  the safe  harbor by adding the  formula
test,  an  economic  test.  The  proposed   regulation  provides  that  the  safe  harbor  is
unavailable  unless the present  value of the  anticipated  tax  liabilities  associated  with
holding  the  residual  interest  does not  exceed the sum of:  (1) The  present  value of any
consideration  given to the  transferee to acquire the interest;  (2) the present value of the
expected future  distributions  on the interest;  and (3) the present value of the anticipated
tax savings associated with holding the interest as the REMIC generates losses.

        The  notice  of  proposed   rulemaking  also  contained  rules  for  FASITs.   Section
1.860H-6(g)  of  the  proposed  regulations  provides  requirements  for  transfers  of  FASIT
ownership  interests  and adopts a safe harbor by reference to the safe harbor  provisions  of
the REMIC regulations.

        In January 2001,  the IRS published  Rev. Proc.  2001-12  (2001-3  I.R.B.  335) to set
forth an  alternative  safe harbor  that  taxpayers  could use while the IRS and the  Treasury
considered  comments on the proposed  regulations.  Under the  alternative  safe harbor,  if a
transferor  meets the  investigation  requirement and the  representation  requirement but the
transfer  fails to meet the formula  test,  the  transferor  may invoke the safe harbor if the
transferee  meets a two- prong test (the asset test). A transferee  generally  meets the first
prong of this test if,  at the time of the  transfer,  and in each of the two years  preceding
the year of transfer,  the  transferees  gross assets  exceed $100 million and its net assets
exceed $10  million.  A  transferee  generally  meets the second prong of this test if it is a
domestic,  taxable  corporation  and agrees in writing  not to  transfer  the  interest to any
person other than another domestic,  taxable  corporation that also satisfies the requirements
of the asset test.  A transferor  cannot rely on the asset test if the  transferor  knows,  or
has reason to know,  that the transferee  will not comply with its written  agreement to limit
the  restrictions  on  subsequent  transfers  of the residual  interest.  Rev.  Proc.  2001-12
provides  that the asset test fails to be  satisfied  in the case of a transfer or  assignment
of a noneconomic  residual interest to a foreign branch of an otherwise  eligible  transferee.
If such a transfer or assignment  were  permitted,  a corporate  taxpayer  might seek to claim
that the  provisions  of an  applicable  income tax treaty  would  resource  excess  inclusion
income  as  foreign  source  income,  and  that,  as a  consequence,  any U.S.  tax  liability
attributable  to the excess  inclusion  income could be offset by foreign tax credits.  Such a
claim would  impede the  assessment  or  collection  of U.S. tax on excess  inclusion  income,
contrary  to the  congressional  purpose of  assuring  that such income will be taxable in all
events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b) of the Code.

        The Treasury and the IRS have learned that certain taxpayers transferring  noneconomic
residual  interests to foreign  branches have  attempted to rely on the formula test to obtain
safe harbor  treatment  in an effort to impede the  assessment  or  collection  of U.S. tax on
excess inclusion  income.  Accordingly,  the final  regulations  provide that if a noneconomic
residual  interest is  transferred  to a foreign  permanent  establishment  or fixed base of a
U.S.  taxpayer,  the transfer is not eligible for safe harbor treatment under either the asset
test or the formula test.  The final  regulations  also require a transferee to represent that
it will not cause  income  from the  noneconomic  residual  interest to be  attributable  to a
foreign permanent establishment or fixed base.

        Section  1.860E  -1(c)(8)  provides  computational  rules that a  taxpayer  may use to
qualify for safe harbor  status under the formula  test.  Section  1.860E-1(c)(8)(i)  provides
that  the  transferee  is  presumed  to pay tax at a rate  equal  to the  highest  rate of tax
specified in section  11(b).  Some  commentators  were  concerned  that this  presumed rate of
taxation was too high  because it does not take into  consideration  taxpayers  subject to the
alternative  minimum tax rate.  In light of the comments  received,  this  provision  has been
amended in the final  regulations  to allow  certain  transferees  that compute  their taxable
income  using  the  alternative  minimum  tax  rate to use the  alternative  minimum  tax rate
applicable to corporations.

        Additionally,  Sec.  1.860E-1(c)(8)(iii)  provides  that  the  present  values  in the
formula  test  are to be  computed  using a  discount  rate  equal to the  applicable  Federal
short-term rate prescribed by section 1274(d).  This is a change from the proposed  regulation
and Rev. Proc.  2001-12.  In those  publications the provision stated that present values are
computed  using a discount  rate equal to the  applicable  Federal rate  prescribed in section
1274(d)  compounded  semiannually  and  that  [a]  lower  discount  rate  may be used if the
transferee  can  demonstrate  that  it  regularly  borrows,  in the  course  of its  trade  or
business,  substantial  funds at such lower rate from an unrelated  third  party. The IRS and
the Treasury  Department have learned that,  based on this provision,  certain  taxpayers have
been  attempting  to use  unrealistically  low or zero  interest  rates to satisfy the formula
test,  frustrating the intent of the test.  Furthermore,  the Treasury  Department and the IRS
believe that a rule  allowing  for a rate other than a rate based on an objective  index would
add  unnecessary  complexity  to the  safe  harbor.  As a  result,  the  rule in the  proposed
regulations  that permits a transferee to use a lower  discount  rate, if the  transferee  can
demonstrate that it regularly  borrows  substantial  funds at such lower rate, is not included
in the  final  regulations;  and the  Federal  short-term  rate has been  substituted  for the
applicable  Federal rate. To simplify  taxpayers  computations,  the final  regulations allow
use of any of the published  short-term  rates,  provided that the present values are computed
with a corresponding  period of compounding.  With the exception of the provisions relating to
transfers to foreign branches,  these changes generally have the proposed  applicability  date
of February 4, 2000,  but  taxpayers  may choose to apply the interest  rate formula set forth
in the proposed  regulation and Rev. Proc.  2001-12 for transfers  occurring before August 19,
2002.

        It is anticipated that when final regulations are adopted with respect to

        FASITs, Sec.  1.860H-6(g) of the proposed regulations will be adopted in substantially
its present form, with the result that the final  regulations  contained in this document will
also govern transfers of FASIT ownership  interests with  substantially the same applicability
date as is contained in this document.

Effect on Other Documents

        Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for transfers of noneconomic
residual interests in REMICs occurring on or after August 19, 2002.
Special Analyses

        It is hereby  certified that these  regulations  will not have a significant  economic
impact on a substantial  number of small  entities.  This  certification  is based on the fact
that it is unlikely  that a  substantial  number of small  entities  will hold REMIC  residual
interests.  Therefore,  a Regulatory Flexibility Analysis under the Regulatory Flexibility Act
(5 U.S.C.  chapter 6) is not required.  It has been determined that this Treasury  decision is
not a  significant  regulatory  action as defined  in  Executive  Order  12866.  Therefore,  a
regulatory  assessment is not required.  It also has been  determined that sections 553(b) and
553(d)  of the  Administrative  Procedure  Act (5  U.S.C.  chapter  5) do not  apply  to these
regulations.

Drafting Information

        The principal author of these regulations is Courtney Shepardson.  However, other
personnel from the IRS and Treasury Department participated in their development.

List of Subjects

26 CFR Part 1

        Income taxes, Reporting and record keeping requirements.

26 CFR Part 602

        Reporting and record keeping requirements.

Adoption of Amendments to the Regulations

        Accordingly, 26 CFR parts 1 and 602 are amended as follows:

PART 1-INCOME TAXES

        Paragraph 1. The authority citation for part 1 continues to read in part as follows:

        Authority: 26 U.S.C. 7805 * * *








--------------------------------------------------------------------------------



                                         EXHIBIT I-2

                                FORM OF TRANSFEROR CERTIFICATE

                                                   __________________, 200__


Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004

Attention:  Residential Funding Corporation Series 2005-SP3

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2005-SP3, Class R-[ ]

Ladies and Gentlemen:

               This  letter  is  delivered  to  you  in   connection   with  the  transfer  by
_______________________________   (the  Seller)  to   _______________________________   (the
Purchaser) of $_____________  Initial Certificate Principal Balance of Mortgage Asset-Backed
Pass-Through  Certificates,  Series 2005-SP3,  Class R-[__] (the Certificates),  pursuant to
Section 5.02 of the Pooling and Servicing  Agreement (the Pooling and Servicing  Agreement),
dated as of December 1, 2005 among Residential Asset Mortgage  Products,  Inc., as seller (the
Depositor),  Residential Funding Corporation,  as master servicer,  and JPMorgan Chase Bank,
N.A.,  as trustee  (the  Trustee).  All terms used herein and not  otherwise  defined  shall
have the  meanings  set forth in the  Pooling  and  Servicing  Agreement.  The  Seller  hereby
certifies,  represents  and warrants to, and  covenants  with,  the  Depositor and the Trustee
that:

               1.     No purpose of the Seller  relating to the transfer of the Certificate by
the Seller to the Purchaser is or will be to impede the assessment or collection of any tax.

               2.     The Seller  understands  that the Purchaser has delivered to the Trustee
and the  Master  Servicer a transfer  affidavit  and  agreement  in the form  attached  to the
Pooling and  Servicing  Agreement as [Exhibit  H-1].  The Seller does not know or believe that
any representation contained therein is false.

               3.     The  Seller  has at the  time of the  transfer  conducted  a  reasonable
investigation  of the  financial  condition  of the  Purchaser  as  contemplated  by  Treasury
Regulations Section  1.860E-1(c)(4)(i) and, as a result of that investigation,  the Seller has
determined  that the  Purchaser  has  historically  paid its debts as they  become due and has
found no  significant  evidence to indicate  that the  Purchaser  will not continue to pay its
debts as they become due in the future.  The Seller  understands  that the transfer of a Class
R  Certificate  may not be respected for United States income tax purposes (and the Seller may
continue to be liable for United States income taxes associated  therewith)  unless the Seller
has conducted such an investigation.

               4.     The Seller has no actual  knowledge  that the proposed  Purchaser is not
both a United States Person and a Permitted Transferee.

                                            Very truly yours,


                                            _______________________________________
                                            (Seller)


                                            By:____________________________________
                                            Name:_________________________________
                                            Title:__________________________________







--------------------------------------------------------------------------------



                                          EXHIBIT J

                            FORM OF INVESTOR REPRESENTATION LETTER

                                     ______________, 20__

Residential Asset Mortgage Products, Inc
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Asset Mortgage Products, Inc., Series 2005-SP3

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2005-SP3, Class B

Ladies and Gentlemen:

               _________________________   (the   Purchaser)   intends  to   purchase   from
___________________________   (the  Seller)  $_____________  Initial  Certificate  Principal
Balance of Mortgage  Asset-Backed  Pass-Through  Certificates,  Series 2005-SP3,  Class B (the
Certificates),  issued  pursuant to the Pooling and  Servicing  Agreement  (the Pooling and
Servicing  Agreement),  dated as of  December  1,  2005,  among  Residential  Asset  Mortgage
Products,  Inc.,  as seller (the  Depositor),  Residential  Funding  Corporation,  as master
servicer  (the  Master   Servicer),   and  JPMorgan  Chase  Bank,   N.A.,  as  trustee  (the
Trustee).  All terms used  herein and not  otherwise  defined  shall have the  meanings  set
forth in the Pooling and Servicing  Agreement.  The  Purchaser  hereby  certifies,  represents
and warrants to, and covenants with, the Depositor, the Trustee and the Master Servicer that:

               1.     The Purchaser  understands that (a) the  Certificates  have not been and
        will not be registered or qualified  under the Securities Act of 1933, as amended (the
        Act) or any state  securities  law, (b) the Depositor is not required to so register
        or qualify the  Certificates,  (c) the  Certificates  may be resold only if registered
        and qualified  pursuant to the provisions of the Act or any state  securities  law, or
        if an  exemption  from such  registration  and  qualification  is  available,  (d) the
        Pooling and Servicing  Agreement contains  restrictions  regarding the transfer of the
        Certificates and (e) the Certificates will bear a legend to the foregoing effect.

               2.     The  Purchaser is  acquiring  the  Certificates  for its own account for
        investment  only  and  not  with  a  view  to or  for  sale  in  connection  with  any
        distribution  thereof in any manner that would violate the Act or any applicable state
        securities laws.

               3.     The  Purchaser  is  (a)  a  substantial,   sophisticated   institutional
        investor having such knowledge and experience in financial and business matters,  and,
        in  particular,  in such matters  related to securities  similar to the  Certificates,
        such that it is  capable of  evaluating  the  merits  and risks of  investment  in the
        Certificates,  (b) able to bear the economic  risks of such an  investment  and (c) an
        accredited  investor within the meaning of Rule 501(a)  promulgated  pursuant to the
        Act.

               4.     The Purchaser has been  furnished  with,  and has had an  opportunity to
        review (a) [a copy of the Private  Placement  Memorandum,  dated  ___________________,
        20__,  relating to the Certificates (b)] a copy of the Pooling and Servicing Agreement
        and [b] [c] such other  information  concerning the  Certificates,  the Mortgage Loans
        and the  Depositor as has been  requested by the  Purchaser  from the Depositor or the
        Seller and is relevant to the Purchasers  decision to purchase the Certificates.  The
        Purchaser has had any questions  arising from such review answered by the Depositor or
        the Seller to the  satisfaction  of the Purchaser.  [If the Purchaser did not purchase
        the  Certificates  from the Seller in connection with the initial  distribution of the
        Certificates  and was provided with a copy of the Private  Placement  Memorandum  (the
        Memorandum)  relating to the original sale (the Original Sale) of the Certificates
        by the Depositor,  the Purchaser  acknowledges that such Memorandum was provided to it
        by the Seller,  that the  Memorandum  was prepared by the Depositor  solely for use in
        connection  with  the  Original  Sale  and the  Depositor  did not  participate  in or
        facilitate  in any way the  purchase of the  Certificates  by the  Purchaser  from the
        Seller,  and the  Purchaser  agrees  that it will look solely to the Seller and not to
        the Depositor with respect to any damage, liability,  claim or expense arising out of,
        resulting  from or in  connection  with (a) error or  omission,  or  alleged  error or
        omission,  contained in the Memorandum,  or (b) any information,  development or event
        arising after the date of the Memorandum.]

               5.     The  Purchaser  has not and  will not nor has it  authorized  or will it
        authorize any person to (a) offer,  pledge, sell, dispose of or otherwise transfer any
        Certificate,  any interest in any  Certificate  or any other  similar  security to any
        person in any manner, (b) solicit any offer to buy or to accept a pledge,  disposition
        of other  transfer of any  Certificate,  any interest in any  Certificate or any other
        similar  security from any person in any manner,  (c) otherwise  approach or negotiate
        with respect to any Certificate,  any interest in any Certificate or any other similar
        security with any person in any manner, (d) make any general  solicitation by means of
        general  advertising or in any other manner or (e) take any other action,  that (as to
        any of (a) through (e) above)  would  constitute  a  distribution  of any  Certificate
        under the Act,  that would render the  disposition  of any  Certificate a violation of
        Section 5 of the Act or any state  securities law, or that would require  registration
        or qualification  pursuant thereto.  The Purchaser will not sell or otherwise transfer
        any of the  Certificates,  except in compliance with the provisions of the Pooling and
        Servicing Agreement.

               6.     The  Purchaser  hereby  certifies,   represents  and  warrants  to,  and
        covenants with the Depositor,  the Trustee and the Master  Servicer that the following
        statements in (a) or (b) are correct:

               (a) The  Purchaser  is not an employee  benefit  plan or other plan  subject to
        the prohibited  transaction  provisions of the Employee Retirement Income Security Act
        of 1974, as amended  (ERISA),  or Section 4975 of the Internal Revenue Code of 1986,
        as  amended  (the  Code)  (each,  an ERISA  Plan),  or any  person  (including  an
        insurance  company  investing its general  accounts,  an investment  manager,  a named
        fiduciary  or a trustee  of any ERISA  Plan) who is using  plan  assets,  within the
        meaning of the U.S. Department of Labor (DOL) regulation  promulgated at 29 C.F.R.
        2510.3,  of  any  ERISA  Plan  (each,  an  ERISA  Plan  Investor),  to  effect  such
        acquisition;

               (b) In the  case  of a Class  B  Certificate,  the  Purchaser  is an  insurance
        company,  the  source  of  funds  used to  purchase  or hold the  Certificate  (or any
        interest  therein)  is an  insurance  company  general  account  (as  defined in DOL
        Prohibited  Transaction Class Exemption  (PTCE) 95-60), and the conditions set forth
        in Sections I and III of PTCE 95-60 have been satisfied; or

               (c) The  Purchaser  has  provided  the Trustee,  the  Depositor  and the Master
        Servicer  with  an  opinion  of  counsel  acceptable  to and  in  form  and  substance
        satisfactory to the Trustee,  the Depositor and the Master Servicer to the effect that
        the purchase and holding of the  Certificates  is permissible  under  applicable  law,
        will not  constitute or result in a non-exempt  prohibited  transaction  under Section
        406 of ERISA or Section 4975 of the Code (or  comparable  provisions of any subsequent
        enactments),  and will not subject the Trustee,  the Depositor or the Master  Servicer
        to any obligation or liability  (including  obligations or liabilities  under ERISA or
        Section  4975 of the Code) in addition to those  undertaken  in the  Agreement,  which
        opinion  of  counsel  shall not be an expense of the  Trustee,  the  Depositor  or the
        Master Servicer.

               In addition,  the Purchaser hereby  certifies,  represents and warrants to, and
        covenants with, the Depositor,  the Trustee and the Master Servicer that the Purchaser
        will not transfer such  Certificates to any transferee  unless such  transferee  meets
        the requirements set forth in either [(a), (b) or (c)] above.

                                            Very truly yours,


                                            ________________________________________
                                            (Purchaser)


                                            By:_____________________________________
                                            Name:__________________________________
                                            Title:___________________________________







--------------------------------------------------------------------------------


                                         EXHIBIT K

                           FORM OF TRANSFEROR REPRESENTATION LETTER







                                         ______, 2__



Residential Asset Mortgage Products, Inc
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004

Attention:  Residential Asset Mortgage Products, Inc., Series 2005-SP3

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2005-SP3, Class [R-]

Ladies and Gentlemen:

               In   connection   with   the   sale   by      (the   Seller)   to
  (the Purchaser) of $ Initial Certificate  Principal Balance of
Mortgage  Asset-Backed   Pass-Through   Certificates,   Series  2005-SP3,  Class  [R-__]  (the
Certificates),  issued  pursuant to the Pooling and  Servicing  Agreement  (the Pooling and
Servicing  Agreement),  dated as of  December  1,  2005,  among  Residential  Asset  Mortgage
Products,  Inc.,  as seller (the  Depositor),  Residential  Funding  Corporation,  as master
servicer,  and JPMorgan  Chase Bank,  N.A.,  as trustee  (the  Trustee),  the Seller  hereby
certifies,  represents  and warrants to, and  covenants  with,  the  Depositor and the Trustee
that:

               Neither the Seller nor anyone  acting on its behalf has (a)  offered,  pledged,
sold,  disposed of or otherwise  transferred any Certificate,  any interest in any Certificate
or any other  similar  security to any person in any manner,  (b) has  solicited  any offer to
buy or to accept a pledge,  disposition or other transfer of any Certificate,  any interest in
any  Certificate  or any  other  similar  security  from any  person  in any  manner,  (c) has
otherwise  approached  or  negotiated  with  respect to any  Certificate,  any interest in any
Certificate  or any other  similar  security  with any person in any manner,  (d) has made any
general  solicitation  by means of  general  advertising  or in any other  manner,  or (e) has
taken  any  other  action,  that (as to any of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the Securities  Act of 1933 (the Act),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state
securities law, or that would require  registration or  qualification  pursuant  thereto.  The
Seller will not act, in any manner set forth in the  foregoing  sentence  with  respect to any
Certificate.  The  Seller  has  not  and  will  not  sell  or  otherwise  transfer  any of the
Certificates,  except  in  compliance  with  the  provisions  of  the  Pooling  and  Servicing
Agreement.

                                            Very truly yours,


                                            _______________________________________
                                            (Seller)


                                            By:____________________________________
                                            Name:_________________________________
                                            Title:__________________________________







--------------------------------------------------------------------------------


                                          EXHIBIT L

                          TEXT OF AMENDMENT TO POOLING AND SERVICING
                         AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                       LIMITED GUARANTY

                                         ARTICLE XII

                   Subordinate Certificate Loss Coverage; Limited Guaranty

               Section 12.01.  Subordinate  Certificate Loss Coverage;  Limited Guaranty.  (a)
Subject to subsection  (c) below,  prior to the later of the third  Business Day prior to each
Distribution  Date or the related  Determination  Date, the Master  Servicer  shall  determine
whether it or any  Subservicer  will be  entitled  to any  reimbursement  pursuant  to Section
4.02(a) on such  Distribution  Date for  Advances or  Subservicer  Advances  previously  made,
(which  will  not be  Advances  or  Subservicer  Advances  that  were  made  with  respect  to
delinquencies  which were subsequently  determined to be Excess Special Hazard Losses,  Excess
Fraud  Losses,  Excess  Bankruptcy  Losses or  Extraordinary  Losses)  and,  if so, the Master
Servicer  shall demand  payment from  Residential  Funding of an amount equal to the amount of
any Advances or Subservicer  Advances  reimbursed  pursuant to Section 4.02(a),  to the extent
such  Advances or  Subservicer  Advances  have not been included in the amount of the Realized
Loss  in  the  related   Mortgage  Loan,  and  shall  distribute  the  same  to  the  Class  B
Certificateholders  in the same manner as if such amount  were to be  distributed  pursuant to
Section 4.02(a).

               (b)    Subject  to  subsection  (c)  below,  prior to the  later  of the  third
Business Day prior to each  Distribution  Date or the related  Determination  Date, the Master
Servicer  shall  determine  whether any  Realized  Losses  (other than Excess  Special  Hazard
Losses,  Excess  Bankruptcy  Losses,  Excess  Fraud Losses and  Extraordinary  Losses) will be
allocated to the Class B  Certificates  on such  Distribution  Date  pursuant to Section 4.05,
and, if so, the Master  Servicer shall demand payment from  Residential  Funding of the amount
of such Realized Loss and shall distribute the same to the Class B  Certificateholders  in the
same manner as if such amount were to be distributed  pursuant to Section  4.02(a);  provided,
however,  that the  amount of such  demand in  respect  of any  Distribution  Date shall in no
event be greater than the sum of (i) the  additional  amount of Accrued  Certificate  Interest
that would have been paid for the Class B  Certificateholders  on such  Distribution  Date had
such  Realized  Loss or Losses  not  occurred  plus (ii) the  amount of the  reduction  in the
Certificate  Principal  Balances of the Class B Certificates on such  Distribution Date due to
such Realized Loss or Losses.  Notwithstanding  such  payment,  such Realized  Losses shall be
deemed to have been borne by the  Certificateholders  for  purposes  of Section  4.05.  Excess
Special  Hazard  Losses,  Excess Fraud  Losses,  Excess  Bankruptcy  Losses and  Extraordinary
Losses  allocated  to the  Class  B  Certificates  will  not  be  covered  by the  Subordinate
Certificate Loss Obligation.

               (c)    Demands for  payments  pursuant to this  Section  shall be made prior to
the  later  of the  third  Business  Day  prior  to  each  Distribution  Date  or the  related
Determination  Date by the Master  Servicer with written  notice  thereof to the Trustee.  The
maximum amount that  Residential  Funding shall be required to pay pursuant to this Section on
any  Distribution  Date  (the  Amount  Available)  shall  be  equal  to  the  lesser  of (X)
  minus the sum of (i) all previous  payments made under subsections (a) and (b)
hereof  and (ii) all  draws  under  the  Limited  Guaranty  made in lieu of such  payments  as
described  below  in  subsection  (d) and  (Y)  the  then  outstanding  Certificate  Principal
Balances of the Class B Certificates,  or such lower amount as may be established  pursuant to
Section  12.02.  Residential  Fundings  obligations as described in this Section are referred
to herein as the Subordinate Certificate Loss Obligation.

               (d)    The Trustee will promptly notify General Motors  Acceptance  Corporation
of any  failure  of  Residential  Funding  to make any  payments  hereunder  and shall  demand
payment  pursuant  to the  limited  guaranty  (the  Limited  Guaranty),  executed by General
Motors Acceptance  Corporation,  of Residential Fundings obligation to make payments pursuant
to this  Section,  in an amount equal to the lesser of (i) the Amount  Available and (ii) such
required  payments,  by delivering to General Motors  Acceptance  Corporation a written demand
for  payment  by  wire  transfer,  not  later  than  the  second  Business  Day  prior  to the
Distribution Date for such month, with a copy to the Master Servicer.

               (e)    All payments  made by  Residential  Funding  pursuant to this Section or
amounts  paid under the  Limited  Guaranty  shall be  deposited  directly  in the  Certificate
Account,   for  distribution  on  the  Distribution  Date  for  such  month  to  the  Class  B
Certificateholders.

               (f)    The  Depositor  shall  have  the  option,  in its  sole  discretion,  to
substitute  for either or both of the Limited  Guaranty or the  Subordinate  Certificate  Loss
Obligation  another instrument in the form of a corporate  guaranty,  an irrevocable letter of
credit,  a surety bond,  insurance  policy or similar  instrument or a reserve fund;  provided
that (i) the  Depositor  obtains  (subject  to the  provisions  of Section  10.01(f) as if the
Depositor was  substituted  for the Master Servicer solely for the purposes of such provision)
an Opinion of Counsel  (which  need not be an opinion of  Independent  counsel)  to the effect
that  obtaining such  substitute  corporate  guaranty,  irrevocable  letter of credit,  surety
bond,  insurance  policy or similar  instrument  or reserve fund will not cause either (a) any
federal tax to be imposed on the Trust Fund,  including  without  limitation,  any federal tax
imposed  on  prohibited   transactions  under  Section   860(F)(a)(1)  of  the  Code  or  on
contributions  after the startup  date  under  Section  860(G)(d)(1)  of the Code or (b) the
Trust  Fund to fail to  qualify as a REMIC at any time that any  Certificate  is  outstanding,
and (ii) no such  substitution  shall be made unless (A) the  substitute  Limited  Guaranty or
Subordinate  Certificate  Loss  Obligation  is for an  initial  amount  not less than the then
current  Amount  Available  and  contains   provisions  that  are  in  all  material  respects
equivalent  to the  original  Limited  Guaranty or  Subordinate  Certificate  Loss  Obligation
(including that no portion of the fees,  reimbursements  or other  obligations  under any such
instrument  will be borne by the  Trust  Fund),  (B) the long  term  debt  obligations  of any
obligor of any substitute  Limited  Guaranty or Subordinate  Certificate  Loss  Obligation (if
not  supported by the Limited  Guaranty)  shall be rated at least the lesser of (a) the rating
of the long term debt obligations of General Motors  Acceptance  Corporation as of the date of
issuance  of the  Limited  Guaranty  and (b) the rating of the long term debt  obligations  of
General Motors  Acceptance  Corporation at the date of such substitution and (C) the Depositor
obtains written  confirmation from each nationally  recognized credit rating agency that rated
the Class B  Certificates  at the request of the Depositor  that such  substitution  shall not
lower the rating on the Class B Certificates  below the lesser of (a) the then-current  rating
assigned  to the Class B  Certificates  by such  rating  agency  and (b) the  original  rating
assigned to the Class B  Certificates  by such rating agency.  Any  replacement of the Limited
Guaranty  or  Subordinate  Certificate  Loss  Obligation  pursuant  to this  Section  shall be
accompanied  by a  written  Opinion  of  Counsel  to  the  substitute  guarantor  or  obligor,
addressed  to  the  Master  Servicer  and  the  Trustee,   that  such  substitute   instrument
constitutes  a legal,  valid and binding  obligation of the  substitute  guarantor or obligor,
enforceable  in accordance  with its terms,  and  concerning  such other matters as the Master
Servicer  and the  Trustee  shall  reasonably  request.  Neither  the  Depositor,  the  Master
Servicer  nor the  Trustee  shall be  obligated  to  substitute  for or  replace  the  Limited
Guaranty or Subordinate Certificate Loss Obligation under any circumstance.

               Section 12.02.  Amendments  Relating to the Limited  Guaranty.  Notwithstanding
Sections  11.01 or 12.01:  (i) the  provisions of this Article XII may be amended,  superseded
or deleted,  (ii) the Limited  Guaranty or  Subordinate  Certificate  Loss  Obligation  may be
amended,  reduced  or  canceled,  and (iii) any other  provision  of this  Agreement  which is
related or  incidental  to the  matters  described  in this  Article XII may be amended in any
manner;  in each case by written  instrument  executed or  consented to by the  Depositor  and
Residential Funding but without the consent of any  Certificateholder  and without the consent
of the Master  Servicer or the Trustee being required  unless any such amendment  would impose
any  additional  obligation  on, or otherwise  adversely  affect the  interests of, the Master
Servicer or the  Trustee,  as  applicable;  provided  that the  Depositor  shall also obtain a
letter  from  each  nationally  recognized  credit  rating  agency  that  rated  the  Class  B
Certificates  at the request of the  Depositor to the effect that such  amendment,  reduction,
deletion  or  cancellation  will not lower the  rating on the Class B  Certificates  below the
lesser of (a) the  then-current  rating  assigned to the Class B  Certificates  by such rating
agency  and (b) the  original  rating  assigned  to the Class B  Certificates  by such  rating
agency,  unless (A) the Holder of 100% of the Class B Certificates  is Residential  Funding or
an  Affiliate  of  Residential  Funding,  or  (B)  such  amendment,   reduction,  deletion  or
cancellation  is made in  accordance  with Section  11.01(e)  and,  provided  further that the
Depositor  obtains  (subject to the  provisions  of Section  10.01(f) as if the  Depositor was
substituted for the Master Servicer  solely for the purposes of such  provision),  in the case
of a material  amendment or  supersession  (but not a reduction,  cancellation  or deletion of
the Limited Guaranty or the Subordinate  Certificate Loss  Obligation),  an Opinion of Counsel
(which need not be an opinion of  Independent  counsel) to the effect that any such  amendment
or  supersession  will not cause  either (a) any  federal tax to be imposed on the Trust Fund,
including  without  limitation,  any federal tax imposed on  prohibited  transactions  under
Section  860F(a)(1)  of the Code or on  contributions  after the startup  date under Section
860G(d)(1)  of the Code or (b) the Trust  Fund to fail to  qualify as a REMIC at any time that
any  Certificate  is  outstanding.  A copy of any such  instrument  shall be  provided  to the
Trustee  and the Master  Servicer  together  with an Opinion  of Counsel  that such  amendment
complies with this Section 12.02.







--------------------------------------------------------------------------------



                                          EXHIBIT M

                                   FORM OF LIMITED GUARANTY

                          RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

                       Mortgage Asset-Backed Pass-Through Certificates
                                       Series 2005-SP3

                                                   _______, 200__

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004

Attention:  Residential Asset Mortgage Products, Inc., Series 2005-SP3

Ladies and Gentlemen:

               WHEREAS,  Residential Funding Corporation, a Delaware corporation (Residential
Funding),  an indirect wholly-owned  subsidiary of General Motors Acceptance  Corporation,  a
New York corporation  (GMAC),  plans to incur certain obligations as described under Section
12.01 of the Pooling and Servicing  Agreement  dated as of December 1, 2005,  (the  Servicing
Agreement),  among Residential Asset Mortgage Products,  Inc. (the Depositor),  Residential
Funding and  JPMorgan  Chase Bank (the  Trustee)  as amended by  Amendment  No. ___ thereto,
dated as of ________,  with respect to the Mortgage  Asset-Backed  Pass-Through  Certificates,
Series 2005-SP3 (the Certificates); and

               WHEREAS,  pursuant to Section  12.01 of the  Servicing  Agreement,  Residential
Funding  agrees to make  payments to the Holders of the Class B  Certificates  with respect to
certain losses on the Mortgage Loans as described in the Servicing Agreement; and

               WHEREAS,  GMAC  desires  to  provide  certain  assurances  with  respect to the
ability of  Residential  Funding to secure  sufficient  funds and  faithfully  to perform  its
Subordinate Certificate Loss Obligation;

               NOW THEREFORE,  in  consideration  of the premises herein contained and certain
other good and  valuable  consideration,  the  receipt of which is hereby  acknowledged,  GMAC
agrees as follows:

               1.     Provision  of Funds.  (a) GMAC agrees to  contribute  and deposit in the
Certificate  Account on behalf of  Residential  Funding (or otherwise  provide to  Residential
Funding,  or to cause  to be made  available  to  Residential  Funding),  either  directly  or
through a subsidiary,  in any case prior to the related  Distribution Date, such moneys as may
be required by Residential  Funding to perform its  Subordinate  Certificate  Loss  Obligation
when and as the same  arises  from time to time upon the demand of the  Trustee in  accordance
with Section 12.01 of the Servicing Agreement.

               (b)    The agreement  set forth in the preceding  clause (a) shall be absolute,
irrevocable and  unconditional  and shall not be affected by the transfer by GMAC or any other
person  of  all  or any  part  of  its  or  their  interest  in  Residential  Funding,  by any
insolvency,  bankruptcy,  dissolution or other proceeding affecting Residential Funding or any
other person,  by any defense or right of  counterclaim,  set-off or recoupment  that GMAC may
have against  Residential  Funding or any other  person or by any other fact or  circumstance.
Notwithstanding  the foregoing,  GMACs  obligations under clause (a) shall terminate upon the
earlier of (x)  substitution  for this Limited  Guaranty  pursuant to Section  12.01(f) of the
Servicing  Agreement,  or (y) the  termination  of the Trust Fund  pursuant  to the  Servicing
Agreement.

               2.     Waiver.  GMAC  hereby  waives  any  failure  or  delay  on the  part  of
Residential  Funding,  the Trustee or any other person in asserting or enforcing any rights or
in making any claims or demands  hereunder.  Any  defective  or partial  exercise  of any such
rights  shall not  preclude  any other or further  exercise  of that or any other such  right.
GMAC further  waives demand,  presentment,  notice of default,  protest,  notice of acceptance
and any other notices with respect to this Limited Guaranty,  including,  without  limitation,
those of action or nonaction on the part of Residential Funding or the Trustee.

               3.     Modification,  Amendment and  Termination.  This Limited Guaranty may be
modified,  amended or  terminated  only by the written  agreement  of GMAC and the Trustee and
only if such  modification,  amendment or termination is permitted  under Section 12.02 of the
Servicing  Agreement.  The obligations of GMAC under this Limited  Guaranty shall continue and
remain in effect so long as the  Servicing  Agreement  is not  modified  or amended in any way
that might  affect the  obligations  of GMAC under this  Limited  Guaranty  without  the prior
written consent of GMAC.

               4.     Successor.   Except  as  otherwise   expressly   provided  herein,   the
guarantee herein set forth shall be binding upon GMAC and its respective successors.

               5.     Governing  Law. This Limited  Guaranty  shall be governed by the laws of
the State of New York without  regard to the conflicts of law principles  thereof,  other than
Sections 5 1401 and 5 1402 of the New York General Obligations Law.

               6.     Authorization  and  Reliance.  GMAC  understands  that  a copy  of  this
Limited  Guaranty  shall be  delivered  to the Trustee in  connection  with the  execution  of
Amendment No. 1 to the Servicing  Agreement and GMAC hereby  authorizes  the Depositor and the
Trustee to rely on the covenants and agreements set forth herein.

               7.     Definitions.  Capitalized  terms used but not otherwise  defined  herein
shall have the meaning given them in the Servicing Agreement.

               8.     Counterparts.  This  Limited  Guaranty  may be executed in any number of
counterparts,  each of which shall be deemed to be an  original  and such  counterparts  shall
constitute but one and the same instrument.







--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, GMAC has caused this Limited Guaranty to be executed and
delivered by its respective officers thereunto duly authorized as of the day and year first
above written.

                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:...............................................
                                            Name:.............................................
                                            Title:............................................
Acknowledged by:

JPMORGAN CHASE BANK, N.A.
as Trustee


By:______________________________________
Name:___________________________________
Title:___________________________________



RESIDENTIAL FUNDING CORPORATION


By:______________________________________
Name:___________________________________
Title:___________________________________








--------------------------------------------------------------------------------



                                          EXHIBIT N

                 FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN

                                                   __________________, 20____

Residential Asset Mortgage
Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, New York 10004

Attention:  Residential Asset Mortgage Products, Inc., Series 2005-SP3

               Re:    Mortgage Asset-Backed Pass-Through Certificates, Series 2005-SP3
               Assignment of        Mortgage Loan

Ladies and Gentlemen:

               This  letter  is  delivered  to  you  in  connection  with  the  assignment  by
_________________   (the   Trustee)   to    _______________________    (the   Lender)   of
_______________  (the  Mortgage  Loan)  pursuant  to  Section  3.13(d)  of the  Pooling  and
Servicing  Agreement  (the Pooling and Servicing  Agreement),  dated as of December 1, 2005,
among  Residential Asset Mortgage  Products,  Inc., as seller (the  Depositor),  Residential
Funding  Corporation,  as master  servicer,  and the  Trustee.  All terms used  herein and not
otherwise  defined shall have the meanings set forth in the Pooling and  Servicing  Agreement.
The Lender  hereby  certifies,  represents  and warrants to, and  covenants  with,  the Master
Servicer and the Trustee that:

        (i)....the Mortgage Loan is secured by Mortgaged  Property  located in a  jurisdiction
in which an  assignment  in lieu of  satisfaction  is  required  to  preserve  lien  priority,
minimize  or avoid  mortgage  recording  taxes or  otherwise  comply  with,  or  facilitate  a
refinancing under, the laws of such jurisdiction;

        (ii)...the substance of the  assignment  is, and is intended to be, a  refinancing  of
such  Mortgage  Loan and the form of the  transaction  is solely to comply with, or facilitate
the transaction under, such local laws;

        (iii)..the Mortgage Loan following the proposed  assignment will be modified to have a
rate of interest at least 0.25  percent  below or above the rate of interest on such  Mortgage
Loan prior to such proposed assignment; and

        (iv)...such  assignment is at the request of the borrower  under the related  Mortgage
Loan.

                                            Very truly yours,


                                            _________________________________
                                            (Lender)


                                            By:______________________________
                                            Name:___________________________
                                            Title:____________________________







--------------------------------------------------------------------------------



                                          EXHIBIT O

                         FORM OF RULE 144A INVESTMENT REPRESENTATION

                   Description of Rule 144A Securities, including numbers:


                       _______________________________________________
                       _______________________________________________
                       _______________________________________________
                       _______________________________________________

               The  undersigned  seller,  as  registered  holder  (the  Seller),  intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the Buyer).

               1. In  connection  with such  transfer and in  accordance  with the  agreements
pursuant to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the
following   facts:   Neither  the  Seller  nor  anyone  acting  on  its  behalf  has  offered,
transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest
in the Rule 144A  Securities or any other  similar  security to, or solicited any offer to buy
or accept a transfer,  pledge or other  disposition of the Rule 144A Securities,  any interest
in the Rule 144A  Securities or any other similar  security  from, or otherwise  approached or
negotiated  with  respect  to  the  Rule144A  Securities,   any  interest  in  the  Rule144A
Securities or any other similar  security with, any person in any manner,  or made any general
solicitation  by means of  general  advertising  or in any  other  manner,  or taken any other
action,  that  would  constitute  a  distribution  of  the  Rule  144A  Securities  under  the
Securities Act of 1933, as amended (the 1933 Act),  or that would render the  disposition of
the Rule 144A  Securities  a  violation  of Section 5 of the 1933 Act or require  registration
pursuant  thereto,  and that the Seller has not offered the Rule 144A Securities to any person
other  than the Buyer or  another  qualified  institutional  buyer as  defined  in Rule 144A
under the 1933 Act.

               2. The Buyer warrants and represents  to, and covenants  with, the Seller,  the
Trustee  and the Master  Servicer  (as defined in the Pooling  and  Servicing  Agreement  (the
Agreement),  dated as of December 1, 2005, among Residential  Funding  Corporation as Master
Servicer,  Residential Asset Mortgage Products,  Inc. as depositor pursuant to Section 5.02 of
the Agreement and JPMorgan Chase Bank, N.A., as trustee, as follows:

                      a. The Buyer  understands  that the Rule 144A  Securities  have not been
        registered under the 1933 Act or the securities laws of any state.

                      b.   The   Buyer   considers   itself   a   substantial,   sophisticated
        institutional  investor having such knowledge and experience in financial and business
        matters that it is capable of  evaluating  the merits and risks of  investment  in the
        Rule 144A Securities.

                      c. The Buyer  has been  furnished  with all  information  regarding  the
        Rule 144A Securities that it has requested from the Seller,  the Trustee or the Master
        Servicer.

                      d.  Neither  the Buyer nor  anyone  acting on its  behalf  has  offered,
        transferred,  pledged,  sold or otherwise  disposed of the Rule 144A  Securities,  any
        interest in the Rule 144A  Securities or any other  similar  security to, or solicited
        any offer to buy or accept a transfer,  pledge or other  disposition  of the Rule 144A
        Securities,  any interest in the Rule 144A  Securities or any other  similar  security
        from, or otherwise  approached or negotiated with respect to the Rule 144A Securities,
        any interest in the Rule 144A  Securities  or any other  similar  security  with,  any
        person  in  any  manner,  or  made  any  general  solicitation  by  means  of  general
        advertising or in any other manner,  or taken any other action,  that would constitute
        a  distribution  of the Rule 144A  Securities  under the 1933 Act or that would render
        the  disposition of the Rule 144A  Securities a violation of Section 5 of the 1933 Act
        or require  registration  pursuant thereto,  nor will it act, nor has it authorized or
        will it  authorize  any person to act, in such  manner  with  respect to the Rule 144A
        Securities.

                      e. The  Buyer  is a  qualified  institutional  buyer  as that  term is
        defined  in Rule  144A  under  the 1933 Act and has  completed  either of the forms of
        certification  to that  effect  attached  hereto  as Annex 1 or Annex 2. The  Buyer is
        aware  that  the sale to it is being  made in  reliance  on Rule  144A.  The  Buyer is
        acquiring  the Rule 144A  Securities  for its own  account  or the  accounts  of other
        qualified  institutional  buyers,  understands  that such Rule 144A  Securities may be
        resold,  pledged  or  transferred  only (i) to a person  reasonably  believed  to be a
        qualified  institutional  buyer that  purchases for its own account or for the account
        of a qualified  institutional buyer to whom notice is given that the resale, pledge or
        transfer  is  being  made in  reliance  on Rule  144A,  or (ii)  pursuant  to  another
        exemption from registration under the 1933 Act.

               3.     The Buyer

                      a.  is not an  employee  benefit  plan  or  other  plan  subject  to the
        prohibited  transaction  provisions of the Employee  Retirement Income Security Act of
        1974, as amended  (ERISA),  or Section 4975 of the Internal Revenue Code of 1986, as
        amended (the Code) (each,  an ERISA Plan),  or any person  (including an insurance
        company investing its general accounts,  an investment manager, a named fiduciary or a
        trustee of any ERISA Plan) who is using plan assets,  within the meaning of the U.S.
        Department of Labor (DOL)  regulation  promulgated at 29 C.F.R.  2510.3 101, of any
        ERISA Plan (each, an ERISA Plan Investor), to effect such acquisition; or

                      b. in the  case of  Class B  Certificates,  the  Buyer  is an  insurance
        company,  the  source  of funds  used to  purchase  or hold the  Certificates  (or any
        interest  therein)  is an  insurance  company  general  account  (as  defined in DOL
        Prohibited  Transaction Class Exemption  (PTCE) 95-60), and the conditions set forth
        in Sections I and III PTCE 95-60 have been satisfied; or

                      [c.] has provided the Trustee,  the  Depositor  and the Master  Servicer
        with an opinion of counsel  acceptable  to and in form and substance  satisfactory  to
        the Trustee,  the  Depositor  and the Master  Servicer to the effect that the purchase
        and  holding  of the  Certificates  is  permissible  under  applicable  law,  will not
        constitute or result in any  non-exempt  prohibited  transaction  under Section 406 of
        ERISA  or  Section  4975 of the  Code  (or  comparable  provisions  of any  subsequent
        provisions) and will not subject the Trustee,  the Depositor or the Master Servicer to
        any  obligation or liability  (including  obligations  or  liabilities  under ERISA or
        Section  4975 of the  Code)  in  addition  to  those  undertaken  in the  Pooling  and
        Servicing  Agreement  which opinion of counsel shall not be an expense of the Trustee,
        the Depositor or the Master Servicer.

               4.  This  document  may be  executed  in one or  more  counterparts  and by the
different parties hereto on separate counterparts,  each of which, when so executed,  shall be
deemed to be an original;  such  counterparts,  together,  shall  constitute  one and the same
document.

               IN WITNESS  WHEREOF,  each of the parties has executed  this document as of the
date set forth below.

_________________________________                 ___________________________________
Print Name of Seller                              Print Name of Buyer


By:______________________________                 By:______________________________
Name:___________________________                  Name:___________________________
Title____________________________                 Title____________________________
Taxpayer Identification No.:_____________         Taxpayer Identification No.:_____________
Date:_______________________________              Date:_______________________________














--------------------------------------------------------------------------------


                              ANNEX 1 TO EXHIBIT O







            QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                   [For Buyers Other Than Registered Investment Companies]

        The  undersigned  hereby  certifies  as  follows  in  connection  with the  Rule  144A
Investment Representation to which this Certification is attached:

        1. As indicated  below,  the undersigned is the President,  Chief  Financial  Officer,
Senior Vice President or other executive officer of the Buyer.

        2. In connection with purchases by the Buyer, the Buyer is a qualified  institutional
buyer as that term is defined in Rule 144A under the  Securities  Act of 1933  (Rule  144A)
because (i) the Buyer owned and/or invested on a discretionary  basis  $______________________
in  securities  (except for the  excluded  securities  referred to below) as of the end of the
Buyers most recent fiscal year (such amount being  calculated  in accordance  with Rule 144A)
and (ii) the Buyer satisfies the criteria in the category marked below.

___     Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan
        association  or  similar  institution),   Massachusetts  or  similar  business  trust,
        partnership,  or  charitable  organization  described  in  Section  501(c)(3)  of  the
        Internal Revenue Code.

___     Bank.  The Buyer (a) is a national  bank or banking  institution  organized  under the
        laws of any State,  territory or the  District of  Columbia,  the business of which is
        substantially  confined  to  banking  and is  supervised  by the State or  territorial
        banking   commission  or  similar   official  or  is  a  foreign  bank  or  equivalent
        institution,  and (b) has an audited net worth of at least $25,000,000 as demonstrated
        in its latest annual financial statements, a copy of which is attached hereto.

___     Savings and Loan. The Buyer (a) is a savings and loan  association,  building and loan
        association,  cooperative bank, homestead association or similar institution, which is
        supervised and examined by a State or Federal  authority  having  supervision over any
        such  institutions  or  is a  foreign  savings  and  loan  association  or  equivalent
        institution  and (b) has an audited net worth of at least  $25,000,000 as demonstrated
        in its latest annual financial statements.
___     Broker-Dealer.  The  Buyer  is a  dealer  registered  pursuant  to  Section  15 of the
        Securities Exchange Act of 1934.

___     Insurance  Company.  The Buyer is an insurance  company whose primary and  predominant
        business activity is the writing of insurance or the reinsuring of risks  underwritten
        by  insurance  companies  and  which  is  subject  to  supervision  by  the  insurance
        commissioner  or a similar  official or agency of a State or territory or the District
        of Columbia.

___     State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its
        political  subdivisions,  or  any  agency  or  instrumentality  of  the  State  or its
        political subdivisions, for the benefit of its employees.

___     ERISA  Plan.  The Buyer is an employee  benefit  plan within the meaning of Title I of
        the Employee Retirement Income Security Act of 1974.

___     Investment  Adviser.   The  Buyer  is  an  investment  adviser  registered  under  the
        Investment Advisers Act of 1940.

___     SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S. Small
        Business  Administration  under Section301(c) or (d) of the Small Business Investment
        Act of 1958.

___     Business  Development  Company. The Buyer is a business development company as defined
        in Section202(a)(22) of the Investment Advisers Act of 1940.

___     Trust  Fund.  The Buyer is a trust fund whose  trustee is a bank or trust  company and
        whose  participants  are exclusively (a) plans  established and maintained by a State,
        its  political  subdivisions,  or any  agency or  instrumentality  of the State or its
        political  subdivisions,  for the benefit of its employees,  or  (b)employee  benefit
        plans within the meaning of Title I of the Employee  Retirement Income Security Act of
        1974,  but is not a trust fund that  includes as  participants  individual  retirement
        accounts or H.R. 10 plans.

        3.     The term  securities  as used  herein  does not  include  (i)  securities  of
issuers  that are  affiliated  with the  Buyer,  (ii)  securities  that are part of an  unsold
allotment  to or  subscription  by the Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit
notes and certificates of deposit, (iv) loan participations,  (v) repurchase agreements,  (vi)
securities owned but subject to a repurchase  agreement and (vii) currency,  interest rate and
commodity swaps.

        4.     For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such  securities
to the  Buyer  and  did  not  include  any  of the  securities  referred  to in the  preceding
paragraph.  Further,  in  determining  such  aggregate  amount,  the Buyer  may have  included
securities  owned  by  subsidiaries  of  the  Buyer,   but  only  if  such   subsidiaries  are
consolidated  with  the  Buyer  in  its  financial  statements  prepared  in  accordance  with
generally  accepted  accounting  principles and if the  investments of such  subsidiaries  are
managed  under the  Buyers  direction.  However,  such  securities  were not  included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise  and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

        5.     The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties related to the  Certificates  are relying and will continue
to rely on the  statements  made  herein  because  one or more  sales to the  Buyer  may be in
reliance on Rule 144A.

___     ___           Will the Buyer be purchasing the Rule 144A
Yes     No            Securities only for the Buyers own account?

        6.     If the answer to the  foregoing  question is no,  the Buyer agrees  that,  in
connection  with any  purchase  of  securities  sold to the Buyer for the  account  of a third
party  (including  any  separate  account)  in  reliance  on Rule  144A,  the Buyer  will only
purchase  for the  account  of a third  party that at the time is a  qualified  institutional
buyer  within the meaning of Rule 144A.  In  addition,  the Buyer  agrees that the Buyer will
not  purchase  securities  for  a  third  party  unless  the  Buyer  has  obtained  a  current
representation  letter from such third party or taken other appropriate steps  contemplated by
Rule 144A to conclude that such third party  independently  meets the definition of qualified
institutional buyer set forth in Rule 144A.

        7.     The Buyer will notify each of the parties to which this  certification  is made
of any changes in the  information  and conclusions  herein.  Until such notice is given,  the
Buyers   purchase  of  Rule  144A  Securities   will  constitute  a  reaffirmation   of  this
certification as of the date of such purchase.

                                            __________________________________________
                                            Print Name of Buyer


                                            By:_______________________________________
                                            Name:
                                            Title:

                                            Date:_____________________________________






--------------------------------------------------------------------------------


                                                                          ANNEX 2 TO EXHIBIT O

                   QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                    [For Buyers That Are Registered Investment Companies]

               The  undersigned  hereby  certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

               1. As indicated  below,  the  undersigned  is the  President,  Chief  Financial
Officer or Senior Vice  President of the Buyer or, if the Buyer is a qualified  institutional
buyer as that term is defined in Rule144A  under the  Securities  Act of 1933  (Rule144A)
because  Buyer is part of a Family of  Investment  Companies  (as defined  below),  is such an
officer of the Adviser.

               2.  In  connection  with  purchases  by  Buyer,   the  Buyer  is  a  qualified
institutional  buyer as  defined  in SEC  Rule144A  because  (i) the Buyer is an  investment
company  registered  under the Investment  Company Act of 1940, and (ii) as marked below,  the
Buyer alone,  or the Buyers Family of Investment  Companies,  owned at least  $100,000,000 in
securities  (other  than the  excluded  securities  referred  to  below)  as of the end of the
Buyers most recent fiscal year.  For purposes of determining  the amount of securities  owned
by the Buyer or the Buyers Family of Investment  Companies,  the cost of such  securities was
used.

____           The Buyer owned  $___________________  in  securities  (other than the excluded
               securities  referred to below) as of the end of the Buyers most recent  fiscal
               year (such amount being calculated in accordance with Rule144A).

____           The  Buyer is part of a  Family  of  Investment  Companies  which  owned in the
               aggregate  $______________  in securities  (other than the excluded  securities
               referred to below) as of the end of the Buyers  most recent  fiscal year (such
               amount being calculated in accordance with Rule144A).

               3.     The term Family of  Investment  Companies  as used herein means two or
more  registered  investment  companies  (or  series  thereof)  that have the same  investment
adviser  or  investment  advisers  that are  affiliated  (by  virtue of being  majority  owned
subsidiaries  of the same  parent or  because  one  investment  adviser  is a  majority  owned
subsidiary of the other).

               4.     The term  securities as used herein does not include (i) securities of
issuers that are  affiliated  with the Buyer or are part of the Buyers  Family of  Investment
Companies,  (ii) bank deposit notes and  certificates of deposit,  (iii) loan  participations,
(iv) repurchase  agreements,  (v) securities  owned but subject to a repurchase  agreement and
(vi) currency, interest rate and commodity swaps.

               5.     The Buyer is familiar with  Rule144A and  understands  that each of the
parties to which this  certification  is made are  relying  and will  continue  to rely on the
statements  made  herein  because  one or more  sales  to the  Buyer  will be in  reliance  on
Rule144A.  In addition, the Buyer will only purchase for the Buyers own account.

               6.     The  undersigned   will  notify  each  of  the  parties  to  which  this
certification  is made of any changes in the information and  conclusions  herein.  Until such
notice,  the Buyers  purchase of Rule 144A Securities will constitute a reaffirmation of this
certification by the undersigned as of the date of such purchase.

                                            _______________________________________
                                            Print Name of Buyer


                                            By:____________________________________
                                            Name:_________________________________
                                            Title:__________________________________



                                            IF AN ADVISER:


                                            ______________________________________
                                            Print Name of Buyer


                                            Date:_________________________________







--------------------------------------------------------------------------------



                                          EXHIBIT P

                                          [Reserved]








--------------------------------------------------------------------------------



                                          EXHIBIT Q

                  FORM OF ERISA REPRESENTATION LETTER (CLASS M CERTIFICATES)

                                                   ______________, 20__

Residential Asset Mortgage Products, Inc
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

JPMorgan Chase Bank, N.A.
4 New York Plaza, 6th Floor
New York, NY 10004

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Funding Corporation Series 2005-SP3

               Re:           Mortgage Asset-Backed Pass-Through Certificates,
                             Series 2005-SP3, Class M-[_]

Ladies and Gentlemen:

               _________________________   (the   Purchaser)   intends  to   purchase   from
___________________________   (the  Seller)  $_____________  Initial  Certificate  Principal
Balance of Mortgage Asset-Backed  Pass-Through  Certificates,  Series 2005-SP3,  Class __ (the
Certificates),  issued  pursuant to the Pooling and  Servicing  Agreement  (the Pooling and
Servicing  Agreement),  dated as of  December  1,  2005,  among  Residential  Asset  Mortgage
Products,  Inc.,  as  seller  (the  Company),  Residential  Funding  Corporation,  as master
servicer (the Master  Servicer) and JPMorgan Chase Bank,  N.A., as trustee (the  Trustee).
All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the
Pooling and Servicing  Agreement.  The Purchaser  hereby  certifies,  represents  and warrants
to, and covenants with, the Company, the Trustee and the Master Servicer that:

                      (a)  the  Purchaser  is not an  employee  benefit  plan  or  other  plan
        subject to the prohibited  transaction  provisions of the Employee  Retirement  Income
        Security Act of 1974, as amended  (ERISA),  or Section 4975 of the Internal  Revenue
        Code of  1986,  as  amended  (the  Code)  (each  an  ERISA  Plan),  or any  person
        (including  an  insurance  company  investing  its  general  accounts,  an  investment
        manager,  a named  fiduciary  or a  trustee  of any  ERISA  Plan)  who is using  plan
        assets,  within  the  meaning  of the U.S.  Department  of Labor  (DOL)  regulation
        promulgated  at 29  C.F.R.  2510.3-101,  of any ERISA  Plan  (each,  an  ERISA  Plan
        Investor) to effect such acquisition.

                      (b) The  Purchaser  is an  insurance  company;  the  source of the funds
        used to purchase or hold the Certificates  (or any interest  therein) is an insurance
        company  general  account (as defined in DOL Prohibited  Transaction  Class Exemption
        (PTCE)  95-60);  and the  conditions  set forth in  Sections I and III of PTCE 95-60
        have been satisfied; or

                      (c) The Purchaser  has provided the Trustee,  the Company and the Master
        Servicer  with  an  opinion  of  counsel  acceptable  to and  in  form  and  substance
        satisfactory  to the Trustee,  the Company and the Master  Servicer to the effect that
        the purchase and holding of the  Certificates  is permissible  under  applicable  law,
        will not constitute or result in any non-exempt  prohibited  transaction under Section
        406 of ERISA or Section 4975 of the Code (or  comparable  provisions of any subsequent
        enactments)  and will not subject the Trustee,  the Company or the Master  Servicer to
        any  obligation or liability  (including  obligations  or  liabilities  under ERISA or
        Section  4975 of the  Code)  in  addition  to  those  undertaken  in the  Pooling  and
        Servicing  Agreement  which opinion of counsel shall not be an expense of the Trustee,
        the Company or the Master Servicer.

        In  addition,  the  Purchaser  hereby  certifies,  represents  and  warrants  to,  and
covenants  with, the Company,  the Trustee and the Master Servicer that the Purchaser will not
transfer such  Certificates to any transferee  unless such transferee  meets the  requirements
set forth in either (a), (b) or (c) above.

                                            Very truly yours,


                                            _______________________________________
                                            (Purchaser)

                                            By:...............................................
                                            Name:.............................................
                                            Title:............................................







--------------------------------------------------------------------------------


                                        EXHIBIT R-1

                               FORM OF FORM 10-K CERTIFICATION

        I, [identify the certifying individual], certify that:

        1......I have reviewed the annual  report on Form 10-K for the fiscal year [___],  and
all reports on Form 8-K  containing  distribution  or  servicing  reports  filed in respect of
periods  included  in the year  covered by that  annual  report,  of the trust  (the  Trust)
created  pursuant to the Pooling and Servicing  Agreement dated  __________ (the  Agreement)
among  Residential  Asset  Mortgage  Products,  Inc. (the  Depositor),  Residential  Funding
Corporation (the Master Servicer) and JPMorgan Chase Bank, N.A. (the Trustee);

        2......Based on my knowledge,  the  information  in these  reports,  taken as a whole,
does not  contain any untrue  statement  of a material  fact or omit to state a material  fact
necessary  to make the  statements  made,  in  light of the  circumstances  under  which  such
statements  were made,  not misleading as of the last day of the period covered by this annual
report;

        3......Based on my  knowledge,  the servicing  information  required to be provided to
the Trustee by the Master  Servicer  under the  Agreement  for  inclusion in these  reports is
included in these reports;

        4......I am responsible for reviewing the activities  performed by the Master Servicer
under the  Agreement  and based upon my knowledge and the annual  compliance  review  required
under the  Agreement,  and  except  as  disclosed  in the  report,  the  Master  Servicer  has
fulfilled its obligations under the Agreement; and

        5......The  reports  disclose  all  significant  deficiencies  relating  to the Master
Servicers  compliance with the minimum servicing  standards based upon the report provided by
an independent  public  accountant,  after  conducting a review in compliance with the Uniform
Single  Attestation  Program  for  Mortgage  Bankers  as set forth in the  Agreement,  that is
included in these reports.

        In giving  the  certifications  above,  I have  reasonably  relied on the  information
provided to me by the following unaffiliated parties: [the Trustee].

Date:____________

_________________________________*
[Signature]
Name:
Title:

* - to be signed by the senior officer in charge of the servicing functions of the Master
Servicer








--------------------------------------------------------------------------------



                                         EXHIBIT R-2

                    FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE

        The  undersigned,  a Responsible  Officer of JPMorgan Chase Bank, N.A. (the Trustee)
certifies that:

        1......The  Trustee  has  performed  all of the  duties  specifically  required  to be
performed  by it pursuant to the  provisions  of the Pooling  and  Servicing  Agreement  dated
_________  (the  Agreement)  by and among  Residential  Asset Mortgage  Products,  Inc. (the
Depositor),  Residential  Funding  Corporation  (the Master  Servicer)  and the Trustee in
accordance with the standards set forth therein.

        2......Based  on my  knowledge,  the  list  of  Certificateholders  as  shown  on  the
Certificate  Register  as of the end of each  calendar  year that is  provided  by the Trustee
pursuant  to Section  4.03(d) of the  Agreement  is  accurate  as of the last day of the 20___
calendar year.

        Capitalized  terms used and not  defined  herein  shall have the  meanings  given such
terms in the Agreement.

        IN WITNESS THEREOF, I have duly executed this certificate as of _________, 20___

                                            Name:
                                            Title:







--------------------------------------------------------------------------------



                                          EXHIBIT S

     INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO
                              REPORTABLE MODIFIED MORTGAGE LOANS

Account number
Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Terms (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term
Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification
Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan








--------------------------------------------------------------------------------


                                          EXHIBIT T

                                          [Reserved]








--------------------------------------------------------------------------------


                                         EXHIBIT U

                             FORM OF YIELD MAINTENANCE AGREEMENT


                                       [To Be Inserted]


